Exhibit 10.3

EXECUTION VERSION

AMENDMENT TO
CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October 10,
2018, is entered into by and among ORCC Financing II LLC, a Delaware limited
liability company (the “Borrower”), NATIXIS, NEW YORK BRANCH, as administrative
agent (in such capacity, the “Administrative Agent”), STATE STREET BANK AND
TRUST COMPANY, as Collateral Agent, Collateral Administrator and Custodian, and
Cortland Capital Market Services LLC, as Document Custodian and the Lenders
identified on the signature pages hereto.

A.  The Borrower, the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Custodian, the Document Custodian and the Lenders party
thereto have entered into that certain Credit Agreement dated as of May 22, 2018
(the “Credit Agreement” and as amended by this amendment, the “Amended Credit
Agreement”); and

B.  The Borrower has requested that the Administrative Agent and the Lenders
agree to certain modifications to the Credit Agreement, including, without
limitation, increasing the Commitments and having Societe Generale, Great
American Life Insurance Company and Great American Insurance Company (each an
“Amendment Date Lender” and collectively, the “Amendment Date Lenders”) each
become a Lender under the Amended Credit Agreement with commitments in the
amount as shown on the signature pages hereto, and the parties hereto have
agreed to the requested modifications on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.  Definitions.  All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.  The rules of interpretation set forth
in Article I of the Credit Agreement shall apply as if fully set forth herein,
mutatis mutandis.

Section 2.  Amendments to the Credit Agreement.  As of the Effective Date (as
defined below), the Credit Agreement shall be amended to delete the red stricken
text (indicated in the following manner: red, stricken text) and the green,
stricken text (indicated in the following manner: green, stricken text) and to
add the blue, underlined text (indicated as follows: blue, underlined text or
blue, double-underlined text) and the green, underlined text (indicated as
follows: green, underlined text or green, double-underlined text), in each case
as set forth in Exhibit A hereto.

Section 3.  Conditions Precedent.  This Amendment and the Commitments shall
become effective on the date (the “Effective Date”) each of the following
conditions precedent have been satisfied:

3.1.The Agents shall have received counterparts of (i) this Amendment, duly
executed and delivered by all of the parties hereto and (ii) an updated
Retention Letter, duly executed and delivered by all the parties thereto.

3.2.The Agents shall have received legal opinions (addressed to each of the
Secured Parties) from (i) Cleary Gottlieb Steen & Hamilton LLP, counsel to the
Borrower, the Services Provider, the Retention Provider and the Seller and (ii)
Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel to the Borrower,
each covering such matters as the Administrative Agent and its counsel shall
reasonably request.

3.3.The Agents shall have received confirmation from S&P addressed to the
Borrower confirming that the rating of “AA” of the Loans will not be reduced or
withdrawn as a result of this Amendment.

 

--------------------------------------------------------------------------------

3.4.The Borrower shall have paid (i) the fees pursuant to the Engagement Letter
due on the Amendment Closing Date and (ii) all reasonable and documented fees
and out-of-pocket costs and expenses of the Agents, the Lenders, respective
legal counsel and each other Person payable under and in accordance with the
Engagement Letter and as otherwise agreed by the parties hereto, in connection
with the preparation, execution and delivery of this Amendment.

3.5.The Agents shall have received a certificate of an Authorized Officer of the
Borrower:

3.5.1to the effect that, as of the Amendment Closing Date (A) subject to any
conditions that are required to be satisfactory or acceptable to any Agent, all
conditions set forth in this Section 3 have been fulfilled; (B) all
representations and warranties of the Borrower set forth in this Amendment, the
Credit Agreement and each of the other Loan Documents are true and correct in
all material respects; and (C) no Default has occurred and is continuing;

3.5.2certifying as to and attaching (A) its Constituent Documents; (B) the
incumbency and specimen signature of each of its Authorized Officers authorized
to execute this Amendment; and (C) a good standing certificate from its state or
jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect; and

3.5.3certifying that the Borrower does not have outstanding debt prior to the
Amendment Closing Date other than under the Loan Documents, and is not at such
time party to any interest rate hedging agreements or currency hedging
agreements.

3.6.The Agents shall have received a certificate of an Authorized Officer of
each of the Services Provider, the Retention Provider and the Seller:

3.6.1to the effect that, as of the Amendment Closing Date, all representations
and warranties of the Services Provider, the Retention Provider and the Seller,
respectively, set forth in each of the Loan Documents are true and correct in
all material respects;

3.6.2certifying as to and attaching (A) its Constituent Documents; (B) its
resolutions or other action of its board of directors, designated manager or
managing member, as applicable, approving the Retention Letter and the
transactions contemplated thereby; (C) the incumbency and specimen signature of
each of its Authorized Officers authorized to execute the Retention Letter; and
(D) a good standing certificate from its state or jurisdiction of incorporation
or organization and any other state or jurisdiction in which it is qualified to
do business in which the failure to be so qualified would reasonably be expected
to have a Material Adverse Effect.

Notwithstanding the foregoing, the obligation of any Lenders to make a Loan
shall be subject to the requirements of the Loan Documents, including, without
limitation, Article II and Article III of the Credit Agreement.

Section 4.  Miscellaneous.

4.1.Amendment is a “Loan Document”.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including all such references in the representations and warranties
in the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment.

4.2.References to the Credit Agreement and other Loan Documents.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement or any
other Loan Document to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the Credit Agreement or
such Loan Document as amended hereby, and each reference to the Credit Agreement
or such Loan Document in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement or such Loan Document
shall mean and be a reference to the Credit Agreement or such Loan Document as
amended hereby.

2



--------------------------------------------------------------------------------

4.3.Representations and Warranties.  The Borrower hereby represents and warrants
that (i) this Amendment is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, and
(ii) no Event of Default or Default exists.

4.4.Covenants, Representations and Warranties. The Borrower, by executing this
Amendment, hereby reaffirms, in all material respects, the representations and
warranties made by it in the Credit Agreement and in the other Loan Documents
(except that any representation or warranty which by its terms is made as of an
earlier date shall be true and correct in all material respects as of such
earlier date, and except to the extent of changes in facts or circumstances that
have been disclosed to Lenders and do not constitute an Event of Default or a
Default under the Credit Agreement or any other Loan Document).

4.5.Reaffirmation of Obligations.  The Borrower (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents, and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Borrower’s obligations under the Loan Documents.

4.6.Security Interests.  The Borrower (a) affirms that each of the Liens granted
in or pursuant to the Loan Documents are valid and subsisting and (b) agrees
that this Amendment and all documents executed in connection herewith shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

4.7.No Other Changes.  Except as specifically amended by this Amendment, the
Credit Agreement, the other Loan Documents and all other documents, instruments
and agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

4.8.No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Lender under the Credit Agreement, the other Loan Documents or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.

4.9.Governing Law.  

4.9.1THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

4.9.2Any legal action or proceeding with respect to this Amendment or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan or of the United States of America for the Southern District of New
York, and, by execution and delivery of this Amendment, each party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Each party hereto irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the hand delivery, or mailing of copies thereof by registered or
certified mail, postage prepaid, to each party hereto at its respective address
on the signature pages hereto. Each party hereto hereby irrevocably waives, to
the extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives, to the extent permitted by applicable law, and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of either Agent, any Lender, any holder of a Note to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction.

3



--------------------------------------------------------------------------------

4.10.Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

4.11.Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns as provided in the Credit Agreement.

4.12.Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Amendment.

4.13.Multiple Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or in electronic (i.e., “pdf”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

4.14.Reallocation.  

4.14.1The Borrower and each Lender (including the Amendment Date Lenders) agree
that, effective at the Effective Date, (i) the outstanding Revolving Loans shall
be allocated among the Revolving Lenders (including the applicable Amendment
Date Lenders) in accordance with their respective Percentage Share under the
Amended Credit Agreement, (ii) the Term Loans shall be allocated among the Term
Lenders (including the applicable Amendment Date Lenders) in accordance with
their respective Percentage Shares under the Amended Credit Agreement.

4.14.2To facilitate the allocation described in clause (a), at the Effective
Date,

(a)Each Lender that is a party to the Credit Agreement (an “Existing Lender”)
shall transfer to the Collateral Agent an amount equal to the excess, if any, of
such Lender’s pro rata share (according to its Percentage Share) of (x) the
outstanding Revolving Loans under the Amended Credit Agreement (including any
Revolving Loans made at the Effective Date) over the amount of all of such
Lender’s Revolving Loans under the Credit Agreement (such Lender’s “Existing
Revolving Loans”), (y) the outstanding Term Loans under the Amended Credit
Agreement over the amount of all of such Lender’s Term Loans under the Credit
Agreement (such Lender’s “Existing Initial Term Loans” and together with the
Existing Revolving Loans, the “Existing Loans”);

(b)Each Amendment Date Lender shall transfer to the Collateral Agent an amount
equal to such Lender’s pro rata share (according to its Percentage Share) of the
outstanding Revolving Loans and Term Loans (including any Loans made at the
Effective Date);

(c)The Collateral Agent shall apply the funds received from the Lenders pursuant
to clauses (a) and (b), on behalf of the Lenders (pro rata according to the
amount of the applicable Existing Loans each is required to purchase to achieve
the allocations described in clause (4.14.1)), first, to purchase from each
Existing Lender that has Existing Loans in excess of such Lender’s pro rata
share (according to its Percentage Share) of the applicable outstanding
Revolving Loans and/or Term Loans under the Amended Credit Agreement (including
any Loans made at the Effective Date), a portion of such Existing Loans equal to
such excess; second, to pay to each Existing Lender all interest, fees and other
amounts owed to such Existing Lender under the Credit Agreement (whether or not
otherwise then due); and third, as the Borrower shall direct; and

4.15.Joinder.  

4



--------------------------------------------------------------------------------

4.15.1Each Amendment Date Lender confirms that it has agreed to become a Lender
under the Credit Agreement with a Revolving Commitment and/or Term Loan
Commitment in the amount as shown on the signature page hereto.

4.15.2Each Amendment Date Lender (a) represents and warrants that it is legally
authorized to enter into this Amendment and the Amended Credit Agreement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements and other information delivered pursuant to
Section 5.1 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and the Credit Agreement; (c) agrees that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement (including Section 11.4(d) thereof) and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender; and (f)
represents and warrants that it (and each account for which it is acquiring the
Assigned Interest) is a “qualified purchaser” for purposes of Section 3(c)(7) of
the Investment Company Act.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

ORCC FINANCING II LLC,

as Borrower

 

 

By:
                                                                                          

Name:

Title:

 

 

Address for notices:

 

245 Park Avenue, 41st Floor

New York, New York 10167

 




First Amendment




 

--------------------------------------------------------------------------------

 

Agents:

 

as Administrative Agent

 

 

By:
                                                                                          

Name:

Title:

 

 

 

By:
                                                                                          

Name:

Title:

 

 

 

 




First Amendment




 

--------------------------------------------------------------------------------

 

,

as Collateral Agent, Collateral Administrator and Custodian

 

 

By:
                                                                                          

Name:

Title:

 

 

 




First Amendment




 

--------------------------------------------------------------------------------

 

,

as Document Custodian

 

 

By:
                                                                                          

Name:

Title:

 

 

 




First Amendment




 

--------------------------------------------------------------------------------

 

Lenders:

 

 

as a Revolving Lender and a Term Lender

 

 

By:
                                                                                          

Name:

Title:

 

 




First Amendment




 

--------------------------------------------------------------------------------

 

,

as a Term Lender

 

 

By:
                                                                                          

Name:

Title:

 

 

 

 

 

First Amendment




 

--------------------------------------------------------------------------------

 

,

as a Term Lender

 

 

By:
                                                                                          

Name:

Title:

 

 

 

 

 

 

First Amendment




 

--------------------------------------------------------------------------------

 

 

,

as a Revolving Lender

 

 

By:
                                                                                          

Name:

Title:

 

 

 

First Amendment




 

--------------------------------------------------------------------------------

EXECUTION VERSION
EXHIBIT A

 

Exhibit A

    

CREDIT AGREEMENT
      

 

 

CREDIT AGREEMENT

dated as of May 22, 2018

among

ORCC FINANCING II LLC,

as Borrower,

the Lenders Referred to Herein,

Natixis, New York Branch,

as Administrative Agent,

and  

State Street Bank and Trust Company,

as Collateral Agent, Collateral Administrator, Custodian

and

Cortland Capital Market Services LLC

Document Custodian

 

 

 

 



726098183730008998.8 17559657

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

2

Section 1.1

 

Definitions

2

Section 1.2

 

Accounting Terms and Determinations and UCC Terms

61

Section 1.3

 

Assumptions and Calculations with respect to Collateral Loans

61

Section 1.4

 

Cross-References; References to Agreements

63

Section 1.5

 

Reference to Secured Parties

63

ARTICLE II

THE LOANS

64

Section 2.1

 

The Commitments

64

Section 2.2

 

Making of the Loans

65

Section 2.3

 

Evidence of Indebtedness; Notes

65

Section 2.4

 

Maturity of Loans

66

Section 2.5

 

Interest Rates

66

Section 2.6

 

Commitment Fees

68

Section 2.7

 

Reduction of Commitments; Conversion; Prepayments

68

Section 2.8

 

General Provisions as to Payments

71

Section 2.9

 

Funding Losses

72

Section 2.10

 

Computation of Interest and Fees

73

Section 2.11

 

No Cancellation of Indebtedness

73

ARTICLE III

CONDITIONS TO BORROWINGS

73

Section 3.1

 

Effectiveness of Commitments

73

Section 3.2

 

Borrowings and Issuance

75

Section 3.3

 

Borrowings and Issuance

77

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

78

Section 4.1

 

Existence and Power

78

Section 4.2

 

Power and Authority

78

Section 4.3

 

No Violation

78

Section 4.4

 

Litigation

79

Section 4.5

 

Compliance with ERISA

79

Section 4.6

 

Environmental Matters

79

Section 4.7

 

Taxes

79

Section 4.8

 

Full Disclosure

79

Section 4.9

 

Solvency

80

Section 4.10

 

Use of Proceeds; Margin Regulations

80

Section 4.11

 

Governmental Approvals

80

Section 4.12

 

Investment Company Act

80

Section 4.13

 

Representations and Warranties in Loan Documents

80

Section 4.14

 

Ownership of Assets

80

Section 4.15

 

No Default

81

Section 4.16

 

Labor Matters

81

Section 4.17

 

Subsidiaries/Equity Interests

81

Section 4.18

 

Ranking

81

Section 4.19

 

Representations Concerning Collateral

81

Section 4.20

 

Ordinary Course

81

Section 4.21

 

Anti-Money Laundering and Anti-Terrorism Finance Laws

82

Section 4.22

 

Anti-Corruption Laws

82

Section 4.23

 

Sanctions Laws

82

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

82

Section 5.1

 

Information

82

730008998.8 17559657

1

 

726098183 17559657

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 5.2

 

Payment of Obligations

85

Section 5.3

 

Employees

86

Section 5.4

 

Good Standing

86

Section 5.5

 

Compliance with Laws

86

Section 5.6

 

Inspection of Property, Books and Records; Audits; Etc

86

Section 5.7

 

Existence

87

Section 5.8

 

Subsidiaries; Equity Interest

87

Section 5.9

 

Investments

87

Section 5.10

 

Restriction on Fundamental Changes

87

Section 5.11

 

ERISA

88

Section 5.12

 

Liens

88

Section 5.13

 

Business Activities

88

Section 5.14

 

Fiscal Year; Fiscal Quarter

88

Section 5.15

 

Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act; Sanctions Laws

88

Section 5.16

 

Indebtedness

89

Section 5.17

 

Use of Proceeds

89

Section 5.18

 

Bankruptcy Remoteness; Separateness

89

Section 5.19

 

Amendments, Modifications and Waivers to Collateral Loans

90

Section 5.20

 

Hedging

91

Section 5.21

 

Title Covenants

92

Section 5.22

 

Further Assurances

92

Section 5.23

 

Costs of Transfer Taxes and Expenses

93

Section 5.24

 

Collateral Agent May Perform

93

Section 5.25

 

Notice of Name Change

94

Section 5.26

 

Delivery of Related Contracts

94

Section 5.27

 

Delivery of Proceeds

94

Section 5.28

 

Performance of Obligations

94

Section 5.29

 

Limitation on Dividends

94

Section 5.30

 

Renewal of Credit Estimates

94

Section 5.31

 

Annual Rating Review

94

Section 5.32

 

Amendment to Loan Documents

94

Section 5.33

 

Transactions With Affiliates

95

Section 5.34

 

Reports by Independent Accountants

95

Section 5.35

 

Tax Matters as to the Borrower

96

Section 5.36

 

Retention Letter

97

Section 5.37

 

Pool Concentrations

97

ARTICLE VI

EVENTS OF DEFAULT

97

Section 6.1

 

Events of Default

97

Section 6.2

 

Remedies

100

Section 6.3

 

Additional Collateral Provisions

101

Section 6.4

 

Application of Proceeds

105

Section 6.5

 

Capital Contributions

106

ARTICLE VII

THE AGENTS

107

Section 7.1

 

Appointment and Authorization

107

Section 7.2

 

Agents and Affiliates

107

Section 7.3

 

Actions by Agent

107

Section 7.4

 

Delegation of Duties; Consultation with Experts

108

Section 7.5

 

Limitation of Liability of Agents

108

730008998.8 17559657

2

 

726098183 17559657

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 7.6

 

Indemnification

112

Section 7.7

 

Credit Decision

112

Section 7.8

 

Successor Agent

112

ARTICLE VIII

ACCOUNTS AND COLLATERAL

113

Section 8.1

 

Collection of Money

113

Section 8.2

 

Collection Account

115

Section 8.3

 

Payment Account; Future Funding Reserve Account; Interest Reserve Account;
Lender Collateral Account; Closing Expense Account

118

Section 8.4

 

Custodial Account

122

Section 8.5

 

Acquisition of Collateral Loans and Eligible Investments

124

Section 8.6

 

Release of Security Interest in Sold Collateral Loans and Eligible Investments;
Release of Security Interests Upon Termination

124

Section 8.7

 

Method of Collateral Transfer

125

Section 8.8

 

Continuing Liability of the Borrower

126

Section 8.9

 

Reports

126

ARTICLE IX

APPLICATION OF MONIES

128

Section 9.1

 

Disbursements of Funds from Payment Account

128

ARTICLE X

 

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

132

Section 10.1

 

Sale of Collateral Loans

132

Section 10.2

 

Eligibility Criteria

135

Section 10.3

 

Conditions Applicable to all Sale and Purchase Transactions

135

ARTICLE XI

 

CHANGE IN CIRCUMSTANCES

135

Section 11.1

 

Basis for Determining Interest Rate Inadequate or Unfair

135

Section 11.2

 

Illegality

137

Section 11.3

 

Increased Cost and Reduced Return

137

Section 11.4

 

Taxes

139

Section 11.5

 

Replacement of Lenders

143

ARTICLE XII

MISCELLANEOUS

145

Section 12.1

 

Notices

145

Section 12.2

 

No Waivers

146

Section 12.3

 

Expenses; Indemnification

146

Section 12.4

 

Sharing of Set-Offs

147

Section 12.5

 

Amendments and Waivers

148

Section 12.6

 

Successors and Assigns

149

Section 12.7

 

Collateral; QP Status

152

Section 12.8

 

Governing Law; Submission to Jurisdiction

152

Section 12.9

 

Marshalling; Recapture

152

Section 12.10

 

Counterparts; Integration; Effectiveness

153

Section 12.11

 

Waiver of Jury Trial

153

Section 12.12

 

Survival

153

Section 12.13

 

Domicile of Loans

153

Section 12.14

 

Limitation of Liability

153

Section 12.15

 

Recourse; Non-Petition

153

Section 12.16

 

Confidentiality

154

Section 12.17

 

Special Provisions Applicable to CP Lenders

155

Section 12.18

 

Direction of Collateral Agent

156

Section 12.19

 

Borrowings/Loans Made in the Ordinary Course of Business

157

Section 12.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

157

730008998.8 17559657

3

 

726098183 17559657

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 12.21

 

PATRIOT Act

157

ARTICLE XIII

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

157

Section 13.1

 

Assignment of Corporate Services Agreement and Sale and Contribution Agreement

158

ARTICLE XIV

THE DOCUMENT CUSTODIAN

160

Section 14.1

 

The Document Custodian

160

Section 14.2

 

Document Custodian Compensation

162

Section 14.3

 

Limitation on Liability

163

Section 14.4

 

Document Custodian Resignation

164

Section 14.5

 

Release of Documents

164

Section 14.6

 

Return of Related Contracts

165

Section 14.7

 

Access to Certain Documentation and Information Regarding the Related Contracts

165

Section 14.8

 

Custodian Agent

165

Section 14.9

 

Removal and Resignation

166

 

 

730008998.8 17559657

4

 

726098183 17559657

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

Schedule A - Approved Appraisal Firms

Schedule B - S&P Industry Classifications

Schedule C - Diversity Score Calculation

Schedule D - S&P Recovery Rate and Default Rate Tables

Schedule E - S&P Recovery Rate Matrix

Schedule F - S&P Weighted Average Life Matrix

 

Exhibit A - Form of Note for Loans

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Assumption Agreement

Exhibit D - Scope of Collateral Report

Exhibit E - Scope of Payment Date Report

Exhibit F - Scope of Asset-Level Reporting to Lenders

Exhibit G - Form of Retention Letter

Exhibit H - Form of Related Contract Document Request

Exhibit I - Form of Tax Compliance Certificate

Exhibit J - Form of Document Checklist

 

 

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of May 22, 2018, is entered into by and among
ORCC FINANCING II LLC a Delaware limited liability company, as Borrower, the
Lenders party hereto from time to time, NATIXIS, NEW YORK BRANCH, as
Administrative Agent, STATE STREET BANK AND TRUST COMPANY, as Collateral Agent,
Collateral Administrator and Custodian, and CORTLAND CAPITAL MARKET SERVICES
LLC, as Document Custodian.

W I T N E S S E T H:

WHEREAS, the Borrower desires that the Revolving Lenders make Revolving Loans,
on a revolving basis and the Term Lenders make Term Loans, in each case to the
Borrower on the terms and subject to the conditions set forth in this Agreement,
and each Lender is willing to make Loans to the Borrower on the terms and
subject to the conditions set forth in this Agreement;

WHEREAS, the proceeds of the Loans made by the Lenders to the Borrower from the
Borrower shall be used by the Borrower to acquire and originate Collateral Loans
and as otherwise specified in Section 5.17, all in accordance with the terms
hereof.

NOW, THEREFORE, the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent and the Document Custodian hereby agree as follows:

GRANTING CLAUSE

To secure the due and punctual payment and performance of all Obligations,
howsoever created, arising or evidenced, whether now or hereafter existing, in
accordance with the terms thereof, the Borrower hereby Grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of the
Borrower’s right, title and interest in and to the following (in each case,
excluding any Margin Stock), whether now owned or hereafter acquired
(collectively, the “Pledged Collateral”):

(a)all Collateral Loans, all other loans and securities of the Borrower whether
or not such loans and securities constitute Collateral Loans, all Related
Contracts and Collections with respect thereto, all collateral security granted
under any Related Contracts, and all interests in any of the foregoing, whether
now or hereafter existing;

(b)(i) the Custodial Account and all Collateral which is delivered to the
Collateral Agent pursuant to the terms hereof and all payments thereon or with
respect thereto, (ii) each of the other Covered Accounts and (iii) Eligible
Investments or other investments (whether or not such investments constitute
Eligible Investments) acquired with funds on deposit in the Covered Accounts,
and all income or Distributions from the investment of funds in the Covered
Accounts;

(c)cash, Money, securities, reserves and other property now or at any time in
the possession of the Borrower or which is delivered to or received by the
Collateral Agent or its bailee, agent or custodian by the Borrower or on behalf
of the Borrower (including, without limitation, all Eligible Investments and
other investments with respect to any Collateral or proceeds thereof);

(d)all liens, security interests, property or assets securing or otherwise
relating to any Collateral Loan, Eligible Investment, other investment,
Collateral or any Related Contract (collectively, “Related Property”);

(e)the Interest Hedge Agreements;

(f)the Sale and Contribution Agreement;

(g)the Corporate Services Agreement;

(h)the Account Control Agreement;

(i)all other accounts, chattel paper, deposit accounts, financial assets,
general intangibles, instruments, investment property, letter-of-credit rights
and other supporting obligations relating to the foregoing (in each case as
defined in the UCC);

(j)all other tangible and intangible personal property whatsoever of the
Borrower; and

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

(k)all products, proceeds, rents and profits of any of the foregoing, all
substitutions therefor and all additions and accretions thereto (whether the
same now exist or arise or are acquired), including, without limitation,
proceeds of insurance policies insuring any or all of the foregoing, any
indemnity or warranty payable by reason of loss or damage to or otherwise in
respect of any of the foregoing or any guaranty.

Except as set forth in the Priority of Payments, the Loans are secured by the
foregoing Grant equally and ratably without prejudice, priority or distinction
between any Loan and any other Loan by reason of difference in time of borrowing
or otherwise.

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1Definitions. The following terms, as used herein, have the following
meanings:

“Account Control Agreement” means the Account Control Agreement among the
Borrower, as debtor, the Collateral Agent, as secured party, and State Street
Bank and Trust Company, as depository bank and Securities Intermediary, dated on
or about the date hereof.

“Accountants’ Report” means an agreed upon procedures report prepared by a firm
of independent certified public accountants of recognized national reputation
appointed by the Borrower or the Services Provider.

“Administrative Agent” means Natixis, in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

“Administrative Agent Fee” means the fee payable to the Administrative Agent in
arrears on each Quarterly Payment Date, equal to $5,000 per Quarterly Payment
Date.

“Administrative Expenses” means, without duplication, fees, expenses (including
indemnities and other amounts under Section12.3) and other amounts due or
accrued with respect to any Quarterly Payment Date and any other date fixed for
payment of such amounts (including, with respect to any Quarterly Payment Date,
any such amounts that were due and not paid on any prior Quarterly Payment Date)
and payable in the following order by the Borrower to:

(a)first, the Collateral Agent in respect of the Collateral Agent Fee and any
fees owed to the Custodian, the Collateral Administrator, the Securities
Intermediary and the Document Custodian, and for the reimbursement of other
reasonable and documented Administrative Expenses and disbursements incurred and
payable hereunder to the Collateral Agent, the Collateral Administrator, the
Custodian, the Securities Intermediary and the Document Custodian under any Loan
Documents, in accordance with the provisions of this Agreement;

(b)second, the Administrative Agent in respect of the Administrative Agent Fee
and for the reimbursement of reasonable and documented expenses and
disbursements incurred and payable hereunder by the Administrative Agent or the
Lenders in accordance with the provisions of this Agreement;

(c)third, on a pro rata basis, the following amounts (excluding indemnities) to
the following parties:

(i)first, to the Services Provider for the reimbursement of reasonable and
documented expenses and disbursements incurred by the Services Provider in
accordance with the provisions of this Agreement and the Corporate Services
Agreement, including any appraisal fees and any other out-of-pocket expenses
incurred in connection with the Collateral Loans and payable to third parties
and including any amounts payable by the Services Provider in connection with
any advances made to protect or preserve rights against an Obligor or to
indemnify an agent or representative for lenders pursuant to any Related
Contracts (but excluding any Services Fee), and second, to the Borrower for the
reimbursement of reasonable and documented expenses and disbursements incurred
by the Borrower in accordance with the provisions of this Agreement and the
Corporate Services Agreement, including any out-of-pocket expenses incurred in
connection with the Collateral Loans and payable to third parties and including
any amounts payable by the Borrower in connection with any advances made to
protect or preserve rights against an Obligor or to indemnify an agent or
representative for lenders pursuant to any Related Contracts;

726098183

2

 

730008998.8 17559657 2

 

 

 

--------------------------------------------------------------------------------

 

(ii)Rating Agencies for fees and reasonable and documented expenses in
connection with any rating of the Loans or the Collateral Loans, including fees
related to the obtaining of credit estimates by S&P and ongoing Rating Agency
surveillance fees;

(iii)any other Person in respect of any Indemnified Tax incurred on behalf of
the Borrower; and

(iv)any other Person in respect of any other fees or expenses expressly
permitted under this Agreement and the documents delivered pursuant to or in
connection with this Agreement and the Loan Documents; and

(d)fourth, on a pro rata basis, indemnities payable to any Person permitted
under this Agreement and the documents delivered pursuant to or in connection
with this Agreement and the Loan Documents not otherwise paid;

provided that Administrative Expenses shall not include (i) any salaries of any
employees of the Borrower (for the avoidance of doubt, the Borrower does not pay
any salaries) (but Administrative Expenses may include any fees, reimbursements,
indemnities, costs and expenses payable to the directors, managers and/or
independent directors or managers of the Borrower) or the Services Provider,
(ii) any Increased Costs or (iii) any Services Fees.

“Administrative Officer” means, (i) when used with respect to the Collateral
Agent (or State Street in each of its capacities under the Loan Documents), any
vice president, assistant vice president, treasurer, assistant treasurer,
secretary, assistant secretary, trust officer, associate or any other officer of
the Collateral Agent who shall have direct responsibility for the administration
of this Agreement or to whom any corporate trust matter is referred within the
Corporate Trust Office, because of his or her knowledge of and familiarity with
the particular subject and (ii) when used with respect to the Administrative
Agent, any officer within the office of the Administrative Agent at the address
listed on the signature pages hereto, including any vice president, assistant
vice president, officer of the Administrative Agent customarily performing
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any matter is referred at such location
because of his or her knowledge of and familiarity with the particular subject.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

“Affected Lender” means a Lender that is subject to regulation under any of the
Retention Requirement Laws from time to time or party to liquidity or credit
support arrangements provided by a financial institution that is subject to such
regulation.

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee of (i) such Person, (ii) any subsidiary or parent
company of such Person or (iii) any Person described in clause (a) above;
provided that, solely for purposes of the definitions of “Collateral Loan” and
“Concentration Limitations”, the term “Affiliate” as used therein with respect
to any Obligor shall not include any Affiliate relationship which may exist
solely as a result of direct or indirect ownership of, or control by, a common
Financial Sponsor (except if any such Person or Obligor provides collateral
under, guarantees or otherwise supports the obligations of the other such Person
or Obligor).

“Agents” means the Administrative Agent, the Custodian, the Document Custodian,
the Collateral Agent, the Collateral Administrator and the Securities
Intermediary, and “Agent” means any of them.

“Aggregate Maximum Principal Balance” means, when used with respect to all or a
portion of the Collateral Loans, the sum of the Maximum Principal Balances of
all or of such portion of such Collateral Loans.

“Aggregate Participation Exposure” means, at any time, the Maximum Principal
Balance of all Collateral Loans that are in the form of Participation Interests
owned by the Borrower at such time.

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

726098183

3

 

730008998.8 17559657 3

 

 

 

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

“AIFMD” means European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.

“AIFMD Level 2 Regulation” means Commission Delegated Regulation 231/2013
supplementing the AIFMD.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of:

(a)the Prime Rate in effect on such day; and

(b)the Federal Funds Rate in effect on such day plus ½ of 1% per annum.

Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

The Alternate Base Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer of any Agent or any
Lender. Interest calculated pursuant to clause (a) above will be determined
based on a year of 365 days or 366 days, as applicable, and actual days elapsed.
Interest calculated pursuant to clause (b) above will be determined based on a
year of 360 days and actual days elapsed.

“Amendment” means the Amendment to Credit Agreement dated as of the Amendment
Closing Date.

“Amendment Closing Date” means October 10, 2018.

“Amendment Date Lenders” means the Lenders whose Commitments are made as of the
Amendment Closing Date.

“Anti-Corruption Laws” is defined in Section 4.22.

“Anti-Terrorism Laws” is defined in Section 4.21.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Lending Office” means, with respect to any Lender, the office or
offices designated as its “Lending Office” opposite its name in the signature
pages hereto or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

“Applicable Margin” means (i) during the period from the Closing Date to, but
not including the date that is 12 months after the Closing Date, 2.00% per
annum, (ii) from the date that is 12 months after the Closing Date to but not
including the date that is 24 months after the Closing Date 2.15% per annum and
(iii) from and after the date that is 24 months after the Closing Date, 2.50%
per annum.

“Applicable Rate” means (i) if a CP Conduit is a Lender with respect to such
Loan and is not a CP LIBOR Lender, the sum of (x) the Cost of Funds Rate for
such Loan plus (y) the Applicable Margin and (ii) if a CP LIBOR Lender or any
other Person is a Lender with respect to such Loan, the sum of (x) the London
Interbank Offered Rate applicable to the relevant Interest Period plus (y) the
Applicable Margin (provided in the case of this clause (ii) that, in the case of
any Interest Period on or after the first day on which the Majority Lenders
notify the Borrower that they have determined, in their commercially reasonable
judgment, that a material disruption to LIBOR or a change in the methodology of
calculating LIBOR has occurred or any Lender shall have notified the
Administrative Agent pursuant to Section 11.2 that it is not permitted to fund
Loans at the London Interbank Offered Rate (and such Lender shall not have
subsequently notified the Administrative Agent that the circumstances giving
rise to such situation no longer exist), the Applicable Rate shall be a rate per
annum equal to the sum of (1) the Alternate Base Rate in effect on each day of
such Interest Period plus (2) the Applicable Margin for such Loans).

“Appraisal” means, with respect to any Collateral Loan, an appraisal of either
(A) such Collateral Loan or (B) the assets securing such Collateral Loan, in
each case, that is conducted by an Approved Appraisal Firm on the basis of the
fair market value of such Collateral Loan or such assets (that is, the price
that would be paid by a willing buyer

726098183

4

 

730008998.8 17559657 4

 

 

 

--------------------------------------------------------------------------------

 

to a willing seller of such Collateral Loan or such assets in a commercially
reasonable sale on an arm’s-length basis).  Any Appraisal required hereunder (i)
may be in the form of an update or reaffirmation by an Approved Appraisal Firm
of an Appraisal previously performed by an Approved Appraisal Firm and (ii)
shall be provided within five Business Days following completion of such
appraisal to the Collateral Agent for purposes of the Collateral Report.

 

“Appraised Value” means, with respect to any Collateral Loan, the Appraisal
value (determined in Dollars, and which, if Appraisals for both of the following
are available, clause (a) below shall govern) of either (a) such Collateral Loan
or (b) the assets securing such Collateral Loan, net of estimated costs of their
liquidation as determined by the applicable Approved Appraisal Firm, in each
case as set forth in the related Appraisal or, if a range of values is set forth
therein, the midpoint of such values; provided that (i) the Appraised Value of
any Collateral Loan shall in no case be greater than its Maximum Principal
Balance and (ii) in the case of clause (b), if the Borrower owns less than 100%
of the total lenders’ interests secured by the assets securing any Collateral
Loan or has sold participation interests in such Collateral Loan, then the
Appraised Value with respect to such Collateral Loan will be reduced to reflect
the proportionate interests of all other lenders or participants secured by such
assets (taking into account the relative seniority of all such lenders and
participants) that rank pari passu with or senior to (including with respect to
liquidation) the Borrower’s interest under the Collateral Loan.

 

“Approved Appraisal Firm” means those entities whose names are set forth on
Schedule A, and any additional entity designated from time to time by the
Services Provider (i) that is an independent appraisal firm recognized as being
experienced in conducting valuations of loans of the type constituting
Collateral Loans, and (ii) that the Borrower or the Services Provider
determines, in accordance with the Servicing Standard, is qualified with respect
to each Collateral Loan.  In connection with such designation, the Borrower or
the Services Provider shall deliver an updated Schedule A to the Administrative
Agent, which updated Schedule A shall replace any previous Schedule
A.  Notwithstanding the foregoing, at no time may the Borrower, the Services
Provider or any Affiliate thereof be an Approved Appraisal Firm.

“Approved Foreign Jurisdiction” means each of Canada, any Group I Country, any
Group II Country or any Group III Country; provided that each such country has
(i) a ceiling for foreign currency bonds that is at least “Aa2” by Moody’s and
(ii) a foreign currency issuer credit rating that is at least “AA” by Standard &
Poor’s.

“Approved Indices” has the meaning assigned to such term in the definition of
“Eligible Loan Index”.

“Approved Lender” means with respect to any Revolving Lender (i) any Lender that
is not a CP Conduit and is a financial institution (including a securities
broker-dealer or Affiliate thereof) or other institutional lender with a
short-term rating by S&P of at least A-1(or an entity whose obligations
hereunder are absolutely and unconditionally guaranteed by an entity that has a
short-term rating by S&P of at least A-1 and meets then-current S&P guarantee
criteria at such time) and (ii) any Lender that is a CP Conduit (x) whose
Commercial Paper Notes are rated at least A-1 or the equivalent rating by a
Conduit Rating Agency and (y) that is provided liquidity support by an entity a
short-term rating by S&P of at least A-1; provided, in each case, that any
Revolving Lender (including a CP Lender) that has fully funded the Lender
Collateral Account in accordance with the provisions set forth in Sections
8.3(d) and 11.5(b)(i) shall be an Approved Lender notwithstanding that its (or
any such parent guarantor’s or its Commercial Paper Notes’) ratings are below
such levels; provided further that all Lenders shall be Approved Lenders.

“Approved Replacement” has the meaning assigned to such term in the definition
of “Key Person Event”.

“Article 17” means Article 17 of the AIFMD.

“Assignment and Assumption” means an Assignment and Assumption Agreement in
substantially the form of Exhibit C hereto, entered into by a Lender, an
assignee, the Borrower (if applicable) and the Administrative Agent (if
applicable).

“Assumed Investment Rate” means, at any time, LIBOR (or, if an Alternate Base
Rate is in effect, such Alternate Base Rate) minus 0.50% per annum; provided
that the Assumed Investment Rate shall not be less than 0.00%.

“Authorized Officer” means:

(a)with respect to each of the Borrower, the Services Provider, the Retention
Provider and the Seller, those of its respective officers, authorized
representatives and agents whose signatures and incumbency shall have been

726098183

5

 

730008998.8 17559657 5

 

 

 

--------------------------------------------------------------------------------

 

certified to the Agents on the Closing Date pursuant to the documents delivered
pursuant to Section 3.1 or thereafter from time to time in substantially similar
form; and

(b)with respect to either Agent or any other bank or trust company acting as
trustee of an express trust or as custodian, an Administrative Officer thereof.

Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means (a) at any time, the then applicable Commission
Delegated Regulation (if any) supplementing the Bank Recovery and Resolution
Directive in relation to Article 55 thereof and (b) with respect to any EEA
Member Country implementing Article 55 of the Bank Recovery and Resolution
Directive, the implementing law for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule.

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Law” means the Bankruptcy Code or any similar federal law or state
law for the relief of debtors and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
arrangement, receivership, interim-receivership, insolvency, reorganization,
winding-up or similar debtor relief applicable laws including any laws relating
to the compromise or settlement of debt with creditors or any class of them
(including under corporate statutes) of the United States, states thereof or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Base Rate Loans” means Loans accruing interest at an Applicable Rate based upon
the Alternate Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bond” means an obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Senior Secured
Loan, a First Lien/Last Out Loan, a Second Lien Loan, or a Participation
Interest in a Senior Secured Loan, a First Lien/Last Out Loan, a Second Lien
Loan).

“Borrower” means ORCC Financing II LLC, a Delaware limited liability company.

“Borrower Order” means a written order or request (which may be a standing order
or request) dated and signed in the name of the Borrower by an Authorized
Officer of the Borrower or by an Authorized Officer of the Services Provider on
behalf of the Borrower, which order or request may also be provided by email or
other electronic communication unless an Agent requests otherwise.

“Borrowing” has the meaning assigned to such term in Section 2.1.

“Borrowing Date” means the date of a Borrowing.

“Break-Even Default Rate” means, with respect to the Loans, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined by S&P, through application
of the S&P CDO Monitor chosen by the Services Provider in accordance with this
Agreement that is applicable to the portfolio of Collateral Loans, which, after
giving effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of the Loans in full.

“Bridge Loan” means any loan or other obligation that (a) is unsecured and is
incurred in connection with a merger, acquisition, consolidation or sale of all
or substantially all of the assets of a person or similar transaction and

726098183

6

 

730008998.8 17559657 6

 

 

 

--------------------------------------------------------------------------------

 

(b) by its terms, is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancings (it being
understood that any such loan or other obligation that has a nominal maturity
date of one year or less from the incurrence thereof but has a term-out or other
provision whereby (automatically or at the sole option of the Obligor thereof)
the maturity of the indebtedness thereunder may be extended to a later date is
not a Bridge Loan).

“Business Day” means any day except a Saturday, Sunday or a day on which
commercial banks in London, England (for purposes of calculating interest
rates), New York, New York or in the city in which the Corporate Trust Office of
the Collateral Agent is located (initially being Boston, Massachusetts) or the
offices of the Document Custodian (initially being Chicago, Illinois) are
authorized or required by law to close; provided that if the location of the
Corporate Trust Office of the Collateral Agent or the offices of the Document
Custodian changes at any time, the Collateral Agent or the Document Custodian,
as applicable, shall provide prompt written notice of such change to the
Borrower, the Administrative Agent and the Lenders.

“Calculation Date” means the date that is 10 Business Days prior to each
Quarterly Payment Date.

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

“CCC Collateral Loan” means a Collateral Loan (other than a Defaulted
Loan)  with an S&P Rating of “CCC+” or lower.

“CCC Excess” means the amount equal to the excess of the Principal Balance of
all CCC Collateral Loans over an amount equal to 20% of the Total Capitalization
as of such date of determination; provided that, in determining which of the CCC
Collateral Loans shall be included in the CCC Excess, the CCC Collateral Loans
with the lowest Market Value (expressed as a percentage of the Principal Balance
of each such Collateral Loan as of such date of determination) shall be deemed
to constitute such CCC Excess.

“CCC Excess Adjustment Amount” means, as of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all CCC
Collateral Loans included in the CCC Excess, over (ii) the lowest of (x) the sum
of the Market Values of all CCC Collateral Loans included in the CCC Excess, (y)
the sum of the S&P Recovery Amount of all CCC Collateral Loans included in the
CCC Excess and (z) the sum of the carrying value on the books and records of the
Borrower (or its Affiliates) of all CCC Collateral Loans included in the CCC
Excess.

“CFTC” means the Commodity Futures Trading Commission.

“Change in Control” means the failure of the Parent to own 100% of the Equity
Interests in the Borrower (other than nominal interests).

“Closing Date” means May 22, 2018.

“Closing Date Participation” means any Collateral Loan held in the form of a
Participation Interest acquired by the Borrower under the Sale and Contribution
Agreement on the Closing Date.

“Closing Date Portfolio Condition” means the condition that is satisfied if, as
of the Closing Date, the aggregate Principal Collateralization Amount is at
least $405,000,000 with a Diversity Score of 20.

“Closing Expense Account” means the trust account established pursuant to
Section 8.3(d).

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Collateral” means the Pledged Collateral and all other property and/or rights
on or in which a Lien is or is intended to be granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement, any of the
Loan Documents or any other instruments provided for herein or therein or
delivered or to be delivered hereunder or thereunder or in connection herewith
or therewith.

“Collateral Administrator” means State Street Bank and Trust Company, in its
capacity as collateral administrator, and any successor thereto.

“Collateral Administrator Fee” means the fee payable to the Collateral
Administrator in arrears on each Quarterly Payment Date in an amount specified
in the Collateral Agent Fee Letter.

726098183

7

 

730008998.8 17559657 7

 

 

 

--------------------------------------------------------------------------------

 

“Collateral Agent” means State Street Bank and Trust Company, in its capacity as
collateral agent under this Agreement, and its successors in such capacity.

“Collateral Agent Fee” means the fee payable to the Collateral Agent in arrears
on each Quarterly Payment Date in an amount specified in the Collateral Agent
Fee Letter.

“Collateral Agent Fee Letter” means the Fee Schedule dated as of the date
hereof, between the Borrower, the Collateral Agent, and the Collateral
Administrator, as amended, restated, supplemented or otherwise modified from
time to time.

“Collateral Loan” means a Senior Secured Loan, a First Lien/Last Out Loan or a
Second Lien Loan (in each case whether originated by or assigned or contributed
to the Borrower) or a Participation Interest in any Senior Secured Loan, First
Lien/Last Out Loan or Second Lien Loan that as of the date of acquisition or
origination by, or contribution to, the Borrower meets each of the following
criteria:

(a)(i) provides the Borrower (or an agent on behalf of the applicable lenders
with respect to such Collateral Loan) with a valid, perfected security interest
in the collateral granted under the applicable Related Contracts at the level of
priority indicated therein; constitutes the legal and enforceable obligation of
the applicable Obligor (except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law); (ii) is owned by the Borrower free and clear of
adverse claims (other than Permitted Liens); (ii) may, under the applicable
Related Contracts and Applicable Law, be pledged and assigned by the Borrower to
the Collateral Agent; (iv) with respect to which all steps required by Section
8.7 have been taken (or will be taken as soon as practicable) and in which the
Collateral Agent holds (or will hold, once the necessary steps are taken) a
first-priority perfected security interest for the benefit of the Secured
Parties; and (v) at the time such Collateral Loan was acquired or originated,
was not subject to set-off or defense (other than a discharge in the event of a
subsequent bankruptcy) by the related Obligor and, together with the
documentation relating thereto, does not contravene in any material respect any
law, rule or regulation applicable to the Borrower or the Services Provider;

(b)is governed by the law of a state of the United States or the law of an
Approved Foreign Jurisdiction;

(c)is an obligation of an Obligor Domiciled in the United States (or any state
thereof) or an Approved Foreign Jurisdiction;

(d)is not an obligation (other than a Revolving Collateral Loan or a Delayed
Funding Loan) pursuant to which any future advances or payments to the Obligor
may be required to be made by the Borrower;

(e)unless otherwise approved in writing by the Administrative Agent, the
acquisition price (exclusive of the portion thereof attributable to accrued
interest) of such Collateral Loan paid by the Borrower therefor is not less than
75% of the Principal Balance thereof;

(f)is not a Bond (or any other type of debt security that is not a loan or a
Participation Interest), a Defaulted Loan, a Credit Risk Loan, a Synthetic
Security, a Bridge Loan, a Structured Finance Obligation, an Equity Security, a
Real Estate Loan, a letter of credit or a PIK Loan;

(g)is not a Zero Coupon Loan, a finance lease or chattel paper;

(h)is not subject to forfeiture of principal based on a material non-credit
related risk (such as the occurrence of a catastrophe), as reasonably determined
by the Borrower, or the Services Provider in accordance with the Servicing
Standard;

(i)is not the subject of an Offer or called for redemption (except for any
repayment under a Revolving Collateral Loan of amounts that may be reborrowed
thereunder pursuant to the applicable Related Contract);

(j)is denominated and payable in Dollars (and is not convertible into, or
payable in, any other currency);

(k)does not constitute Margin Stock;

(l)provides for the full principal balance to be payable at or prior to the
stated maturity thereof;

(m)does not subject the Borrower to withholding tax (except for withholding
taxes on fees received with respect to Revolving Collateral Loans or Delayed
Funding Loans and withholding taxes imposed under

726098183

8

 

730008998.8 17559657 8

 

 

 

--------------------------------------------------------------------------------

 

FATCA) unless the relevant Obligor is required to make “gross-up” payments or
pay “additional amounts” in respect of, or otherwise compensate the Borrower
for, the full amount of such withholding tax;

(n)if such Collateral Loan is a Participation Interest, then such Participation
Interest is acquired from (i) a Selling Institution Domiciled under the laws of
the United States (or any state thereof) or any U.S. branch of a Selling
Institution Domiciled outside the United States or (ii) with respect to
Collateral Loans the Obligors of which are Domiciled in an Approved Foreign
Jurisdiction, a Selling Institution Domiciled in an Approved Foreign
Jurisdiction to the extent such Selling Institution satisfies the S&P
Counterparty Criteria;

(o)provides for payment of interest at least semi-annually;

(p)will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act;

(q)does not have an “L”, “p”, “pi”, “prelim”, “sf” or “t” subscript assigned by
S&P;

(r)does not have an “sf” subscript assigned by Moody’s;

(s)is Registered;

(t)is not a Cov-Lite Loan unless it is an Eligible Cov-Lite Loan;

(u)is not an obligation of an Obligor Affiliated with the Parent or the Services
Provider;

(v)either (i) has public ratings from a Rating Agency, or (ii) the Borrower will
obtain credit estimates from a Rating Agency on such loan that is not publicly
rated and will apply for such credit estimate within two weeks of acquiring or
originating such the loan; and

(w)does not have an attached warrant to purchase an Equity Security and does not
provide for mandatory conversion or exchange for Equity Securities; provided
that this clause (w) shall not exclude obligations originated with an attached
warrant if the Borrower does not acquire such warrant or the right to exercise
such warrant.

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Loans owned (or in relation to a
proposed acquisition of a Collateral Loan, both owned and proposed to be owned)
by the Borrower satisfy each of the tests set forth below, calculated in each
case in accordance with Section 1.3:

(a)the Minimum Weighted Average Spread Test;

(b)the Maximum Weighted Average Life Test;

(c)the Minimum Diversity Score Test;

(d)the Minimum Weighted Average S&P Recovery Rate Test;

(e)the S&P CDO Monitor Test; and

(f)the Minimum Weighted Average Coupon Test.

“Collateral Report” has the meaning set forth in Section 5.1(h).

“Collateral Report Determination Date” means the date that is 10 Business Days
prior to the fifth calendar day of each calendar month.

“Collection Account” means the trust account established pursuant to Section
8.2(a).

“Collections” means, with respect to any Collateral, all principal payments,
interest payments, fees and other payments received by the Borrower with respect
thereto and all other amounts paid with respect to such Collateral that are
payable to the Borrower, including dividends of any type, distributions with
respect thereto and any proceeds of collateral for, or any guaranty of, such
Collateral or the relevant Obligor’s obligation to make payments with respect
thereto.

“Commercial Paper Funding” means, with respect to any Loan funded by a CP
Lender, at any time, the funding by a CP Lender of all or a portion of the
outstanding principal amount of such Loan with funds provided by the issuance of
Commercial Paper Notes.

726098183

9

 

730008998.8 17559657 9

 

 

 

--------------------------------------------------------------------------------

 

“Commercial Paper Funding Period” means, with respect to any Loan funded by a CP
Conduit, a period of time during which all or a portion of the outstanding
principal amount of such Loan is funded by a Commercial Paper Funding.

“Commercial Paper Notes” means commercial paper notes or secured liquidity notes
issued by a CP Conduit or a conduit providing funding to a CP Conduit from time
to time.

“Commercial Paper Rate” means, with respect to any Commercial Paper Funding, a
rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed)
the discount rate (or rates) at which Commercial Paper Notes are sold by any
placement agent or commercial paper dealer of such Commercial Paper Notes and/or
a commercial paper conduit providing funding to a CP Conduit, plus (ii) if not
included in the calculations in clause (i), the commissions, fees and charges
charged by such placement agent or commercial paper dealer with respect to such
Commercial Paper Notes, incremental carrying costs incurred with respect to such
Commercial Paper Notes maturing on dates other than those on which corresponding
funds are received by such CP Conduit, other borrowings by such CP Conduit and
any other costs (such as interest rate or currency swaps, the cost of funding
odd lots or small dollar amounts) associated with the issuance of Commercial
Paper Notes that are allocated, in whole or in part, by such CP Conduit or its
Program Manager or funding agent to fund or maintain such portion of the
applicable Loan (and which may be also allocated in part to the funding of other
assets of such CP Conduit) and discount on Commercial Paper Notes issued to fund
the discount on maturing Commercial Paper Notes, in all cases expressed as a
percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed).

“Commitment” means the Revolving Commitments and the Term Commitments.

“Commitment Fee” has the meaning set forth in Section 2.6(a).

 

“Commitment Period” means the period commencing on the Closing Date and ending
on the earliest of:

(a) the time at which the Revolving Commitments are terminated or reduced to
zero as provided in this Agreement (whether pursuant to Article II, Article VI
or otherwise); and

(b)the last day of the Reinvestment Period;

 

provided that Commitment Period shall not end unless and until, if necessary,
the Future Funding Reserve Loan has been made.

 

“Commitment Shortfall” means the amount by which:

 

(a) the aggregate Unfunded Amount exceeds

 

(b) the sum of (i) the aggregate Total Revolving Commitment minus the aggregate
principal amount of the Revolving Loans outstanding at such time (which amount
under clause (i) shall not be less than zero), plus (ii) amounts on deposit in
the Collection Account, including Eligible Investments credited thereto,
representing Principal Proceeds, plus (iii) amounts on deposit in the Future
Funding Reserve Account, including Eligible Investments credited thereto.

“Commodity Exchange Act” means the Commodity Exchange Act of 1936, as amended.

“Concentration Limitations” means limitations that are satisfied if, as of any
date of determination, in the aggregate, the Maximum Principal Balance of the
Collateral Loans owned (or, in relation to a proposed acquisition, origination
or contribution of a Collateral Loan, proposed to be owned) by the Borrower
comply with all of the requirements set forth below, calculated as a percentage
of Total Capitalization (unless otherwise specified) and in each case in
accordance with the procedures set forth in Section 1.3:

(a)not more than 12.5% consist of Collateral Loans with Obligors in any one S&P
Industry Classification, except that, without duplication, (i) up to 15.0% may
consist of Collateral Loans with the Obligor in each of the largest and second
largest S&P Industry Classification (other than “Oil, Gas & Consumable Fuels”);

(b)not more than 5.0% consist of obligations of any one Obligor (and Affiliates
thereof); provided that up to four Obligors (and their respective Affiliates)
may each constitute up to 8.0%;

726098183

10

 

730008998.8 17559657 10

 

 

 

--------------------------------------------------------------------------------

 

(c)not more than 25.0% consist of First Lien Last Out and Second Lien Loans;
provided that not more than 10.0% may consist of Second Lien Loans;

(d)not more than 10.0% consist of Fixed Rate Obligations;

(e)not more than 25.0% consist of Eligible Cov-Lite Loans;

(f)not more than 15.0% consist of DIP Loans;

(g)not more than 10.0% consist of Current Pay Obligations;

(h)not more than 10.0% consist of Collateral Loans that permit the payment of
interest to be made less frequently than quarterly;

(i)not more than 15.0% consist of Revolving Collateral Loans and the unfunded
portion of Delayed Funding Loans;

(j)not more than 10.0% consist of Discount Loans;

(k)the Aggregate Participation Exposure is not more than 20.0%;

(l)(i) not less than 85.0% of the Principal Balance of Collateral Loans may
consist of Cash or obligations of Obligors Domiciled in the United States or
Canada, and (ii) not more than the percentage listed below may consist of
Collateral Loans whose Obligors are Domiciled in the country or countries set
forth opposite each such percentage:

% Limit

Country or Countries

15.0%

all countries (in the aggregate) other than the United States;

10.0%

Canada

5.0%

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

2.5%

any individual Group I Country;

2.0%

all Group II Countries in the aggregate;

2.0%

all Group III Countries in the aggregate;

 

(m)not more than 20.0% consist of Collateral Loans with an S&P Rating of “CCC+”
or below;

(n)not more than 10.0% shall consist of Collateral Loans whose Obligors have a
trailing twelve month EBITDA of less than $12,500,000, as measured at the time
of such acquisition, origination or contribution based on the most recent
financial information provided by the Obligor and relied upon for the Services
Provider’s investment decision; and

(o)not more than 5.0% shall consist of Long Dated Loans.

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by a common manager or an Affiliate of a CP Conduit,
or the collateral trustee of such entity.

“Conduit Rating Agency” means each nationally recognized investment rating
agency that is then rating the Commercial Paper Notes of any CP Conduit.

“Conduit Support Provider” means, without duplication, (i) a provider of a
Credit Facility or Liquidity Facility to or for the benefit of any CP Conduit,
and any guarantor of such provider or (ii) an entity that issues commercial
paper or other debt obligations, the proceeds of which are used (directly or
indirectly) to fund the obligations of any CP Conduit.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
memorandum and articles of association, operating agreement, partnership
agreement, joint venture agreement or other applicable agreement of formation or
organization (or equivalent or comparable constituent documents) and other
organizational documents and by-laws and any certificate of

726098183

11

 

730008998.8 17559657 11

 

 

 

--------------------------------------------------------------------------------

 

incorporation, certificate of formation, certificate of limited partnership and
other agreement, or similar instrument filed or made in connection with its
formation or organization, in each case, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Contingent Obligation” means, as to any Person, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation of such Person
required to be disclosed in the footnotes to such Person’s financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
guarantees of non-monetary obligations (other than guarantees of completion)
which have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the applicable interest rate, through (i) in the case of an interest or
interest and principal guaranty, the stated date of maturity of the obligation
(and commencing on the date interest could first be payable thereunder), or (ii)
in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 5.1 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder by the
person entitled to performance or payment thereunder, at which time any such
guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is directly or indirectly recourse to such
Person), the amount of the guaranty, to the extent it is directly or indirectly
recourse to such Person, shall be deemed to be 100% thereof unless and only to
the extent that such other Person has delivered Cash or cash equivalents to
secure all or any part of such Person’s guaranteed obligations and (ii) in the
case of any other guaranty, (whether or not joint and several) of an obligation
otherwise constituting Indebtedness of such Person, the amount of such guaranty
shall be deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.

“Conversion Date” means any date selected by a the Administrative Agent for
conversion of the applicable Revolving Loans into Term Loans.

“Corporate Services Agreement” means the Corporate Services Agreement dated as
of the date hereof between the Borrower and the Services Provider, as amended
from time to time in accordance with the terms hereof and thereof.

“Corporate Trust Office” means the corporate trust office of the Collateral
Agent currently located at 1 Iron Street, Boston, MA 02210, Attention:
Structured Trust & Analytics or such other address as the Collateral Agent may
designate from time to time by notice to the Borrower, the Administrative Agent
and the Lenders or the principal corporate trust office of any successor
Collateral Agent.

“Cost of Funds Rate” means, with respect to any Loan funded by a CP Lender that
is not a CP LIBOR Lender, the weighted average of the Commercial Paper Rate, the
Liquidity Funding Rate and the Credit Funding Rate at any time and from time to
time based upon the portion of the outstanding principal amount of such Loan
that is funded by Commercial Paper Funding, Liquidity Funding or Credit Funding
for one or more Commercial Paper Funding Periods, Liquidity Funding Periods or
Credit Funding Periods, respectively; provided that in no event shall the Cost
of Funds Rate for any period exceed the Cost of Funds Rate Cap for such period.
For purposes of this definition and its use in this Agreement, the Commercial
Paper Rate established by a CP Lender shall be associated with the Commercial
Paper Funding undertaken by such CP Lender.

“Cost of Funds Rate Cap” means, for any Interest Period, the sum of (i) the
London Interbank Offered Rate applicable to such Interest Period plus (ii) 0.25%
per annum; provided that if, pursuant to Section 11.1(a), the Administrative
Agent is unable to obtain a quotation for the London Interbank Offered Rate, the
Cost of Funds Rate

726098183

12

 

730008998.8 17559657 12

 

 

 

--------------------------------------------------------------------------------

 

Cap shall equal, for each day in any Interest Period, (i) the Alternate Base
Rate applicable to such day plus (ii) 0.25% per annum.

“Cov-Lite Loan” means a Collateral Loan the Related Contracts for which do not
require the Obligor thereunder to comply with any Maintenance Covenant
(regardless of whether compliance with one or more Incurrence Covenants is
otherwise required by such Related Contracts); provided that, notwithstanding
the foregoing, a Collateral Loan shall be deemed for all purposes (other than
the S&P Recovery Rate for such Collateral Loan) not to be a Cov-Lite Loan if the
Related Contracts for such Collateral Loan contain a cross-default or cross
acceleration provision to, or such Collateral Loan is pari passu with, another
loan, debt obligation or credit facility forming part of the same loan facility
of the underlying Obligor that contains one or more Maintenance Covenants.

“Coverage Tests” means each of the Overcollateralization Ratio Test and the
Interest Coverage Ratio Test.

“Covered Accounts” means, collectively, the Collection Account, the Custodial
Account, the Future Funding Reserve Account, the Interest Reserve Account, the
Payment Account, the Lender Collateral Account and the Closing Expense Account
and any subaccounts of each of the foregoing.

“CP Conduit” means any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of Commercial Paper Notes to finance financial
assets.

“CP Lender” means Versailles Assets LLC, a Delaware limited liability company,
Bleachers Finance 1 and any other CP Conduit that is a Lender, and that is
identified to the Borrower as a CP Conduit on its signature page to this
Agreement, an Assignment and Assumption or otherwise.

“CP LIBOR Lender” means a CP Conduit that has elected in a written notice to the
Borrower and the Administrative Agent to have its Loans accrue interest by
reference to the London Interbank Offered Rate.

“Credit Estimate” means, with respect to any Collateral Loan, a credit estimate
obtained from S&P in accordance with the S&P’s “Credit Estimate Information
Requirements” dated April 2011 and any other available information S&P
reasonably requests in order to produce a credit estimate for a particular
asset.

“Credit Facility” means, with respect to any Loan by any CP Lender, a credit
asset purchase agreement or other similar facility that provides credit support
for defaults in respect of the failure to make such Loan, and any guaranty of
any such agreement or facility.

“Credit Funding” means, with respect to any Loan by any CP Lender, at any time,
funding by a CP Lender of all or a portion of the outstanding principal amount
of such Loan with funds provided under a Credit Facility.

“Credit Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded by a Credit Funding.

“Credit Funding Rate” means, with respect to any Credit Funding for any period,
the per annum rate of interest equal to the rate of interest provided for in the
relevant Credit Facility at such time.

“Credit Improved Loan” means any Collateral Loan that, in the Services
Provider's reasonable business judgment applying the Servicing Standard has
significantly improved in credit quality from the condition of its credit at the
time of origination, acquisition or contribution, which judgment may (but need
not) be based on one or more of the following facts and will not be called into
question as a result of subsequent events:

(a)the Obligor in respect of such Collateral Loan has shown improved financial
results since the published financial reports first produced after it was
originated or acquired by the Borrower;

(b)the Obligor in respect of such Collateral Loan since the date on which such
Collateral Loan was originated or acquired by the Borrower has raised
significant equity capital or has raised other capital that has improved the
liquidity or credit standing of such Obligor; or

(c)with respect to which one or more of the following criteria applies in
respect of such Collateral Loan:  (i) such Collateral Loan has been upgraded or
put on a watch list for possible upgrade by S&P since the date on which such
Collateral Loan was originated or acquired by the Borrower; (ii) the proceeds
from a sale of such Collateral Loan would be at least 101% of its purchase
price; (iii) the price of such Collateral Loan has changed during the period
from the date on which it was originated or acquired by the Borrower to the
proposed sale date by a percentage either more positive, or less negative, as
the case may be, than the percentage change in the average price of the
applicable Eligible Loan Index plus 0.25% over the same period; or (iv) the
price of such

726098183

13

 

730008998.8 17559657 13

 

 

 

--------------------------------------------------------------------------------

 

Collateral Loan changed during the period from the date on which it was
originated or acquired by the Borrower to the date of determination by a
percentage either more positive, or less negative, as the case may be, than the
percentage change in a nationally recognized loan index selected by the Borrower
or the Services Provider over the same period plus 0.50%.

“Credit Risk Loan” means a Collateral Loan that is not a Defaulted Loan but
which has, in the Services Provider's reasonable business judgment applying the
Servicing Standard (which judgment will not be called into question as a result
of subsequent events), a significant risk of declining in credit quality and,
with lapse of time, becoming a Defaulted Loan, and is designated as a “Credit
Risk Loan” by the Borrower or the Services Provider.

“CRR” means EUEuropean Union Regulation 575/2013 (on prudential requirements for
credit institutions and investment firms and amending Regulation (EU)
648/2012).2012.

“Current Pay Obligation” means a Collateral Loan that would otherwise be a
Defaulted Loan as to which (i) all scheduled interest and principal payments due
(other than those due as a result of any bankruptcy, insolvency, receivership or
other analogous proceeding) were paid in Cash and the Borrower or the Services
Provider reasonably expects, and delivers to S&P (if S&P is then rating any
Loans) a certificate of an Authorized Officer certifying that it reasonably
expects, that the remaining scheduled interest and principal payments due will
be paid in cash, (ii) the S&P Rating of such Collateral Loan is at least “CCC”
and is not on a watch list for possible downgrade; (iii) the Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) of such Collateral Loan is at least 80% of
par; and (iv) if the Obligor of such Collateral Loan is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest and/or principal and other amounts due and payable on such Collateral
Loan and no such payments that are due and payable are unpaid; provided that to
the extent that more than 10.0% of Total Capitalization would otherwise
constitute Current Pay Obligations, one or more Collateral Loans (or portions
thereof, as applicable) designated by the Borrower having a Maximum Principal
Balance at least equal to such excess shall be deemed not to constitute Current
Pay Obligations and shall instead constitute Defaulted Loans.

“Current Portfolio” means, at any time, the portfolio of Collateral Loans and
Eligible Investments representing Principal Proceeds, then held by the Borrower.

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Collateral Agent pursuant to Section 8.4(a).

“Custodian” has the meaning set forth in Section 8.4(a).

“Daily Report” has the meaning set forth in Section 8.9(a).

“DBRS” means DBRS, Inc., together with its successors.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless waived in
accordance with Section 12.5 or cured, become an Event of Default.

“Default Differential” means, with respect to the Loans at any time, the rate
calculated by subtracting the Scenario Default Rate for the Loans at such time
from the Break-Even Default Rate for the Loans at such time.

“Defaulted Loan” means any Collateral Loan as to which:

(a)a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Loan (without regard to any grace
period applicable thereto, or waiver thereof, after the passage of five Business
Days in the case of interest or three Business Days in the case of principal if
the Borrower or the Services Provider determines that such default is unrelated
to credit-related causes (which determination shall be reported in the next
Collateral Report required to be delivered pursuant to Section 5.1(h)), but in
no case beyond the passage of any grace period applicable thereto);

(b)the Borrower or the Services Provider has received written notice or a Senior
Authorized Officer of the Borrower or the Services Provider has actual knowledge
that a default as to the payment of principal and/or interest has occurred and
is continuing on another debt obligation of the same Obligor that is senior or
pari passu in right of payment to such Collateral Loan (in each case, after the
passage of three Business Days if the Borrower or the Services Provider
determines that such default is unrelated to credit-related causes (which

726098183

14

 

730008998.8 17559657 14

 

 

 

--------------------------------------------------------------------------------

 

determination shall be reported in the next Collateral Report required to be
delivered pursuant to Section 5.1(h) but only to the extent the Borrower or the
Services Provider has been notified or otherwise has knowledge of such default),
but in no case beyond the passage of any grace period applicable thereto;
provided that both the Collateral Loan and such other debt obligation are full
recourse obligations of the applicable Obligor);

(c)except in the case of a DIP Loan or Current Pay Obligation, the Obligor in
respect of such Collateral Loan has, or others have, instituted proceedings to
have such Obligor adjudicated as bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed, or such
Obligor has filed for protection under Chapter 11 of the Bankruptcy Code;

(d)except in the case of a DIP Loan, the Obligor with respect to such Collateral
Loan has an S&P Rating of lower than “CCC-” or “D” or “SD” or had any such
rating immediately before such rating was withdrawn by S&P;

(e)the Borrower or the Services Provider has received notice or a Senior
Authorized Officer of the Borrower or the Services Provider has actual knowledge
that another debt obligation of the same Obligor that is senior or pari passu in
right of payment to such Collateral Loan has an S&P Rating of lower than “CCC-”
or “D” or “SD” or had any such rating immediately before such rating was
withdrawn by S&P, and such other debt obligation remains outstanding; provided
that both the Collateral Loan and such other debt obligation are full recourse
obligations of the applicable Obligor;

(f)a default with respect to which the Borrower or the Services Provider has
received written notice, or a Senior Authorized Officer of the Borrower or the
Services Provider has actual knowledge, that a default has occurred under the
Related Contracts and any applicable grace period has expired and the holders of
such Collateral Loan have accelerated the repayment of the Collateral Loan (but
only until such acceleration has been rescinded) in the manner provided in the
Related Contracts;

(g)such Collateral Loan is a Participation Interest (until it is elevated or
converted to an assigned loan) with respect to which the related Selling
Institution has defaulted in any material respect in the performance of any of
its payment obligations under the Participation Interest;

(h)such Collateral Loan is a Participation Interest (until it is elevated or
converted to an assigned loan) in a loan that would, if such loan were a
Collateral Loan, constitute a “Defaulted Loan” (other than under this clause
(h)) or with respect to which the Selling Institution has an S&P Rating of lower
than “CCC-” or “D” or “SD”  or had such rating immediately before such rating
was withdrawn by S&P;

(i)the Borrower or the Services Provider (in accordance with the Servicing
Standard) has otherwise declared such Collateral Loan to be a “Defaulted Loan”;
or

(j)such Collateral Loan has been placed on non-accrual status by the Services
Provider;

provided that Current Pay Obligations (or portions thereof, as applicable) in
excess of 10.0% of Total Capitalization shall be deemed to be Defaulted Loans as
set forth in the proviso in the definition of “Current Pay Obligation”.

“Defaulting Lender” means a Lender that has at any time (i) failed to fund all
or any portion of its Loans when and as required hereunder (other than failures
to fund (a) solely as a result of a bona fide dispute as to whether the
conditions to borrowing were satisfied on the relevant Borrowing Date, but only
for such time as such Lender is continuing to engage in good faith discussions
regarding the determination or resolution of such dispute, and such Lender has
notified the Administrative Agent in writing of its intention not to fund and
has specifically identified such condition precedent to funding that was not
satisfied, or (b) solely as a result of a failure to disburse due to an
administrative error or omission by such Lender, and such failure is cured
within five Business Days after such Lender receives written notice or has
actual knowledge of such administrative error or omission) or (ii) has notified
the Borrower and the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s dispute as to
the satisfaction of any condition precedent pursuant to the foregoing clause
(a)) or generally under other agreements under which it shall have committed to
extend credit.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

726098183

15

 

730008998.8 17559657 15

 

 

 

--------------------------------------------------------------------------------

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Delayed Funding Loan” means a Collateral Loan pursuant to which one or more
future advances will be required to be made to the Obligor thereunder but which
does not permit any such advance that has been made to be reborrowed once repaid
by the Obligor; provided that such loan shall only be considered to be a Delayed
Funding Loan to the extent of the unfunded commitment and only for so long as
any future funding obligations remain in effect.

“DIP Loan” means any interest in a loan or financing facility with an S&P Rating
or for which a Credit Estimate has been requested (i) which is an obligation of
either a debtor-in-possession as described in Section 1107 of the Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code) (in either case, a “Debtor”) organized
under the laws of the United States or any State therein; (ii) which is paying
interest on a current basis; and (iii) the terms of which have been approved by
an order of the United States Bankruptcy Court, the United States District
Court, or any other court of competent jurisdiction, the enforceability of which
order is not subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure) and which order
provides that (a) such DIP Loan is secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code; (b)
such DIP Loan is secured by liens of equal or senior priority on property of the
Debtor’s estate that is otherwise subject to a lien pursuant to Section 364(d)
of the Bankruptcy Code; (c) such DIP Loan is secured by junior liens on the
Debtor’s encumbered assets and such DIP Loan is fully secured based upon a
current valuation or appraisal report; or (d) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code.

“Discount Loan” means any Collateral Loan that is acquired by the Borrower for a
purchase price paid by the Borrower to the seller of such Collateral Loan of
less than 95% of the principal balance of such Collateral Loan.

“Distribution” means any payment of principal or interest or any dividend or
premium payment made on, or any other distribution in respect of, a Collateral
Loan or other security.

“Diversity Score” means a single number that indicates collateral concentration
in terms of both issuer and industry concentration, calculated as set forth on
Schedule C hereto.

“Document Checklist” means, for any Collateral Loan, an electronic or hard copy
list, substantially in the form attached hereto as Exhibit J delivered by the
Borrower (or the Services Provider on behalf of the Borrower) to the Document
Custodian (with a copy to the Collateral Agent) that identifies the Collateral
Loan, the applicable Obligor and each of the Related Contracts that shall be
delivered to the Document Custodian by the Borrower, and whether each such
document is an original or a copy.

“Document Custodian” means Cortland Capital Market Services LLC, in its capacity
as document custodian under this Agreement, and its successors in such capacity.

“Document Custodian Fee” means the fee payable to the Document Custodian in
arrears on each Quarterly Payment Date in an amount specified in the Document
Custodian Fee Letter.

“Document Custodian Fee Letter” means the fee letter dates as of the date
hereof, between the Borrower and the Document Custodian, as amended, restated,
supplemented or otherwise modified from time to time.

“Document Custodian Office” has the meaning assigned to such term in Section
14.1(b).

“Dollars” and “$” mean lawful money of the United States of America.

“Domicile” or “Domiciled” means, with respect to any Obligor with respect to a
Collateral Loan, its country of organization or incorporation.

“Downgraded Lender” means a Revolving Lender that fails to be an Approved Lender
in accordance with the terms of such definition.

“Due Date” means each date on which a Distribution is due on a Collateral Loan.

“Due Period” means, with respect to any Quarterly Payment Date, the period
commencing on the day following the last day of the immediately preceding Due
Period (or, in the case of the initial Due Period, the period commencing on the
Closing Date) and ending on (and including) the Calculation Date immediately
preceding such

726098183

16

 

730008998.8 17559657 16

 

 

 

--------------------------------------------------------------------------------

 

Quarterly Payment Date (or, in the case of the Due Period that is applicable to
the Quarterly Payment Date occurring on the Stated Maturity, ending on the day
preceding such Quarterly Payment Date).

“EBA” means the European Banking Authority (including any successor or
replacement organization thereto).

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Loan, in the manner provided in the Related
Contracts) and in any case that “EBITDA,” “Adjusted EBITDA” or such comparable
definition is not defined in such Related Contracts, an amount, for the
principal Obligor on such Collateral Loan and any of its parents or Subsidiaries
that are obligated pursuant to the Related Contracts for such Collateral Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to net income from continuing operations for such period plus (a)
cash interest expense, (b) income taxes, (c) depreciation and amortization for
such period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), to the extent
not otherwise included in clause (c) above, other noncash charges and
organization costs, (e) extraordinary losses in accordance with GAAP, and (f)
any other item the Borrower and the Administrative Agent mutually deem to be
appropriate.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EIOPA” means the European Insurance and Occupational Pensions Authority
(including any successor or replacement organization thereto).

“Eligible Account Bank” means, with respect to any specified account, a
financial institution:

(a)that if such account is a fully segregated trust account with the trust
department or corporate trust department of such financial institution, has a
long‑term debt rating of at least “A” and a short‑term debt rating of at least
“A-1” by S&P (or at least “A+” by S&P if such institution has no short-term
rating); or

(b)as to which the Rating Condition is satisfied and the Borrower and the
Majority Lenders have consented to such financial institution constituting an
“Eligible Account Bank” hereunder.

“Eligible Cov-Lite Loan” means a Cov-Lite Loan that is a Senior Secured Loan.

“Eligible Investment Required Ratings” means, in the case of each Eligible
Investment, a short‑term credit rating of at least “A-1” (or, in the absence of
a short-term credit rating, “AA-” or better) from S&P.

“Eligible Investments” means any investment denominated in Dollars that, at the
time it is delivered to the Collateral Agent (directly or through a financial
intermediary or bailee), is one or more of the following obligations or
securities:

(i)direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America the obligations of which are expressly backed by the full
faith and credit of the United States of America;

(ii)demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depositary
institution or trust company incorporated under the laws of the United States of
America or any state thereof and subject to supervision and examination by
federal and/or state banking authorities so long as the commercial paper and/or
the debt obligations of such depositary institution or trust company (or, in the
case of the principal depositary institution in a holding company system, the
commercial

726098183

17

 

730008998.8 17559657 17

 

 

 

--------------------------------------------------------------------------------

 

paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

(iii)non-extendable commercial paper or other short-term obligations with the
Eligible Investment Required Ratings and that either bear interest or are sold
at a discount from the face amount thereof and have a maturity of not more than
183 days from their date of issuance;

(iv)money market funds domiciled outside of the United States which funds have,
at all times, the highest Moody’s credit rating assignable at such time and
credit ratings of “AAA-mf” by Standard & Poor’s;

(v)any other investment similar to those described in clauses (i) through (iv)
above which (a) has the Eligible Investment Required Ratings at the time of such
investment and (b) has been approved by the Majority Lenders; provided that the
Rating Condition has been satisfied with respect to any such investment;

and, in the case of (i) through (iii) and (v) above, with a stated maturity
(after giving effect to any applicable grace period) no later than the Business
Day immediately preceding the Quarterly Payment Date next following the Interest
Period in which the date of investment occurs (unless such Eligible Investments
are issued by the Collateral Agent in its capacity as a banking institution, in
which event such Eligible Investments may mature on such Quarterly Payment
Date); provided that none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by Standard & Poor’s, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) such obligation or security is subject
to any withholding tax (other than withholding taxes imposed under FATCA) unless
the issuer of the security is required to make “gross-up” payments or pay
“additional amounts” in respect of, or otherwise compensate the holder of such
security for, the full amount of such withholding tax for any reason, (d) such
obligation or security is secured by real property, (e) such obligation or
security is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation or security is subject of a tender offer,
voluntary redemption, exchange offer, conversion or other similar action or (g)
in the Borrower’s or the Services Provider’s judgment, such obligation or
security is subject to material non-credit related risks. Eligible Investments
may include, without limitation, those investments for which an Agent or an
affiliate of an Agent provides services. Any investment, which otherwise
qualifies as an Eligible Investment, may (1) be made by the Collateral Agent or
any of its Affiliates and (2) be made in securities of any entity for which the
Collateral Agent or any of its Affiliates receives compensation or serves as
offeror, distributor, investment adviser or other service provider.

“Eligible Loan Index” means, with respect to each Collateral Loan, one of the
following indices as selected by the Borrower or the Services Provider upon the
origination, acquisition or contribution of such Collateral Loan: the Credit
Suisse Leveraged Loan Indices, the Deutsche Bank Leveraged Loan Index, the
Goldman Sachs/Loan Pricing Corporation Liquid Leveraged Loan Index, the Banc of
America Securities Leveraged Loan Index, the S&P/LSTA Leveraged Loan Indices or
any other nationally recognized loan index subject to the consent of the
Majority Lenders with written notice thereof to be provided to S&P
(collectively, the “Approved Indices”); provided that the Borrower or the
Services Provider may change the index applicable to a Collateral Loan to
another of the Approved Indices at any time following the origination,
acquisition or contribution thereof after giving notice to the Administrative
Agent and the Collateral Agent.

“Eligibility Criteria” means, as of (i) the date of  each origination,
acquisition or contribution of a debt obligation and (ii) each applicable
Borrowing Date, each of the following:

(a)each Concentration Limitation is satisfied immediately after giving effect to
such origination, acquisition, contribution or applicable Borrowing (or, if not
satisfied immediately prior to such origination, acquisition, contribution or
applicable Borrowing, compliance with such Concentration Limitation is
maintained or improved after giving effect to such origination, acquisition,
contribution or applicable Borrowing);

(b)each component of the Collateral Quality Test is satisfied immediately after
giving effect to such origination, acquisition, contribution (or, if not
satisfied immediately prior to such origination, acquisition, contribution or
applicable Borrowing, compliance with the Collateral Quality Test is maintained
or improved after giving effect to such origination, acquisition, contribution
or applicable Borrowing);

726098183

18

 

730008998.8 17559657 18

 

 

 

--------------------------------------------------------------------------------

 

(c)each Coverage Test is satisfied immediately after giving effect to such
origination, acquisition, contribution or applicable Borrowing;

(d)the Senior Advance Rate Test is satisfied immediately after giving effect to
such origination, acquisition, contribution or applicable Borrowing;

(e)each of the criteria in the definition of “Collateral Loan” is satisfied with
respect to such origination, acquisition or contribution of a debt obligation;
provided that, for the avoidance of doubt, for purposes of determining whether
the Eligibility Criteria have been satisfied, such criteria shall only be tested
as of the date of such origination, acquisition or contribution of such debt
obligation;

(f)the Retention Provider, either itself or through related entities (including
the Borrower), directly or indirectly, was involved or will be involved in
negotiating the original agreements which created or will create over 50%
(measured by total nominal amount) of all the Collateral Loans acquired (or
committed to be acquired) by the Borrower, such proportion measured on the basis
of the nominal value at each respective origination of all the Collateral Loans
acquired (or committed to be acquired) by the Borrower in aggregate during the
term of this Agreement; and

(g)only in relation to any Collateral Loans to be acquired by the Borrower that
will not be acquired from the Retention Provider, the Retention Provider, either
itself or through related entities (including the Borrower), directly or
indirectly, was involved or will be involved in negotiating the original
agreements which created or will create over 50% (measured by total nominal
amount) of all the Collateral Loans acquired (or committed to be acquired) by
the Borrower, such proportion measured on the basis of the nominal value at each
respective origination of all the Collateral Loans that are expected to be held
by the Borrower following the settlement of any such acquisition.

“Engagement Letter” means the Letter Agreement, dated as of November 17, 2017,
between the Borrower and Natixis Securities Americas LLC, as amended from time
to time in accordance with the terms thereof.

“Environmental Claim” means, with respect to any Person, any written notice,
claim, demand or similar communication by any other Person having jurisdiction
alleging potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Hazardous Substances
at any location, whether or not owned by such Person or (ii) circumstances
forming the basis of any violation, of any applicable Environmental Law, in each
case as to which there is a reasonable likelihood of an adverse determination
with respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Equity Security” means any equity security or any other security or loan that
is not eligible for acquisition by the Borrower as a Collateral Loan and any
security acquired by the Borrower as part of a “unit” with a Collateral Loan and
which itself is not eligible for acquisition by the Borrower as a Collateral
Loan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for the purposes of Section
412 of the Code and Section 302 of ERISA, (m) or (o) of the Code, with the
Borrower.

726098183

19

 

730008998.8 17559657 19

 

 

 

--------------------------------------------------------------------------------

 

“ESMA” means the European Securities and Markets Authority (including any
successor or replacement organization thereto).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loans” means Loans accruing interest at an Applicable Rate
based upon the London Interbank Offered Rate.

“European Supervisory Authorities” means, together, the EBA, the ESMA and the
EIOPA.

“Event of Default” has the meaning set forth in Section 6.1.

“Excess Reserve Amount” means, on any date, the excess (if any) of:

(a)the amount standing to the credit of the Future Funding Reserve Account on
such date; over

(b)(i) the aggregate Unfunded Amount on such date minus (ii) if such date is
prior to the end of the Commitment Period, the excess (if any) of (x) the Total
Revolving Commitment on such date over (y) the aggregate principal amount of the
Revolving Loans outstanding on such date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
each Lender and the Administrative Agent or required to be withheld or deducted
from a payment to such Person, (i) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (A) imposed as a result of any Lender or the Administrative Agent (as the
case may be) being organized under the laws of, or having its principal office
or, in the case of each Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of each Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan pursuant to a law in effect on the
date on which (y) such Lender acquires such interest in the Loan or (z) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 11.4, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Lender or the Administrative Agent’s failure to comply with
Section 11.4(d) and (iv) any amounts withheld pursuant to FATCA.

“Executive Order” is defined in Section 4.23.

“Exposure Amount” as of any date means, with respect to any Revolving Collateral
Loan or Delayed Funding Loan, the excess of (a) the Borrower’s maximum funding
commitment thereunder over (b) the Principal Balance of such Revolving
Collateral Loan or Delayed Funding Loan. For the avoidance of doubt, Exposure
Amounts in respect of a Defaulted Loan shall be included in the calculation of
the Exposure Amount if the Borrower is at such time subject to contractual
funding obligations with respect to such Defaulted Loan and such obligation has
not ceased to be enforceable under the U.S. Bankruptcy Code.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any legislation, law, regulation,
guidance notes or practice enacted or promulgated pursuant to an
intergovernmental agreement entered into in connection with such Sections of the
Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the FRBNY on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate

726098183

20

 

730008998.8 17559657 20

 

 

 

--------------------------------------------------------------------------------

 

for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average (rounded upward, if
necessary, to the next 1/100th of 1%) of the quotations for such day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. Notwithstanding the foregoing or
any other provision of this Agreement, the rate calculated pursuant to this
definition shall not be less than 0%.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Proceeds” means all amounts in the Collection Account representing upfront,
commitment, amendment and waiver, late payment (including compensation for
delayed settlement or trades), anniversary, annual, facility, prepayment,
redemption, call premium or any other fees of any type received by the Borrower
in respect of any Collateral Loan and any excess, with respect to participation
interests in Collateral Loans which have been sold by the Borrower, of the
interest paid by the applicable Obligor in respect of the portion of such
Collateral Loan that is the subject of such participation interest over the
amount of interest required to be paid by the Borrower to the purchaser of such
participation interest pursuant to the underlying participation agreement;
provided that Fee Proceeds shall not include any reimbursement of expenses
payable by the Borrower to third parties, including legal fees, that may be
received by the Borrower from any Obligor or any fees received in connection
with the reduction of principal of the related Collateral Loan. Fee Proceeds
shall in all cases constitute Interest Proceeds.

“Final RTS” means Delegated Regulation (EU) No. 625/2014 of 13 March 2014
supplementing the CRR.

“Financial Sponsor” means any Person whose principal business activity is
acquiring, holding, and selling investments (including controlling interests) in
otherwise unrelated companies that each are distinct legal entities with
separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

“First Lien/Last Out Loan” means a loan that, prior to an event of default under
the applicable Related Contract, is entitled to receive payments pari passu with
other senior secured loans of the same Obligor, but following an event of
default under the applicable Related Contract, such Collateral Loan becomes
fully subordinated to other senior secured loans of the same Obligor and is not
entitled to any payments until such other senior secured loans are paid in full.
For purposes of this Agreement, unless otherwise explicitly stated herein, a
First Lien/Last Out Loan shall constitute a Senior Secured Loan.

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

“Floating Rate Obligation” means any Collateral Loan that bears a floating rate
of interest.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Official” is defined in Section 4.22.

“FRBNY” means the Federal Reserve Bank of New York.

“Future Funding Reserve Account” means the trust account established pursuant to
Section 8.3(b).

“Future Funding Reserve Loan” has the meaning set forth in Section 2.1.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm. A Grant of the Collateral, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder,

726098183

21

 

730008998.8 17559657 21

 

 

 

--------------------------------------------------------------------------------

 

including without limitation the immediate continuing right to claim for,
collect, receive and receipt for principal and interest payments in respect of
the Collateral, and all other Moneys payable thereunder, to give and receive
notices and other communications, to give consents, waivers or make other
agreements, to exercise all rights and options, to bring Proceedings in the name
of the granting party or otherwise, and generally to do and receive anything
that the granting party is or may be entitled to do or receive thereunder or
with respect thereto.

“Group I Country” means Australia, The Netherlands, New Zealand and the United
Kingdom.

“Group II Country” means Germany, Sweden and Switzerland.

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Luxembourg
and Norway.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, identified as such as a matter of Environmental Law,
including petroleum, its derivatives, by-products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

“Increased Costs” means any amounts due pursuant to Section 2.9 and/or Article
XI.

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
dividend payment, share purchase, merger, acquisition or divestiture.

“Indebtedness” of any Person means, without duplication, (a) as shown on such
Person’s balance sheet (if any) (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, bond, debenture or similar instrument
(whether or not disbursed in full), (b) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (c) all Contingent Obligations of such Person, and (d)
all payment obligations of such Person under any interest rate protection
agreement (including, without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency swaps and similar agreements which
were not entered into specifically in connection with Indebtedness set forth in
clauses (a), (b) or (c) hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 12.3(b).

“Initial Borrowing Date” means the Business Day on which the initial Borrowing
occurs.

“Initial Rating” means the rating given to the Loans by S&P as of the Closing
Date.

“Interest Coverage Amount” means, at any time, without duplication, the sum of
(a) the scheduled interest payments and scheduled fees due (in each case
regardless of whether the applicable payment date has yet occurred) on the
Collateral Loans (excluding Defaulted Loans to the extent set forth in the
definition of “Interest Proceeds”) for the then-current Due Period; (b) amounts
on deposit in the Collection Account, including Eligible Investments,
representing Interest Proceeds; (c) scheduled interest on Eligible Investments
held in the Collection Account, the Future Funding Reserve Account and the
Closing Expense Account, in each case for the then-current Due Period; and (d)
all regularly scheduled amounts due and payable to the Borrower under Interest
Hedge Agreements during the then-current Due Period.

“Interest Coverage Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

(a)(i) the Interest Coverage Amount less (ii) all amounts payable on the related
Quarterly Payment Date pursuant to clauses (A) through (C) of Section 9.1(a)(i)
by

(b)the sum of all interest due on the Loans on the related Quarterly Payment
Date.

“Interest Coverage Ratio Test” means a test satisfied on any Measurement Date
following the first Quarterly Payment Date if the Interest Coverage Ratio is
greater than or equal to 130.0% on such date.

“Interest Hedge Agreement” means an interest rate protection agreement that may
be entered into between the Borrower and an Interest Hedge Counterparty on or
after the Closing Date, for the sole purpose of hedging interest

726098183

22

 

730008998.8 17559657 22

 

 

 

--------------------------------------------------------------------------------

 

rate risk between the portfolio of Collateral Loans and the Loans, as amended
from time to time in accordance with the terms thereof, with respect to which
the Rating Condition is satisfied.

“Interest Hedge Counterparty” means a counterparty meeting, at the time of entry
by the Borrower into an Interest Hedge Agreement, the then-current S&P criteria
for hedge counterparties (or, with respect to any counterparty not meeting such
criteria at such time, any counterparty whose obligations in respect of such
Interest Hedge Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such counterparty meeting the then-current S&P guarantee criteria
at such time), together with any permitted assignee or successor (which meets
the then-current S&P criteria for hedge counterparties) under such Interest
Hedge Agreement with respect to which the Rating Condition is satisfied.

“Interest Period” means, with respect to each Borrowing (a) the period from (and
including) the date of such Borrowing to (and including) the following
Calculation Date and (b) each successive period from (but excluding) the prior
Calculation Date to (and including) the following Calculation Date until the
principal of the Borrowing is repaid; provided that, (x) in the case of any
Interest Period applicable to a prepayment of the Loans pursuant to Section
2.7(c) or the Priority of Payments, such Interest Period shall end on (and
include) the date of such prepayment and (y) in the case of the Interest Period
applicable to the Quarterly Payment Date occurring on the Stated Maturity, such
Interest Period shall end on (and include) such Quarterly Payment Date.

“Interest Proceeds” means, with respect to any Pledged Collateral (including
Cash), (a) any payments with respect thereto that are attributable to interest
or yield in accordance with the Related Contracts of such Pledged Collateral,
(b) all Fee Proceeds, (c) all cash capital contributions made to the Borrower
that, to the extent provided in Section 8.2(g), are to be treated as Interest
Proceeds and (d) any amounts deposited in the Collection Account from the
Closing Expense Account in accordance with Section 8.3(d)) and (e) all funds on
deposit in the Interest Reserve Account.  Interest Proceeds shall also include
any amounts paid to the Borrower pursuant to an Interest Hedge Agreement (other
than termination payments).  No amounts that are required by the terms of any
participation agreement to be paid by the Borrower to any Person to whom the
Borrower has sold a participation interest shall constitute “Interest Proceeds”
hereunder. Any amounts received in respect of any Defaulted Loan will constitute
Principal Proceeds (and not Interest Proceeds) until the aggregate of all
Collections in respect of such Defaulted Loan since it became a Defaulted Loan
equals the Principal Balance of such Collateral Loan at the time it became a
Defaulted Loan; thereafter, any such amounts will constitute Interest Proceeds.
Any amounts received in respect of any Equity Security will constitute Principal
Proceeds (and not Interest Proceeds).

“Interest Reserve Account” means the account established pursuant to Section
8.3(c).

“Interpolated Rate” means (a) for any Interest Period equal to three months,
three month LIBOR as calculated in accordance with the definition of “LIBOR” and
(b) for any Interest Period of less than or greater than three months, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of “LIBOR”, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were the period of time for which rates are available next shorter than
the Interest Period and the other of which shall be determined as if such
maturity were the period of time for which rates are available next longer than
the Interest Period; provided that if an Interest Period is less than or equal
to seven days, then LIBOR shall be determined by reference to a rate calculated
in accordance with the definition of “LIBOR” as if the maturity of the Dollar
deposits referred to therein were a period of time equal to seven days.

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Criteria Adjusted Balance” means, with respect to any Collateral
Loan, the Principal Balance of such Collateral Loan; provided that for all
purposes the Investment Criteria Adjusted Balance of any Discount Loan shall be
the purchase price of such Discount Loan (after adding the amount of any
subsequent borrowings and subtracting the amount of any subsequent repayments
thereof).

“IRS” means the U.S. Internal Revenue Service.

“Key Person” has the meaning assigned to such term in the definition of “Key
Person Event”.

“Key Person Event” shall be deemed to have occurred on any date on which either
(a) Doug Ostrover or (b) two out of (i) Marc Lipschultz (ii) Craig Packer (iii)
Alexis Maged are no longer employee(s), principal(s) or partner(s) of, the
Services Provider or any Affiliate thereof (the occurrence such event, a “Key
Person Trigger”) and such

726098183

23

 

730008998.8 17559657 23

 

 

 

--------------------------------------------------------------------------------

 

persons have not been replaced by a person approved in writing by the
Administrative Agent (an “Approved Replacement”) in accordance with the process
described below by the Proposal End Date (as defined below).  The Borrower shall
provide prompt notice to S&P and the Agents of the occurrence of a Key Person
Trigger and the Services Provider may propose a replacement for a Key Person on
any date up to and including the date that is 75 days after the occurrence of a
Key Person Trigger (such date, the “Proposal End Date”).  If the Services
Provider proposes a replacement, the Administrative Agent shall have 20 days
from the date of its receipt of the written proposal to reject, based upon
reasonable grounds, the Services Provider’s proposal in writing (each such
period, an “Objection Period”).  If the Administrative Agent does not reject
such proposed replacement in writing within such Objection Period pursuant to
the immediately preceding sentence, such replacement shall be deemed to be
approved.  In the event any proposed replacement is rejected in writing by the
Administrative Agent, the Services Provider may propose additional replacements
pursuant to the foregoing process; provided that, if such additional proposed
replacement has been objected to by the Administrative Agent during the
applicable Objection Period in accordance with the foregoing, then (until a
replacement has been approved) the Services Provider may continue to propose
replacements until the Proposal End Date.  For purposes of this definition, the
Administrative Agent shall act at the direction of the Majority Lenders.

“Key Person Trigger” has the meaning assigned to such term in the definition of
“Key Person Event”.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Person that is listed as a “Lender” on the signature pages
hereto, any Person that shall have become a party hereto pursuant to an
Assignment and Assumption in respect of the Loans and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of the Loans.

“Lender Collateral Account” means the trust account established pursuant to
Section 8.3(d).

“Lender Collateral Subaccount” has the meaning set forth in Section 8.3(d)(ii).

“LIBOR Business Day” means any day except a Saturday, a Sunday or a day on which
commercial banks in London or New York City are authorized or required by law to
close.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of arrangement
that has the practical effect of creating a security interest, in respect of
such asset. For the purposes of this Agreement, any Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Liquidity Facility” means, with respect to any Loan by any CP Lender, a
liquidity asset purchase agreement, swap transaction or other facility that
provides liquidity for Commercial Paper Notes, and any guaranty of any such
agreement or facility.

“Liquidity Funding” means, with respect to any Loan by any CP Lender, at any
time, funding by a CP Lender of all or a portion of the outstanding principal
amount of such Loan with funds provided under a Liquidity Facility.

“Liquidity Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded through a Liquidity Funding.

“Liquidity Funding Rate” means with respect to any Liquidity Funding under a
Liquidity Facility for any period, the per annum rate of interest equal to the
rate of interest provided for in the relevant Liquidity Facility at such time.

“Loan Assignment Agreement” has the meaning assigned to such term in Section
8.1(e).

“Loan Documents” means this Agreement, the Account Control Agreement, the
Corporate Services Agreement, the Notes, the Interest Hedge Agreements (if any),
the Sale and Contribution Agreement, the Collateral Agent Fee Letter, the
Document Custodian Fee Letter and the Retention Letter.

“Loans” means a Revolving Loan or a Term Loan.

726098183

24

 

730008998.8 17559657 24

 

 

 

--------------------------------------------------------------------------------

 

“London Interbank Offered Rate” or “LIBOR” means, with respect to any Interest
Period, the greater of (a) zero and (b) the Interpolated Rate (expressed as a
percentage per annum rounded upwards to the nearest one hundredth (1/100) of one
percent (1%)) for deposits in Dollars for the appropriate periods that appear on
Reuters Page LIBOR01 (or on any successor or substitute page or service
providing quotations of interest rates applicable to dollar deposits in the
London interbank market comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time) as reported by
Bloomberg Financial Markets Commodities News as of 11:00 a.m., London time, two
LIBOR Business Days before the first day of such Interest Period. If such rates
do not appear on Reuters Page LIBOR01 (or on any such successor or substitute
page or service referred to above) as of 11:00 a.m., London time, two LIBOR
Business Days before the first day of such Interest Period, the Administrative
Agent will request the principal London office of any four (4) major reference
banks in the London interbank market selected by the Administrative Agent to
provide such bank’s offered quotation (expressed as a percentage per annum
rounded upwards to the nearest one hundredth (1/100) of one percent (1%)) to
prime banks in the London interbank market for deposits in Dollars for the
appropriate periods as of 11:00 a.m., London time, on such date for amounts
comparable to the then outstanding principal amount of the applicable Loan (if
available). If at least two such offered quotations are so provided, LIBOR will
be the arithmetic mean of such quotations. If fewer than two such quotations are
so provided, the Administrative Agent will request any three (3) major banks in
New York City selected by the Administrative Agent to provide such bank’s rate
(expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) for loans in Dollars to leading European
banks for the appropriate periods as of approximately 11:00 a.m., New York City
time, on the date which is two LIBOR Business Days before the first day of such
Interest Period for amounts comparable to the then outstanding principal amount
of the applicable Loan (if available). If at least two such rates are so
provided, the London Interbank Offered Rate will be the arithmetic mean of such
rates. If fewer than two rates are so provided, then the London Interbank
Offered Rate will be the rate provided. If no such rate is provided, the London
Interbank Offered Rate for such Interest Period will be the London Interbank
Offered Rate in effect for the prior Interest Period.

“Long Dated Loan” means as of any date of determination, any Loan with a stated
maturity after the Stated Maturity.

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including, without limitation, any covenant relating
to a borrowing base, asset valuation or similar asset-based requirement) during
each reporting period, whether or not such borrower has taken any specified
action.

“Majority Lenders” means the Lender or Lenders holding, collectively, more than
50% of the aggregate Undrawn Commitments and aggregate principal amount of all
of the Loans outstanding at such time; provided that for purposes of making any
determination of Majority Lenders, the Undrawn Commitment of, and the portion of
the Loans held or deemed held by, any Defaulting Lender shall be excluded;
provided further  that at any time when two or fewer Lenders are party to this
Agreement, Majority Lenders shall mean Lenders holding, collectively, 100% of
the aggregate Undrawn Commitments and aggregate principal amount of all the
Loans outstanding at such time.

“Majority Revolving Lenders” means the Revolving Lender or Revolving Lenders
holding, collectively, more than 50% of the aggregate Undrawn Commitments and
aggregate principal amount of all of the Revolving Loans outstanding at such
time; provided for purposes of making any determination of Majority Revolving
Lenders, the Undrawn Commitment of, and the portion of the Revolving Loans held
or deemed held by, any Defaulting Lender shall be excluded.

“Margin Stock” shall have the meaning provided such term in Regulation U.

“Market Value” means, as of any date of determination, with respect to any loans
or other assets, the amount (determined by the Borrower, or the Services
Provider in accordance with the Servicing Standard) equal to the product of the
outstanding principal amount thereof and the price determined in the following
manner:

(a)the bid-side quote determined by any of (i) Loan Pricing Corporation, LoanX
Inc., MarkIt Partners, Mergent, Inc. or IDC or (ii) subject to satisfaction of
the Rating Condition, any other nationally recognized loan pricing service
selected by the Borrower or the Services Provider with notice to the Lenders;
provided that the Majority Lenders may object to the selection of any loan
pricing service selected pursuant to the immediately preceding clause (ii)
within five Business Days after receipt of such notice;

(b)if such quote described in clause (a) is not available,

726098183

25

 

730008998.8 17559657 25

 

 

 

--------------------------------------------------------------------------------

 

(i)the average of the bid-side quotes determined by three independent
SEC-registered broker-dealers active in the trading of such asset;

(ii)if only two such bids can be obtained, the lower of the bid-side quotes of
such two bids; or

(iii)if only one such bid can be obtained, such bid;

provided that a bid provided pursuant to this clause (b) shall not be from any
of the Borrower, the Services Provider or any Affiliate of any thereof; or

(c)if the Market Value of an asset cannot be determined in accordance with
clause (a) or (b) above, then the Market Value shall be the Appraised Value;
provided that (i) the Appraised Value of such Collateral Loan has been obtained
or updated within the immediately preceding four months, (ii) if the Appraised
Value of a Collateral Loan is determined pursuant to clause (B) of the
definition of “Appraised Value”, the Market Value of such Collateral Loan shall
not exceed the aggregate principal amount thereof (or the portion thereof held
by the Borrower) and (iii) if the Appraised Value has been requested but has not
yet been received, for assets representing an aggregate of up to 5.0% of the
Total Capitalization, the Market Value determined by the Services Provider
(according to its own internal marking procedure) exercising reasonable
commercial judgment in accordance with the Servicing Standard, consistent with
the manner in which it would determine the market value of an asset for purposes
of other funds or accounts managed by it; provided that the Market Value of any
such asset may not be determined in accordance with this subclause (iii) for
more than 45 days; provided further that, for the avoidance of doubt, the
Services Provider may, but shall not be required to, obtain an Appraised Value
for any Collateral Loan;

(d)if such quote or bid described in clause (a), (b) or (c) is not available,
then the Market Value of such Collateral Loan shall be the lower of (i) the
Principal Balance of such Collateral Loan multiplied by the applicable S&P
Recovery Rate for such Collateral Loan and (ii) if any, the Market Value
determined by the Borrower or the Services Provider (according to its own
internal marking procedure) exercising reasonable commercial judgment in
accordance with the Servicing Standard, consistent with the manner in which it
would determine the market value of an asset for purposes of other funds or
accounts managed by it; provided that if the Services Provider is not a
registered investment adviser under the Investment Advisers Act, the Market
Value of any such asset may not be determined in accordance with this clause (d)
for more than 45 days; or

(e)if the Market Value of an asset cannot be determined in accordance with
clause (a), (b), (c) or (d) above, then the Market Value shall be deemed to be
zero until such determination is made in accordance with clause (a), (b), (c) or
(d) above.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower or the
Services Provider (taken as a whole), (b) the ability of the Borrower, the
Services Provider or the Retention Provider to perform its obligations under the
Loan Documents or (c) the rights, interests, remedies or benefits (taken as a
whole) available to the Lenders or the Agents under the Loan Documents (in each
case, solely for purposes of Article VI, as determined in good faith and on a
commercially reasonably basis by the Lenders).

“Maximum Principal Balance” means, as of any date of determination and with
respect to all or any specified portion of the Collateral Loans, the sum of (a)
the Principal Balance of such Collateral Loans as of such date and (b) in the
case of any such Collateral Loans that are Revolving Collateral Loans or Delayed
Funding Loans, the Exposure Amounts thereof.

“Maximum Weighted Average Life Test” is a test satisfied on any Measurement Date
if the Weighted Average Life of all Collateral Loans as of such date is less
than or equal to 6.5 years minus (b) the number of years (rounded to the nearest
quarter) that have elapsed since the Amendment Closing Date.

“Measurement Date” means each Calculation Date, each day Collateral Loans are
acquired, originated or sold, each Collateral Report Determination Date and each
day pursuant to the request of the Majority Lenders or S&P; provided that if any
such date is not a Business Day, such Measurement Date shall be the next
succeeding Business Day.

726098183

26

 

730008998.8 17559657 26

 

 

 

--------------------------------------------------------------------------------

 

“Minimum Diversity Score Test” means a test that will be satisfied on any
Measurement Date if the Diversity Score (calculated as a single number in
accordance with standard diversity scoring methodology using S&P Industry
Classifications) equals or exceeds 14.

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Coupon equals or exceeds 7.0%.

“Minimum Weighted Average S&P Recovery Rate Test” means the test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for each Note outstanding equals or exceeds the Weighted Average S&P Recovery
Rate for such Note selected by the Services Provider in connection with the S&P
CDO Monitor Test.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Spread equals or exceeds the
Weighted Average Spread selected by the Services Provider in connection with the
S&P CDO Monitor Test.

“Money” shall have the meaning specified in Section 1-201(24) of the UCC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Default Probability Rating” means, with respect to any Collateral Loan,
the rating determined pursuant to Schedule C hereto.

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a) (3) of ERISA to which the Borrower or a member of its ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

“Natixis” means Natixis, New York Branch.

“Net Purchased Collateral Loan Balance” means, as of any date of determination,
an amount equal to the Aggregate Principal Balance of all Collateral Loans sold
and/or contributed to the Borrower prior to such date.

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of this Agreement, substantially in the form set
forth on Exhibit A hereto, as the same may from time to time be amended,
supplemented, waived or modified.

“Obligations” means all obligations, liabilities and Indebtedness of every
nature of the Borrower, from time to time owing to the Agents, the Interest
Hedge Counterparties, the Lenders and the other Secured Parties under or in
connection with this Agreement and the other Loan Documents, including, without
limitation, (a) the unpaid principal amount of, and interest on (including
interest which, but for the commencement of an insolvency, reorganization or
bankruptcy case or proceeding or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or with respect
to any of its assets, would have accrued on any Obligation, whether or not a
claim is allowed against the Borrower for such interest in any such case or
proceeding), all Loans then outstanding, and (b) all fees, expenses, indemnity
payments and other amounts owed to any Secured Party pursuant to this Agreement
and the other Loan Documents, in each case, whether or not then due and payable.

“Obligor” means, with respect to a Collateral Loan, any Person who is obligated
to repay such Collateral Loan (including, if applicable, a guarantor thereof),
or any Person whose assets are relied upon by the Borrower at the time such
Collateral Loan was originated or acquired by the Borrower as the source of
repayment of such Collateral Loan.

“OFAC” has the meaning set forth in Section 4.23.

“Offer” means with respect to any loan or security, any offer by the obligor or
issuer of such loan or security or by any other Person made to all of the
holders of such loan or security to purchase or otherwise acquire such loan or
security (other than pursuant to any redemption in accordance with the terms of
the applicable Related Contracts) or to convert or exchange such loan or
security into or for Cash, securities or any other type of consideration.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a

726098183

27

 

730008998.8 17559657 27

 

 

 

--------------------------------------------------------------------------------

 

security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.5).

“Overcollateralization Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

(a)the sum of (i) the Principal Collateralization Amount as of such date plus
(ii) the Portfolio Exposure Amount (excluding any Unsettled Amounts to the
extent already included in the amount in clause (i)) for all Collateral Loans as
of such date; by

 

(b) the sum of (i) the aggregate outstanding principal amount of the Loans as of
such date plus (ii) the Portfolio Exposure Amount for all Collateral Loans as of
such date.

“Overcollateralization Ratio Test” means a test satisfied on any Measurement
Date if the Overcollateralization Ratio equals or exceeds 159.09%.

“Parent” means Owl Rock Capital Corporation, a Maryland corporation.

“Participant” has the meaning set forth in Section 12.6(b)(i).

“Participant Register” has the meaning set forth in Section 12.6(b)(ii).

“Participation Interest” means a participation interest in a loan that, at the
time of acquisition, or the Borrower’s commitment to acquire the same, satisfies
each of the following criteria: (i) such participation interest would constitute
a Collateral Loan were it acquired directly, (ii) the Selling Institution is a
lender in respect of such loan, (iii) the aggregate participation interest in
such loan granted by such Selling Institution to any one or more participants
does not exceed the principal amount or commitment with respect to which the
Selling Institution is a lender under such loan, (iv) such participation
interest does not grant, in the aggregate, to the participant in such
participation interest a greater interest than the Selling Institution holds in
the loan or commitment that is the subject of the participation interest, (v)
except to the extent that such participation is a contribution to equity by the
Seller to the Borrower, the entire purchase price for such participation
interest is paid in full at the time of the Borrower’s acquisition thereof (or,
in the case of a participation interest in a Revolving Collateral Loan or a
Delayed Funding Loan, at the time of the funding of such Revolving Collateral
Loan or Delayed Funding Loan, as applicable), (vi) the participation interest
provides the participant all of the economic benefit and risk of the whole or
part of the loan or commitment that is the subject of the participation interest
and (vii) such participation interest is documented under a Loan Syndications
and Trading Association, Loan Market Association or similar agreement standard
for loan participation transactions among institutional market participants or
the Sale and Contribution Agreement. For the avoidance of doubt, a Participation
Interest shall not include a sub-participation interest in any loan.

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Payment Account” means the payment account established pursuant to Section
8.3(a).

“Payment Date Report” has the meaning set forth in Section 9.1(c).

“Percentage Share” means, when used:

(a)with respect to a Revolving Lender’s obligation to make Revolving Loans and
right to receive payments of interest, fees, principal and other amounts with
respect thereto, the percentage obtained by dividing (i) such Revolving Lender’s
Revolving Commitment by (ii) the Total Revolving Commitment; provided that, if
the Total Revolving Commitment has been reduced to zero, the numerator shall be
the aggregate unpaid principal amount of such Revolving Lender’s Revolving Loans
and the denominator shall be the aggregate unpaid principal amount of all
Revolving Loans;

(b)with respect to a Term Lender’s obligation to make Term Loans and right to
receive payments of interest, fees, principal and other amounts with respect
thereto, the percentage obtained by dividing (i) such Term

726098183

28

 

730008998.8 17559657 28

 

 

 

--------------------------------------------------------------------------------

 

Lender’s Term Commitment by (ii) the Total Term Commitment; provided that, if
the Total Term Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Term Lender’s Term Loans and the
denominator shall be the aggregate unpaid principal amount of all Term Loans;
and

(c)with respect to any other matters, for any Lender, the percentage obtained by
dividing (i) the sum of such Lender’s Undrawn Commitments plus the aggregate
outstanding principal amount of Loans held by such Lender at such time by (ii)
the sum of all Lenders’ Undrawn Commitments plus the aggregate outstanding
principal amount of all Loans at such time.

“Permitted Liens” means (a) Liens for Taxes, assessments or charges if such
Taxes, assessments or charges shall not at the time be due and payable or if the
Borrower shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower, and no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
with respect to such Liens, (b) Liens granted pursuant to or by the Loan
Documents, (c) Liens in favor of the Borrower created pursuant to Sale and
Contribution Agreement and assigned to the Collateral Agent for the benefit of
the Secured Parties pursuant to this Agreement, (d) the restrictions on
transferability imposed by the Related Contracts (but only to the extent
relating to customary procedural requirements and agent and Obligor consents
(except where the Services Provider or any of its Affiliates is the agent)
expected to be obtained in due course and provided that any Obligor consents
will be obtained prior to the delivery of the related Collateral hereunder
pursuant to Section 8.7), (e) the restrictions on transferability imposed by any
shareholder agreements in respect of Equity Securities acquired in connection
with the restructuring of a Collateral Loan or the exercise of remedies with
respect thereto, (f) with respect to agented Collateral Loans, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such Obligor under the related Collateral Loan, (g)
materialman’s, warehouseman’s, mechanics’ and other Liens arising by operation
of law in the ordinary course of business if such sums shall not at the time be
due and payable or if the appropriate person shall currently be contesting the
validity thereof in good faith and no enforcement, collection, execution, levy
or foreclosure proceeding shall have been commenced with respect to such Liens,
(h) Liens in favor of the Custodian or Securities Intermediary to secure amounts
owing to it pursuant to the Account Control Agreement and (i) with respect to
any Collateral Loans, Liens on the underlying collateral for such Collateral
Loans.

“Permitted Securitization” means any securitization in a capital market
transaction or private placement offering wherein the Natixis Securities
Americas LLC or an affiliate thereof acts as the primary arranger in which the
Borrower sells Collateral pledged hereunder, directly or indirectly, to an
Affiliate or an affiliated entity that issues or arranges for the issuance of
asset-backed debt obligations (whether in the form of notes or revolving and/or
term loans) collateralized, in whole or in part, by such Collateral.  

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company, member or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“PIK Loan” means any loan that by its terms permits the deferral or
capitalization of payment of accrued and unpaid interest, excluding any loan
that provides for periodic payments of interest thereon in cash no less
frequently than semi-annually and the portion of interest required to be paid in
cash under the terms of the applicable Related Contract results in such loan
having an effective rate of current interest paid in cash on such day of not
less than (a) in the case of a Fixed Rate Obligation, 4.0% per annum or (b)
otherwise, 3.0% per annum over the applicable index rate. For the avoidance of
doubt, if the Obligor under a loan described in the exclusion above fails to
make a required cash interest payment thereunder and such failure continues
longer than the grace period set forth for such payment in clause (a) of the
definition of “Defaulted Loan”, such loan shall be considered a Defaulted Loan.

“Plan” means at any time an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is maintained, or contributed to, by the Borrower or
a member of its ERISA Group or (ii) has at any time within the preceding five
plan years been maintained, or contributed to, by the Borrower or a member of
its ERISA Group.

“Pledged Collateral” has the meaning specified in the Granting Clause hereof.

“Portfolio Exposure Amount” means the excess (if any) of the sum of (i) the
aggregate Exposure Amount at such time plus (ii) Unsettled Amounts over (iii)
the sum of (x) amounts on deposit in the Future Funding Reserve

726098183

29

 

730008998.8 17559657 29

 

 

 

--------------------------------------------------------------------------------

 

Account on such date and (y) amounts on deposit in the Collection Account on
such date, including Eligible Investments, representing Principal Proceeds.

“Post-Default Rate” has the meaning assigned to such term in Section 2.5(c).

“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day. If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or the Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects an accurate determination of the prevailing Prime
Rate, then the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate. Notwithstanding the foregoing or
any other provision of this Agreement, the rate calculated pursuant to this
definition shall not be less than 0%.

“Principal Allocation Formula” means:

(a)prior to the end of the Reinvestment Period, with respect to a prepayment of
the Loans as specifically set forth herein:

first, to the Revolving Loans in an amount equal to the excess, if any, of (x)
the Portfolio Exposure Amount on such Quarterly Payment Date (or other
applicable date of payment) over (y) the aggregate Undrawn Commitments in
respect of the Revolving Loans on such Quarterly Payment Date (or other
applicable date of payment), and

second, to each of the Revolving Loans and Term Loans in accordance with their
respective Principal Sharing Percentages (determined immediately prior to the
application provided for in this clause second); and

(b)on the last day of the Reinvestment Period and after the end of the
Reinvestment Period, with respect to a prepayment of the Loans as specifically
set forth herein, to each of the Revolving Loans and Term Loans in accordance
with their respective Principal Sharing Percentages (determined immediately
prior to the application provided for in this clause (b));

provided, in each case, that if the Principal Allocation Formula would result in
the allocation of a payment of principal to the Revolving Loans in excess of the
aggregate outstanding principal amount thereof, then the amount of such excess
shall be deposited into the Future Funding Reserve Account.

“Principal Balance” means, as of any date of determination with respect to any
Collateral Loan, the aggregate outstanding principal amount of such Collateral
Loan as of such date, excluding (a) deferred or capitalized interest on any
Collateral Loan (other than any such interest that was added to principal on or
before the date when such Collateral Loan was acquired by the Borrower) and (b)
any portion of such principal amount that has been assigned or participated by
the Borrower pursuant to Section 10.1.

“Principal Collateralization Amount” means, at any time, the sum of:

(a)the Aggregate Principal Balance of all Collateral Loans (excluding Defaulted
Loans, Discount Loans, Long Dated Loans and Current Pay Obligations (each as to
which the applicable rule below shall apply)); plus

(b)(i) the aggregate amount of funds on deposit in the Collection Account,
including Eligible Investments, constituting Principal Proceeds plus (ii) the
aggregate amount of funds on deposit in the Future Funding Reserve Account,
constituting Principal Proceeds, including Eligible Investments; plus

(c)for all Discount Loans, the aggregate of the purchase prices, excluding
accrued interest, expressed as a Dollar amount, for such Discount Loans (after
adding the amount of any subsequent borrowings and/or subtracting the amount of
any subsequent repayments thereof); plus

(d)for each Defaulted Loan that has been a Defaulted Loan for less than one
year, the Recovery Value and, for each other Defaulted Loan, zero; plus

(e)for each Long Dated Loan, the product of (x) the aggregate outstanding
balance of such Collateral Loan and (y) the S&P Recovery Rate of such Collateral
Loan; plus

(f)(i) for Current Pay Obligations up to 5.0% of Total Capitalization, the
Aggregate Principal Balance of all such Current Pay Obligations, plus (ii) for
each Current Pay Obligation in excess of 5.0% of Total

726098183

30

 

730008998.8 17559657 30

 

 

 

--------------------------------------------------------------------------------

 

Capitalization, 90% of such Current Pay Obligation’s Market Value (which is not
determined pursuant to clause (d) or subclause (iii) in the proviso of clause
(c) of the definition thereof) (but no greater than the par value of such
Current Pay Obligation); minus

(g)the CCC Excess Adjustment Amount;

provided that (i) with respect to any Collateral Loan that satisfies more than
one of the definitions of Defaulted Loan, Discount Loan or Current Pay
Obligation such Collateral Loan shall, for the purposes of this definition, be
treated as belonging to the category of Collateral Loans which results in the
lowest Principal Collateralization Amount on any date of determination, (ii) the
Principal Collateralization Amount for any Defaulted Loan which has been a
Defaulted Loan for one year or more will be zero and (iii) the Principal
Collateralization Amount of any Collateral Loan held in the form of a Closing
Date Participation after the date that is the 60 days after Closing Date will be
the Recovery Value.

“Principal Proceeds” means (a) with respect to any Pledged Collateral (including
Cash) any payments with respect thereto that are attributable to principal in
accordance with the Related Contracts of such Pledged Collateral or that do not
otherwise constitute Interest Proceeds (including unapplied proceeds of the
Collateral Loans), (b) any upfront or net termination payments paid to the
Borrower under any Interest Hedge Agreement, (c) fees received in connection
with the reduction of principal of a Collateral Loan (but not any principal
repaid in connection therewith) and (d) any cash capital contributions made to
the Borrower and applied pursuant to Section 8.2(g) (except to the extent that
such capital contributions are to be treated as Interest Proceeds in accordance
with Section 8.2(g)) and Section 6.5. All sales or assignments of Collateral
Loans or any portion thereof pursuant to Section 10.1 shall be for cash on a
non-recourse basis the proceeds of which shall be deemed to be Principal
Proceeds for all purposes hereunder (other than proceeds representing accrued
interest), and all amounts deposited pursuant to Section 6.5 and designated as
Principal Proceeds in accordance therewith shall be deemed to be Principal
Proceeds for all purposes hereunder. No amounts that are required by the terms
of any participation agreement to be paid by the Borrower to any Person to whom
the Borrower has sold a participation interest shall constitute “Principal
Proceeds” hereunder.

“Principal Sharing Percentage” means, with respect to any payment of principal
of the Loans that is to be allocated according to the Principal Allocation
Formula, a fraction, expressed as a percentage:

(a)the numerator of which is:

(i)in the case of the Term Loans, the aggregate principal amount of the Term
Loans outstanding on such date; or

(ii)in the case of the Revolving Loans, the lesser of (x) the sum of (A) the
aggregate principal amount of the Revolving Loans outstanding on such date and
(B) the Portfolio Exposure Amount on such date and (y) the amount of the Total
Revolving Commitment on such date; provided that if the Total Revolving
Commitment has been reduced to zero, then the amount determined pursuant to this
clause (ii) shall equal the aggregate principal amount of the Revolving Loans
outstanding on such date, and

(b)the denominator of which is the sum of:

(i)the aggregate principal amount of the Term Loans outstanding on such date;
and

(ii)the lesser of (x) the sum of (A) the aggregate principal amount of the
Revolving Loans outstanding on such date and (B) the Portfolio Exposure Amount
on such date and (y) the amount of the Total Revolving Commitment on such date;
provided that if the Total Revolving Commitment has been reduced to zero, the
amount determined pursuant to this clause (ii) shall equal the aggregate
principal amount of the Revolving Loans outstanding on such date.

“Priority of Payments” has the meaning set forth in Section 9.1(a); provided
that, at all times after the Majority Lenders have exercised their right to
direct the liquidation of the Collateral under Article VI, “Priority of
Payments” shall mean the priorities set forth in Section 6.4 hereof.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Program Manager” means the investment manager or administrator of a CP Lender,
as applicable.

“Prohibited Transaction” means a transaction prohibited under Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

726098183

31

 

730008998.8 17559657 31

 

 

 

--------------------------------------------------------------------------------

 

“Proposed Portfolio” means the portfolio of Collateral Loans and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Loan or a proposed reinvestment in an additional
Collateral Loan, as the case may be.

“Protected Purchaser” has the meaning specified in Section 8-303 of the UCC.

“Quarterly Cap” means, with respect to any Quarterly Payment Date, an amount
equal to (x) $250,000 per annum (prorated for the related Interest Period on the
basis of the actual number of days in the current calendar year and the actual
number of days elapsed) plus (y) 0.02% per annum (prorated for the related
Interest Period on the basis of the actual number of days in the current
calendar year and the actual number of days elapsed) multiplied by the sum of,
without duplication, (i) the Aggregate Principal Balance of all Collateral
Loans, (ii) the aggregate amount of funds on deposit in the Collection Account,
including Eligible Investments, constituting Principal Proceeds and (iii) the
aggregate amount of funds on deposit in the Future Funding Reserve Account,
including Eligible Investments and the Portfolio Exposure Amount, in each case,
measured as of the Calculation Date immediately preceding such Quarterly Payment
Date.

“Quarterly Payment Date” means the 22nd day of May, August, November and
February in each year, commencing in August, 2018, and the Stated Maturity;
provided that if any such date is not a Business Day, such Quarterly Payment
Date shall be the next succeeding Business Day.

“Rating Agency” means (i) with respect to the Loans, S&P (and/or, if, at any
time any other nationally recognized investment rating agency provides a rating
of any Loans solicited by the Borrower, such rating agency) or (ii) with respect
to the Collateral generally, DBRS, Moody’s or Standard & Poor’s (or, if, at any
time DBRS, Moody’s or Standard & Poor’s ceases to provide rating services with
respect to debt obligations, any other nationally recognized investment rating
agency selected by the Borrower or the Services Provider).

In the event that at any time any of the rating agencies referred to above
ceases to be a “Rating Agency” and a replacement rating agency is selected in
accordance with the preceding sentence, then references to rating categories of
such replaced rating agency in this Agreement shall be deemed instead to be
references to the equivalent categories of such replacement rating agency as of
the most recent date on which such replacement rating agency and such replaced
rating agency’s published ratings for the type of obligation in respect of which
such replacement rating agency is used.

“Rating Condition” means, with respect to any action taken or to be taken by or
on behalf of the Borrower that is expressed to be subject to such condition in
any Loan Document, a condition that is satisfied if S&P has confirmed in writing
(which may take the form of a press release, electronic messages, facsimile,
posting to its internet website, other written communication or other means then
considered industry standard) that such action will not cause the then-current
rating of the Loans by S&P to be reduced or withdrawn; provided that the Rating
Condition will be deemed to be satisfied with respect to any such action if (i)
at the time of determination, no Loans are then rated by S&P; (ii) the Agents
and all of the Lenders provide their written approval as to such action and
written notice thereof is given to S&P; (iii) S&P has made a public statement to
the effect that it will no longer review events or circumstances of the type
requiring satisfaction of the Rating Condition in this Agreement for purposes of
evaluating whether to confirm the then-current ratings (or Initial Rating) of
the Loans rated by S&P; or (iv) S&P has communicated to the Borrower, the
Services Provider or either Agent (or their respective counsel) that it will not
review such event or circumstances for purposes of evaluating whether to confirm
the then-current ratings (or Initial Rating).

“Real Estate Loan” means any debt obligation that is (a) directly or indirectly
secured by a mortgage, deed of trust or similar Lien on commercial real estate,
residential real estate, office, retail or industrial property or undeveloped
land, is underwritten as a mortgage loan and is not otherwise associated with an
operating business or (b) a loan to a company engaged primarily in acquiring and
developing undeveloped land (whether or not such loan is secured by real
estate).

“Recovery Value” means, for each Defaulted Loan that has been a Defaulted Loan
for less than one year, the lowest of:

(i)the Principal Balance of such Defaulted Loan multiplied by the applicable S&P
Recovery Rate for such Defaulted Loan;

(ii)the Market Value of such Defaulted Loan; and

726098183

32

 

730008998.8 17559657 32

 

 

 

--------------------------------------------------------------------------------

 

(iii)the carrying value of such Defaulted Loan on the books and records of the
Borrower (or its Affiliates).

“Register” has the meaning set forth in Section 12.6(f).

“Registered” means in registered form within the meaning of Sections
881(c)(2)(B)(i) and 163(f) of the Code and Section 5f.103-1(c) of the United
States Department of the Treasury regulations and issued after July 18, 1984.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) the date that is 24 months after the Amendment
Closing Date, (b) the date of the acceleration of the maturity of the Loans or
the termination of the Revolving Commitments pursuant to Section 6.2, (c) any
date on which the Borrower or the Services Provider reasonably determines that
it can no longer acquire or originate additional Collateral Loans appropriate
for inclusion in the Collateral in accordance with the terms of this Agreement
and Corporate Services Agreement (provided that, in the case of this clause (c),
an Authorized Officer of the Services Provider shall provide a written
certification as to such determination to the Agents, the Lenders and S&P at
least five Business Days prior to such date), (d) any date on which the Majority
Lenders provide written notice to the Borrower that an event constituting
“cause” as defined in the Corporate Services Agreement has occurred, if as of
the date of such notice, such “cause” event has not been waived by all the
Lenders or cured, (e) the occurrence of the resignation or assignment (unless
the Administrative Agent has consented to such assignment) by the Services
Provider of its rights and obligations under this Agreement and the Corporate
Services Agreement and (f) the occurrence of a Key Person Event.

“Related Contracts” means all credit agreements, indentures, note purchase
agreements, notes, security agreements, leases, financing statements,
guaranties, and other contracts, agreements, instruments and other papers
evidencing, securing, guaranteeing or otherwise relating to any Collateral Loan
or Eligible Investment or other investment with respect to any Collateral or
proceeds thereof (including the applicable underlying instruments and any Loan
Assignment Agreement), together with all of the Borrower’s right, title and
interest in and to all property or assets securing or otherwise relating to any
Collateral Loan or other loan or security of the Borrower or Eligible Investment
or other investment with respect to any Collateral or proceeds thereof or any
Related Contract.

“Related CP Issuer” means a multi-seller commercial paper conduit that issues
commercial paper, the proceeds of which are loaned to or are otherwise the CP
Lender’s source of funding for the CP Lender’s acquisition or maintenance of its
funding obligations hereunder.

“Related Property” has the meaning assigned to such term in the Granting Clause.

“Repurchase and Substitution Limits” has the meaning assigned to such term in
Section 10.1(a)(vii).

“Required S&P Credit Estimate Information” means  S&P’s “Credit Estimate
Information Requirements” dated April 2011 and any other available information
S&P reasonably requests in order to produce a credit estimate for a particular
asset.

“Restricted Person” is defined in Section 4.23.

“Retained Expense Amount” with respect to any Quarterly Payment Date means the
amount, if any, by which (x) the sum of the amount determined pursuant to the
definition of “Quarterly Cap” for such Quarterly Payment Date and each of the
three prior Quarterly Payment Dates exceeds (y) the sum of (i) the aggregate
payments made under Section 9.1(a)(i)(A)(2) on such Quarterly Payment Date and
each of the three prior Quarterly Payment Dates and (ii) Administrative Expenses
paid pursuant to Section 8.2(d) during each of the Due Periods prior to each of
the three prior Quarterly Payment Dates.

“Retention Letter” means a letter relating to the retention of net economic
interest in substantially the form of Exhibit G hereto (relating to the
Retention Requirement Laws), from the Retention Provider and addressed to the
Borrower, the Administrative Agent and any Affected Lender on the Closing Date
and for the benefit of any future Affected Lender, which shall include such
letter entered into as of the Closing Date and each letter amending, restating,
replacing, supplementing, updating or otherwise modifying such letter.

“Retention Provider” means Owl Rock Capital Corporation, and any successor
thereto, as permitted by the Retention Requirement Laws.

726098183

33

 

730008998.8 17559657 33

 

 

 

--------------------------------------------------------------------------------

 

“Retention Requirement” has the meaning assigned to such term in the Retention
Letter.

“Retention Requirement Laws” means each of: (a) Articles 404-410 (inclusive) of
the CRR, as supplemented by the Final RTS, together with any applicable guidance
published in relation thereto by the EBA, and any other regulatory and/or
implementing technical standards, (b) Article 51, (c(b) Article 17 of the AIFMD,
as implemented by Section 5 of Chapter III (Articles 50-56) of the AIFMD Level 2
Regulation supplementing the AIFMD, and, (dc) Article 135(2) of Solvency II, as
implemented by Articles 254 to 257 (inclusive) of the Solvency II Level 2
Regulation, including any guidance published in relation thereto and any
implementing laws or regulations in force in any Member State of the European
Union, including any further technical standards, any similar or successor laws
(including any retention requirements applicable to UCITS funds,and (d) when and
if it becomes applicable to the securitisation transaction contemplated by the
Loan Documents, Chapter 2 (Articles 5 through 9) of the Securitisation
Regulation, in each case together with any guidelines or other materials
published by any of the European Supervisory Authorities (jointly or
individually), or the European Central Bank (or any successor or replacement
agency or authority) in relation thereto and any related regulatory or
implementing technical standards or delegated regulations of the European
Commission, as well as any implementing laws or regulations, policies and
guidelines in effect and applicable from time to time in any EEA Member Country,
and in each case including any amendments, replacements or successors thereto.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrower
during the Commitment Period in the amount set forth opposite such Revolving
Lender’s name on the signature pages hereto or on the signature pages to the
Amendment (or pursuant to an Assignment and Assumption), as such amount may be
terminated or reduced (including pursuant to Section 2.6) in accordance with the
terms of this Agreement.

“Revolving Lender” means each Person that is listed as a “Revolving Lender” on
the signature pages hereto or on the signature pages to the Amendment, any
Person that shall have become a party hereto pursuant to an Assignment and
Assumption in respect of the Revolving Loans and, in each case, their respective
successors, in each case other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption in respect of the Revolving
Loans.

“Revolving Loans” has the meaning assigned to such term in Section 2.1.

“Revolving Collateral Loan” means a Collateral Loan that provides the Obligor
thereunder with a revolving credit facility from which one or more borrowings
may be made up to the stated principal amount of such revolving credit facility
and which provides that borrowed amounts may be repaid and reborrowed from time
to time.

“Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of the date hereof, between the Seller, as seller, and the Borrower, as
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

“Sale Proceeds” means all proceeds (excluding accrued interest, if any) received
with respect to Collateral as a result of sales of such Collateral less any
reasonable expenses incurred by the Borrower, the Services Provider or the
Collateral Agent (other than amounts payable as Administrative Expenses) in
connection with such sales.

“Sanctions” means sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any other relevant sanctions authority.

“Scenario Default Rate” means, with respect to the Loans at any time, an
estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of the
Loans, determined by application by the Services Provider and the Collateral
Administrator of the S&P CDO Monitor at such time.

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan, determined in accordance
with the assumptions specified in Section 1.3.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the Obligor
of the loan other than (i) trade claims, capitalized leases or similar
obligations and (ii) Senior Secured Loans of the Obligor; (b) is secured by a
valid second-priority perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under the Second Lien Loan the

726098183

34

 

730008998.8 17559657 34

 

 

 

--------------------------------------------------------------------------------

 

value of which is adequate (in the commercially reasonable judgment of the
Borrower) to repay the loan in accordance with its terms and to repay all other
loans of equal or higher seniority secured by a lien or security interest in the
same collateral and (c) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this clause
(c) shall not apply with respect to a loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that (i) the granting by any such subsidiary of
a lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such loan or any other similar
type of indebtedness owing to third parties) and (ii) such subsidiary does not
have any Indebtedness (other than current accounts payable in the ordinary
course of business, capitalized leases or other similar indebtedness incurred in
the ordinary course of business).

“Secured Parties” means, collectively, the Agents, any Interest Hedge
Counterparty, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and the Lenders.

“Securities Intermediary” means State Street Bank and Trust Company, in its
capacity as securities intermediary under the Account Control Agreement.

“Securitisation Regulation” means Regulation (EU) 2017/2402 of 12 December 2017
laying down a general framework for securitisation and creating a specific
framework for simple, transparent and standardised securitisation, and amending
certain other Directives and Regulations.

“Seller” means Owl Rock Capital Corporation.

“Selling Institution” means an entity (including, but not limited to, the
Seller) obligated to make payments to the Borrower under the terms of a
Participation Interest.

“Senior Advance Rate” means, as of any Measurement Date (or other applicable
date), the ratio (expressed as a percentage) obtained by dividing:

(a)the sum of (i) the aggregate outstanding principal amount of all Loans as of
such date plus (ii) the Portfolio Exposure Amount for all Collateral Loans as of
such date; by

(b)the sum of (i) the Principal Collateralization Amount as of such date plus
(ii) the Portfolio Exposure Amount (excluding any Unsettled Amounts to the
extent already included in the amount in clause (i)) for all Collateral Loans as
of such date.

“Senior Advance Rate Test” means a test satisfied on any Borrowing Date or other
date of determination if the Senior Advance Rate at such time is less than or
equal 56.0%.

“Senior Authorized Officer” means, with respect to any Person, any officer of
such Person that is a chief executive officer, chief operating officer, chief
credit officer, credit committee member, executive vice president or president
(or, in each case, any other officer with a position analogous to those
identified above and in the case of any limited liability company, any manager)
or any other officer responsible for the management or administration of the
Collateral or the performance of such Person’s obligations under the Loan
Documents.

“Senior Secured Loan” means any loan (including, except as otherwise explicitly
stated herein, any First Lien/Last Out Loan) that: (a) is not (and cannot by its
terms become) subordinate in right of payment to any other obligation of the
Obligor of such loan (other than with respect to trade claims, capitalized
leases or similar obligations and traditional bank revolving asset-based loan
facilities that are reasonable and customary for similar loans); (b) is secured
by a valid first priority perfected security interest or lien in, to or on
specified collateral securing the Obligor’s obligations under such loan; (c) the
value of the collateral securing such loan at the time of origination or
acquisition together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Borrower) to repay such loan in
accordance with its terms and to repay all other such loans of equal seniority
secured by a first lien or security interest in the same collateral; and (d) is
not secured solely or primarily by common stock or other equity interests;
provided that the limitation set forth in this clause (d) shall not apply with
respect to a loan made to a parent entity that is secured solely or primarily by
the stock of one or more of the subsidiaries of such parent entity to the extent
that (i) the granting by any such subsidiary of a lien on its own property would
violate law or regulations applicable to such subsidiary (whether the obligation
secured is such loan or any other similar type of indebtedness owing to third
parties) and (ii)

726098183

35

 

730008998.8 17559657 35

 

 

 

--------------------------------------------------------------------------------

 

such subsidiary does not have any Indebtedness (other than current accounts
payable in the ordinary course of business, capitalized leases or other similar
indebtedness incurred in the ordinary course of business).

“Senior Services Fee” has the meaning assigned to such term in the Corporate
Services Agreement.

“Services Fee” means, collectively, the Senior Services Fees and the
Subordinated Services Fees.

“Services Provider” means Owl Rock Capital Corporation, or any successor in such
capacity in accordance with the Corporate Services Agreement.

“Servicing Standard” means, with respect to the Borrower and the Services
Provider, in rendering its services hereunder and under the other Loan
Documents, diligently using a degree of skill and attention no less than that
which (i) would be exercised by a prudent institutional portfolio manager in
connection with the servicing and administration of assets similar to the
Collateral Loans under similar circumstances and (ii) the Services Provider
exercises with respect to comparable assets that it manages for itself and for
others having similar investment objectives and restrictions in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans.

“Solvency II” means European Union Directive (2009/138/EC on the taking up and
pursuit of the business of Insurance and Reinsurance (Solvency II).

“Solvency II Level 2 Regulation” means Delegated Regulation (EU) No 2015/35 of
10 October 2014 supplementing Solvency II.



“S&P CDO Monitor” means the dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Loans consistent with a specified benchmark rating level based upon certain
assumptions (including the S&P Weighted Average Recovery Rate for the Loans) and
S&P’s proprietary corporate default studies, as may be amended by S&P from time
to time upon notice to the Borrower, the Administrative Agent and the Collateral
Administrator.  Inputs for the S&P CDO Monitor will be chosen by the Services
Provider (with notice to the Collateral Administrator) and associated with
either (x) a recovery rate for the Loans from the S&P Recovery Rate Matrix, a
“Weighted Average Life Value” from the S&P Weighted Average Life Matrix and a
“Weighted Average Floating Spread” from the S&P Weighted Average Floating Spread
Matrix or (y) a weighted average recovery rate for the Loans, a weighted average
life and a weighted average floating spread selected by the Services Provider
(with notice to the Collateral Administrator) and confirmed by S&P; provided
that the Services Provider shall not be permitted to select a spread higher than
the current Weighted Average Spread, a recovery rate higher than the current
Weighted Average S&P Recovery Rate or a weighted average life shorter than the
S&P Weighted Average Life.  The weighted average recovery rate applicable as of
any date of determination pursuant to clause (x) or (y) above is referred to as
the “S&P CDO Monitor Recovery Rate”.  The weighted average floating spread
applicable as of any date of determination pursuant to clause (x) or (y) above
is referred to as the “S&P Minimum Floating Spread”.  The “S&P CDO Monitor
Weighted Average Life” means, as of any date of determination, the weighted
average life applicable as of any date of determination pursuant to clause (x)
or (y) of the definition of “S&P CDO Monitor” above.

“S&P CDO Monitor Test” means a test that shall be satisfied if on any
Measurement Date and during the Reinvestment Period following receipt by the
Borrower and the Collateral Administrator of the S&P CDO Monitor input files,
if, after giving effect to the purchase of a Collateral Loan, the Default
Differential of the Proposed Portfolio with respect to the Loans is
positive.  The S&P CDO Monitor Test shall be considered to be improved if the
Default Differential of the Proposed Portfolio that is not positive is greater
than the Default Differential of the Current Portfolio.

“S&P Counterparty Criteria” means with respect to any Participation, a criterion
that will be met if immediately after giving effect to such acquisition, the
percentage of the Aggregate Principal Balance of the Collateral Loans that
consists in the aggregate of Participations with Selling Institutions with the
relevant agent bank that have the same or a lower credit rating, does not exceed
the “Aggregate Percentage Limit” (in the case of all Selling Institutions) or
“Individual Percentage Limit” (in the case of a Selling Institution) set forth
below for such credit rating



726098183

36

 

730008998.8 17559657 36

 

 

 

--------------------------------------------------------------------------------

 

S&P credit rating of
Selling Institution (at or below)

Aggregate Percentage Limit

Individual Percentage Limit

AAA

20%

20%

AA+

10%

10%

AA

10%

10%

AA-

5%

5%

A+

5%

5%

A**

5%

5%

A*** and A- and below

0%

0%

 

** Only for so long as the Selling Institution or agent, as applicable, has an
S&P long-term unsecured debt rating of at least A and a short-term unsecured
debt rating of at least A-1.  If such Selling Institution or agent, as
applicable, does not have an S&P short-term unsecured debt rating or has an S&P
short-term unsecured debt rating of less than A-1, then the minimum S&P rating
for purposes of the Counterparty Criteria will be A+.

*** If the Selling Institution or agent, as applicable, does not have a
short-term unsecured debt rating by S&P of at least A-1.

“S&P Industry Classification” means each industry identified on Schedule D.

“S&P Rating” means with respect to any Collateral Loan, as of any date of
determination, the rating determined in accordance with the following
methodology:

(a)with respect to a Collateral Loan that is not a DIP Loan, (i) if there is an
issuer credit rating of the issuer of such Collateral Loan by S&P as published
by S&P, or the guarantor which unconditionally and irrevocably guarantees such
Collateral Loan pursuant to a form of pursuant to a form of guaranty meeting
applicable then-current S&P guarantee criteria, then the S&P Rating will be such
rating (regardless of whether there is a published rating by S&P on the
Collateral Loans of such issuer held by the Issuer) or (ii) if there is no
issuer credit rating of the issuer by S&P but (A) if there is a senior unsecured
rating on any obligation or security of the issuer, the S&P Rating of such
Collateral Loan will equal such rating; (B) if there is a senior secured rating
on any obligation or security of the issuer, then the S&P Rating of such
Collateral Loan will be one subcategory below such rating; and (C) if there is a
subordinated rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Loan will be one subcategory above such rating;

(b)with respect to any Collateral Loan that is a DIP Loan, the S&P Rating
thereof will be the credit rating assigned to such issue by S&P, or if such DIP
Loan was assigned a point-in-time rating by S&P that was withdrawn, such
withdrawn rating may be used for 12 months after the assignment of such rating
(provided that if any such Collateral Loan that is a DIP Loan is newly issued
and the Services Provider expects an S&P credit rating within 90 days, the S&P
Rating of such Collateral Loan shall be CCC- until such credit rating is
obtained from S&P); or

(c)if the S&P Rating is not determined pursuant to clauses (a) or (b), then the
S&P Rating shall be the S&P equivalent of the public rating by Moody’s of such
obligation or issuer except that the S&P Rating of such obligation will be (A)
one subcategory below the S&P equivalent of the Moody’s Default Probability
Rating if such Moody’s Default Probability Rating is “Baa3” or higher and (B)
two subcategories below the S&P equivalent of the Moody’s Default Probability
Rating if such Moody’s Default Probability Rating is “Ba1” or lower; or

(d)if the S&P Rating is not determined pursuant to clauses (a), (b) or (c), the
S&P Rating may be based on a credit estimate provided by S&P, and in connection
therewith, the Issuer, the Services Provider on behalf of the Issuer or the
issuer of such Collateral Loan shall, prior to or within 30 days after the
acquisition of such Collateral Loan, apply (and concurrently submit all
available Required S&P Credit Estimate Information in respect of such
application) to S&P for a credit estimate which will be its S&P Rating; provided
that, until the receipt from S&P of such estimate, such Collateral Loan will
have an S&P Rating as determined by the

726098183

37

 

730008998.8 17559657 37

 

 

 

--------------------------------------------------------------------------------

 

Services Provider in its sole discretion if the Services Provider certifies to
the Trustee that it believes that such S&P Rating determined by the Services
Provider is commercially reasonable and will be at least equal to such rating;
provided, further, that if such Required S&P Credit Estimate Information is not
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, the Collateral Loan will have (1) the S&P Rating as determined by the
Services Provider for a period of up to 90 days after acquisition of such
Collateral Loan and (2) an S&P Rating of “CCC+” following such 90 day period;
unless, during such 90 day period, the Services Provider has requested the
extension of such period and S&P, in its sole discretion, has granted such
request; provided, further, that such confirmed or updated credit estimate will
expire on the 12-month anniversary of such confirmation or update, unless
confirmed or updated prior thereto;

(e)if the S&P Rating is not determined pursuant to clauses (a), (b), (c) or (d)
with respect to a DIP Loan, the S&P Rating of such Collateral Loan will be
“CCC-” and

(f)if the S&P Rating is not determined pursuant to clauses (a), (b), (c), (d) or
(e) with respect to a Collateral Loan that is not a Defaulted Obligation, the
S&P Rating of such Collateral Loan will at the election of the Issuer (at the
direction of the Services Provider) be “CCC-” provided that (i) the Services
Provider expects the Obligor in respect of such Collateral Loan to continue to
meet its payment obligations under such Collateral Loan, (ii) such Obligor is
not currently in reorganization or bankruptcy, (iii) such Obligor has not
defaulted on any of its debts during the immediately preceding two year period
and (iv) at any time that more than 10% of the Collateral Principal Amount
consists of Collateral Loans with S&P Ratings determined pursuant to this clause
(f), the Issuer will submit all available Required S&P Credit Estimate
Information in respect of such Collateral Loans to S&P;

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one subcategory
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one subcategory below such assigned rating.

“S&P Recovery Amount” means with respect to any Collateral Loan, an amount equal
to the product of:

(a)the S&P Recovery Rate; and

(b)the Principal Balance of such Collateral Loan.

“S&P Recovery Rate Matrix” means the S&P Recovery Rate Matrix set forth on
Schedule E.

“S&P Recovery Rate” means with respect to a Collateral Loan, the recovery rate
determined in the manner set forth in Schedule D hereto.

“S&P Weighted Average Life” means the value calculated by determining the number
of years between the current date and the maturity date of each S&P CLO
Specified Asset, then multiplying each S&P CLO Specified Asset’s Principal
Balance by its number of years, summing the results of all S&P CLO Specified
Assets, and dividing this amount by the Aggregate Principal Balance of all S&P
CLO Specified Assets.

“S&P Weighted Average Life Matrix” means the S&P Weighted Average Life Matrix
set forth on Schedule F.

“S&P Weighted Average Recovery Rate” means as of any date of determination, the
number, expressed as a percentage and determined for the Loans, obtained by
summing the products obtained by multiplying the Principal Balance of each
Collateral Loan (excluding any Defaulted Loan) by its corresponding recovery
rate as determined in accordance with Schedule D hereto, dividing such sum by
the Aggregate Principal Balance of all Collateral Loans (excluding any Defaulted
Loan), and rounding to the nearest tenth of a percent.

“Specified Change” means any amendment, consent, modification or waiver of, or
supplement to, a Related Contract that (a) extends the final maturity of a
Collateral Loan beyond the Stated Maturity, (b) reduces or forgives the
principal amount of a Collateral Loan (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (c) reduces the rate of interest payable
on a Collateral Loan by more than 25% (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (d) postpones the Due Date of any
Scheduled Distribution in respect of a Collateral Loan, (e) subordinates (in
right of payment, with respect to liquidation preferences or otherwise) a
Collateral Loan, (f) releases any material guarantor or co-obligor of a
Collateral Loan from its obligations, (g) releases a material portion of the
collateral securing such Collateral Loan (excluding Defaulted Loans and any such
releases associated with a prepayment) or (h) changes any of the provisions of a
Related Contract specifying the number or percentage of lenders required to
effect any of the foregoing.

726098183

38

 

730008998.8 17559657 38

 

 

 

--------------------------------------------------------------------------------

 

“Standard & Poor’s” or “S&P” means S&P Global Ratings, a division of S&P Global
Inc., and any successor thereto.

“Stated Maturity” means May 22,October 10, 2026.

“Step-Down Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest or in the spread over the applicable
index or benchmark rate at all times after the date of acquisition by the
Borrower shall not constitute a Step-Down Loan.

“Step-Up Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest or
in the spread over the applicable index or benchmark rate at all times after the
date of acquisition by the Borrower shall not constitute a Step-Up Loan.

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any Obligor (excluding any loan made
to an operating business that buys, sells and/or liquidates such assets in the
ordinary course of business), including (but not limited to) collateralized debt
obligations, collateralized loan obligations, asset backed securities and
mortgage backed securities or any re-securitization thereof.

“Subordinated Loan” means a loan obligation of any corporation, partnership,
trust or other business entity that is (i) (whether by its terms or otherwise)
subordinate in right of payment or security to any other debt for borrowed money
incurred by the Obligor under such loan and (ii) not a Second Lien Loan or a
First Lien/Last Out Loan.

“Subordinated Services Fee” has the meaning assigned to such term in the
Corporate Services Agreement.

“Subsidiary” means any corporation, limited partnership, limited liability
company or other entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower.

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

“Tax Account Reporting Rules” means FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Agreement, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, and any laws, intergovernmental agreements
or other guidance adopted pursuant to the global standard for automatic exchange
of financial account information issued by the Organisation for Economic
Co-operation and Development.

“Tax Account Reporting Rules Compliance” means compliance with Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties or other sanctions
imposed on the Borrower or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Borrower.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans to the Borrower on (i) the Initial Borrowing
Date in the amount set forth opposite such Term Lender’s name on the signature
pages hereto or (ii) the Amendment Closing Date in the amount set forth opposite
such Term Lender’s name on the signature pages to the Amendment (or pursuant to
an Assignment and Assumption), as such amount may be terminated or reduced
(including pursuant to Section 2.7) from time to time in accordance with the
terms of this Agreement.  

“Term Lender” means each Person that is listed as a “Term Lender” on the
signature pages hereto or the signature pages to the Amendment, any Person that
shall have become a party hereto pursuant to an Assignment and Assumption in
respect of a Term Loan, any Person that shall have converted all or a portion of
its Revolving Loans

726098183

39

 

730008998.8 17559657 39

 

 

 

--------------------------------------------------------------------------------

 

into Term Loans pursuant to Section 2.7(b) of this Agreement and, in each case,
their respective successors, in each case other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption in respect of its
Term Loans; provided that all Revolving Lenders shall be Approved Lenders.

“Term Loan” has the meaning assigned to such term in Section 2.7(b).

“Total Capitalization” means, at any time, the sum of (a) the Aggregate
Principal Balance of the Collateral Loans (excluding any Defaulted Loans), plus
(b) the Recovery Value of the Defaulted Loans, plus (c) the aggregate amount of
the Undrawn Commitments, plus (d) the amount of all cash and Eligible
Investments in the Collection Account and in the Future Funding Reserve Account,
in each case constituting Principal Proceeds.

“Total Revolving Commitment” means, as of any date of determination, the
aggregate amount of the Revolving Commitments on such date, which as of the
Closing Date is $200,000,000.200,000,000 and as of the Amendment Closing Date is
$400,000,000.

“Total Term Commitment” means, as of any date of determination, the aggregate
amount of the Term Commitments on such date, which as of the Closing Date is
$50,000,000.50,000,000 and as of the Amendment Closing Date is $150,000,000.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as otherwise specified in this Agreement.

“Undrawn Commitment” means, with respect to any Revolving Lender at any time, an
amount (which may not be less than zero) equal to (i) such Lender’s Revolving
Commitment at such time minus (ii) the aggregate outstanding principal amount of
Revolving Loans held by such Revolving Lender at such time.

“Unfunded Amount” means, at any time, the sum of (i) the aggregate Exposure
Amount at such time plus (ii) the aggregate Unsettled Amount at such time.

“United States” means the United States of America, including the states and the
District of Columbia, but excluding its territories and possessions.

“Unsettled Amount” means, as of any date, all amounts due in respect of any
Collateral Loans that the Borrower has entered into a binding commitment to
originate or acquire but has not yet settled.

“Weighted Average Coupon” means, with respect to Fixed Rate Obligations
(excluding Defaulted Loans), as of any date, the number obtained by:

(x)summing (i) the sum of the products obtained by multiplying the required
cash-pay portion of the interest coupon of each such Fixed Rate Obligation (plus
any other fees (such as anniversary fees, commitment fees, etc.) that are
contractually required to be paid) as of such date by the Principal Balance of
each such Collateral Loan as of such date and (ii) the sum of the products
obtained by multiplying, with respect to each such Collateral Loan that is a
Revolving Collateral Loan or a Delayed Funding Loan, the related commitment or
undrawn fee as of such date by the Exposure Amount of each such Collateral Loan
as of such date, and

(y)dividing such sum by the Aggregate Principal Balance plus the Exposure Amount
of all such Collateral Loans, and rounding the result up to the nearest 0.001%;
provided that if the foregoing amount is less than 7.0%, then all or a portion
of the Weighted Average Coupon Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, shall be added to such result.

“Weighted Average Coupon Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Spread for such date over the
Weighted Average Spread selected by the Service Provider at such time in
connection with the S&P CDO Monitor Test and (ii) the Aggregate Principal
Balance plus the Exposure Amount of all Floating Rate Obligations (excluding
Defaulted Loans), and the denominator of which is the Aggregate Principal
Balance plus Exposure Amount of all Fixed Rate Obligations (excluding Defaulted
Loans). In computing the Weighted Average Coupon Adjustment on any date, the
Weighted Average Spread for such Measurement Date shall be computed as if the
Weighted Average Spread Adjustment was equal to zero.

“Weighted Average Life” means, as of any Measurement Date, the number obtained
by (a) for each Collateral Loan (other than a Defaulted Loan), multiplying the
amount of each Scheduled Distribution of principal (treating

726098183

40

 

730008998.8 17559657 40

 

 

 

--------------------------------------------------------------------------------

 

each Revolving Collateral Loan and Delayed Funding Loan as if the same were
fully funded) to be paid after such Measurement Date by the number of years
(rounded to the nearest hundredth) from such Measurement Date until such
Scheduled Distribution of principal is due; (b) summing all of the products
calculated pursuant to clause (a); and (c) dividing the sum calculated pursuant
to clause (b) by the sum of all Scheduled Distributions (treating each Revolving
Collateral Loan and Delayed Funding Loan as if the same were fully funded) of
principal due on all the Collateral Loans (other than Defaulted Loans) as of
such Measurement Date

“Weighted Average S&P Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage and determined separately for each Notes,
obtained by summing the products obtained by multiplying the outstanding Maximum
Principal Balance of each Collateral Loan by its corresponding recovery rate as
determined in accordance with Section 1 of Schedule C hereto, dividing such sum
by the Aggregate Maximum Principal Balance of all such Collateral Loans, and
rounding to the nearest tenth of a percent.

“Weighted Average Spread” means, with respect to Floating Rate Obligations (in
each case excluding Defaulted Loans), as of any date, the number obtained by:

(x)summing (i) the sum of the products obtained by multiplying the excess of the
cash-pay portion of the interest rate payable on such Collateral Loan (plus for
any Collateral Loan, any other fees (such as anniversary fees, commitment fees,
etc.) that are contractually required to be paid) (such rate stated as a per
annum rate) over LIBOR as then in effect (which spread or excess may be
expressed as a negative percentage) by the Principal Balance of each Collateral
Loan as of such date and (ii) the sum of the products obtained by multiplying,
with respect to each such Collateral Loan that is a Revolving Collateral Loan or
a Delayed Funding Loan, the related commitment or undrawn fee as of such date by
the Exposure Amount of each such Collateral Loan as of such date; and

(y)dividing such sum by the Aggregate Principal Balance plus the Exposure Amount
of all such Collateral Loans, and rounding the result up to the nearest 0.001%;
provided that, if the foregoing amount is less than the Weighted Average Spread
selected by the Service Provider at such time in connection with the S&P CDO
Monitor Test, then all or a portion of the Weighted Average Spread Adjustment,
if any, as of such date, to the extent not exceeding such shortfall, shall be
added to such result.

“Weighted Average Spread Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Coupon for such date over 7.0%
and (ii) the Aggregate Principal Balance plus the Exposure Amount of all Fixed
Rate Obligations (in each case excluding Defaulted Loans), and the denominator
of which is the Aggregate Principal Balance plus the Exposure Amount of all
Floating Rate Obligations as of such date (in each case excluding Defaulted
Loans).  In computing the Weighted Average Spread Adjustment on any Measurement
Date, the Weighted Average Coupon for such date shall be computed as if the
Weighted Average Coupon Adjustment was equal to zero.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Zero Coupon Loan” means a Collateral Loan that at the time of acquisition does
not by its terms provide for periodic payments of interest in Cash.

Section 1.2Accounting Terms and Determinations and UCC Terms.

(a)Unless otherwise specified herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect from time to time.

(b)Unless otherwise specified herein and unless the context requires a different
meaning, all terms used herein that are defined in Articles 8 and 9 of the UCC
are used herein as so defined.

Section 1.3Assumptions and Calculations with respect to Collateral Loans. In
connection with all calculations required to be made pursuant to this Agreement
with respect to Scheduled Distributions on any Collateral Loans, or any payments
on any other assets included in the Collateral, with respect to the sale of and
reinvestment in Collateral Loans, and with respect to the income that can be
earned on Scheduled Distributions on such Collateral Loans and on any other
amounts that may be received for deposit in the Collection Account, the

726098183

41

 

730008998.8 17559657 41

 

 

 

--------------------------------------------------------------------------------

 

provisions set forth in this Section 1.3 shall be applied. The provisions of
this Section 1.3 shall be applicable to any determination or calculation that is
covered by this Section 1.3, whether or not reference is specifically made to
Section 1.3, unless some other method of calculation or determination is
expressly specified in the particular provision.

(a)Scheduled interest due on Collateral Loans on which payments are subject to
foreign withholding taxes, will be the minimum net amount to be received after
giving effect to the maximum permitted withholding and to any “gross-up”
payments required to be made by the related Obligor pursuant to such loan’s
Related Contracts.

(b)Notwithstanding any other provision of this Agreement to the contrary, all
monetary calculations under this Agreement shall be in Dollars.

(c)The determination of the percentage of Total Capitalization that would be
represented by a specified type of Collateral Loans will be calculated by
dividing the Aggregate Maximum Principal Balance of such specified type of
Collateral Loans by Total Capitalization. For purposes of this Section 1.3(c), a
“type” of Collateral Loan shall correspond to each clause of the definition of
“Concentration Limitations”.

(d)Any portion of a Collateral Loan or other loan or security owned of record by
the Borrower that has been assigned by the Borrower to a third party and
released from the Lien of this Agreement in accordance with the terms hereof
shall no longer constitute Collateral or a Collateral Loan hereunder.

(e)For purposes of calculating the Coverage Tests, except as otherwise specified
in the Coverage Tests, such calculations will not include scheduled interest and
principal payments on Defaulted Loans unless or until such payments are actually
made.

(f)For each Due Period and as of any date of determination, the Scheduled
Distribution on any Collateral Loans (other than Defaulted Loans, which, except
as otherwise provided herein, shall be assumed to have a Scheduled Distribution
of zero) shall be the sum of (i) the total amount of payments and collections to
be received during such Due Period in respect of such Collateral Loans
(including the proceeds of the sale of such Collateral Loans received and, in
the case of sales which have not yet settled, to be received during such Due
Period) and not reinvested in additional Collateral Loans or retained in the
Collection Account for subsequent reinvestment pursuant to Section 8.2 that, if
received as scheduled, will be available in the Collection Account at the end of
such Due Period and (ii) any such amounts received in prior Due Periods that
were not disbursed on a previous Quarterly Payment Date or retained in the
Collection Account for subsequent reinvestment pursuant to Section 8.2.

(g)Each Scheduled Distribution receivable with respect to a Collateral Loan
shall be assumed to be received on the applicable Due Date, and each such
Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Investment Rate. All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Loans or other amounts payable pursuant to this Agreement.

(h)References in the Priority of Payments to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments, that precede (in priority of payment)
or include the clause in which such calculation is made.

(i)For purposes of calculating all Concentration Limitations, in the numerator
of any component of the Concentration Limitations, Defaulted Loans will be
treated as having a Maximum Principal Balance equal to zero.

(j)Except as otherwise provided herein, Defaulted Loans will not be included in
the calculation of the Collateral Quality Test.

726098183

42

 

730008998.8 17559657 42

 

 

 

--------------------------------------------------------------------------------

 

(k)For purposes of calculating the Coverage Tests, the Collateral Quality Test
and the Concentration Limitations, capitalized or deferred interest (and any
other interest that is not paid in cash) on Collateral Loans will be excluded
other than any capitalized or deferred interest that is acquired using Principal
Proceeds or the proceeds of any Borrowing.

(l)References in this Agreement to the Borrower’s “purchase” or “acquisition” of
a Collateral Loan include references to the Borrower’s making or origination of
such Collateral Loan. Portions of the same Collateral Loan acquired or
originated by the Borrower on different dates (whether through purchase, receipt
by contribution or the making or origination thereof, but excluding subsequent
draws under Revolving Collateral Loans or Delayed Funding Loans) will, for
purposes of determining the purchase price of such Collateral Loan, be treated
as separate purchases on separate dates (and not a weighted average purchase
price for any particular Collateral Loan). Each Collateral Loan that is
originated by the Borrower shall be deemed to have a “purchase price” of par.

(m)For purposes of calculating the Weighted Average Spread or Weighted Average
Coupon, (i) a Collateral Loan that is a Step-Down Loan will be treated as having
the lowest per annum interest rate or spread over the applicable index or
benchmark rate over the remaining maturity of such Collateral Loan and (ii) a
Collateral Loan that is a Step-Up Loan will be treated as having the then
current per annum interest rate or spread over the applicable index or benchmark
rate.

(n)For purposes of calculating compliance with any tests under this Agreement
(including without limitation the Coverage Tests, the Collateral Quality Test,
Senior Advance Rate Test and the Concentration Limitations), the trade date (and
not the settlement date) with respect to any acquisition or disposition of a
Collateral Loan or Eligible Investment shall be used to determine whether and
when such acquisition or disposition has occurred.

(o)For purposes of calculating the Principal Collateralization Amount and the
Investment Criteria Adjusted Balance, Discount Loans shall be allocated so as to
result in the lowest possible calculation of the Principal Collateralization
Amount and the Investment Criteria Adjusted Balance.

(p)For the avoidance of doubt, neither a failure to satisfy the Eligibility
Criteria upon the origination, acquisition of or receipt of a contribution of a
debt obligation nor a breach of Section 5.12 shall occur solely as a result of
any property of an Obligor being subject to a Lien imposed by law, such as
materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising by operation of law in the ordinary
course of business for sums that are not overdue or are being contested in good
faith.  

Section 1.4Cross-References; References to Agreements. “Herein”, “hereof” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision. Unless otherwise specified,
references in this Agreement to any Article, Section, Schedule or Exhibit are
references to such Article or Section of, or Schedule or Exhibit to, this
Agreement, and references in any Article, Section, Schedule or definition to any
subsection or clause are references to such subsection or clause of such
Article, Section, Schedule or definition. Unless otherwise specified, all
references herein to any agreement or instrument shall be interpreted as
references to such agreement or instrument as it may be amended, supplemented or
restated from time to time in accordance with its terms and the terms of this
Agreement and the other Loan Documents. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

Section 1.5Reference to Secured Parties.

(a)In each case herein where any payment or distribution is to be made or notice
is to be given to the “Secured Parties”, (i) such payments and distributions in
respect of the Lenders shall be made to the Collateral Agent and (ii) such
notices in respect of the Lenders shall be made to the Administrative Agent.

726098183

43

 

730008998.8 17559657 43

 

 

 

--------------------------------------------------------------------------------

 

(b)Any reference herein to notice or other delivery to be provided to S&P shall
no longer be applicable if S&P is no longer rating any Loans (whether or not so
specified herein).

ARTICLE II

THE LOANS

Section 2.1The Commitments.  On the terms and subject to the applicable
conditions hereinafter set forth, including, without limitation, Article III:

(a)each Revolving Lender severally agrees to make loans to the Borrower (each, a
“Revolving Loan”) from time to time on any Business Day during the period from
the Closing Date through the end of the Commitment Period, in each case in an
aggregate principal amount at any one time outstanding up to but not exceeding
(i) such Lender’s Revolving Commitment and (ii) as to all Lenders, the Total
Revolving Commitment at such time; and

(b)each Term Lender severally agrees to make loans to the Borrower (each, a
“Term Loan”) on the Initial Borrowing Date or, in the case of the Amendment Date
Lenders that are Term Lenders, on the Amendment Closing Date, in each case in an
aggregate principal amount at any one time outstanding up to but not exceeding
(i) such Term Lender’s Term Commitment and (ii) as to all Term Lenders, the
Total Term Commitment at such time.

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Revolving Loans under this
Section 2.1 and prepay Revolving Loans under Section 2.7.  Term Loans, once
repaid, may not be reborrowed.

Each Revolving Lender severally agrees, on the last day of the Reinvestment
Period (except if the Reinvestment Period terminates as a result of clause (b)
or (d) of the definition thereof) to make a Revolving Loan (and the Borrower
hereby directs that such Revolving Loan be made) in an amount equal to its
Percentage Share of the Unfunded Amount (less the amount on deposit in the
Future Funding Reserve Account) as of the date such Revolving Loan is made (such
Revolving Loan, the “Future Funding Reserve Loan”), but only to the extent that
its Percentage Share does not exceed its Undrawn Commitment.  The Borrower shall
deposit the proceeds of such Loans in the Future Funding Reserve Account such
that the amounts on deposit in the Future Funding Reserve Account equal the
Unfunded Amount.

Notwithstanding the foregoing provisions of this Section 2.1 or any other
provision herein or in any other Loan Document to the contrary, from and after
the date occurring 75 days after any Key Person Trigger, no Borrowings shall be
made under this Agreement unless Approved Replacements have been approved by the
Administrative Agent in accordance with the definition of “Key Person Event”.

Section 2.2Making of the Loans.  

(a)If the Borrower desires to request a Borrowing it shall give the Agents a
written notice in substantially the form set forth on Exhibit B hereto (each, a
“Notice of Borrowing”), which Notice of Borrowing shall promptly be sent by the
Administrative Agent to each Revolving Lender not later than 2:00 p.m. (New York
City time) at least one Business Day prior to the day of the requested
Borrowing.

(b)Each Notice of Borrowing shall be dated the date the request for the related
Borrowing is being made, signed by an Authorized Officer of the Borrower and
otherwise be appropriately completed.  The proposed Borrowing Date specified in
each Notice of Borrowing shall be (i) in the case of the Term Loans, the Initial
Borrowing Date or the Amendment Closing Date and (ii) in the case of the
Revolving Loans, a Business Day falling during the Commitment Period.

(c)The amount of the Borrowing requested in each Notice of Borrowing (the
“Requested Amount”) shall be equal to (i) in the case of a Borrowing of
Revolving Loans, at least $250,000 and integral

726098183

44

 

730008998.8 17559657 44

 

 

 

--------------------------------------------------------------------------------

 

multiples of $1,000 in excess thereof (or, if less, the aggregate Undrawn
Commitments) and (ii) in the case of a Borrowing of Term Loans, the Total Term
Commitment.

(d)Each Notice of Borrowing shall be revocable by the Borrower only if notice of
such revocation is given to the Revolving Lenders and the Administrative Agent
(with a copy to the Collateral Agent) no later than 2:00 p.m. (New York City
time) on the date that is one Business Day before the date of the related
Borrowing.  Notices of Borrowing shall otherwise be irrevocable.

(e)Each Lender shall, not later than 1:00 p.m. (New York City time) on each
Borrowing Date in respect of the Revolving Loan to be funded by it hereunder,
make its Percentage Share of the applicable Requested Amount available to the
Borrower by disbursing such funds in Dollars to an account specified by the
Borrower in the Notice of Borrowing; provided, in the event that the only Lender
is Versailles Assets LLC, the Lender shall make the applicable funds available
directly to the Borrower in accordance with such timeframe unless otherwise
directed by the Administrative Agent.

(f)The failure of any Lender to fund any Loan on a Borrowing Date hereunder
shall not relieve any other Lender of any obligation hereunder to fund any Loan
on such date.  Notwithstanding the foregoing and any other provision to the
contrary contained herein, if any Revolving Lender shall have failed to fund its
Percentage Share of a previously requested Revolving Loan on the applicable date
of Borrowing and the Borrower provides a new Notice of Borrowing as a result of
such failure to fund, then, in each such case, if necessary to make such
Borrowing, the Borrower shall be permitted a single additional Revolving Loan
without regard to the minimum funding limit set forth herein.

Section 2.3Evidence of Indebtedness; Notes.

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to it and resulting from
the Loans made by such Lender to the Borrower, from time to time, including the
amounts of principal and interest thereon and paid to it, from time to time
hereunder. Notwithstanding any provision herein to the contrary, the parties
hereto intend that the Loans made hereunder shall constitute a “loan” and not a
“security” for purposes of Section 8-102(15) of the UCC.

(b)The Administrative Agent shall maintain, in accordance with its usual
practices, accounts in which it will record (i) the amount of each Loan made
hereunder to the Borrower, (ii) the amount of any principal due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iii)
the amount of any principal sum paid by the Borrower hereunder and each Lender’s
share thereof.

(c)The entries maintained in the accounts maintained pursuant to clauses (a) and
(b) of this Section 2.3 shall, absent manifest error, be prima facie evidence of
the existence and amounts of the Loans therein recorded; provided that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. In the event
of a conflict between the entries maintained by a Lender and those maintained by
the Administrative Agent, the records of the Administrative Agent shall control.

(d)Any Lender may request that its Loans to the Borrower be evidenced by a Note.
In such event, the Borrower shall promptly prepare, execute and deliver to such
Lender a Note (or Notes) payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, to the extent
reflected in the Register, the Loans of such Lender evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.6) be represented by one or more Notes payable to such Lender (or
registered assigns pursuant to Section 12.6), except to the extent that such
Lender (or registered assignee) subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in clauses (a) and (b) of this Section 2.3. At the time of any payment or
prepayment in full of the Loans evidenced by any Note, such Note shall be
surrendered to the Administrative Agent promptly (but no more than five Business
Days) following such payment or prepayment in full. Any such Note shall be
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note. If requested by any Lender in writing, the
Borrower shall obtain a CUSIP or other loan identification number requested by
such Lender that is customary for the nature of the Loans made hereunder.

726098183

45

 

730008998.8 17559657 45

 

 

 

--------------------------------------------------------------------------------

 

Section 2.4Maturity of Loans. Each Loan shall mature, and the principal amount
thereof shall be due and payable, on the Stated Maturity.

Section 2.5Interest Rates.

(a)The Loans shall be Eurodollar Rate Loans, except as otherwise provided in
this Agreement, including without limitation, in clause (i) of the definition of
“Applicable Rate” and Sections 11.1 and 11.2.

(b)The Loans shall bear interest on the unpaid principal amount thereof, for
each day such Loan is outstanding during each Interest Period applicable
thereto, at a rate per annum equal to the Applicable Rate with respect thereto.
Such interest shall be payable for each Interest Period on the Quarterly Payment
Date immediately following the end of such Interest Period and on the Stated
Maturity and as otherwise set forth herein.

(c)In the event that, and for so long as, an Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by applicable law, overdue interest in respect of all
Loans, shall bear interest for each day at the annual rate of the sum of (i) the
Applicable Rate for such Loan for such day plus (ii) two percent (the
“Post-Default Rate” for such Loan).

(d)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder for any Interest Period or portion thereof pursuant to this
Section 2.5 and the related definitions; provided that the relevant CP Lender,
its Program Manager or its funding agent, as applicable, shall determine and
announce to the Administrative Agent the Cost of Funds Rate for each Loan that
is made by a CP Lender and to which the Cost of Funds Rate applies, such
determination to be conclusive absent manifest error. The Administrative Agent
shall give prompt notice to the Borrower and the participating Lenders of each
rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error. The Administrative Agent shall, at
the request of the Borrower, the Collateral Agent or any Lender, deliver to the
Borrower, the Collateral Agent or such Lender, as the case may be, a statement
showing the quotations and demonstrating the calculations used by the
Administrative Agent or the relevant CP Lender, its Program Manager or its
funding agent, as applicable, in determining any interest rate pursuant to this
Section 2.5.

(e)The Administrative Agent agrees to use its best efforts to obtain quotations
of LIBOR as contemplated by Section 2.5(d) and the definition of “London
Interbank Offered Rate”. If the Administrative Agent does not obtain a timely
quotation, the provisions of Section 11.1 shall apply.

(f)The Administrative Agent shall provide notice to the Borrower, the Collateral
Agent, the Collateral Administrator and the Lenders of any and all LIBOR rate
sets on the date that any such rate set is determined. Each CP Lender, its
Program Manager or its funding agent, as applicable, shall notify the
Administrative Agent of the Cost of Funds Rate for each Loan that is made by
such CP Lender and to which the Cost of Funds Rate applies on or prior to the
related Calculation Date in connection with the provision of its invoice or
otherwise upon written request. The Cost of Funds Rate for each CP Lender shall
be calculated, for each day during the period between the date of such notice
and the last day of each Interest Period (the “Estimate Period”), on the basis
of such CP Lender’s good faith estimate of its funding costs for such Estimate
Period, and the amount of interest payable to such CP Lender in respect of the
following Interest Period shall be increased by the amount, if any, by which
interest at the actual Cost of Funds Rate for such CP Lender for such Estimate
Period exceeds the amount estimated or shall be decreased by the amount, if any,
by which the amount of interest at the estimated Cost of Funds Rate for such
Estimate Period exceeds the amount of interest accrued at the actual Cost of
Funds Rate. However, on the Stated Maturity, any such increase or decrease that
would be due pursuant to the preceding sentence shall instead be settled and
paid on the Stated Maturity. Each CP Lender, its Program Manager or its funding
agent, as applicable, shall supply a reconciliation of such amounts as provided
in this Section 2.5(f) for each such period to the Administrative Agent and,
absent manifest error, such reconciliation shall be conclusive and binding on
all parties hereto.  The interest rate payable to a CP Lender shall reflect
proportionately the different sources of funding used during each Interest
Period by such CP Lender to finance its outstanding Loans.

Section 2.6Commitment Fees.

726098183

46

 

730008998.8 17559657 46

 

 

 

--------------------------------------------------------------------------------

 

(a)Commitment Fees Payable.  The Borrower shall, subject to Section
11.5(b)(ii)(y), pay to the Revolving Lenders pursuant to Section 6.4 or 9.1, as
applicable, ratably in proportion to their respective Percentage Shares, a
commitment fee (a “Commitment Fee”) accruing for each day during each Interest
Period:

(i)from and including the Closing Date to but excluding the date that is six
months after the Closing Date, at a per annum rate equal to 0.50% of the undrawn
amount of the Total Revolving Commitment as of the end of such day;

(ii)from and including the date that is six months after the Closing Date to but
excluding the date that is twelve months after the Closing Date, at a per annum
rate equal to 0.75% of the undrawn amount of the Total Revolving Commitment as
of the end of such day; and

(iii)thereafter for each remaining day in the Commitment Period, at a per annum
rate equal to 1.00% of the undrawn amount of the Total Revolving Commitment as
of the end of such day;

provided that if the Revolving Commitment of any Revolving Lender is reduced as
the result of a Bail-In Action, the Commitment Fee payable to such Revolving
Lender shall be calculated based on its Revolving Commitment as so reduced.

 

The Commitment Fees shall be payable quarterly in arrears on the Quarterly
Payment Date immediately following each Interest Period for which such fees
accrue as provided in the Priority of Payments and shall be calculated by the
Administrative Agent pursuant to Section 2.10.

 

(b)Fees Non-Refundable.  All fees set forth in this Section 2.6 shall be deemed
to have been earned on the date such payment is due in accordance with the
provisions of this Agreement and shall be non-refundable.  The obligation of the
Borrower to pay such fees in accordance with the provisions of this Agreement
shall be binding upon the Borrower and shall inure to the benefit of the
Revolving Lenders regardless of whether any Revolving Loans are actually made.

Section 2.7Reduction of Commitments; Conversion; Prepayments.  

(a)Reduction and Termination.  

(i)The Total Revolving Commitment (and the Revolving Commitment of each Lender)
shall be automatically reduced to zero at 5:00 p.m. (New York City time) on the
last day of the Commitment Period.  Upon the funding of the Term Loans on the
Initial Borrowing Date and the Amendment Closing Date as set forth in Section
2.1, as applicable, the amounts of the Total Term Commitment shall be reduced to
zero.

(ii)The Borrower shall have the right at any time to reduce (including a
reduction in full that results in a termination of the Revolving Commitments)
the Total Revolving Commitment by an amount specified by the Borrower (such
amount, the “Commitment Reduction Amount”) upon not less than two Business Days’
prior notice to the Revolving Lenders, S&P and the Administrative Agent, which
notice shall specify the effective date of such reduction, and on such effective
date the Total Revolving Commitment shall be reduced by the Commitment Reduction
Amount; provided that the Borrower shall only have the right to terminate the
Revolving Commitments if all amounts in respect of the Revolving Loans and all
other Obligations with respect thereto due under this Agreement and the other
Loan Documents are satisfied in full, including without limitation all
principal, interest, Commitment Fees and Administrative Expenses.  Such notice
of reduction (1) shall be effective only upon receipt by the Administrative
Agent, (2) shall permanently reduce (and, in the case of a reduction in full,
shall terminate) the Revolving Commitments of each Revolving Lender on the date
specified in such notice and (3) shall specify the Commitment Reduction Amount;
provided that no such reduction shall reduce the Total Revolving Commitment
below the aggregate principal amount of the Revolving Loans at such time.

726098183

47

 

730008998.8 17559657 47

 

 

 

--------------------------------------------------------------------------------

 

(iii)The Total Revolving Commitment (and the Revolving Commitment of each
Lender), once terminated or reduced may not be reinstated.

(iv)The Borrower will not reduce the Total Revolving Commitment if, after giving
effect to such reduction or termination, such reduction would result in a
Commitment Shortfall.

(b)Conversion of Revolving Loans to Term Loans.  

(i)At any time during the Commitment Period, the Administrative Agent may
request (with notice to the Borrower and the Services Provider) that any portion
(such portion, the “Requested Conversion Portion”) of the outstanding Revolving
Loans be converted to a term loan equal to such Requested Conversion Portion.

(ii)If, on a proposed Conversion Date, the Borrower has given its prior written
consent to conversion of the Requested Conversion Portion into a Term Loan as of
a such Conversion Date, then, on such Conversion Date, (A) the outstanding
principal amount of the applicable Revolving Lender’s Revolving Loans shall be
reduced by the Requested Conversion Portion and the amount of such reduction
shall be converted into a Term Loan equal to such Requested Conversion Portion
and (B) the Revolving Commitments of such Lender shall be permanently reduced by
such Requested Conversion Portion.

(iii)For all purposes hereunder, the Revolving Loans converted on each
Conversion Date shall, as of such date, constitute and be referred to and
treated for all purposes as a Term Loan hereunder.  Any converting Lender and
the Borrower shall cooperate to evidence the repayment and cancellation of any
related Note evidencing such Lender’s Revolving Loans (or portion thereof) being
converted into a Term Loan, as well as the issuance of any related Note
evidencing the Term Loans pursuant to Section 2.3(d).

(iv)The Borrower will not convert any Revolving Loans to Term Loans if, after
giving effect to such conversion, a Commitment Shortfall would exist.

(c)Prepayments on Quarterly Payment Dates.  On each Quarterly Payment Date, the
Loans will be prepaid to the extent required under the Priority of Payments. To
the extent designated by the Borrower in writing to the Administrative Agent,
each such prepayment of Revolving Loans shall result in a permanent reduction
(or termination, as applicable) of the Revolving Commitments.

(d)Other Prepayments.  Subject to the requirements that after giving effect to
the proposed prepayment and/or redemption (x) there will be sufficient funds in
the Collection Account to make all payments described in clauses (A) through (C)
of Section 9.1(a)(i) on the next Quarterly Payment Date and (y) there is no
Commitment Shortfall, on any Business Day that is not a Quarterly Payment Date:

(i)the Borrower may (A) upon at least two Business Days’ notice (which notice
shall contain a certificate of an Authorized Officer of the Borrower certifying
as to the satisfaction of the requirements set forth in this Section 2.7(d) with
respect to such proposed prepayment) to the Agents and S&P, prepay all or any
portion of the Loans then outstanding, without penalty or premium, by paying to
the Collateral Agent for the account of the Lenders the principal amount to be
prepaid (from amounts on deposit in the Collection Account constituting
Principal Proceeds) together with accrued interest (including any accrued and
unpaid interest amounts) and Commitment Fees, if applicable, thereon to the date
of prepayment (from amounts on deposit in the Collection Account constituting
Interest Proceeds) and any amount due pursuant to Section 2.9 (from amounts on
deposit in the Collection Account constituting Principal Proceeds); provided
that any prepayments of Loans made pursuant to this clause (A) shall (x) result
in the reduction and, as applicable, termination, of the Revolving Commitments
on a dollar-for-dollar basis and (y) be allocated between the Revolving Loans
and the Term Loans based on, with respect to principal, the Principal Allocation
Formula, and with respect to interest and any other payments on a pro

726098183

48

 

730008998.8 17559657 48

 

 

 

--------------------------------------------------------------------------------

 

rata basis; and (B) on any Business Day that is not a Quarterly Payment Date
during the Reinvestment Period, if each Coverage Test is satisfied, or if not
satisfied, maintained or improved, after giving effect thereto, upon at least
two Business Days’ notice to the Agents, prepay all or any portion of the
Revolving Loans then outstanding by paying the principal amount to be prepaid
(from amounts on deposit in the Collection Account constituting Principal
Proceeds) together with accrued interest and Commitment Fees, if applicable,
thereon to the date of prepayment (from amounts on deposit in the Collection
Account constituting Interest Proceeds) and any amounts due pursuant to Section
2.9 (from amounts on deposit in the Collection Account constituting Principal
Proceeds); provided that any prepayments of the Revolving Loans made pursuant to
this clause (B) shall not result in any reduction in the Revolving Commitments
at such time and such prepaid amounts under the Revolving Loans may be
re-borrowed in accordance with the terms of this Agreement;

(ii)Each notice of such prepayment and/or redemption shall be effective upon
receipt and shall be dated the date such notice is being given, signed by an
Authorized Officer of the Borrower.  Each prepayment and/or redemption of any
Loans by the Borrower pursuant to this Section 2.7(d) shall in each case be in a
principal amount of at least $250,000 or a whole multiple of $1,000 in excess
thereof or, if less, the entire outstanding principal amount of such Loans.  If
a notice of such prepayment and/or redemption is given by the Borrower, the
Borrower shall make such prepayment and/or redemption and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Each prepayment and redemption pursuant to this Section 2.7(d) shall
be subject to Section 2.9.  All prepayments and redemptions of Loans pursuant to
this Section 2.7(d) shall be applied in accordance with the procedures set forth
in Section 2.7(g) and shall not be subject to the Priority of Payments.

(e)Upon receipt of a notice of reduction or prepayment and/or redemption from
the Borrower pursuant to Section 2.7(a)(ii) or 2.7(d), the Administrative Agent
shall promptly notify each Lender, of the contents thereof and of such Lender’s
ratable share (if any) of such reduction, prepayment or redemption, as
applicable, and such notice shall thereafter be revocable by the Borrower no
later than 2:00 p.m. (New York City time) one Business Day before the date set
forth by the Borrower in the applicable notice of reduction or prepayment as the
reduction or prepayment and/or redemption date.  Upon the expiration of such
time period, the notice of reduction or prepayment and/or redemption shall be
irrevocable; provided that any such notice may provide that repayment and/or
redemption shall be subject to and contingent on the consummation of alternative
financing.

(f)The Term Loans, once prepaid, cannot be reborrowed.

(g)Except as provided in clause (d) above, all reductions of the Revolving
Commitments shall be applied to the Revolving Commitments of each Revolving
Lender, ratably in accordance with their relevant applicable Percentage Shares,
and all prepayments of the Loans shall be applied to the outstanding principal
amount of the Revolving Loans and Term Loans of each applicable Lender on a pro
rata basis.

Section 2.8General Provisions as to Payments.

(a)The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan on such date, neither Agent shall be responsible for the failure of any
Lender to make any Loan, and no Lender shall be responsible for the failure of
any other Lender to make a Loan to be made by such other Lender.

(b)Except as otherwise provided in Section 2.7(d), all payments by the Borrower
pursuant to this Agreement or any of the Loan Documents in respect of principal
of, or interest on or other amounts owing in respect of, the Loans shall be made
in Dollars pursuant to the Priority of Payments. All amounts payable to the
Lenders, the Administrative Agent or the Collateral Agent under this Agreement
or otherwise (including, but not limited to, fees) shall be paid to the Lenders,
the Administrative Agent or the Collateral Agent for the account of the Person
entitled thereto. All payments hereunder or under the other Loan Documents shall
be made, without setoff or counterclaim, in funds immediately available in New
York City, to each Lender, the Administrative Agent or the Collateral Agent at
its address referred to in Section 12.1. All payments hereunder or under the
other Loan

726098183

49

 

730008998.8 17559657 49

 

 

 

--------------------------------------------------------------------------------

 

Documents to the Lenders, the Administrative Agent or the Collateral Agent shall
be made not later than 1:00 p.m. (New York City time) on the date when due.

(c)The Collateral Agent shall promptly distribute to each Lender its ratable
share, if any, of each payment received hereunder by the Collateral Agent for
the account of the Lenders without setoff or counterclaim. Whenever any payment
of principal of, or interest on, the Loans or any other amount hereunder shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the immediately preceding Business Day. If the date for any payment of principal
is extended by operation of law or otherwise, interest thereon shall be payable
for such extended time.

Section 2.9Funding Losses. If the Borrower (1) makes any payment of principal
with respect to any Loan on any day other than on a Quarterly Payment Date, (2)
fails to borrow any Loans after notice thereof has been given to any Lender in
accordance with Section 2.2 and not revoked as permitted in this Agreement
(other than as a result of a default by any Lender) or (3) fails to prepay any
Loans after notice thereof has been given to any Lender in accordance with
Section 2.7 and not revoked as permitted in this Agreement, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Rate Loan, such loss,
cost or expense (I) shall include (a) in the case of any payment of principal
with respect to any Loan on any day other than on a Quarterly Payment Date, the
amount, if any, by which (i) the reasonable and documented losses, costs and
expenses (including those incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Loan being repaid
or by reason of a CP Lender's inability to retire the source of the Borrowing
being prepaid simultaneously with the prepayment, but excluding in any event the
loss of anticipated profits) sustained by such Lender exceed (ii) the income, if
any, received by such Lender from such Lender's investment of the proceeds of
such prepayment or (b) in the case of any failure to borrow, the amount, if any,
by which (i) any losses (excluding loss of anticipated profits), costs or
expenses incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Loan to be made by such Lender
as part of the Borrowing requested in such Notice of Borrowing when such Loan,
as a result of such failure, is not made on such date exceed (ii) the income, if
any, received by such Lender from such Lender's investment of funds acquired by
such Lender to fund the Loan to be made as part of such Borrowing and (II) shall
constitute Increased Costs payable by the Borrower on the next Quarterly Payment
Date pursuant to the Priority of Payments.

Section 2.10Computation of Interest and Fees. Except as otherwise expressly
provided herein, interest and fees payable pursuant to this Agreement shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day except in the
case of interest or fees calculated on the basis of an Interest Period). All
amounts payable hereunder shall be paid in Dollars.

Section 2.11No Cancellation of Indebtedness. Notwithstanding anything to the
contrary herein, no Loan may be cancelled, surrendered, abandoned or forgiven
except for payment as provided herein.

ARTICLE III

CONDITIONS TO BORROWINGS

Section 3.1Effectiveness of Commitments. The effectiveness of the Commitments
shall occur when each of the following conditions is satisfied (or waived by the
Administrative Agent and each Lender), each document to be dated the Closing
Date (unless otherwise indicated) and delivered to the relevant Persons
indicated below, and each document and other condition or evidence to be in form
and substance reasonably satisfactory to the Administrative Agent:

(a)The Agents shall have received counterparts of (i) this Agreement duly
executed and delivered by all of the parties hereto and (ii) each of the other
Loan Documents to be executed and delivered on the Closing Date, each duly
executed and delivered by all of the parties thereto.

726098183

50

 

730008998.8 17559657 50

 

 

 

--------------------------------------------------------------------------------

 

(b)The Agents shall have received (i) proper financing statements, duly filed on
or before the Closing Date (and the Borrower hereby consents to such filing by
the Collateral Agent or the Administrative Agent) under the UCC in all
jurisdictions that the Administrative Agent reasonably deems necessary or
desirable in order to perfect the interests in the Collateral contemplated by
this Agreement and any other Loan Documents and (ii) copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Borrower or any other
transferor.

(c)The Agents shall have received legal opinions (addressed to each of the
Secured Parties from (i) Cleary Gottlieb Steen & Hamilton LLP, counsel to the
Borrower, the Services Provider, the Retention Provider and the Seller
(including, without limitation, true sale opinions), (ii) Nixon Peabody LLP,
counsel to the Collateral Agent, the Collateral Administrator and the Custodian
(iii) Eversheds Sutherland (US) LLP, counsel to the Services Provider and the
Retention Provider, (iv) Holland & Knight LLP, counsel to the Document
Custodian, and (v) Morris, Nichols, Arsht & Tunnell LLP, special Delaware
counsel to the Borrower, each covering such matters as the Administrative Agent
and its counsel shall reasonably request.

(d)The Administrative Agent shall have received evidence reasonably satisfactory
to it that (i) all of the Covered Accounts shall have been established, (ii) the
Account Control Agreement shall have been executed and delivered by the
respective parties thereto and shall be in full force and effect and (iii) all
amounts required to be deposited in any of the Covered Accounts as of the
Closing Date pursuant to Section 8.3 shall have been so deposited.

(e)The Agents shall have received a letter from S&P addressed to the Borrower
confirming that the Loans have been assigned a rating of “AA”.

(f)The Borrower shall have paid (i) the fees to be received by Natixis
Securities Americas LLC (or any designated Affiliate) on the Closing Date
pursuant to the Engagement Letter and (ii) all reasonable and documented fees
and out-of-pocket costs and expenses of the Agents, the Lenders, S&P, respective
legal counsel and each other Person payable under and in accordance with the
Engagement Letter and as otherwise agreed by the parties hereto, in connection
with the preparation, execution and delivery of this Agreement and the other
Loan Documents.

(g)The Agents shall have received a certificate of an Authorized Officer of the
Borrower:

(i)to the effect that, as of the Closing Date (A) subject to any conditions that
are required to be satisfactory or acceptable to any Agent, all conditions set
forth in this Section 3.1 have been fulfilled; (B) all representations and
warranties of the Borrower set forth in this Agreement and each of the other
Loan Documents are true and correct in all material respects; and (C) no Default
has occurred and is continuing;

(ii)certifying as to and attaching (A) its Constituent Documents; (B) the
incumbency and specimen signature of each of its Authorized Officers authorized
to execute the Loan Documents to which it is a party; and (C) a good standing
certificate from its state or jurisdiction of incorporation or organization and
any other state or jurisdiction in which it is qualified to do business in which
the failure to be so qualified would reasonably be expected to have a Material
Adverse Effect; and

(iii)certifying that the Borrower does not have outstanding debt prior to the
Closing Date, and is not at such time party to, any interest rate hedging
agreements or currency hedging agreements.

(h)The Agents shall have received a certificate of an Authorized Officer of each
of the Services Provider, the Retention Provider and the Seller:

726098183

51

 

730008998.8 17559657 51

 

 

 

--------------------------------------------------------------------------------

 

(i)to the effect that, as of the Closing Date, all representations and
warranties of the Services Provider, the Retention Provider and the Seller,
respectively, set forth in each of the Loan Documents are true and correct in
all material respects; and

(ii)certifying as to and attaching (A) its Constituent Documents; (B) its
resolutions or other action of its board of directors, designated manager or
managing member, as applicable, approving the Loan Documents to which it is a
party and the transactions contemplated thereby; (C) the incumbency and specimen
signature of each of its Authorized Officers authorized to execute the Loan
Documents to which it is a party; and (D) a good standing certificate from its
state or jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.

(i)If requested by any Lender in writing, the Administrative Agent shall have
received evidence that the Borrower obtained a CUSIP or other loan
identification number requested by such Lender that is customary for the nature
of the Loans made hereunder.

(j)The Administrative Agent shall have received a secretary’s certificate from
the Collateral Agent, which shall include the incumbency and specimen signature
of each of its Authorized Officers authorized to execute the Loan Documents to
which it is a party.

(k)The Agents shall have received from the Borrower either (A) a certificate
thereof or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an opinion of counsel of the Borrower, as
applicable, that no other authorization, approval or consent of any governmental
body is required for the Borrower to fulfill its obligations under the Loan
Documents or (B) an opinion of counsel of the Borrower that no such
authorization, approval or consent of any governmental body is required for the
Borrower to fulfill its obligations under the Loan Documents except as have been
given.

Section 3.2Borrowings and Issuance.  The obligation of any Revolving Lender to
make its initial Revolving Loan on the occasion of the initial Borrowing is
subject to the satisfaction of the following conditions (provided, however, that
in the event the Revolving Lender makes its initial Revolving Loan, such
conditions will be deemed to be satisfied or waived, as applicable):

(a)The Agents shall have received evidence satisfactory to the Administrative
Agent and the Lenders that (w) the grant of security pursuant to the Granting
Clause herein of all of the Borrower’s right, title and interest in and to the
Collateral pledged to the Collateral Agent on the Closing Date shall be
effective in all relevant jurisdictions, (x) delivery of such Collateral in
accordance with Section 8.7 to the Custodian or the Document Custodian, as
applicable, shall have been effected, (y) the Borrower (or the Services Provider
on behalf of the Borrower) will deliver copies of all Related Contracts for such
Collateral in its possession to the Document Custodian in accordance with
Sections 5.26 and 14.1(b) and (z) all other actions, recordings and filings that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created by the Granting Clause have been taken.

(b)The Agents shall have received a certificate of an Authorized Officer of the
Services Provider (which certificate shall include a schedule listing the
Collateral Loans owned by the Borrower on the Initial Borrowing Date), to the
effect that, (1) in the case of each item of Collateral pledged to the
Collateral Agent, on the Initial Borrowing Date and immediately prior to the
delivery thereof on or prior to the Initial Borrowing Date, (A)(w) the Borrower
is the owner of such Collateral free and clear of any liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens and those which
have been released on or prior to the Initial Borrowing Date; (x) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as described in clause (w) above; (y) the Borrower has
not assigned, pledged or otherwise encumbered any interest in such Collateral
(or, if any such interest has been assigned, pledged or otherwise encumbered, it
has been released) other than pursuant to this Agreement; and (z) the Borrower
has full right to grant a security interest in and assign and pledge such
Collateral to the Collateral Agent; and (B) upon the Grant by the Borrower of a
security interest in the Collateral pursuant to the Granting Clause and upon the
delivery of Collateral

726098183

52

 

730008998.8 17559657 52

 

 

 

--------------------------------------------------------------------------------

 

that is required to be delivered to the Collateral Agent hereunder, the filing
of all UCC-1 financing statements as are necessary to perfect the interests of
the Secured Parties in the Collateral and the execution of the Account Control
Agreement, the Collateral Agent shall have a first priority perfected security
interest in the Collateral, except in respect of any Permitted Lien or as
otherwise permitted by this Agreement and (2) immediately before and after
giving effect to the Borrowings, the Overcollateralization Ratio Test shall be
satisfied (as demonstrated in a writing attached to the certificate of the
Services Provider).

(c)The Agents shall have received a certificate of an Authorized Officer of the
Borrower certifying that:

(i)the Closing Date Portfolio Condition is satisfied;

(ii)immediately after giving effect to the Borrowings to be made on the Initial
Borrowing Date (on a pro forma basis) the aggregate outstanding principal amount
of the Revolving Loans shall not exceed the Total Revolving Commitment as in
effect on the Initial Borrowing Date;

(iii)immediately before and after such Borrowing, no Default shall have occurred
and be continuing both before and after giving effect to the making of such
Revolving Loans;

(iv)the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the Initial Borrowing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the making of such Loans;

(v)no law or regulation shall have been adopted, no order, judgment or decree of
any governmental authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the making or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement; and

(vi)each of the Loan Documents is in full force and effect and is the binding
and enforceable obligation of the Borrower and the Services Provider, in each
case, to the extent such Person is a party thereto (except for those provisions
of any Loan Document not material, individually or in the aggregate with other
affected provisions, to the interests of any of the Lenders).

(d)The Agents shall have received such other opinions, instruments, certificates
and documents from the Borrower as the Agents or any Lender shall have
reasonably requested; provided that sufficient notice of such request has been
given to the Borrower (though nothing herein shall impose an obligation on any
Agent to make any such request).

Section 3.3Borrowings and Issuance.  The obligation of any Lender to make a
Revolving Loan on the occasion of any Borrowing is subject to the satisfaction
of the following conditions:

(a)the Administrative Agent shall have received a Notice of Borrowing as
required by Section 2.2;

(b)immediately after giving effect to such Borrowing (and, for the avoidance of
doubt, if any of the following limits would be exceeded on a pro forma basis,
such Borrowing shall not be permitted), (i) the aggregate outstanding principal
amount of the Revolving Loans shall not exceed the Total Revolving Commitment as
in effect on such Borrowing Date and (ii) the Senior Advance Rate Test shall be
satisfied;

726098183

53

 

730008998.8 17559657 53

 

 

 

--------------------------------------------------------------------------------

 

(c)no Commitment Shortfall shall exist after giving effect to such Borrowing;

(d)except in the case of Revolving Loans obtained to fund Unfunded Amounts:

(i)immediately before and after such Borrowing, no Default shall have occurred
and be continuing both before and after giving effect to the funding of such
Loan;

(ii)the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the funding of such Loan;

(iii)no law or regulation shall have been adopted, no order, judgment or decree
of any governmental authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the funding or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement;

(iv)each of the Loan Documents remains in full force and effect and is the
binding and enforceable obligation of the Borrower and the Services Provider, in
each case, to the extent such Person is a party thereto (except for those
provisions of any Loan Document not material, individually or in the aggregate
with other affected provisions, to the interests of any of the Lenders); and

(v)immediately after giving effect to the requested Borrowing, the Eligibility
Criteria shall be satisfied (as demonstrated in a writing attached to such
Notice of Borrowing).

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BORROWER

In order to induce the Administrative Agent and each of the Lenders which may
become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents, the making of
the Loans.

Section 4.1Existence and Power. The Borrower is an limited liability company
duly formed and validly existing and in good standing under the laws of the
state of Delaware. Each of the Borrower’s chief place of business, its chief
executive office and the office in which the Borrower maintains its books and
records are located in the address set forth on the signature pages hereof. The
Borrower has all powers and all material governmental licenses, authorizations,
consents and approvals required to own its property and assets and carry on its
business as now conducted or as it presently proposes to conduct it, and has
been duly qualified and is in good standing (as applicable) in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

Section 4.2Power and Authority. The Borrower has the power and authority to
execute, deliver and carry out the terms and provisions of each of the Loan
Documents to which it is a party and has taken all necessary action to authorize
the execution, delivery and the performance of such Loan Documents to which it
is a party. The Borrower has duly executed and delivered each such Loan
Document, and each such Loan Document constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors’ rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.

726098183

54

 

730008998.8 17559657 54

 

 

 

--------------------------------------------------------------------------------

 

Section 4.3No Violation. Neither the execution, delivery or performance by the
Borrower of the Loan Documents to which it is a party nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions among the Borrower, the Services Provider, the Lenders and the
Agents contemplated by the Loan Documents (i) will contravene in any material
respect any applicable provision of any law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
will conflict, in any material respect, with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower pursuant
to the terms of any indenture, agreement, lease, instrument or undertaking to
which the Borrower is a party or by which it or any of its property or assets is
bound or to which it is subject (except Permitted Liens) or (iii) will
contravene the terms of any organizational documents of the Borrower, or any
amendment thereof.

Section 4.4Litigation. There is no action, suit or proceeding pending against
or, to the actual knowledge of a Senior Authorized Officer of the Borrower,
threatened against or adversely affecting, (i) the Borrower or the Services
Provider or (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents, before any court, arbitrator or any governmental body,
agency or official, in each case, which has had or would reasonably be expected
to have a Material Adverse Effect.

Section 4.5Compliance with ERISA.

(a)Neither the Borrower nor any member of its ERISA Group, if any, has any
liability or obligation with respect to any Plan or any Multiemployer Plan which
has had or would reasonably be expected to have a Material Adverse Effect.  The
Borrower has not maintained or sponsored any Plan or any Multiemployer Plan in
the past 5 years.

(b)The assets of the Borrower are not treated as “plan assets” for purposes of
29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA. The Borrower has not
taken, or omitted to take, any action which, assuming no assets of the Lenders
being used in connection with the Loans or this Agreement are treated as “plan
assets” for purposes of 29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA,
would result in  the occurrence of any Prohibited Transaction in connection with
the transactions contemplated hereunder.

Section 4.6Environmental Matters.

(a)The Borrower’s operations comply in all material respects with all applicable
Environmental Laws;

(b)None of the Borrower’s operations is the subject of a federal or state
investigation evaluating whether any remedial action, involving expenditures, is
needed to respond to a release of any Hazardous Substances into the environment;
and

(c)The Borrower does not have any material contingent liability in connection
with any release of any Hazardous Substances into the environment.

Section 4.7Taxes. The Borrower has filed or caused to be filed all federal and
other material Tax returns and reports required to be filed by it and has paid
all federal and other material Taxes required to be paid by it, except such as
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been provided.

Section 4.8Full Disclosure. (a) No written information (other than projections,
other forward-looking information, information of a general economic or general
industry nature and pro forma financial information) heretofore (as of each date
when this representation and warranty is made) furnished by or on behalf of the
Borrower to the Agents or any Lender for purposes of, or in connection with this
Agreement or any transaction contemplated hereby, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which such information
was furnished, not misleading (to the best knowledge of the Borrower, in the
case of information obtained by the Borrower from Obligors or other

726098183

55

 

730008998.8 17559657 55

 

 

 

--------------------------------------------------------------------------------

 

unaffiliated third parties) as of the date such information was furnished. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections and pro forma financial
information as it relates to future events are not to be viewed as fact and that
actual results during the period or periods covered by such projections and pro
forma financial information may differ from the projected and pro forma results
set forth therein by a material amount.

(b) On the Amendment Date, the information included in the Beneficial Ownership
Certification provided by the Borrower is true and correct in all respects.

Section 4.9Solvency. On the Closing Date, and after giving effect to the
transactions contemplated by the Loan Documents, the Borrower will be solvent.

Section 4.10Use of Proceeds; Margin Regulations. All proceeds of the Loans will
be used by the Borrower only in accordance with the provisions of this Agreement
and the other Loan Documents. No part of the proceeds of any Loan will be used
by the Borrower in any manner, whether directly or indirectly, that causes such
Loan or the application of such proceeds to violate Regulations U or X of the
Federal Reserve Board.

Section 4.11Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document to which the Borrower
is a party or the consummation of any of the transactions contemplated thereby
other than those that have already been duly made or obtained and remain in full
force and effect or those recordings and filings in connection with the Liens
granted to the Collateral Agent under the Loan Documents, except for any order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption, that, if not obtained, would not,
either individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

Section 4.12Investment Company Act. Neither the Borrower nor the pool of
Collateral is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.

Section 4.13Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower in the Loan Documents to
which it is a party are true and correct in all material respects as of the date
of this Agreement and as of any date that Borrower is deemed to reaffirm the
same under this Agreement (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

Section 4.14Ownership of Assets. The Borrower owns all of its properties and
assets, of any nature whatsoever, free and clear of all Liens, except Permitted
Liens.

Section 4.15No Default. No Default exists under or with respect to any Loan
Document. The Borrower is not in default under or with respect to any material
agreement, instrument or undertaking to which it is a party or by which it or
any of its properties is bound in any respect, the existence of which default
has had or would reasonably be expected to have a Material Adverse Effect.

Section 4.16Labor Matters.  There is no labor controversy pending with respect
to or, to the knowledge of a Senior Authorized Officer of the Borrower,
threatened against the Borrower, which has had or, if adversely determined,
would reasonably be expected to have a Material Adverse Effect.

Section 4.17Subsidiaries/Equity Interests.  The Borrower (a) has no Subsidiaries
and (b) owns no equity interest in any other entity except equity received in
connection with the exercise of remedies against an Obligor or through a
restructuring of the Obligor, subject to Section 10.1(a)(iv).

726098183

56

 

730008998.8 17559657 56

 

 

 

--------------------------------------------------------------------------------

 

Section 4.18Ranking. All Obligations, including the Obligations to pay principal
of, interest on and any other amounts in respect of the Loans, constitute senior
indebtedness of the Borrower (subject to the Priority of Payments (including
without limitation Sections 6.4 and 9.1)).

Section 4.19Representations Concerning Collateral.

(a)Upon each transfer of Collateral in the manner specified in Section 8.7 and
after the other actions described in Section 8.7 have been taken by the
appropriate parties, the Collateral Agent in accordance with Section 8.7, for
the benefit of the Secured Parties, will have a perfected pledge of and security
interest in such Collateral and all proceeds thereof (subject to § 9-315(c) of
the UCC), which security interest shall be prior to all other interests in such
Collateral, other than certain Permitted Liens that are prior to the security
interest of the Secured Parties by operation of law or, in the case of clause
(h) of the definition of “Permitted Liens”, by contract. No filings other than
those described or referred to in Section 8.7 or any other action other than
those described in Section 8.7 will be necessary to perfect such security
interest.

(b)Immediately before giving effect to each transfer of Collateral Loans,
Eligible Investments and other Collateral by the Borrower to the Collateral
Agent in accordance with Section 8.7, the Borrower will be the beneficial owner
of such Collateral Loans, Eligible Investments and other Collateral, and the
Borrower will have the right to receive all Collections on such Collateral
Loans, Eligible Investments and other Collateral, in each case free and clear of
all Liens, security interests and adverse claims other than Permitted Liens.

(c)All of the Obligors and administrative agents, as applicable, in respect of
the Collateral Loans, or Selling Institutions in respect of Participation
Interests, have been instructed to make payments to the Collection Account.

Section 4.20Ordinary Course. Each repayment of principal or interest under this
Agreement shall be (x) in payment of a debt incurred by the Borrower in the
ordinary course of business or financial affairs of the Borrower and (y) made in
the ordinary course of business or financial affairs of the Borrower.

Section 4.21Anti-Money Laundering and Anti-Terrorism Finance Laws.  The Borrower
is in compliance, in all material respects, with anti-money laundering laws and
anti-terrorism finance laws including the Bank Secrecy Act and the PATRIOT Act
(the “Anti-Terrorism Laws”).

Section 4.22Anti-Corruption Laws.  No part of the proceeds of the Loans shall be
used, directly or indirectly: (a) to offer or give anything of value to any
official or employee of any foreign government department or agency or
instrumentality or government-owned entity, to any foreign political party or
party official or political candidate or to any official or employee of a public
international organization, or to anyone else acting in an official capacity
(collectively, “Foreign Official”), in order to obtain, retain or direct
business by (i) influencing any act or decision of such Foreign Official in his
official capacity, (ii) inducing such Foreign Official to do or omit to do any
act in violation of the lawful duty of such Foreign Official, (iii) securing any
improper advantage or (iv) inducing such Foreign Official to use his influence
with a foreign government or instrumentality to affect or influence any act or
decision of such government or instrumentality; (b) to cause any Lender to
violate the U.S. Foreign Corrupt Practices Act of 1977; or (c) to cause any
Lender to violate any other anti-corruption law applicable to such Lender (all
laws referred to in clauses (b) and (c) being “Anti-Corruption Laws”).

Section 4.23Sanctions Laws.  The Borrower is not, and to the knowledge of the
Borrower, no Affiliate or broker or other agent of any Loan Party acting or
benefiting in any capacity in connection with the Loans is, any of the following
(a “Restricted Person”): (a) a Person with whom dealings are prohibited or
restricted under any Sanctions; (b) a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list or similarly named by any similar foreign governmental
authority; (c) a Person that is owned 50% or more by any Person described in
Section 4.23(b); (d) any other Person with which any Lender is prohibited from
dealing under any Sanctions laws applicable to such Lender; or (e) a Person that
derives more than 10% of its annual revenue from investments in or transactions
with any Person described in Section 4.23 (a), (b), (c) or (d).  Further, none
of the proceeds from the Loans shall be used to finance

726098183

57

 

730008998.8 17559657 57

 

 

 

--------------------------------------------------------------------------------

 

or facilitate, directly or indirectly, any transaction with, investment in, or
any dealing for the benefit of a Restricted Person or in any other manner, in
each case, that results in a violation by any Lender of Sanctions.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

The Borrower covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid, and unless the Majority Lenders
shall otherwise consent in writing:

Section 5.1Information. The Borrower will deliver (or will cause to be
delivered) the following to the Agents and S&P (and the Administrative Agent
shall furnish copies thereof to each of the Lenders); provided that (1) the
information described in clause (g) below will be required to be furnished
solely to the Administrative Agent for distribution to each of the Lenders and
(2)(x) the Borrower will procure the delivery by the Retention Provider of the
information described in clause (h) and (y) the information described in clause
(i) below will be required to be furnished solely to the Administrative Agent
for distribution to each Affected Lender:

(a)as soon as available and in any event within 60 days after the end of each
fiscal quarter of each fiscal year, a balance sheet of the Borrower as of the
end of such quarter and the related statements of operations for such quarter
and for the portion of the Borrower's fiscal year ended at the end of such
quarter;

(b)simultaneously with the delivery of each set of financial statements referred
to in clauses (a) above, a certificate of the Borrower certifying (x) that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower on the dates and for the
periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to normally recurring year-end adjustments and the absence
of notes, and (y)  that an Authorized Officer of the Services Provider has
reviewed the terms of the Loan Documents and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the business and
condition of the Borrower during the period beginning on the date through which
the last such review was made pursuant to this Section 5.1(b) (or, in the case
of the first certification pursuant to this Section 5.1(b), the Closing Date)
and ending on a date not more than five Business Days prior to the date of such
delivery and that on the basis of such financial statements and such review of
the Loan Documents, no Default has occurred and is continuing or, if any such
Default has occurred and is then continuing, specifying the nature and extent
thereof and, if continuing, the action the Services Provider is taking or
proposes to take in respect thereof;

(c)as soon as reasonably available and in any event within 120 days after the
end of each fiscal year, a balance sheet of the Parent as of the end of such
fiscal year and the related statements of operations and cash flows for such
fiscal year audited by independent public accountants of nationally recognized
standing; provided that if such audited balance sheet is not publicly available
pursuant to the last sentence of this Section 5.1, then such audited financial
statements shall be due within 30 days after request by the Administrative Agent
(so long as the date of such request such date is not less than 90 days after
then end of the applicable fiscal year);

(d)as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year, a balance sheet of the Parent as
of the end of such quarter and the related statements of operations for such
quarter and for the portion of the Parent’s fiscal year ended at the end of such
quarter;

(e)(i) within two Business Days after a Senior Authorized Officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of such Senior Authorized Officer setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto; (ii) promptly and in any event within five Business Days
after a Senior Authorized Officer obtains knowledge thereof, notice of any (x)
litigation or governmental proceeding pending or actions threatened against the
Borrower or its rights in the Collateral Loans or other Collateral which have
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (y) any other event, act or condition which has had
or would reasonably be expected to have a Material Adverse Effect; and (iii)
promptly after a Senior Authorized Officer of the Borrower obtains knowledge
that any loan included in the Collateral does not qualify as a “Collateral
Loan,” notice setting forth the details with respect to such disqualification;

726098183

58

 

730008998.8 17559657 58

 

 

 

--------------------------------------------------------------------------------

 

(f)promptly upon the sending thereof, copies of all reports, notices or
documents that the Borrower sends to any governmental body, agency or regulatory
authority (excluding routine filings) and not otherwise required to be delivered
hereunder;

(g)promptly and in any event within 10 Business Days after a Senior Authorized
Officer of the Borrower obtains actual knowledge of any of the following events,
a certificate of the Borrower, executed by a Senior Authorized Officer of the
Borrower, specifying the nature of such condition and the Borrower’s proposed
response thereto: (i) the receipt by the Borrower of any written communication,
whether from a governmental authority, authorized citizens group, employee or
otherwise, that alleges that the Borrower is not in compliance with applicable
Environmental Laws, and such noncompliance had or would reasonably be expected
to have a Material Adverse Effect, (ii) the Borrower has actual knowledge that
there exists any Environmental Claim pending or threatened against the Borrower
that has had or would reasonably be expected to have a Material Adverse Effect
or (iii) the Borrower has actual knowledge of any release, emission, discharge
or disposal of any Hazardous Substances that has had or would reasonably be
expected to have a Material Adverse Effect;

(h)not later than the tenth Business Day after the Collateral Report
Determination Date for each calendar month (or if such day is not a Business
Day, the next succeeding Business Day), a report concerning the Collateral Loans
and Eligible Investments (the “Collateral Report”); the first Collateral Report
shall be delivered in July, 2018 and shall be determined with respect to the
Collateral Report Determination Date occurring in July, 2018; the Collateral
Report for a calendar month shall contain the information with respect to the
Collateral Loans and Eligible Investments described in Exhibit D, and shall be
determined as of the Collateral Report Determination Date for such calendar
month.  Any calculations in connection with such Collateral Report shall be made
on a trade date basis.

(i)on each Quarterly Payment Date, a Payment Date Report in accordance with
Section 9.1(c);

(j)from time to time such additional information regarding the Collateral or the
financial position or business of the Borrower as the Agents, on either their
own initiative or at the request of the Majority Lenders or S&P, may reasonably
request in writing;

(k)the information described in Exhibit F, at the times indicated therein, which
shall be subject to adjustment with the prior written consent of the Borrower
and the Majority Lenders;

(l)(i)promptly following a request by any Affected Lender which is (x) received
in connection with a material amendment of any Loan Document, a confirmation of
the Retention Letter from the Retention Provider or (y) for additional
information which is either in the possession of the Retention Provider or can
be obtained at no material cost to the Retention Provider, such additional
information as such Affected Lender may reasonably request in order for such
Affected Lender to comply with the EU Retention Requirement Laws;

(ii)promptly on becoming aware of the occurrence thereof, written notice of any
failure to satisfy the Retention Requirement at any time;

(iii)on a monthly basis in each Collateral Report, a certificate from an
Authorized Officer of the Retention Provider confirming continued compliance
with the requirements set forth in the Retention Letter;

(iv)upon any written request therefor by or on behalf of the Borrower or any
Affected Lender delivered as a result of a material change in (x) the
performance of the Loans, (y) the risk characteristics of the transaction or (z)
the Collateral Loans and/or the Eligible Investments from time to time, a
certificate from an Authorized Officer of the Retention Provider confirming
continued compliance with the requirements set forth in the Retention Letter;
and

(v)promptly upon the Borrower or the Retention Provider becoming aware of any
material breach of the retention obligations included in any Loan Document, a
certificate from an

726098183

59

 

730008998.8 17559657 59

 

 

 

--------------------------------------------------------------------------------

 

Authorized Officer of the Retention Provider confirming continued compliance
with the requirements set forth in the Retention Letter.

(m)within five Business Days of the receipt thereof, copies of any letters
received from S&P in respect of credit estimates;

(n)with respect to DIP Loans and Collateral Loans with an S&P Rating of CCC-,
promptly upon becoming aware thereof, any information that may have a material
adverse impact on the quality of such asset (as determined by the Services
Provider using its reasonable business judgment), and

(o)within five Business Days of the receipt thereof, written notice of the
occurrence of an event that would permit the termination of the Corporate
Services Agreement, or the replacement of the Services Provider under the
Corporate Services Agreement.

Documents required to be delivered pursuant to Sections 5.1(c) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Parent posts such documents, or provides a
link thereto, on the Parent’s website on the Internet at the website address
listed on Schedule 10.01(a); or (ii) such documents are posted on Parent’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial or third-party website);
provided that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests such paper copies;

Section 5.2Payment of Obligations. The Borrower will pay and discharge, at or
before maturity, all its respective material obligations and liabilities,
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties or assets is bound and any material Tax liabilities,
except where such liabilities may be contested in good faith by appropriate
proceedings, and will maintain in accordance with GAAP appropriate reserves for
the accrual of any of the same.

Section 5.3Employees. The Borrower shall not have any employees (other than its
directors and managers to the extent they are employees).

Section 5.4Good Standing. The Borrower will remain qualified to do business and
in good standing (as applicable) in its jurisdiction of formation and every
other jurisdiction in which the nature of its businesses so requires, except
where the failure to be so qualified and in good standing would not reasonably
be expected to have a Material Adverse Effect.

Section 5.5Compliance with Laws. The Borrower will comply in all respects with
all Applicable Law except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

Section 5.6Inspection of Property, Books and Records; Audits; Etc.

(a)The Borrower will keep proper books of record and accounts in which full,
true and correct entries in all respects in accordance with GAAP shall be made
of all financial matters and transactions in relation to its business and
activities, and will permit representatives of the Administrative Agent and the
Collateral Agent (in each case at the Borrower’s expense, in the case of not
more than one inspection during any fiscal year except during the continuance of
an Event of Default) to visit and inspect any of its properties, to examine and
make abstracts from any of its books and records, to examine and make copies of
the Related Contracts (and to discuss its affairs, finances and accounts with
its officers, employees and independent public accountants, all at reasonable
times in a manner so as to not unduly disrupt the business of the Borrower, upon
reasonable prior notice to the Borrower and as often as may reasonably be
desired; provided that any expenses incurred by the Borrower hereunder shall be
reasonable and documented.

(b)If requested by the Majority Lenders, the Borrower agrees that
representatives of the Majority Lenders (or an independent third-party auditing
firm selected by the Majority Lenders) may (at the Borrower’s expense) conduct
an audit and/or field examination of the Borrower and the Services Provider, at

726098183

60

 

730008998.8 17559657 60

 

 

 

--------------------------------------------------------------------------------

 

reasonable times in a manner so as to not unduly disrupt the business of the
Borrower or the Services Provider, for the purpose of examining the servicing
and administration of the Collateral Loans, the results of which audit and/or
field examination shall be promptly provided to the Lenders; provided that, so
long as no Event of Default exists, no more than one such audit or field
examination shall be conducted during any fiscal year of the Borrower and any
expenses incurred in the course of such audit and/or field examination shall be
reasonable and documented.

(c)If requested by the Administrative Agent or the Majority Lenders, the
Borrower and the Services Provider shall participate in a meeting with the
Administrative Agent and the Lenders once during each fiscal year of the
Borrower, to be held at a location in New York City and at a time reasonably
determined by the Borrower and the Services Provider.

Section 5.7Existence. The Borrower shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, its
material rights and its material privileges, obligations, licenses and
franchises.

Section 5.8Subsidiaries; Equity Interest. The Borrower shall not directly or
indirectly own any Subsidiaries or any Equity Interest in any entity other than
as otherwise permitted pursuant to Section 4.17.

Section 5.9Investments.

(a)The Borrower shall not make any investment other than in Collateral Loans or
Eligible Investments; provided that the Borrower may own Defaulted Loans and
other Collateral only as permitted by the terms of this Agreement. The Borrower
shall not acquire or originate any debt obligation unless, at the time of the
commitment to acquire or originate such debt obligation, the Eligibility
Criteria are satisfied with respect to the debt obligations so acquired or
originated. The Borrower shall not acquire, originate or fund any debt
obligations after the Reinvestment Period except for (i) the funding of Exposure
Amounts of Revolving Collateral Loans and Delayed Funding Loans that were
originated or acquired by, or contributed to, the Borrower prior to the end of
the Reinvestment Period and (ii) the origination or acquisition by, or
contribution to the Borrower, of a Collateral Loan where the commitment to make
such acquisition or origination was made prior to the end of the Reinvestment
Period, so long as such commitment provided for settlement in accordance with
customary procedures in the relevant markets, but in any event for a settlement
period no longer than three months following the date of such commitment.

(b)The Borrower shall not at any time obtain or maintain title to any real
property or obtain or maintain a controlling interest in an entity that owns any
real property.

(c)Notwithstanding the foregoing provisions of this Section 5.9 or any other
provision herein or in any other Loan Document to the contrary, from and after
the date occurring 75 days after any Key Person Trigger, no commitments to make
investments other than Eligible Investments shall be made by the Borrower under
this Agreement unless Approved Replacements have been approved by the
Administrative Agent in accordance with the definition of Key Person Event.

(d)The Borrower shall not commit to acquire or originate any Collateral Loan if
such acquisition or origination would be in contravention of the terms of this
Agreement, the Sale and Contribution Agreement or the Retention Letter.

Section 5.10Restriction on Fundamental Changes.

(a)The Borrower shall not enter into any merger or, consolidation, division or
other reorganization, unless permitted by applicable law and unless: (i) the
Majority Lenders have provided their prior written consent to such merger or
consolidation or reorganization; (ii) the Borrower shall be the surviving
entity; (iii) S&P shall have been notified in writing of such merger or
consolidation or reorganization and the Rating Condition is satisfied with
respect to such merger or, consolidation, division or other reorganization; (iv)
immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; (v) the Borrower shall have delivered to each Agent
and each Lender a certificate of an Authorized Officer of the Borrower

726098183

61

 

730008998.8 17559657 61

 

 

 

--------------------------------------------------------------------------------

 

stating that (1) such merger or consolidation or reorganization complies with
this Section 5.10(a), (2) all conditions precedent in this Section 5.10(a)
relating to such transaction have been complied with and (3) such transaction
shall not cause the Borrower or the pool of Collateral to be required to
register as an “investment company” under the Investment Company Act; and (vi)
the fees, costs and expenses of the Agents (including any reasonable legal fees
and expenses) associated with the matters addressed in this Section 5.10 shall
have been paid by the Borrower or otherwise provided for to the satisfaction of
the Agents.

(b)The Borrower shall not liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, including by way of division or any
disposition of property to any Delaware LLC formed upon the consummation of a
Delaware LLC Division, in one transaction or series of transactions, all or any
part of its business or property, whether now or hereafter acquired, except for
transfers of its property expressly permitted by the Loan Documents.

(c)The Borrower shall not amend its Constituent Documents without prior written
notice to S&P and the Administrative Agent and, in the case of amendments that
would reasonably be expected to affect the Lenders or the Administrative Agent,
the Administrative Agent’s prior written consent.

Section 5.11ERISA. The Borrower shall not establish any Plan or Multiemployer
Plan.

Section 5.12Liens. The Borrower shall not at any time directly or indirectly
create, incur, assume or permit to exist, on any of its property, any Lien for
borrowed monies or any other Lien except for Permitted Liens.

Section 5.13Business Activities. The Borrower shall not engage in any business
activity other than (i) the making, acquisition, origination, selling and
maintenance of Collateral Loans and the ownership of equity interests permitted
hereby and (ii) any other activities expressly permitted by, contemplated by or
reasonably ancillary to this Agreement and the other Loan Documents (including
the collateralized loan obligation transaction referred to in the Engagement
Letter).

Section 5.14Fiscal Year; Fiscal Quarter. The Borrower shall not change its
fiscal year or any of its fiscal quarters, without the Administrative Agent’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

Section 5.15Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign
Corrupt Practices Act; Sanctions Laws.  The Borrower shall not (a) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or otherwise violates any Anti-Terrorism Law,
Anti-Corruption Law or Sanctions law, (b) cause or permit any of the funds that
are used to repay the Obligations to be derived from any unlawful activity with
the result that any Agent, any Lender or the Borrower would be in violation of
any applicable law or (c) use any part of the proceeds of the Loans, directly or
indirectly, for any conduct that would cause the representations and warranties
in Sections 4.22 and 4.23 to be untrue as if made on the date any such conduct
occurs.

Section 5.16Indebtedness. The Borrower shall not incur or suffer to exist any
Indebtedness other than the Obligations and involuntarily incurred Contingent
Obligations, which would not reasonably be expected to have a Material Adverse
Effect and which the Borrower shall use commercially reasonable efforts to
promptly resolve.

Section 5.17Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely (a) for the acquisition and origination of Collateral Loans during the
Reinvestment Period (and after the Reinvestment Period only for the acquisition
and origination of Collateral Loans committed to during the Reinvestment Period,
subject to Section 5.9), (b) to fund Exposure Amounts and/or (c) to pay fees and
expenses incurred with the closing and execution of this Agreement and the other
Loan Documents.

Section 5.18Bankruptcy Remoteness; Separateness.

(a)Limited Purpose Entity.

726098183

62

 

730008998.8 17559657 62

 

 

 

--------------------------------------------------------------------------------

 

(i)The Borrower at all times since its formation has been, and will continue to
be, a limited liability company formed under the laws of the state of Delaware.
The Borrower at all times since its formation has been, and will continue to be,
duly qualified in its jurisdiction of formation and each other jurisdiction in
which such qualification was or may be necessary for the conduct of its
business, except where the failure to be so qualified in any jurisdiction would
not reasonably be expected to have a Material Adverse Effect;

(ii)the Borrower at all times since its formation has complied, and will
continue to comply, with its Constituent Documents and the laws of the
jurisdiction of its incorporation relating to companies formed with limited
liability under the laws of the state of Delaware;

(iii)all customary formalities regarding the existence of the Borrower have been
observed at all times since its formation and will continue to be observed;

(iv)the Borrower has been adequately capitalized at all times since its
formation and will continue to be adequately capitalized in light of the nature
of its business; and

(v)the Borrower has not any time since its formation assumed or guaranteed, and
will not assume or guarantee, the liabilities of any other Persons (other than
any (A) reimbursement obligation or indemnity in favor of its officers or
directors; provided that any such reimbursement obligation or indemnity shall be
subject to the Priority of Payments (B) the assumption of the obligations in
connection with the ordinary course purchase, sale or receipt as a contribution
of Collateral Loans).

(b)No Bankruptcy Filing. The Borrower is not contemplating either the filing of
a petition by it under any state or federal bankruptcy or insolvency laws of any
jurisdiction or the liquidation of all or a major portion of its assets or
property, and it has no knowledge of any Person contemplating the filing of any
such petition against it.

(c)Separate Existence.

(i)At all times since its formation, the Borrower has accurately maintained, and
will continue to accurately maintain, in all material respects, its financial
statements, accounting records and other corporate documents, as applicable,
separate from those of the Services Provider and any other Person; provided,
however, that if the Borrower prepares consolidated financial statements with
any Affiliates, (y) any such consolidated financial statements shall contain a
note indicating the Borrower’s separateness from any such Affiliates and
indicate its assets are not available to pay the debts of such Affiliate or any
other Person and (z) if the Borrower prepares its own separate balance sheet,
such assets shall also be listed on the Borrower’s own separate balance sheet.
Subject to Section 5.27, the Borrower has not at any time since its formation
commingled, and will not commingle, its assets with those of the Services
Provider or any other Person. The Borrower has at all times since its formation
accurately maintained, in all material respects, and will continue to accurately
maintain in all material respects, its own bank accounts and separate books of
account.

(ii)The Borrower has at all times since its formation paid, and will continue to
pay, its own liabilities from its own separate assets.

(iii)The Borrower has at all times since its formation identified itself, and
will continue to identify itself, in all dealings with the public, under its own
name and as a separate and distinct entity. The Borrower has not at any time
since its formation identified itself, and will not identify itself, as being a
division or a part of any other entity (other than for U.S. federal and state
tax and consolidated accounting purposes).

726098183

63

 

730008998.8 17559657 63

 

 

 

--------------------------------------------------------------------------------

 

(d)The Borrower will comply at all times with the provisions of its Constituent
Documents relating to separateness, bankruptcy remoteness and any similar
provisions.

Section 5.19Amendments, Modifications and Waivers to Collateral Loans.

(a)In the performance of its obligations hereunder, the Borrower may enter into
any amendment or waiver of or supplement to any Related Contract; provided that
(1) the prior written consent of the Majority Lenders to any such amendment,
waiver or supplement shall be required if (i) an Event of Default has occurred
and is continuing or would result from such amendment, waiver or supplement,
(ii) such amendment, waiver or supplement, individually or together with all
other such amendments, waivers and/or supplements, would result in a Material
Adverse Effect or (iii) such amendment, waiver or supplement constitutes a
Specified Change; provided that (A) in the case of clauses (ii) and (iii) above,
if the Borrower notifies the Administrative Agent of the proposed Specified
Change and the Administrative Agent (at the direction of the Majority Lenders)
does not object within 15 Business Days after written notice thereof is provided
to the Administrative Agent, the proposed Specified Change will be deemed to
have been consented to by the Administrative Agent (at the direction of the
Majority Lenders) and (B) in the case of clause (iii) above, during the
Reinvestment Period such prior written consent shall not be required if (x) the
relevant Collateral Loan after giving effect to the Specified Change would be
eligible to be originated or acquired by the Borrower (without regard to the
Concentration Limits) in accordance with the terms of this Agreement and (y) no
Default shall have occurred and be continuing; and (2) the Borrower may not
enter into any such amendment, waiver or supplement that would result in the
Minimum Weighted Average Spread Test not being satisfied (or if not satisfied at
such time, being worsened) after giving effect to such amendment, waiver or
supplement.

(b)Any Collateral Loan that, as a result of any amendment, waiver or supplement
thereto, ceases to qualify as a Collateral Loan, will thereafter be deemed to be
a Defaulted Loan for so long as it remains unqualified to be a Collateral Loan
by the terms of this Agreement.

(c)In the event that the Borrower enters into any amendment or waiver of or
supplement to a Collateral Loan that is not consented to by the Majority Lenders
and such amendment, waiver or supplement results in the failure of the Maximum
Weighted Average Life Test (but would otherwise qualify as a Collateral Loan),
such Collateral Loan will thereafter be treated as a Defaulted Loan hereunder
until such time as the Maximum Weighted Average Life Test is satisfied (provided
that if, at the time of such satisfaction of the Maximum Weighted Average Life
Test, such Collateral Loan would otherwise be considered a Defaulted Loan in
accordance with the terms of this Agreement (including clause (b) above), such
Collateral Loan will continue to be treated as a Defaulted Loan hereunder until
such Collateral Loan is no longer considered a Defaulted Loan in accordance with
the terms of this Agreement (including clause (b) above)).

Section 5.20Hedging.

(a)The Borrower may, at any time and from time to time, enter into any Interest
Hedge Agreements (subject in each case to the prior written consent of the
Majority Lenders  and satisfaction of the Rating Condition unless the cost of
such Interest Hedge Agreement is paid in full at the time it is executed). The
Borrower will not amend or replace any Interest Hedge Agreement unless the
Rating Condition shall have been satisfied in connection with such amendment or
replacement and the Majority Lenders have provided their prior written consent
thereto. The Borrower (or the Services Provider on behalf of the Borrower) shall
promptly provide written notice of entry into, and the amendment or replacement
of, any Interest Hedge Agreement to the Agents and the Lenders. Notwithstanding
anything to the contrary contained herein, the Borrower (or the Services
Provider on behalf of the Borrower) shall not enter into any Interest Hedge
Agreement (A) unless it obtains written advice of counsel that (1) the written
terms of the derivative directly relate to the Collateral Loans and (2) such
derivative reduces the interest rate and/or foreign exchange risks related to
the Collateral Loans and the Loans and (B) that would cause the Borrower to be
considered a “commodity pool” as defined in Section 1a(10) of the Commodity
Exchange Act unless (i) the Services Provider, and no other party, including but
not limited to the Collateral Agent, the Custodian and the Administrative Agent,
is registered as a “commodity pool operator” as defined in Section 1(a)(11) of
the Commodity Exchange Act and “commodity trading advisor” as defined in Section
1(a)(12) of the Commodity Exchange Act with the CFTC or (ii) with respect to the
Borrower as the commodity pool, the Services Provider would be eligible for an
exemption from registration as a commodity pool operator and commodity trading
advisor

726098183

64

 

730008998.8 17559657 64

 

 

 

--------------------------------------------------------------------------------

 

and all conditions for obtaining the exemption have been satisfied. The Services
Provider agrees that for so long as the Borrower is a commodity pool, the
Services Provider will take all actions necessary to ensure ongoing compliance
with, as the case may be, either (x) the applicable exemption from registration
as a commodity pool operator and/or a commodity trading advisor with respect to
the Borrower or (y) the applicable registration requirements as a commodity pool
operator and/or a commodity trading advisor with respect to the Borrower, and
will in each case take any other actions required as a commodity pool operator
and/or a commodity trading advisor with respect to the Borrower.

(b)Each Interest Hedge Agreement shall contain appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Section 12.15. Each Interest Hedge Counterparty shall be required to satisfy, at
the time that any Interest Hedge Agreement to which it is a party is entered
into, the then-current S&P criteria for hedge counterparties with respect to any
Interest Hedge Agreements shall be subject to the Priority of Payments specified
in Section 9.1(a) and Section 6.4. Each Interest Hedge Agreement shall contain
an acknowledgement by the Interest Hedge Counterparty that the obligations of
the Borrower to the Interest Hedge Counterparty under the relevant Interest
Hedge Agreement shall be payable in accordance with the Priority of Payments
specified in Section 9.1(a) and Section 6.4 and the Borrower shall use its
commercially reasonable efforts to provide that it may not be terminated due to
the occurrence of an Event of Default until liquidation of the Collateral has
commenced.

Section 5.21Title Covenants. The Borrower covenants that at no time shall it:

(a)create, permit or suffer to be created any Lien or security interest in the
Collateral other than Permitted Liens; or

(b)except as otherwise expressly permitted herein sell, transfer, assign,
deliver or otherwise dispose of any Collateral or any interest therein.

The Borrower further covenants and agrees to defend the Collateral against the
claims and demands of all other parties to the extent necessary to preserve the
first-priority security interest of the Collateral Agent in the Collateral
(subject to Permitted Liens).

Section 5.22Further Assurances.

(a)The Borrower shall at its sole expense file, record, make, execute and
deliver all such notices, instruments, statements and other documents, and take
such acts, as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request from time to time to register in
the name of the Collateral Agent or its nominee, and to perfect, preserve or
otherwise protect the security interest of the Collateral Agent, for the benefit
of the Secured Parties in, the Collateral or any part thereof, or to give effect
to the rights, powers and remedies of the Collateral Agent hereunder, including
but not limited to execution and delivery of financing statements. The Borrower
shall be obligated to perform its obligations under this Agreement
notwithstanding the ability of the Collateral Agent to take such actions
pursuant to the provisions of Section 5.24.

(b)Not earlier than six months and not later than the March 31 prior to the
fifth anniversary of the date of filing of the UCC-1 financing statement
referred to in Section 8.7, unless the Obligations have been paid in full, the
Borrower shall furnish to the Collateral Agent an opinion of counsel to the
effect that, in the opinion of such counsel, as of the date of such opinion, the
lien and security interest created by this Agreement with respect to the
Collateral remains a valid and perfected first priority lien in favor of the
Collateral Agent for the benefit of the Secured Parties, which opinion may
contain usual and customary assumptions, limitations and exceptions.

Section 5.23Costs of Transfer Taxes and Expenses.

(a)The Borrower shall pay or cause to be paid all transfer Taxes and other costs
incurred in connection with all transfers of Collateral. For the avoidance of
doubt, any amounts paid pursuant to this Section 5.23(a) shall not be
indemnifiable pursuant to Section 11.4.

726098183

65

 

730008998.8 17559657 65

 

 

 

--------------------------------------------------------------------------------

 

(b)Without duplication of any other provision of this Agreement, the Borrower
agrees to pay the Collateral Agent the reasonable and documented out-of-pocket
costs and expenses, including but not limited to reasonable and documented
attorneys’ fees and other charges, incurred by the Collateral Agent in
connection with making collections on any Collateral.

Section 5.24Collateral Agent May Perform.

(a)If the Borrower fails to perform any agreement contained herein to be
performed by it, the Collateral Agent may, upon the written instructions of the
Administrative Agent or the Majority Lenders, itself file, record, make, execute
and deliver all such notices, instruments, statements and other documents, and
take such acts, as the Majority Lenders may determine to be necessary or
desirable from time to time to perfect, preserve or otherwise protect the
security interest of the Collateral Agent, for the benefit of itself and the
Secured Parties and otherwise perform, or cause performance of, any other such
actions as the Majority Lenders shall determine is necessary or desirable, and
the reasonable fees and out-of-pocket expenses of the Collateral Agent and
Lenders incurred in connection therewith shall be payable by the Borrower and
shall be part of the Obligations.

(b)The powers conferred on the Collateral Agent hereunder are solely to protect
its interest (on behalf of the Secured Parties) in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Collateral Agent shall have no duty as to any Collateral or
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.

Section 5.25Notice of Name Change. The Borrower shall give the Agents and S&P
not less than 30 days’ notice of any change of its name and not less than 30
days’ notice of any change of its principal place of business and will take all
steps necessary to preserve the first priority perfected security interest of
the Collateral Agent in the Collateral. The Borrower shall not change its type
of organization, jurisdiction of organization or other legal structure without
the prior written consent of the Administrative Agent.

Section 5.26Delivery of Related Contracts. The Borrower (or the Services
Provider on behalf of the Borrower) shall deliver copies of all Related
Contracts in its possession to the Document Custodian within five Business Days
of the Borrower’s acquisition or origination of the related Collateral Loan.

Section 5.27Delivery of Proceeds. In the event that the Borrower receives any
payments in respect of or other proceeds of Collateral Loans or other Collateral
or any capital contribution, the Borrower shall pay such payments or other
proceeds to the Collateral Agent promptly and, in no event, later than two
Business Days after the Borrower’s receipt thereof.

Section 5.28Performance of Obligations. The Borrower shall timely and fully
comply with and perform in all material respects its obligations under the
Collateral Loans and other Collateral in accordance with the terms thereof.

Section 5.29Limitation on Dividends. The Borrower will not declare or make any
direct or indirect distribution, dividend or other payment to any person on
account of any Equity Interests in, or ownership of any similar interests or
securities of the Borrower, except for distributions made pursuant to Sections
6.4 and 9.1.

Section 5.30Renewal of Credit Estimates. For each Collateral Loan with a credit
estimate provided by a Rating Agency, the Borrower shall submit such Required
Credit Estimate Information as is required by such Rating Agency to renew such
credit estimate within the 12 month period following receipt of the most recent
credit estimate provided by such Rating Agency for such Collateral Loan.

Section 5.31Annual Rating Review. On or before the anniversary date of the
Closing Date in each calendar year, or the last Business Day immediately
preceding such date if such date is not a Business Day, the Borrower shall pay
for the ongoing monitoring of the rating of the Loans by S&P. The Borrower shall
promptly

726098183

66

 

730008998.8 17559657 66

 

 

 

--------------------------------------------------------------------------------

 

notify the Agents, the Services Provider and the Lenders in writing if at any
time the rating of the Loans has been, or to the knowledge of a Senior
Authorized Officer will be, changed or withdrawn, or the rating outlook on the
Loans has been, or to the knowledge of a Senior Authorized Officer will be,
changed.

Section 5.32Amendment to Loan Documents. The Borrower shall not amend any of the
Loan Documents except pursuant to the applicable terms thereof and Section 12.5
of this Agreement.

Section 5.33Transactions With Affiliates. Except as may be otherwise required or
permitted by the Sale and Contribution Agreement, the Borrower shall not sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates unless (i) the terms and conditions of
any such transaction are no less favorable to the Borrower than the terms it
would obtain in a comparable, timely transaction with a non-Affiliate, (ii) such
transaction is effected in accordance with all Applicable Law, (iii) such
transaction is conducted in an arm’s length transaction in the ordinary course
of business and (iv) in the case of the sale of any Collateral Loan, the sale
price is not less than the Market Value with respect to such Collateral Loan
(provided that Market Value shall not be determined pursuant to clause (d) or
(e) of the definition thereof).  The Borrower shall ensure that all purchases of
Collateral Loans from any Affiliate of the Borrower will be pursuant to and in
accordance with the Sale and Contribution Agreement.  This Section 5.33 shall
not require the Seller or any Affiliate of the Borrower to purchase from the
Borrower or sell or otherwise transfer to the Borrower any property or assets
except as provided by the Sale and Contribution Agreement.

Section 5.34Reports by Independent Accountants.

(a)On or after the Closing Date, the Borrower (or the Services Provider on
behalf of the Borrower) shall select one or more nationally recognized firms of
independent certified public accountants for purposes of performing agreed-upon
procedures required by this Agreement, which may be the firm of independent
certified public accountants that performs accounting services for the Borrower
or the Services Provider. The Borrower may remove any firm of independent
certified public accountants at any time. Upon any resignation by such firm or
removal of such firm by the Borrower, the Borrower (or the Services Provider on
behalf of the Borrower) shall promptly appoint a successor thereto that shall
also be a nationally recognized firm of independent certified public
accountants, which may be a firm of independent certified public accountants
that performs accounting services for the Borrower or the Services Provider. If
the Borrower shall fail to appoint a successor to a firm of independent
certified public accountants which has resigned or has been removed within 30
days after such resignation or removal (as applicable), the Borrower shall
promptly notify the Agents and the Services Provider of such failure in writing.
If the Borrower shall not have appointed a successor within ten days thereafter,
the Services Provider shall appoint a successor firm of independent certified
public accountants of nationally recognized reputation. The fees of such firm of
independent certified public accountants and its successor shall be payable by
the Borrower as Administrative Expenses in accordance with the Priority of
Payments and the terms of this Agreement. In the event such firm requires the
Collateral Agent to agree (whether in writing or otherwise) to the procedures
performed by such firm, the Borrower hereby directs the Collateral Agent to so
agree and directs the Collateral Agent to execute a specified user agreement,
access letter or agreement of similar import requested by such accountants,
which may include among other things, (i) acknowledgement that the Borrower has
agreed that the procedures to be performed by such accountants are sufficient
for the Borrower’s purposes, (ii) releases by the Collateral Agent (on behalf of
itself and the Lenders and Administrative Agent) of claims against the firm and
acknowledgement of other limitations of liability in favor of the firm and (iii)
restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm (including to the Lenders and Administrative Agent).
It is understood and agreed that the Collateral Agent will deliver such letters
of agreement and similar documents in conclusive reliance on the foregoing
direction of the Borrower. The Collateral Agent shall not have any
responsibility to the Borrower or any Secured Party hereunder to make any
inquiry or investigation as to, and shall have no obligation, liability or
responsibility in respect of, the terms of any engagement of any such firm, or
the validity or correctness of such procedures or content of such letter
(including without limitation with respect to the sufficiency thereof for any
purpose), any report or instruction (or other information or documents) prepared
or delivered by any such accountants pursuant to any such engagement. In no
event shall the Collateral Agent be required to execute any agreement in respect
of the accountants that it reasonably determines adversely affects it. For the
avoidance of doubt, any costs, fees or expenses incurred by the Collateral Agent
in connection with this

726098183

67

 

730008998.8 17559657 67

 

 

 

--------------------------------------------------------------------------------

 

Section 5.34(a) shall be payable by the Borrower as Administrative Expenses in
accordance with the Priority of Payments and the terms of this Agreement.

(b)On or before the date that is 120 days following the end of each fiscal year
of the Borrower, or the last Business Day immediately preceding such date if
such date is not a Business Day, commencing in 2018, the Borrower shall cause to
be delivered to the Collateral Agent an agreed-upon procedures report from a
firm of independent certified public accountants appointed pursuant to clause
(a) above for each Payment Date Report occurring in May and November of the
prior calendar year (i) indicating that the calculations within those Payment
Date Reports have been recalculated and compared to the information provided by
the Borrower in accordance with the applicable provisions of this Agreement and
(ii) listing the Aggregate Principal Balance of the Collateral Loans securing
the Loans as of the immediately preceding Measurement Dates; provided that in
the event of a conflict between such firm of independent certified public
accountants and the Borrower with respect to any matter in this Section 5.34,
the determination by such firm of independent public accountants shall be
conclusive; provided further that, if there is any inconsistency between the
calculations of the Borrower and the calculations of the firm of independent
certified public accountants, the Borrower shall promptly notify the Agents and
the Lenders and describe such inconsistency in reasonable detail.
Notwithstanding anything to the contrary herein, if the Custodian,
Administrative Agent, the Collateral Administrator or Collateral Agent fail
within 75 days following the end of each fiscal year of the Borrower to execute
any documentation required by the independent certified public accountants
selected by the Borrower prior to the delivery of any report contemplated by
this Section 5.34(b), then the Borrower shall have no obligation to furnish any
report covering such fiscal year pursuant to this Section 5.34(b).

Section 5.35Tax Matters as to the Borrower.

(a)The Borrower shall (and each Lender hereby agrees to) treat the Loans as debt
for U.S. federal income tax purposes and will take no contrary position unless
otherwise required by an applicable taxing authority.

(b)The Borrower shall at all times ensure that it is treated, for U.S. federal
income tax purposes, either as (i) an entity disregarded as separate from a sole
owner, or (ii) a partnership (other than a publicly traded partnership taxable
as a corporation).

(c)Each of the parties hereto shall provide to the Borrower, upon reasonable
request, all reasonably available information relating only to such party itself
that is in the possession of such party, in its respective capacity hereunder,
that is specifically requested by the Borrower and that is necessary or
advisable in order for the Borrower to achieve Tax Account Reporting Rules
Compliance.

(d)The Borrower will deliver or cause to be delivered an IRS Form W-8IMY (with
all required attachments) of the Borrower (if the Borrower is treated as a
partnership for U.S. federal income tax purposes) or an IRS Form W-9 or the
applicable Form W-8, in each case, from its sole owner (if the Borrower is
treated as an entity disregarded as separate from its sole owner for U.S.
federal income tax purposes), or successor applicable form to each issuer,
counterparty, paying agent, as necessary to permit the Borrower to receive
payments without U.S. withholding tax.

(e)Subject to satisfaction of the Eligibility Criteria, no more than 50% of the
debt obligations or interests therein (in each case as determined for U.S.
federal income tax purposes) held by the Borrower may at any time consist of
real estate mortgages (or interests therein) as determined for purposes of
Section 7701(i) of the Code, unless the Borrower receives an opinion of
nationally recognized tax counsel experienced in such matters to the effect that
the ownership of such debt obligations will not cause the Borrower to be treated
as a taxable mortgage pool for U.S. federal income tax purposes.

Section 5.36Retention Letter. The Borrower shall (i) procure the Retention
Provider not to amend, supplement, modify, repudiate or waive any provision, of
any Retention Letter without the prior written consent of the Administrative
Agent and each Affected Lender and (ii) procure that the Retention Provider has
not changed and will not change the manner in which it retains the Retained
Interest (as defined in the Retention Letter), except to the

726098183

68

 

730008998.8 17559657 68

 

 

 

--------------------------------------------------------------------------------

 

extent permitted by the Retention Requirement Laws and with the prior written
consent of the Administrative Agent and each Affected Lender.

Section 5.37Pool Concentrations.  During the Reinvestment Period the Borrower
shall use commercially reasonable  efforts to ensure that the pool of Collateral
contains Collateral Loans of no less than 20 different Obligors.

Section 5.38Beneficial Ownership Certification.  The Borrower agrees to notify
the Administrative Agent of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1Events of Default. The term “Event of Default” shall mean any of the
events set forth in this Section 6.1:

(a)a default in the payment, when due and payable, of any interest, fees, costs,
expenses, indemnities or other amounts (other than principal) due on any Loan or
any related obligations in respect thereof and the continuation of such default
for five Business Days after the date such amounts become due and payable if
such date is provided in this Agreement or the applicable Loan Document (or, if
no such date is provided or such amount is not fixed, five Business Days after
notice shall have been given to the Borrower by the Majority Lenders, the
intended recipient of such amounts or the Administrative Agent, specifying such
amount that has become due and payable); provided that in the case of a failure
to pay due to an administrative error or omission by the Collateral Agent, such
failure continues for five Business Days after the Collateral Agent receives
written notice or has actual knowledge of such administrative error or omission
and has provided notice of such failure to the Borrower;

(b)a default in the payment of any principal due on any Loans when such
principal becomes due and payable; provided that in the case of a failure to pay
due to an administrative error or omission by the Collateral Agent, such failure
continues for five Business Days after the Collateral Agent receives written
notice or has actual knowledge of such administrative error or omission and has
provided notice of such failure to the Borrower;

(c)the failure on any Quarterly Payment Date to disburse amounts available in
the Payment Account or Collection Account in accordance with the Priority of
Payments and continuation of such failure for a period of five Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by any Agent, such failure continues for five Business Days after such Agent
receives written notice or has actual knowledge of such administrative error or
omission and has provided notice of such failure to the Borrower;

(d)the Borrower or the pool of Collateral becomes an investment company required
to be registered under the Investment Company Act;

(e)the occurrence of any one or more of the following:

(i)failure of any representation or warranty in Section 4.9 or 4.12 to be
correct in all material respects when made, or default in the performance, or
breach, of any covenant contained in Section 5.1(e)(i), 5.9 (excluding, on two
occasions, in the case of clauses 5.9(a) and (c), a default or breach resulting
from a good faith error so long as such default or breach is cured within three
Business Days), 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.18(a)(v),
5.19(a)(1)(i) or 5.19(a)(1)(iii) (provided that a default or breach under
clauses 5.19(a)(1)(i) or (iii) will not be an Event of Default if, treating the
applicable Collateral Loan as a Defaulted Loan, the Borrower would be in
compliance with the Collateral Quality Tests and the Coverage Tests);

726098183

69

 

730008998.8 17559657 69

 

 

 

--------------------------------------------------------------------------------

 

(ii)a default in the performance, or breach, of any covenant contained in
Section 5.1(e)(ii), 5.1(e)(iii), 5.18(a)(i), (ii) or (iii) or 5.19(a)(1)(ii)
(provided that a default or breach under clause 5.19(a)(1)(ii) will not be an
Event of Default if, treating the applicable Collateral Loan as a Defaulted
Loan, the Borrower would be in compliance with the Collateral Quality Tests and
the Coverage Tests) and such default continues for a period of five Business
Days after the earlier to occur of (x) the date on which written notice of such
default requiring the same to be remedied shall have been given to the Borrower
and (y) a Senior Authorized Officer of the Borrower has actual knowledge of such
default;

(iii)a default in the performance, or breach, of any covenant contained in
Section 5.18(c) and the Administrative Agent determines based on the advice of
counsel that such default would impair the ability of a nationally recognized
firm to provide a non-consolidation opinion with respect thereto;

(iv)failure of the representation or warranty in Section 4.4 to be correct in
all material respects when made with respect to the Borrower’s obligations under
one or more Collateral Loans or other items of Collateral and there has occurred
or there would reasonably be expected to occur a material adverse effect on the
rights, interests or remedies of the Agents or the Lenders under any of the Loan
Documents; or

(v)(x) a default in the performance, or breach, of any other covenant, warranty
or other agreement of the Borrower or the Services Provider under this Agreement
or any other Loan Document in any material respect or (y) the failure of any
representation or warranty of the Borrower or the Services Provider made in this
Agreement, any other Loan Document or in any related certificate or other
writing delivered pursuant hereto or thereto or in connection herewith or
therewith to be correct when made and such failure would reasonably be expected
to have a Material Adverse Effect (other than a covenant, representation,
warranty or other agreement or a portion thereof a default in the performance or
breach or failure of which is otherwise specifically dealt with in this Section
6.1, it being understood, without limiting the generality of the foregoing, that
any failure to meet any Concentration Limitation, Collateral Quality Test or
Coverage Test (except as provided in clause (h) below) is not an Event of
Default), and such default, breach or failure either (A) is not susceptible of
cure or (B) continues for a period of 30 days following the notice to the
Borrower or the date on which a Senior Authorized Officer of the Borrower
obtains actual knowledge of such default;

(f)the entry of a decree or order by a court of competent jurisdiction (i)
adjudging the Borrower as bankrupt or insolvent, (ii) approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Borrower under the Bankruptcy Code or any other
applicable law, (iii) appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Borrower or of any substantial
part of its respective properties or (iv) ordering the winding up or liquidation
of the affairs of the Borrower, respectively, and the continuance of any such
decree or order is unstayed and in effect for a period of 60 consecutive days;

(g)the institution by the Borrower of proceedings for the Borrower to be
adjudicated as bankrupt or insolvent, or the consent by the Borrower to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
the Borrower of a petition or answer or consent seeking reorganization or relief
under the Bankruptcy Laws or any other similar applicable law, or the consent by
the Borrower to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of the Borrower of any substantial part of its property, or the making
by it of an assignment for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Borrower in furtherance of any such action;  

(h)the Overcollateralization Ratio is less than (i) 125% as of any two
consecutive Calculation Dates and remains so for five Business Days after the
Quarterly Payment Date immediately following the second such Calculation Date or
(ii) 115% as of any Calculation Date, and in each case, remains so for five
Business Days after the  Quarterly Payment Date immediately following such
Calculation Date;

726098183

70

 

730008998.8 17559657 70

 

 

 

--------------------------------------------------------------------------------

 

(i)any Lien on any portion (other than a de minimis portion) of the Collateral
created pursuant to the Loan Documents shall, at any time after delivery of the
respective Loan Documents, cease to be fully valid and perfected as a first
priority Lien subject only to Permitted Liens;

(j)any of the Loan Documents ceases to be in full force and effect, other than
in accordance with its terms;

(k)one or more judgments or decrees shall be entered against the Borrower
involving in the aggregate a liability of $1,000,000 or more, in excess of the
amounts paid or fully covered by insurance and the same shall not have been
vacated, satisfied, undischarged, stayed or bonded pending appeal within 30 days
from the entry thereof;

(l)the occurrence of an act by the Services Provider or a senior officer of the
Services Provider having responsibility for the performance by the Borrower of
its obligations under the Loan Documents or the performance by the Services
Provider of its obligations under the Corporate Services Agreement that
constitutes fraud in the performance of its investment management obligations
under this Agreement or the Corporate Services Agreement or that results in a
felony criminal indictment; or

(m)the occurrence of a Change in Control.

Upon the occurrence of an Event of Default, the Borrower shall promptly notify
the Agents, the Services Provider, the Lenders and S&P in writing (which notice
shall refer to this Agreement and state that such notice is a notice of an Event
of Default).

Section 6.2Remedies. If an Event of Default shall have occurred and be
continuing, the Majority Lenders or the Administrative Agent (acting at the
direction of the Majority Lenders) may exercise (or direct the Collateral Agent
in the exercise of) the rights, privileges and remedies set forth in this
Section 6.2.

(a)Upon the occurrence and during the continuance of any Event of Default, each
of the following actions shall require the prior written approval by the
Majority Lenders, whether or not approved by the Borrower’s board of directors
or other persons performing similar functions:  (i) issuance of any commitment
to make, and the acquisition or origination (other than pursuant to commitments
then in effect) of, any Collateral Loan or other loan or security constituting
any Collateral or any interest therein, (ii) any amendment, modification, or
waiver of, or any consent to departure from, any term or provision of any
Collateral Loan or other loan or security constituting any Collateral, (iii) any
release of any collateral for, or guarantor of or other credit support provider
for, any Collateral Loan or other loan or security constituting any Collateral,
except upon payment in full of such Collateral Loan or other loan or security or
any subordination or limitation of recourse with respect thereto and except as
otherwise required pursuant to the terms of the Related Contracts, (iv) any
sale, purchase, assignment or participation in respect of any Collateral Loan or
other loan or security constituting any Collateral (other than pursuant to
commitments then in effect or in the case of a sale or assignment upon payment
in full of such Collateral Loan or other loan or security), (v) any
determination to exercise, or not to exercise, remedies in respect of a
Collateral Loan or other loan or security constituting any Collateral following
a default or event of default thereunder and (vi) any other action or decision
not to act which impairs or could be reasonably likely to impair the value of
any Collateral Loan or other loan or security constituting any Collateral, or to
extend or increase the Borrower’s obligations with respect thereto or to
interfere with the exercise of rights or remedies with respect to any Collateral
Loan or other loan or security constituting any Collateral.

(b)Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Loan Documents, including Section 6.3, and the rights and remedies of a secured
party under applicable law, including the UCC, the Administrative Agent or the
Majority Lenders, by notice to the Borrower, may (i) declare the Commitments to
be terminated forthwith, whereupon the Commitments shall forthwith terminate or
(ii) declare the principal of and the accrued interest on the Loans and all
other amounts whatsoever payable by the Borrower hereunder (including any
amounts payable under Section 2.8) to be forthwith due and payable, whereupon
such amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby waived by the
Borrower (an “Enforcement Event”); provided that (x) upon the occurrence of any
Event of Default described in

726098183

71

 

730008998.8 17559657 71

 

 

 

--------------------------------------------------------------------------------

 

clause (f) or (g) of Section 6.1, the Loans and all such other amounts shall
automatically become due and payable, without any further action by any party
and (y) upon the occurrence of any Event of Default described in clause (l) or
(m) of Section 6.1, the consent of all Lenders shall be required for an
Enforcement Event.

(c)Upon the occurrence and during the continuance of an Event of Default, the
Majority Lenders or the Collateral Agent (acting at the direction of the
Administrative Agent or the Majority Lenders) will have the right to take any
other remedies set forth in Section 6.3(b) below or other remedies permitted by
law.

Section 6.3Additional Collateral Provisions.

(a)Release of Security Interest. If and only if all Obligations under the Loans
have been paid in full and all Commitments have been terminated, the Secured
Parties shall, at the expense of the Borrower, promptly execute, deliver and
file or authorize for filing such instruments as the Borrower shall reasonably
request in order to reassign, release or terminate the Secured Parties’ security
interest in the Collateral. The Secured Parties acknowledge and agree that upon
the sale, substitution or disposition of any Collateral by the Borrower in
compliance with the terms and conditions of this Agreement, on the date of any
such sale, substitution or other disposition, the Collateral Agent, on behalf of
the Secured Parties, shall automatically and without further action be deemed to
and hereby does terminate and release the Secured Parties’ security interest in
such Collateral and the Secured Parties shall, at the expense of the Borrower,
execute, deliver and file or authorize for filing such instrument as the
Borrower shall reasonably request to reflect or evidence such termination. Any
and all actions under this Article VI in respect of the Collateral shall be
without any recourse to, or representation or warranty by any Secured Party and
shall be at the sole cost and expense of the Borrower.

(b)Additional Rights and Remedies. The Collateral Agent (for itself and on
behalf of the other Secured Parties), acting at the direction of the Majority
Lenders, shall have all of the rights and remedies of a secured party under the
UCC and other applicable law. Upon the occurrence and during the continuance of
an Event of Default, the Collateral Agent or its designees shall, at the
direction of the Majority Lenders, to the extent permitted by applicable law
(including the UCC) and notwithstanding anything in the Loan Documents to the
contrary, (i) instruct the Borrower to deliver any or all of the Collateral, the
Related Contracts and any other documents relating to the Collateral to the
Collateral Agent or its designees and otherwise give all instructions for the
Borrower regarding the Collateral; (ii) if the Loans have been accelerated in
accordance with this Agreement, sell or otherwise dispose of the Collateral, all
without judicial process or proceedings; (iii) take control of the proceeds of
any such Collateral; (iv) subject to the provisions of the applicable Related
Contracts, exercise any consensual or voting rights in respect of the
Collateral; (v) release, make extensions, discharges, exchanges or substitutions
for, or surrender all or any part of the Collateral; (vi) enforce the Borrower’s
rights and remedies with respect to the Collateral; (vii) institute and
prosecute legal and equitable proceedings to enforce collection of, or realize
upon, any of the Collateral; (viii) require that the Borrower immediately take
all actions necessary to cause the liquidation of the Collateral in order to pay
all amounts due and payable in respect of the Obligations, in accordance with
the terms of the Related Contracts; (ix) redeem or withdraw or cause the
Borrower to redeem or withdraw any asset of the Borrower to pay amounts due and
payable in respect of the Obligations; (x) subject to Section 12.16, make copies
of or, if necessary, remove from the Borrower’s and its agents’ place of
business all books, records and documents relating to the Collateral; and (xi)
endorse the name of the Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against an account
debtor.  The Collateral Agent shall provide written notice of any liquidation of
the Collateral to S&P.

The Collateral Agent shall not be under any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement unless and until (and to the extent) at the express
direction of the Majority Lenders; provided that the Collateral Agent shall not
be required to take any such action at the direction of the Majority Lenders,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
applicable law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder (unless it has been provided
with an indemnity agreement (including the indemnity provisions contained herein
and in the other Loan Documents) which it reasonably deems to be satisfactory
with respect thereto).

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the reasonable request of the Collateral Agent
(acting at the direction of the Majority Lenders or acting directly or

726098183

72

 

730008998.8 17559657 72

 

 

 

--------------------------------------------------------------------------------

 

through the Administrative Agent) or the Majority Lenders, it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral assigned to the Collateral Agent or its designee. For purposes of
taking the actions described in clauses (i) through (xi) of this Section 6.3(b)
the Borrower hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid and which can be
exercised only if such Event of Default is continuing), with power of
substitution, in the name of the Collateral Agent or in the name of the Borrower
or otherwise, for the use and benefit of the Collateral Agent, for the benefit
of the Secured Parties, but at the cost and expense of the Borrower and, except
as permitted by applicable law, without notice to the Borrower.

All documented sums paid or advanced by the Collateral Agent in connection with
the foregoing and all documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) incurred in connection
therewith, together with interest thereon at the Post-Default Rate for the Loans
from the date of demand of repayment by the Collateral Agent until repaid in
full, shall be paid by the Borrower to the Collateral Agent from time to time on
demand in accordance with the Priority of Payments and shall constitute and
become a part of the Obligations secured hereby.

Without the prior written consent of the Majority Lenders, credit bidding by any
Lender (or any other Person) in connection with any foreclosure sale hereunder
shall not be permitted.

Notwithstanding any other provision of this Article VI, in connection with the
sale of the Collateral following an acceleration of the Obligations, the
Services Provider (or any of its Affiliates) shall have the right (which right,
for avoidance of doubt, shall be irrevocably forfeited if not exercised within
the specified timeframe) to bid to purchase all of the Collateral Loans in the
Collateral within five Business Days of its receipt of notice of such
acceleration. If such bid is for an amount at least equal to all unpaid
Obligations (other than unasserted Contingent Obligations) the Administrative
Agent shall accept such bid.  The Administrative Agent may, at the direction of
the Majority Lenders, accept a lower bid.  If the Administrative Agent accepts
such bid, the Services Provider (or any of its Affiliates) shall have the right
(which right, for the avoidance of doubt, shall be irrevocably forfeited if not
exercised within the specified timeframe) to purchase all or any portion of the
Collateral Loans in the Collateral by paying to the Collateral Agent in
immediately available funds an amount equal to the agreed-upon bid price (which
bid price shall not be less than the outstanding Obligations and, without
duplication, all unpaid Administrative Expenses); provided that such purchase
shall settle within 15 days of the date such notice of bid by Services Provider
is received, otherwise such purchase shall not be permitted. Notwithstanding the
foregoing purchase rights, if the Collateral Agent or the Majority Lenders
propose to sell the Collateral or any part thereof in one or more parcels at a
public or private sale, the Services Provider (or any of its Affiliates) and the
Lenders shall have the right to offer bids to acquire all or any portion of the
Collateral sold at such sale. To the extent the Administrative Agent (at the
direction of the Majority Lenders) elects to sell any or all Collateral Loans at
such public or private sale, such Collateral Loans or any parcel thereof shall
be sold to the party offering the highest bid in immediately available funds.

(c)Remedies Cumulative. Each right, power, and remedy of the Agents and the
other Secured Parties, or any of them, as provided for in this Agreement or in
the other Loan Documents or now or hereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power, or remedy provided for in this Agreement or in the
other Loan Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by the
Agents or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.

(d)Related Contracts.

(i)The Borrower hereby agrees that, to the extent not expressly prohibited by
the terms of the Related Contracts, after the occurrence and during the
continuance of an Event of Default, it shall (x) upon the written request of the
Administrative Agent or the Collateral Agent, promptly forward to such Agent all
information and notices which it receives under or in connection with the
Related Contracts relating to the Collateral, subject to applicable
confidentiality requirements, and (y) upon the written request of the
Administrative Agent or the Collateral Agent, act and refrain from acting in
respect of any request, act, decision or vote under or in connection with the
Related Contracts relating to the Collateral only in accordance with the
direction of such Agent; provided that if the Borrower receives conflicting
requests pursuant to

726098183

73

 

730008998.8 17559657 73

 

 

 

--------------------------------------------------------------------------------

 

this subclause (y), it shall follow whichever request is evidenced to be derived
from the direction of the Majority Lenders.

(ii)The Borrower agrees that, to the extent the same shall be in the Borrower’s
possession, it will hold all Related Contracts relating to the Collateral in
trust for the Collateral Agent on behalf of the Secured Parties, and upon
request of either Agent following the occurrence and during the continuance of
an Event of Default or as otherwise provided herein, promptly deliver the same
to the Collateral Agent or its designee.

(e)Borrower Remains Liable.

(i)Notwithstanding anything herein to the contrary, (x) the Borrower shall
remain liable under the contracts and agreements included in and relating to the
Collateral (including the Related Contracts) to the extent set forth therein,
and shall perform all of its duties and obligations under such contracts and
agreements to the same extent as if this Agreement had not been executed and (y)
the exercise by any Secured Party of any of its rights hereunder shall not
release the Borrower from any of its duties or obligations under any such
contracts or agreements included in the Collateral.

(ii)No obligation or liability of the Borrower is intended to be assumed by
either Agent or any other Secured Party under or as a result of this Agreement
or the other Loan Documents, and the transactions contemplated hereby and
thereby, including under any Related Contract or any other agreement or document
that relates to Collateral and, to the maximum extent permitted under provisions
of law, the Agents and the other Secured Parties expressly disclaim any such
assumption.

(f)Protection of Collateral. The Borrower, or the Services Provider on behalf of
and at the expense of the Borrower, shall from time to time execute and deliver
all such supplements and amendments hereto and file or authorize the filing of
all such UCC-1 financing statements, continuation statements, instruments of
further assurance and other instruments, and shall take such other action as may
be necessary or advisable or desirable to secure the rights and remedies of the
Lenders hereunder and to:

(i)grant security more effectively on all or any portion of the Collateral;

(ii)maintain, preserve and perfect any grant of security made or to be made by
this Agreement including, without limitation, the first priority nature (subject
to Permitted Liens) of the lien or carry out more effectively the purposes
hereof;

(iii)perfect, publish notice of or protect the validity of any grant made or to
be made by this Agreement (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv)enforce any of the Collateral or other instruments or property included in
the Collateral;

(v)preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all Persons and parties; and

(vi)pay or cause to be paid any and all material Taxes levied or assessed upon
all or any part of the Collateral, except to the extent such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate provision
as shall be required in conformity with GAAP shall have been made therefor.

726098183

74

 

730008998.8 17559657 74

 

 

 

--------------------------------------------------------------------------------

 

The Borrower hereby authorizes the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement (which may describe the
collateral as “all assets”), continuation statement and all other instruments,
and take all other actions, required pursuant to this Section 6.3. Such
authorization shall not impose upon the Collateral Agent, or release or
diminish, the Borrower’s obligations under this Section 6.3. The Borrower
further authorizes the Administrative Agent’s United States counsel to file any
UCC-1 or UCC-3 financing statements that may be required by the Agents in
connection with this Agreement and the transactions contemplated hereby.

Section 6.4Application of Proceeds. Unless and until the Majority Lenders have
exercised their right to direct the liquidation of the Collateral pursuant to
this Article VI, all proceeds received in respect of the Collateral will be
applied in accordance with the Priority of Payments specified in Section 9.1(a).
All proceeds received after the Majority Lenders have exercised their right to
direct the liquidation of the Collateral will be applied to the Obligations in
the following order of priority on each date or dates fixed by the Collateral
Agent (at the direction of the Majority Lenders):

(a)first, to the payment of taxes, registration and filing fees then due and
owing by the Borrower and by the Parent, so long as the Borrower is treated for
U.S. federal income tax purposes as an entity disregarded as separate from a
sole owner, in respect of Borrower or its assets; second, to the payment to the
Collateral Agent for all due and unpaid Collateral Agent Fees, all other
Administrative Expenses owing to the Collateral Agent and all amounts owing and
payable hereunder, or under any other Loan Documents, to the Collateral
Administrator, the Custodian, the Securities Intermediary and the Document
Custodian (including, in each case, without limitation, indemnity payments); and
third, to the payment to the Administrative Agent for all due and unpaid
Administrative Agent Fees and all other Administrative Expenses owing to the
Administrative Agent (including, without limitation, indemnity payments);

(b) to the payment of Administrative Expenses (other than those paid under
clause (a) above), in the order of priority set forth in the definition of
“Administrative Expenses”;

(c)to the payment of all other amounts due to the Agents hereunder;

(d)to the payment of all amounts due to the Interest Hedge Counterparties under
all Interest Hedge Agreements (exclusive of any early termination or liquidation
payment owing by the Borrower by reason of the occurrence of an event of default
or termination event thereunder with respect to such Interest Hedge Counterparty
where such Interest Hedge Counterparty is the sole affected party or the
defaulting party);

(e)to the payment to the Services Provider of all due and unpaid Senior Services
Fees in an amount not to exceed the accrued Senior Services Fees for one Due
Period;

(f)first, to the payment to the Lenders hereunder on a pro rata basis of all
amounts due which constitute principal and interest (excluding the additional
two percent of interest payable at the Post-Default Rate); and second, to the
payment to the Lenders hereunder on a pro rata basis of all interest payable at
the Post-Default Rate (to the extent not paid in clause “first” above) and all
amounts due which constitute Increased Costs and all other amounts on and in
respect of all Loans;

(g)to the payment of all amounts due to any Interest Hedge Counterparty under
all Interest Hedge Agreements to the extent not paid under clause (d) above; and

(h)to the payment of all amounts due to the Services Provider for any due and
unpaid Subordinated Services Fees.

If on any date that payments are made pursuant to this Section 6.4 the amount
available to be paid pursuant to any of the foregoing clauses (a) through (h) is
insufficient to make the full amount of the disbursements required pursuant to
any such clause, such payments will be applied in the order and according to the
priority set forth in clauses (a) through (h) above and (except as provided in
subclauses “first”, “second” and “third” of clause (a) above and subclauses
“first” and “second” of clause (f) above) ratably in accordance with the
respective amounts owing under any such clause to the extent funds are available
therefor.

726098183

75

 

730008998.8 17559657 75

 

 

 

--------------------------------------------------------------------------------

 

Section 6.5Capital Contributions. Upon prior written notice to the Borrower, the
Administrative Agent, the Services Provider and the Collateral Agent, any
equityholders of the Borrower may, but shall have no obligation to, at any time
or from time to time make a capital contribution in Cash or Eligible Investments
or an assignment and contribution of a Collateral Loan (valued at such
Collateral Loan’s Principal Collateralization Amount) to the Borrower for the
purpose of (a) curing any Event of Default (but no such contribution shall cure
any Event of Default without the consent of the Majority Lenders), (b) enabling
the acquisition or sale of any Collateral Loan, (c) satisfying any Eligibility
Criteria, Coverage Test, Senior Advance Rate Test or Collateral Quality Test,
(d) paying fees and expenses incurred in connection with the structuring,
consummation and closing of the transaction contemplated by this Agreement, and
(e) prepaying the Debt. All Cash contributed to the Borrower shall be treated as
Principal Proceeds.

ARTICLE VII

THE AGENTS

Section 7.1Appointment and Authorization. Each Lender irrevocably appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to such Agent by the terms hereof or thereof, together with all such powers as
are reasonably incidental thereto. Only the Agents (and not one or more of the
Lenders) shall have the authority to deal directly with the Borrower under this
Agreement and each Lender acknowledges that all notices, demands or requests
from such Lender to the Borrower must be forwarded to the applicable Agent for
delivery to the Borrower. Each Lender acknowledges that the Borrower has no
obligation to act or refrain from acting on instructions or demands of one or
more Lenders absent written instructions from an Agent in accordance with its
rights and authority hereunder.

Section 7.2Agents and Affiliates. The Agents shall each have the same rights and
powers under this Agreement as the Lenders and may each exercise or refrain from
exercising the same as though it were not an Agent, and such Agents and their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as if it were not an Agent hereunder, and the term “Lender” and
“Lenders” may include Natixis, State Street and/or any Affiliate of Natixis or
State Street in its individual capacity. The provisions in this Article VII with
respect to the Agents shall apply only to the Agents acting in their capacities
as such hereunder and not as Lenders.

Section 7.3Actions by Agent. The obligations of the Agents hereunder are only
those expressly set forth herein. No Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of any Agent
shall be read into this Agreement or any other Loan Document or shall otherwise
exist against any Agent. The provisions of this Article VII are solely for the
benefit of the Agents and the Lenders (other than Sections 7.1 and 7.8, which
are also for the benefit of the Borrower). In performing its functions and
duties solely under this Agreement, each Agent shall act solely as the agent of
the Lenders (except pursuant to Section 12.6(f)) and does not assume, nor shall
be deemed to have assumed, any obligation or relationship of trust with or for
the Lenders. Without limiting the generality of the foregoing, no Agent shall be
required to take any action with respect to any Default, except as expressly
provided in Article VI.

Section 7.4Delegation of Duties; Consultation with Experts. Each Agent may
execute any of its duties under this Agreement by or through its subsidiaries,
affiliates, agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. Each Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 7.5Limitation of Liability of Agents.

726098183

76

 

730008998.8 17559657 76

 

 

 

--------------------------------------------------------------------------------

 

(a)No Agent nor any of its respective affiliates, directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
herewith (x) with the consent or at the request of the Majority Lenders, or (y)
in the absence of its own gross negligence or willful misconduct. No Agent nor
any of their respective affiliates, directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any Borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Borrower; (iii) the satisfaction of any
condition specified in Article III; or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. No Agent shall incur any liability
by acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex or similar writing) believed by it to
be genuine or to be signed by the proper party or parties. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document or any other document furnished in
connection herewith or therewith in accordance with a request of the Majority
Lenders (or the Administrative Agent) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders. Under no
circumstances shall the Agents be deemed liable for any special, indirect,
punitive or consequential damages (including lost profits) even if such Agent
has been advised of the likelihood of such damages and regardless of the form of
action.

(b)The following additional provisions apply with respect to the Collateral
Agent:

(i)the Collateral Agent shall not be deemed to have notice or knowledge of the
occurrence and continuance of an Event of Default until an Administrative
Officer of the Collateral Agent shall have received written notice (which notice
shall refer to this Agreement and state that such notice is a notice of Default
or Event of Default) thereof from the Borrower, the Services Provider, the
Administrative Agent, a Lender or any other Person;

(ii)no provision of this Agreement or the other Loan Documents shall require the
Collateral Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it;
provided, however, that the reasonable and documented costs of performing its
ordinary services under this Agreement shall not be deemed a “financial
liability” for purposes hereof;

(iii)if, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent (and the
Administrative Agent shall request written instructions from the Majority
Lenders) as to the course of action desired. If the Collateral Agent does not
receive such instructions within five Business Days after its request therefor,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such five Business Day period except to the
extent it has already taken, or committed itself to take, action inconsistent
with such instructions;

(iv)the Collateral Agent shall be under no liability for interest on any funds
received by it hereunder except to the extent of income or other gain on
Eligible Investments which are deposits in or certificates of deposit of State
Street or any Affiliate in its commercial capacity and income or other gain
actually received (and not subsequently reinvested, withdrawn or distributed) by
the Collateral Agent in Eligible Investments;

(v)the Collateral Agent shall not be liable or responsible for delays or
failures in the performance of its obligations hereunder arising out of or
caused, directly or indirectly, by circumstances beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war and interruptions, losses or malfunctions of utilities, computer (hardware
or software) or communications services); it being understood that the
Collateral Agent shall use commercially reasonable efforts which are consistent
with accepted practices in the

726098183

77

 

730008998.8 17559657 77

 

 

 

--------------------------------------------------------------------------------

 

banking industry to resume performance as soon as reasonably practicable under
the circumstances; and

(c)without prejudice to the Collateral Agent’s duties under Article VI or any
other provision of any Loan Document, the Collateral Agent shall be under no
obligation to take any action to collect from any Obligor any amount payable by
such Obligor on the Collateral Loans or any other Collateral under any
circumstances, including if payment is refused after due demand.

(d)No Agent shall have any duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement, and no
covenants or obligations shall be implied in this Agreement or the other Loan
Documents against any such Person. No Agent shall be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but shall not be limited to acts of god, strikes, lockouts, riots, acts
of war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, power failures, earthquakes or other disasters.

(e)In no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith, or for any failure of the
Borrower to timely provide investment instruction to the Collateral Agent in
connection with the investment of funds in or from any account set forth herein.
Except as otherwise provided in Section 8.2(c) or Section 8.3, in the absence of
a Borrower Order or, after an Event of Default, a direction from the
Administrative Agent, all funds in any account held under this Agreement shall
be held uninvested. Nothing in this Agreement shall be deemed to release the
Collateral Agent in its individual capacity from any liability it may have as an
obligor under any Eligible Investment.

(f)The Collateral Agent, and in the event that the Collateral Agent is also
acting in the capacity of Custodian, Collateral Administrator, paying agent or
securities intermediary hereunder or under the other Loan Documents, then in
such other capacities, as well, shall be entitled to compensation from the
Borrower in an amount separately agreed upon by the Borrower (or the Services
Provider on its behalf) and the Collateral Agent.  The Collateral Agent and its
Affiliates also shall be permitted to receive additional compensation that could
be deemed to be in the Collateral Agent’s economic self-interest for (i) serving
as investment adviser, administrator, shareholder, servicing agent, custodian or
sub-custodian with respect to certain of the Eligible Investments, (ii) using
Affiliates to effect transactions in certain Eligible Investments and (iii)
effecting transactions in certain investments. Such compensation shall not be
considered an amount that is reimbursable or payable pursuant to this Agreement.

(g)Without limiting the generality of any terms of this Section 7.5, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Lenders, the Administrative Agent, the Services
Provider or the Borrower to provide accurate and complete information on a
timely basis to the Collateral Agent, or otherwise on the part of any such party
to comply with the terms of this Agreement or the other Loan Documents, and
shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Agent’s part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

(h)The Collateral Agent shall not be under any obligation to (i) confirm or
verify whether the conditions to the delivery of Collateral have been satisfied
or to determine whether (A) a loan is a Collateral Loan or meets the criteria in
the definition thereof or is otherwise eligible for purchase hereunder, (B) an
investment is an Eligible Investment or meets the criteria in the definition
thereof or is otherwise eligible for purchase hereunder or (ii) evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower in connection with the grant by the Borrower to the Collateral
Agent of any item constituting the Collateral or otherwise, or in that regard to
examine any underlying documents, in order to determine compliance with the
applicable requirements of and restrictions on transfer of a Collateral Loan or
Eligible Investment.

(i)In order to comply with Applicable Law, including the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent is required to obtain,
verify and record certain information relating to individuals and entities which
maintain a business relationship with the Collateral Agent. Accordingly, each of
the parties agrees to provide to the Collateral Agent upon its request from time
to time such

726098183

78

 

730008998.8 17559657 78

 

 

 

--------------------------------------------------------------------------------

 

identifying information and documentation as may be available for such party in
order to enable the Collateral Agent to comply with Applicable Law. The
Collateral Agent may from time to time establish any additional accounts deemed
necessary or desirable for convenience in administering the Collateral so long
as each such account is at all times subject to a valid and perfected first
priority lien in favor of the Collateral Agent, for the benefit of the Secured
Parties.

(j)The Collateral Agent shall not be under any obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Loan Document at
the request or direction of the Majority Lenders or the Administrative Agent
unless it shall have been provided indemnity reasonably satisfactory to it
against the costs, expenses (including the reasonable fees and expenses of its
attorneys and counsel), and liabilities which may be incurred by it in
compliance with or in performing such request or direction. No provision of this
Agreement or any Loan Document shall otherwise be construed to require the
Collateral Agent to expend or risk its own funds or to take any action that
could in its judgment cause it to incur any cost, expenses or liability unless
it is provided an indemnity reasonably acceptable to it against any such
expenditure, risk, costs, expense or liability. For the avoidance of doubt, the
Collateral Agent shall not have any duty or obligation to take any affirmative
action to exercise or enforce any power, right or remedy available to it under
this Agreement or any other Loan Document unless and until directed by the
Majority Lenders (or the Administrative Agent on their behalf).

(k)The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document. The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct, bad
faith, reckless disregard or grossly negligent performance or omission of its
duties. The Collateral Agent may consult with legal counsel (including, without
limitation, counsel for the Borrower or the Administrative Agent or any of their
Affiliates) and independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. The Collateral Agent shall not be liable for the actions of omissions
of the Administrative Agent (including without limitation concerning the
application of funds), or under any duty to monitor or investigate compliance on
the part of the Administrative agent with the terms or requirements of this
Agreement, any Loan Document or any related document, or their duties
thereunder. The Collateral Agent shall be entitled to assume the due authority
of any signatory and genuineness of any signature appearing on any instrument or
document it may receive hereunder.

(l)The delivery of reports, and other documents and information to the
Collateral Agent hereunder or under any other Loan Document is for informational
purposes only and the Collateral Agent’s receipt of such documents and
information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Loan Documents to which it is a party. Whether or not expressly stated in
such Loan Documents, in performing (or refraining from acting) thereunder, the
Collateral Agent shall have all of the rights, benefits, protections and
indemnities which are afforded to it in this Agreement.

(m)Except as expressly provided herein or in any other Loan Document, nothing
herein shall be construed to impose an obligation on the part of the Collateral
Agent to recalculate, evaluate or verify any report, certificate or information
received by it from the Borrower, Services Provider, Lender or Administrative
Agent or to otherwise monitor the activities of the Borrower or Services
Provider.

(n)In the event that the Collateral Agent is also acting in the capacity of
Custodian, Collateral Agent, paying agent or securities intermediary hereunder
or under the other Loan Documents, the rights, protections, immunities and
indemnities afforded the Collateral Agent pursuant to this Article VII shall
also be afforded to the Collateral Agent, individually acting in such other
capacities.

(o)The Collateral Agent shall not be charged with knowledge or notice of any
matter unless actually known to an Administrative Officer of the Collateral
Agent responsible for the administration of this Agreement, or unless and to the
extent written notice of such matter is received by the Collateral Agent at its
address in accordance with Section 12.1.

726098183

79

 

730008998.8 17559657 79

 

 

 

--------------------------------------------------------------------------------

 

Section 7.6Indemnification. Each Lender, ratably in accordance with its
Percentage Share, shall indemnify each of the Agents, their respective
affiliates, directors, officers, agents and employees (to the extent not
reimbursed by the Borrower as may be required under this Agreement) against any
cost, expense (including fees of counsel and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ own
gross negligence, fraud, reckless disregard, bad faith, criminal conduct or
willful misconduct) that such indemnitee may suffer or incur in connection with
this Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder or thereunder.  The provisions of this Section 7.6 shall
survive the resignation or replacement of the Agents.

Section 7.7Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or any of their
respective affiliates, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, any other Lender or their respective affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement or in connection therewith. The Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, prospects, financial
and other condition or creditworthiness of the Borrower which may come into the
possession of the Agents or any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates other than in connection with
their acting as Agents under this Agreement and the other Loan Documents.

Section 7.8Successor Agent. Any Agent may resign at any time by giving at least
30 days’ prior written notice thereof to the Lenders, the Borrower, the Services
Provider and S&P; provided that any such resignation by any Agent shall not be
effective until a successor agent shall have been appointed and approved in
accordance with this Section 7.8. Upon receipt of any such notice, the Majority
Lenders shall have the right to appoint a successor Agent with the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed). If
no successor Agent shall have been so appointed by the Majority Lenders, shall
have been approved by the Borrower, and shall have accepted such appointment,
within 30 days after the notice of resignation or removal thereof, then the
retiring Agent may (i) petition a court of competent jurisdiction to appoint a
successor Agent or (ii) appoint a successor Agent, which such successor Agent
shall be a commercial bank or a trust company organized or licensed under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $50,000,000. Upon the acceptance of its
appointment as such Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights and duties of
the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations hereunder, and the successor Agent shall provide written notice
of such appointment to the Lenders, the Services Provider and S&P. In addition,
upon the affirmative vote of the Majority Lenders exercising good faith that an
Agent has acted with gross negligence or committed an act of willful misconduct
or failed to act as required due to gross negligence or willful misconduct in
its capacity as agent for the Lenders, the Majority Lenders may immediately
remove such Person; provided that in the case of the removal of an Agent (i) a
Lender hereunder agrees to serve as Agent and (ii) the Borrower has consented to
such Lender serving as Agent (which consent shall not be unreasonably withheld
or delayed) until a successor Agent shall be appointed pursuant to the terms of
this Section 7.8. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent. With respect to any
Person (i) into which an Agent or may be merged or consolidated, (ii) that may
result from any merger or consolidation to which an Agent shall be a party or
(iii) with respect to the Agents (other than the Administrative Agent) that may
succeed to the corporate trust business and assets of any of such Agents
substantially as a whole, shall be the successor to such Agent under this
Agreement without further act of any of the parties to this
Agreement.  Notwithstanding anything in this Section 7.8 to the contrary, this
Section 7.8 shall not apply to the resignation or removal of the Document
Custodian, which shall be governed by the terms of Section 14.9 of this
Agreement.

ARTICLE VIII

ACCOUNTS AND COLLATERAL

Section 8.1Collection of Money.

726098183

80

 

730008998.8 17559657 80

 

 

 

--------------------------------------------------------------------------------

 

(a)Except as otherwise expressly provided herein, the Collateral Agent may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all Money and other property payable to or receivable by the Collateral Agent
pursuant to this Agreement (other than amounts specifically required herein to
be paid to the Administrative Agent), including, but not limited to, all
payments or any other amounts due on the Collateral Loans and Eligible
Investments, in accordance with the terms and conditions of such Collateral
Loans and Eligible Investments. The Collateral Agent shall segregate and hold
all such Money and property received by it in trust for the Lenders and shall
apply it as provided in this Agreement.

(b)All payments on the Collateral Loans and other Collateral shall be made
directly to the Collateral Agent (at a bank in the United States), will be held
in the Collection Account, and will be divided into Interest Proceeds (including
Fee Proceeds) and Principal Proceeds. Such amounts shall be applied in
accordance with the Priority of Payments and the terms of this Agreement.

(c)The Borrower (or the Services Provider on behalf of the Borrower) will
provide the Collateral Agent with a copy of each agreement under which the
Borrower sells any interest in a Collateral Loan pursuant to Section 10.1. Upon
receipt of written certification by the Borrower or the Services Provider (which
may take the form of standing instructions with respect to a specified portion
of all payments received on designated Collateral Loans) to the effect that
specified amounts received by the Collateral Agent from an Obligor do not
constitute Collections subject to this Agreement but are required by the terms
of such a participation or assignment agreement to be paid by the Borrower to
the purchaser of a participation interest sold by the Borrower or assignee of
the Borrower, as the case may be, the Collateral Agent will disburse such
amounts, as directed in such certificate. The Collateral Agent shall make such
disbursements in accordance with such directions and shall have no obligation to
monitor or verify the terms of any such arrangement.

(d)The Custodian hereby agrees, with the Collateral Agent that (i) each of the
Covered Accounts shall be a securities account or deposit account of the
Borrower subject to the Lien of the Collateral Agent, (ii) all property (other
than cash or general intangibles) credited to the Covered Accounts shall be
treated as a “financial asset” for purposes of the UCC and all cash that is
credited to Covered Accounts shall be credited to accounts that are deposit
accounts, (iii) the Custodian shall treat the Collateral Agent as entitled to
exercise the rights that comprise each financial asset credited to the Covered
Accounts subject to the rights of the Borrower specified herein, (iv) the
Custodian shall not agree with any person or entity other than the Collateral
Agent to comply with entitlement orders originated by any person or entity other
than the Collateral Agent or the Borrower (or the Services Provider on behalf of
the Borrower) as provided herein, (v) the Covered Accounts and all property
credited to the Covered Accounts shall not be subject to any lien, security
interest, right of set-off, or encumbrance in favor of the Custodian or any
person or entity claiming through the Custodian (other than the Collateral
Agent) except for the right to debit for any item returned by reason of
non-sufficient funds and other Permitted Liens, (vi) regardless of any provision
in any other agreement, for purposes of the UCC and for purposes of the
Convention on the Law Applicable to Certain Rights in Respect of Securities Held
with an Intermediary (the “Hague Convention”), with respect to each Covered
Account, New York shall be deemed to be the Custodian’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the securities intermediary's
jurisdiction (within the meaning of Section 8-110 of the UCC) and New York shall
govern the issues specified in Article 2(1) of the Hague Convention and (vii)
any agreement between the Custodian and the Collateral Agent with respect to the
Covered Accounts shall be governed by the laws of the State of New York.
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in bank loans or participations
(collectively, “Loan Assets”) may be acquired and delivered by the Borrower to
the Securities Intermediary from time to time which are not evidenced by, or
accompanied by delivery of, a security (as that term is defined in UCC Section
8-102) or an instrument (as that term is defined in Section 9-102(a)(47) of the
UCC), and may be evidenced solely by delivery to the Document Custodian (with a
copy to the Securities Intermediary) of a facsimile copy of an assignment
agreement (“Loan Assignment Agreement”) in favor of the Borrower as assignee,
(b) any such Loan Assignment Agreement (and the registration of the related Loan
Assets on the books and records of the applicable obligor or bank agent) shall
be registered in the name of the Borrower and (c) any duty on the part of the
Document Custodian with respect to such Loan Asset (including in respect of any
duty it might otherwise have to maintain a sufficient quantity of such Loan
Asset for purposes of UCC Section 8-504) shall be limited to the exercise of
reasonable care by the Document Custodian in the physical custody of any such
Loan Assignment Agreement that may be delivered to it; provided that the
Document Custodian shall maintain such Loan Assignment Agreements as required by
this Agreement. It is

726098183

81

 

730008998.8 17559657 81

 

 

 

--------------------------------------------------------------------------------

 

acknowledged and agreed that neither the Document Custodian nor the Securities
Intermediary is under a duty to examine underlying credit agreements or loan
documents to determine the validity or sufficiency of any Loan Assignment
Agreement (and shall have no responsibility for the genuineness or completeness
thereof), or for the Borrower’s title to any related Loan Asset.

Section 8.2Collection Account.

(a)The Collateral Agent shall, on or prior to the Closing Date, establish a
single, segregated non-interest bearing trust account in the name “ORCC
Financing II LLC Collection Account, subject to the lien of State Street Bank
and Trust Company, as Collateral Agent for the benefit of the Secured Parties”,
which shall be designated as the “Collection Account” and which shall be
governed solely by the terms of this Agreement and the Account Control
Agreement. Such account shall be held in trust for the benefit of the Secured
Parties and the Collateral Agent shall have exclusive control over such account,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal, into which the Collateral Agent shall from time to
time deposit (i) any amount received under any Interest Hedge Agreement, (ii)
all proceeds received from the disposition of any Collateral (unless, during the
Reinvestment Period, simultaneously reinvested in Collateral Loans, subject to
Article X, or in Eligible Investments or to prepay the Loans in accordance with
Section 2.6) and (iii) all Interest Proceeds (including all Fee Proceeds) and
all Principal Proceeds. All Monies deposited from time to time in the Collection
Account pursuant to this Agreement shall be held by the Collateral Agent as part
of the Collateral and shall be applied for the purposes herein provided. The
Collection Account shall remain at all times with an Eligible Account Bank. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Collection Account shall be in accordance with
the provisions of Sections 6.4, 8.2 and 9.1. Notwithstanding the foregoing, the
Collateral Agent is hereby authorized to establish one or more subaccounts of
the Collection Account, one of which shall be designated the “Interest
Collection Account” and the other the “Principal Collection Account” and which
together will comprise the “Collection Account” for all purposes of this
Agreement and the Account Control Agreement.

(b)All Distributions and any net proceeds from the sale or disposition of
Pledged Collateral or any Interest Hedge Agreement or other collateral received
by the Collateral Agent shall, subject to the parenthetical in Section
8.2(a)(ii), be immediately deposited into the Collection Account. Subject to
Sections 8.2(d) and 8.2(e), all such property, together with any investments in
which funds included in such property are or will be invested or reinvested
during the term of this Agreement, and any income or other gain realized from
such investments, shall be held by the Collateral Agent in the Collection
Account as part of the Collateral subject to disbursement and withdrawal as
provided in this Section 8.2. (i) So long as no Event of Default has occurred
and is continuing, by Borrower Order (which may be in the form of standing
instructions), the Borrower (or the Services Provider on behalf of the Borrower)
shall and (ii) after the occurrence and during the continuation of an Event of
Default, the Administrative Agent (at the direction of the Majority Lenders)
shall direct the Collateral Agent to, and, upon receipt of such Borrower Order
or direction, as applicable, the Collateral Agent shall, invest all funds
received into the Collection Account during a Due Period, and amounts received
in prior Due Periods and retained in the Collection Account, as so directed in
Eligible Investments having stated maturities no later than the second Business
Day immediately preceding the next Quarterly Payment Date. The Borrower, the
Services Provider on behalf of the Borrower and the Administrative Agent each
agrees that it shall not give any instruction to invest such funds other than in
accordance with, or subject to an exemption from, the Retention Requirement
Laws. So long as no Event of Default has occurred and is continuing, the
Collateral Agent, within one Business Day after receipt of any Distribution or
other proceeds which are not Cash, shall so notify the Borrower and the Borrower
shall, within six months of receipt of such notice from the Collateral Agent,
sell such Distribution or other proceeds for Cash (at a price equal to fair
market value as reasonably determined by the Borrower, or the Services Provider
in accordance with the Servicing Standard) to any Person (including an Affiliate
of the Borrower) and deposit the proceeds thereof in the Collection Account for
investment pursuant to this Section 8.2; provided that the Borrower need not
sell such Distributions or other proceeds if it delivers a certificate of an
Authorized Officer to the Administrative Agent certifying that such
Distributions or other proceeds constitute Collateral Loans or Eligible
Investments or securities subject to transfer restrictions that do not permit
such sale.

(c)So long as no Event of Default has occurred and is continuing, if the
Borrower shall not have given any investment directions pursuant to Section
8.2(b), the Collateral Agent shall seek instructions from the Borrower within
one Business Day after transfer of such funds to the Collection Account. If the
Collateral Agent

726098183

82

 

730008998.8 17559657 82

 

 

 

--------------------------------------------------------------------------------

 

does not thereupon receive written instructions from the Borrower within five
Business Days after transfer of such funds to the Collection Account, the
Collateral Agent shall again seek instructions from the Borrower. If the
Collateral Agent does not receive written instructions from the Borrower within
five Business Days after such second request, it shall invest and reinvest the
funds held in the Collection Account, as fully practicable, in Eligible
Investments. The Borrower agrees that it shall not give any instruction to
invest such funds other than in accordance with, or subject to an exemption
from, the Retention Requirement Laws. After the occurrence and during the
continuation of an Event of Default, if the Administrative Agent (at the
direction of the Majority Lenders) shall not have given investment directions to
the Collateral Agent pursuant to Section 8.2(b) for three consecutive days, the
Collateral Agent shall seek instructions from the Administrative Agent. The
Administrative Agent agrees that it shall not give any instruction to invest
such funds other than in accordance with, or subject to an exemption from, the
Retention Requirement Laws. All interest and other income from such investments
shall be deposited in the Collection Account, any gain realized from such
investments shall be credited to the Collection Account, and any loss resulting
from such investments shall be charged to the Collection Account.

(d)The Borrower (or the Services Provider on behalf of the Borrower) shall by
Borrower Order direct the Collateral Agent to, and upon receipt of such Borrower
Order the Collateral Agent shall, transfer Principal Proceeds to the Future
Funding Reserve Account on any Business Day on which amounts standing to the
credit of the Future Funding Reserve Account do not equal or exceed the
aggregate Unfunded Amount.

During the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall, (i) withdraw funds on
deposit in the Collection Account representing Principal Proceeds and reinvest
such funds in Collateral Loans as permitted under and in accordance with the
requirements of Article X and such Borrower Order and (ii) apply Principal
Proceeds to make a prepayment of the Loans in accordance with Section 2.6.

After the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall apply Principal
Proceeds received by the Borrower (before or after the end of the Reinvestment
Period) towards (A) the purchase or origination of Collateral Loans or (B) the
payment or funding of Unfunded Amounts, in each case pursuant to commitments
entered into by the Borrower prior to the end of the Reinvestment Period.

By Borrower Order, the Borrower (or the Services Provider on behalf of the
Borrower) may at any time direct the Collateral Agent to, and, upon receipt of
such Borrower Order, the Collateral Agent shall, pay from time to time on dates
other than Quarterly Payment Dates from Interest Proceeds on deposit in the
Collection Account, Administrative Expenses (which shall be payable in the order
specified in the definition thereof); provided that the aggregate amount of
Administrative Expenses paid in any Due Period (excluding Administrative
Expenses paid on Quarterly Payment Dates pursuant to the Priority of Payments)
shall not exceed the Retained Expense Amount determined on the immediately prior
Quarterly Payment Date plus, without duplication, the Quarterly Cap applicable
on the next Quarterly Payment Date.

(e)The Collateral Agent shall transfer to the Payment Account for application
pursuant to Section 9.1(a), on or about the Business Day (but in no event more
than two Business Days) prior to each Quarterly Payment Date, any amounts then
held in the Collection Account other than proceeds received after the end of the
Due Period with respect to such Quarterly Payment Date.

(f)The Collateral Agent may from time to time establish any additional accounts
and/or subaccounts, which in each case shall be subject to the lien of the
Collateral Agent for the benefit of the Secured Parties, deemed necessary by the
Collateral Agent for convenience in administering the Collateral.

(g)The Collateral Agent agrees to give the Borrower, the Services Provider, the
Lenders prompt notice if an Administrative Officer of the Collateral Agent
obtains actual knowledge of or receives written notice that the Collection
Account or any funds on deposit therein, or otherwise to the credit of the
Collection Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process.

(h)At any time and from time to time the Borrower, or the Services Provider on
the Borrower’s behalf, may deposit into the Collection Account funds not
previously subject to the Lien of the Collateral Agent (for the benefit of the
Secured Parties) granted under this Agreement; provided that (i) the

726098183

83

 

730008998.8 17559657 83

 

 

 

--------------------------------------------------------------------------------

 

requirements of Section 6.5 are complied with, if applicable, and (ii) upon such
deposit into the Collection Account, such funds shall automatically be subject
to the Lien of the Collateral Agent (for the benefit of the Secured Parties)
granted under this Agreement. Any such deposit shall be irrevocable. The
Borrower shall notify the Agents in writing of any such deposit prior to or
contemporaneously therewith.

Section 8.3Payment Account; Future Funding Reserve Account; Interest Reserve
Account; Lender Collateral Account; Closing Expense Account.

(a)Payment Account. The Collateral Agent shall, on or prior to the Closing Date,
establish a single, segregated non-interest bearing trust account in the name
ORCC Financing II LLC Payment Account, subject to the lien of State Street Bank
and Trust Company, as Collateral Agent for the benefit of the Secured Parties”,
which shall be designated as the “Payment Account” and which shall be governed
solely by the terms of this Agreement and the Account Control Agreement. Such
account shall be held in trust for the benefit of the Secured Parties and the
Collateral Agent shall have exclusive control over such account, subject to the
Borrower’s right to give instructions specified herein, and the sole right of
withdrawal. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Payment Account shall be held in trust by the Collateral Agent
for the benefit of the Secured Parties. Except as provided in Sections 6.4 and
9.1, the only permitted withdrawal from or application of funds on deposit in,
or otherwise to the credit of, the Payment Account shall be to pay the interest
on and the principal of the Loans in accordance with their terms and the
provisions of this Agreement and, upon Borrower Order or in accordance with the
Payment Date Report, to pay fees, Administrative Agent Fees, Collateral Agent
Fees, Collateral Administrator Fees, Document Custodian Fee, Administrative
Expenses, Increased Costs and other amounts specified therein, each in
accordance with (and subject to the limitations contained in) the Priority of
Payments. The Collateral Agent agrees to give the Borrower, the Services
Provider and the Lenders immediate notice if an Administrative Officer of the
Collateral Agent obtains actual knowledge of or receives written notice that the
Payment Account or any funds on deposit therein, or otherwise to the credit of
the Payment Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process. The Borrower shall not have any
legal, equitable or beneficial interest in the Payment Account other than in
accordance with the Priority of Payments. The Payment Account shall remain at
all times with an Eligible Account Bank, and the amounts therein shall remain
uninvested.

(b)Future Funding Reserve Account. The Collateral Agent shall, on or prior to
the Closing Date, establish a single, segregated non-interest bearing trust
account in the name “ORCC Financing II LLC Future Funding Reserve Account,
subject to the lien of State Street Bank and Trust Company, as Collateral Agent
for the benefit of the Secured Parties”, which shall be designated as the
“Future Funding Reserve Account” and which shall be governed solely by the terms
of this Agreement and the Account Control Agreement. Such account shall be held
in trust for the benefit of the Secured Parties. The Collateral Agent shall
maintain on deposit in the Future Funding Reserve Account an amount equal to (i)
the aggregate Unfunded Amount as of such date (as identified by the Borrower, or
the Services Provider on behalf of the Borrower) minus (ii) if such date is
prior to the end of the Commitment Period, the excess (if any) of (x) the Total
Revolving Commitment on such date over (y) the aggregate principal amount of the
Revolving Loans outstanding on such date (the “Required Amount”), in accordance
with Articles VIII and IX. The Borrower (or the Services Provider on behalf of
the Borrower) shall by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall, transfer Principal
Proceeds to the Future Funding Reserve Account on any Business Day on which
amounts standing to the credit of the Future Funding Reserve Account do not
equal or exceed the Required Amount. By Borrower Order (which may be in the form
of standing instructions), the Borrower (or the Services Provider on behalf of
the Borrower) may, so long as no Event of Default has occurred and is
continuing, direct the Collateral Agent to, and, upon receipt of such Borrower
Order, the Collateral Agent shall, invest all funds received into the Future
Funding Reserve Account as so directed solely in overnight funds that are
Eligible Investments. The only permitted withdrawals from or applications of
funds on deposit in, or otherwise to the credit of, the Future Funding Reserve
Account shall, at the direction of the Borrower (or the Services Provider on
behalf of the Borrower) be (i) to fund or pay Unfunded Amounts, (ii) at the
election of the Borrower during the Reinvestment Period, to be applied as
Principal Proceeds for use as is provided in this Agreement (including, without
limitation, as provided in Section 9.1(a)(ii)) and (iii) after the Reinvestment
Period, to the extent of any Excess Reserve Amount, to be applied as Principal
Proceeds in accordance with Section 9.1(a)(ii). Notwithstanding the foregoing,
the amount of all funds on deposit in the Future Funding Reserve Account on any
date that exceeds the Required Amount on such date shall be transferred, at the
direction of the Borrower (or the Services Provider on behalf of the Borrower)
to the Collection Account on such

726098183

84

 

730008998.8 17559657 84

 

 

 

--------------------------------------------------------------------------------

 

date and applied as Principal Proceeds. For the avoidance of doubt, any amounts
transferred from the Future Funding Reserve Account for application as Principal
Proceeds as provided above shall be further invested in Collateral Loans (to the
extent expressly permitted by the other provisions in this Agreement) or applied
as Principal Proceeds in accordance with Section 9.1(a)(ii), in each case as
expressly provided in this Agreement. The Collateral Agent agrees to give the
Borrower and the Services Provider immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Future Funding Reserve Account or any funds on deposit therein, or
otherwise to the credit of the Future Funding Reserve Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Future Funding Reserve Account shall remain at all times
with an Eligible Account Bank. Any interest earned on Eligible Investments held
in the Future Funding Reserve Account shall be applied as Interest Proceeds.

(c)Interest Reserve Account. The Collateral Agent shall, on or prior to the
Closing Date, establish a single, segregated trust account in the name “ORCC
Financing II LLC Interest Reserve Account, subject to the lien of State Street
Bank and Trust Company, as Collateral Agent for the benefit of the Secured
Parties”, which shall be designated as the “Interest Reserve Account” and which
shall be governed solely by the terms of this Agreement and the Account Control
Agreement and maintained with the Securities Intermediary in accordance with the
Account Control Agreement for the benefit of the Secured Parties. The only
permitted deposits to or withdrawals from the Interest Reserve Account shall be
in accordance with the provisions of this Agreement. The Borrower shall not have
any legal, equitable or beneficial interest in the Interest Reserve Account
other than in accordance with this Agreement and the Priority of Payments. On or
prior to the Closing Date, the Borrower shall deposit or cause to be deposited
$0.00 into the Interest Reserve Account. Amounts on deposit in the Interest
Reserve Account will be invested in Eligible Investments selected by the
Services Provider (on behalf of the Borrower), and earnings from all such
investments will be deposited in the Collection Account as Interest Proceeds. On
the first Quarterly Payment Date, funds in the Interest Reserve Account as of
the related Determination Date will be applied as Interest Proceeds on such
Quarterly Payment Date in accordance with the Priority of Payments, but solely
to the extent that other Interest Proceeds are not available to satisfy all
amounts described in Section 9.1(a)(i)(A) through (E). On the second Quarterly
Payment Date, remaining funds in the Interest Reserve Account as of the related
Determination Date will be applied as Interest Proceeds on such Quarterly
Payment Date in accordance with the Priority of Payments and the Interest
Reserve Account will be closed.  The Interest Reserve Account shall remain at
all times with an Eligible Account Bank.

(d)Lender Collateral Account.

(i)The Collateral Agent shall, on or prior to the Closing Date, establish a
single, segregated trust account in the name “ORCC Financing II LLC Lender
Collateral Account”, which shall be designated as the “Lender Collateral
Account” and which shall be governed solely by the terms of this Agreement and
the Account Control Agreement and maintained with the Securities Intermediary in
accordance with the Account Control Agreement for the benefit of the Secured
Parties.  The Collateral Agent shall have exclusive control over such account
(and each subaccount thereof) and the sole right of withdrawal.  The Lender
Collateral Account may contain any number of subaccounts for the purposes
described in this Section 8.3(d).  The only permitted deposits to or withdrawals
from the Lender Collateral Account shall be in accordance with the provisions of
this Agreement.  The Borrower shall not have any legal, equitable or beneficial
interest in the Lender Collateral Account (or any subaccount thereof) other than
in accordance with this Agreement.  

(ii)If any Revolving Lender shall at any time be required to deposit any amount
in the Lender Collateral Account in accordance with Section 11.5(b)(i), then (x)
the Collateral Agent shall create a segregated subaccount with respect to such
Revolving Lender (the “Lender Collateral Subaccount” of such Revolving Lender)
and (y) the Collateral Agent shall deposit all funds received from such
Revolving Lender into such Lender Collateral Subaccount.  The only permitted
withdrawal from or application of funds credited to a Lender Collateral
Subaccount shall be as specified in this Section 8.3(d).  Amounts on deposit in
Lender Collateral Subaccount will be invested in Eligible Investments selected
by the Services Provider, and earnings from all such investments will be
remitted to the applicable Lender to the extent such Lender has fully funded
such Lender Collateral Subaccount.

726098183

85

 

730008998.8 17559657 85

 

 

 

--------------------------------------------------------------------------------

 

(iii)With respect to any Revolving Lender, the deposit of any funds in the
applicable Lender Collateral Subaccount by such Revolving Lender shall not
constitute a Borrowing by the Borrower and shall not constitute a utilization of
the Revolving Commitment of such Revolving Lender, and the funds so deposited
shall not constitute principal outstanding under the Revolving Loans.  However,
from and after the establishment of a Lender Collateral Subaccount, the
obligation of such Revolving Lender to make Revolving Loans as part of any
Borrowing under this Agreement shall be satisfied by the Collateral Agent
withdrawing funds from such Lender Collateral Subaccount in the amount of such
Revolving Lender’s Percentage Share of such Borrowing.  All payments of
principal from the Borrower with respect to Revolving Loans made by such
Revolving Lender (whether or not originally funded from such Lender Collateral
Subaccount) shall be made by depositing the related funds into such Lender
Collateral Subaccount and all other payments from the Borrower (including
without limitation all interest and Commitment Fees) shall be made to such
Revolving Lender in accordance with the order specified in the Priority of
Payments.  The Collateral Agent shall have full power and authority to withdraw
funds from each such Lender Collateral Subaccount at the time of, and in
connection with, the making of any such Borrowing and to deposit funds into each
such Lender Collateral Subaccount, all in accordance with the terms of and for
the purposes set forth in this Agreement.

(iv)Notwithstanding anything to the contrary herein, if on any Quarterly Payment
Date (or on any other Business Day upon one Business Day’s prior written request
from such Revolving Lender) the sum of the amount of funds on deposit in the
Lender Collateral Subaccount exceeds such Revolving Lender’s Undrawn Commitment
at such time (whether due to a reduction in the aggregate amount of the
Revolving Commitments or otherwise), then the Collateral Agent shall remit to
such Revolving Lender a portion of the funds then held in the related Lender
Collateral Subaccount in an aggregate amount equal to such excess.  Upon the
termination of the Revolving Commitments (including following the occurrence of
an Event of Default), the Collateral Agent shall promptly (and no later than one
Business Day after such termination) remit to such Revolving Lender all of the
funds then held in its related Lender Collateral Subaccount and shall terminate
such account.

(v)Except as otherwise provided in this Agreement, for so long as any amounts
are on deposit in any Lender Collateral Subaccount, the Collateral Agent shall
invest and reinvest such funds in Eligible Investments of the type described in
clause (iv) of the definition thereof.  Interest received on such Eligible
Investments shall be retained in such Lender Collateral Subaccount and invested
and reinvested as aforesaid.  Any gain realized from such investments shall be
credited to such Lender Collateral Subaccount and any loss resulting from such
investments shall be charged to such Lender Collateral Subaccount.  Neither the
Borrower nor the Collateral Agent shall in any way be held liable by reason of
any insufficiency of such Lender Collateral Subaccount resulting from any loss
relating to any such investment.  The Lender Collateral Account shall remain at
all times with an Eligible Account Bank.

(e)Closing Expense Account. The Collateral Agent shall, on or prior to the
Closing Date, establish a single, segregated non-interest bearing trust account
in the name “ORCC Financing II LLC Closing Expense Account, subject to the lien
of the Collateral Agent for the benefit of the Secured Parties”, which shall be
designated as the “Closing Expense Account” and which shall be governed solely
by the terms of this Agreement and the Account Control Agreement. The Collateral
Agent shall have exclusive control over such account, subject to the Borrower’s
right to give instructions specified herein, and the sole right of withdrawal.
Any and all funds at any time on deposit in, or otherwise to the credit of, the
Closing Expense Account shall be held in trust by the Collateral Agent for the
benefit of the Secured Parties. On or prior to the Closing Date, the Borrower
shall deposit or cause to be deposited approximately $2,910,000.00 into the
Closing Expense Account. On any Business Day during the period that the Closing
Expense Account is open, the Collateral Agent shall apply funds from the Closing
Expense Account, as directed by the Borrower (or the Services Provider on behalf
of the Borrower), to pay fees and expenses of the Borrower incurred in
connection with the structuring, consummation, closing and post-closing of the
transaction contemplated by this Agreement. Upon the delivery, on any date that
is at least 60 days after the Closing Date, of a Borrower Order instructing the
Collateral Agent to close the Closing Expense Account, all funds in the Closing
Expense Account will be deposited in the Collection Account as Interest Proceeds
and the Closing Expense

726098183

86

 

730008998.8 17559657 86

 

 

 

--------------------------------------------------------------------------------

 

Account will be closed. By Borrower Order (which may be in the form of standing
instructions), the Borrower (or the Services Provider on behalf of the Borrower)
may, so long as no Event of Default has occurred and is continuing, direct the
Collateral Agent to, and, upon receipt of such Borrower Order, the Collateral
Agent shall, invest all funds received into the Closing Expense Account during a
Due Period as so directed by the Borrower (or the Services Provider on behalf of
the Borrower) in Eligible Investments. Any income earned on amounts deposited in
the Closing Expense Account will be deposited in the Collection Account as
Interest Proceeds as it is received. The Collateral Agent agrees to give the
Borrower and the Services Provider immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Closing Expense Account or any funds on deposit therein, or otherwise
to the credit of the Closing Expense Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process. The
Closing Expense Account shall remain at all times with an Eligible Account Bank.
The only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Closing Expense Account shall be in accordance
with the provisions of this Section 8.3(d).

Section 8.4Custodial Account.

(a)The Collateral Agent shall, on or prior to the Closing Date, establish a
single, segregated non-interest bearing trust account in the name “ORCC
Financing II LLC Custodial Account, subject to the lien of the Collateral Agent
for the benefit of the Secured Parties”, which shall be designated as the
“Custodial Account” and which shall be governed solely by the terms of this
Agreement and the Account Control Agreement. Such account shall be maintained
with the Securities Intermediary pursuant to the terms of the Account Control
Agreement and over which the Collateral Agent shall have exclusive control,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal. Any and all assets or securities at any time on
deposit in, or otherwise to the credit of, the Custodial Account shall be held
by the Custodian for the benefit for the Collateral Agent for the benefit of the
Secured Parties. Except in connection with a liquidation pursuant to Article VI,
the only permitted withdrawal from the Custodial Account or in, or otherwise to
the credit of, the Custodial Account shall be as directed, upon Borrower Order,
in accordance with the provisions of Sections 8.5 and 8.6. The Collateral Agent
agrees to give the Borrower, the Services Provider and the Lenders immediate
notice if an Administrative Officer of the Collateral Agent obtains actual
knowledge of or receives written notice that the Custodial Account or any assets
or securities on deposit therein, or otherwise to the credit of the Custodial
Account, has become subject to any writ, order, judgment, warrant of attachment,
execution or similar process. The Custodial Account shall remain at all times
with an Eligible Account Bank and shall remain uninvested.

The Collateral Agent shall appoint a custodian (the “Custodian”) to act as a
securities intermediary for purposes of this Agreement and the other Loan
Documents. Initially, such Custodian shall be State Street. Any successor
custodian shall be a state or national bank or trust company which (i) is not an
Affiliate of the Borrower, (ii) has a combined capital and surplus of at least
U.S.$200,000,000, (iii) has a rating of at least “BBB+” by S&P and (iv) is a
securities intermediary. If at any time the Custodian does not satisfy the
conditions set forth in the foregoing sentence, the Borrower (subject to the
consent of the Majority Lenders) shall appoint a replacement Custodian within 30
days of an Authorized Officer of the Borrower becoming aware of such
circumstance. The rights, protections, immunities and indemnities afforded to
the Collateral Agent under this Agreement shall also be afforded to the
Custodian.

(b)Except as otherwise provided in Sections 8.5 and 8.6, all right, title and
interest of the Borrower in and to the Custodial Account, all related property,
and all proceeds thereof shall be subject to the security interest of the
Collateral Agent hereunder.

(c)With respect to securities (including without limitation debt and equity
securities, bonds, money market funds and mutual funds) issued in the United
States, the Shareholders Communications Act of 1985 (the “Act”) requires the
Custodian to disclose to the issuers of such securities, upon their request, the
name, address and securities position of its customers who are (a) the
“beneficial owners” (as defined in the Act) of such issuer’s securities, if the
beneficial owner does not object to such disclosure, or (b) acting as a
“respondent bank” (as defined in the Act) with respect to such securities.
(Under the Act, “respondent banks” do not have the option of objecting to such
disclosure upon the issuers’ request.) The Act defines a “beneficial owner” as
any person who has, or shares, the power to vote a security (pursuant to an
agreement or otherwise), or who directs the voting of a security. The Act
defines a “respondent bank” as any bank, association or other entity that
exercises fiduciary powers which holds

726098183

87

 

730008998.8 17559657 87

 

 

 

--------------------------------------------------------------------------------

 

securities on behalf of beneficial owners and deposits such securities for
safekeeping with a bank, such as the Custodian. Under the Act, a customer is
either the “beneficial owner” or a “respondent bank”. The “customer” for
purposes hereof shall mean the Borrower and each Lender, each of which shall be
deemed to be the “beneficial owner” (as defined in the Act) of such securities
to be held by the Custodian hereunder, and each of the Borrower and the Lenders
hereby waives any objection to the disclosure of its name, address and
securities position to any such issuer which requests such information pursuant
to the Act for the specific purpose of direct communications between such issuer
and the Borrower and each Lender. Each of the Borrower and the Lenders may, by
written notice to the Custodian, opt out of the waiver referred to in the
foregoing sentence and elect not to consent to the disclosure referred to in the
foregoing sentence. With respect to such securities issued outside of the United
States, information shall be released to issuers only if required by law or
regulation of the particular country in which the securities are located.

(d)At any time and from time to time the Borrower, or the Services Provider on
the Borrower’s behalf, may deposit into the Custodial Account Collateral Loans
and/or Eligible Investments not previously subject to the Lien of the Collateral
Agent (for the benefit of the Secured Parties) granted under this Agreement;
provided that (i) the requirements of Section 6.5 are complied with and (ii)
upon such deposit into the Custodial Account, such assets shall automatically be
subject to the Lien of the Collateral Agent (for the benefit of the Secured
Parties) granted under this Agreement. Any such deposit shall be irrevocable.
The Borrower shall notify the Agents in writing of any such deposit prior to or
contemporaneously therewith.

Section 8.5Acquisition of Collateral Loans and Eligible Investments. Each time
that the Borrower acquires any Collateral Loan, Eligible Investment or other
Collateral, the Borrower shall, if such Collateral Loan or Eligible Investment
or other Collateral has not already been transferred to the Custodial Account,
transfer or cause the transfer of such Collateral Loan or Eligible Investment
and other Collateral to the Custodian to be held for the benefit of the
Collateral Agent in accordance with the terms of this Agreement. The security
interest of the Collateral Agent in the funds or other property utilized in
connection with such acquisition shall, immediately and without further action
on the part of the Collateral Agent, be released. The security interest of the
Collateral Agent shall nevertheless come into existence and continue in the
Collateral Loans and Eligible Investments and other Collateral so acquired,
including all rights of the Borrower in and to any Related Contracts and
Collections with respect to such Collateral Loans and Eligible Investments and
other Collateral.

Section 8.6Release of Security Interest in Sold Collateral Loans and Eligible
Investments; Release of Security Interests Upon Termination.

(a)Upon any sale or other disposition of a Collateral Loan or Eligible
Investment or other Collateral (or portion thereof) in accordance with the terms
of this Agreement, the security interest of the Collateral Agent in such
Collateral Loan or Eligible Investment or other Collateral (or the portion
thereof which has been sold or otherwise disposed of), and in all Collections
and rights under Related Contracts with respect to such Collateral Loan or
Eligible Investment or other Collateral (but not in the proceeds of such sale or
other disposition) shall, immediately upon the sale or other disposition of such
Collateral Loan or Eligible Investment or other Collateral (or such portion),
and without any further action on the part of the Collateral Agent, be released,
except for the proceeds of such sale or other disposition and except to the
extent of the interest, if any, in such Collateral Loan or Eligible Investment
or other Collateral which is then retained by the Borrower or which thereafter
reverts to the Borrower for any reason.

(b)Upon the payment in full of the Obligations and termination of all
Commitments hereunder, the Collateral shall be released from the liens created
hereby and under the other Loan Documents, and this Agreement and all
obligations of the Agents and each Lender hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Borrower. At the request and sole
expense of the Borrower following any such termination, the Administrative Agent
and/or the Collateral Agent, as applicable, shall promptly deliver to the
Borrower (or its designee) any Collateral held by such Agent hereunder, and
execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such termination. Any such release or termination
shall be subject to the provision that the Obligations shall be reinstated if
after such release or termination any portion of any payment in respect of the
Obligations shall be rescinded or must otherwise be restored or returned upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon or as a result of the appointment of a receiver,

726098183

88

 

730008998.8 17559657 88

 

 

 

--------------------------------------------------------------------------------

 

intervenor or conservator of, or trustee or similar officer for, the Borrower or
any substantial part of its property, or otherwise, all as though such payment
had not been made.

Section 8.7Method of Collateral Transfer. Notwithstanding any other provision of
this Agreement, each item of Collateral shall be delivered to the Custodian by:

(a)with respect to such of the Collateral as constitutes an instrument, tangible
chattel paper, a negotiable document (other than Related Contracts), or money,
causing the Custodian to take possession of such instrument indorsed to the
Custodian or in blank, or such money, negotiable document, or tangible chattel
paper, in the State of New York separate and apart from all other property held
by the Custodian;

(b)with respect to such of the Collateral as constitutes a certificated security
in bearer form, causing the Custodian to take possession of the related security
certificate in the State of New York;

(c)with respect to such of the Collateral as constitutes a certificated security
in registered form, causing the Custodian to take possession of the related
security certificate in the State of New York or the Commonwealth of
Massachusetts, indorsed to the Custodian or in blank by an effective
indorsement, or registered in the name of the Custodian, upon original issue or
registration of transfer by the issuer of such certificated security;

(d)with respect to such of the Collateral as constitutes an uncertificated
security, causing the issuer of such uncertificated security to register the
Custodian or its nominee for the account of the Custodian as the registered
owner of such uncertificated security;

(e)with respect to such of the Collateral as constitutes a security entitlement,
causing the Securities Intermediary to indicate by book entry that the financial
asset relating to such security entitlement has been credited to the Custodial
Account;

(f)with respect to such of the Collateral as constitutes a deposit account,
causing such deposit account to be established and maintained in the name of the
Collateral Agent or the Custodian, as applicable, by a bank the jurisdiction of
which for purposes of the UCC is the State of New York;

(g)with respect to such of the Collateral as constitutes cash, causing such cash
to be credited to a Covered Account that is a deposit account; and

(h)taking such additional or alternative procedures as may hereafter become
appropriate to grant a first priority, perfected security interest in such items
of the Collateral to the Collateral Agent, consistent with applicable law or
regulations.

If any item of Collateral is a financial asset issued by an issuer that is not
the United States of America, an agency or instrumentality thereof, or some
other United States person or entity, and if such item cannot be delivered as
set forth above, such item may be delivered by the Collateral Agent holding such
item in an account created and maintained in the name of the Collateral Agent
with a banking or securities institution or a clearing agency or system located
outside the United States such that the Collateral Agent holds a first priority,
perfected security interest in such item of Collateral.

The Borrower agrees to record and file after the Closing Date all appropriate
UCC-1 financing statements, continuation statements, and other amendments,
meeting the requirements of applicable law in such manner and in such
jurisdictions as are necessary to perfect and protect the interests of the
Secured Parties in the Collateral under the applicable UCC against all creditors
of and purchasers from the Borrower. The Borrower promptly shall deliver
file-stamped copies of such UCC-1 financing statements, continuation statements,
and amendments to the Agents.

In connection with each transfer of an item of Collateral to the Collateral
Agent and/or the Custodian, the Collateral Agent or the Custodian, as
applicable, shall make appropriate notations on its records indicating that such
item of the Collateral is held for the benefit of the Secured Parties pursuant
to and as provided in this Agreement and the other Loan Documents. Effective
upon the transfer of an item of Collateral to the Collateral Agent and/or the
Custodian, the Collateral Agent or the Custodian, as applicable, shall be deemed
to acknowledge that it holds such

726098183

89

 

730008998.8 17559657 89

 

 

 

--------------------------------------------------------------------------------

 

item of Collateral as Collateral Agent or as Custodian, as applicable, under
this Agreement and the other Loan Documents for the benefit and security of the
Secured Parties.

Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not hold any item of Collateral through an agent except as expressly
permitted by this Section 8.7.

Section 8.8Continuing Liability of the Borrower. Notwithstanding anything herein
to the contrary, the Borrower shall remain liable under each Related Contract,
interest and obligation included in the Collateral, to observe and perform all
the conditions and obligations to be observed and performed by it thereunder
(including any undertaking to maintain insurance), all in accordance with and
pursuant to the terms and provisions thereof, and shall do nothing to impair the
security interest of the Collateral Agent in any Collateral. None of the
Collateral Agent, the Document Custodian, the Custodian or any Secured Party
shall have any obligation or liability under any such Related Contract, interest
or obligation by reason of or arising out of this Agreement or the receipt by
the Collateral Agent, the Document Custodian, the Custodian or any Secured Party
of any payment relating to any such Related Contract, interest or obligation
pursuant hereto, nor shall the Collateral Agent, the Document Custodian, the
Custodian or any Secured Party be required or obligated in any manner to perform
or fulfill any of the obligations of the Borrower thereunder or pursuant
thereto, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any such Related Contract, interest or obligation, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amount thereunder to which it may be entitled
at any time.

Section 8.9Reports.

(a)The Collateral Administrator shall deliver or make available to the Borrower
by 11:00 a.m. (New York time) on each Business Day a report describing all Money
(including but not limited to a breakdown of all such amounts into Interest
Proceeds and Principal Proceeds) and other property received by it pursuant to
the terms of this Agreement and the other Loan Documents on the preceding
Business Day (the “Daily Report”). If any Money or property shall be received by
the Collateral Agent on a day that is not a Business Day, the Collateral
Administrator shall deliver the Daily Report with respect thereto to the
Borrower on the next Business Day.

(b)The Collateral Administrator shall compile and provide, subject to the
Collateral Administrator’s receipt from the Services Provider, the Borrower or
the Administrative Agent, as applicable, such information with respect to the
Collateral Loans and Eligible Investments to the extent not maintained or in the
possession of the Collateral Administrator, the Collateral Report and the
Payment Date Report in accordance with Exhibit D and Exhibit E hereof,
respectively, and prepare drafts of such Collateral Report and Payment Date
Report and provide such drafts to the Services Provider for review and approval;
provided that each such draft is to be provided no later than four days prior to
the date the Collateral Report or the Payment Date Report, as applicable, is
due. The Borrower shall cause the Services Provider to review and confirm the
calculations made by the Collateral Administrator in such Collateral Report or
Payment Date Report within one Business Day prior to the due date of the
Collateral Report or the Payment Date Report.

The Services Provider, the Administrative Agent, the Collateral Agent and the
Borrower shall cooperate with the Collateral Administrator in connection with
the preparation by the Collateral Administrator of Collateral Reports and
Payment Date Reports. The Services Provider shall review and verify the contents
of the aforesaid reports, instructions, statements and certificates, and upon
verification shall make such reports available to S&P. Upon receipt of approval
from the Services Provider, the Collateral Administrator shall transmit the same
to the Borrower and shall make such reports available to the Administrative
Agent and each Lender.

(c)The Collateral Administrator may conclusively rely on and without any
investigation, information provided by the Services Provider, Borrower and
Administrative Agent in preparation of the Collateral Report and Payment Date
Report. Nothing herein shall obligate the Collateral Administrator to review or
examine such information for accuracy, correctness or validity.

The Collateral Administrator will make the Collateral Report and Payment Date
Report available via its internet website. The Collateral Administrator’s
internet website shall initially be located at http://www.mystatestreet.com. The
Collateral Administrator may change the way such statements are distributed. As
a condition to access to the

726098183

90

 

730008998.8 17559657 90

 

 

 

--------------------------------------------------------------------------------

 

Collateral Administrator’s internet website, the Collateral Administrator may
require registration and the acceptance of a disclaimer. The Collateral
Administrator shall be entitled to rely on but shall not be responsible for the
content or accuracy of any information provided in the Collateral Report and the
Payment Date Report which the Collateral Administrator disseminates in
accordance with this Agreement and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

(d)Nothing herein shall impose or imply any duty or obligation on the part of
the Collateral Administrator to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral Loan is in default or in compliance with the
underlying documents governing or securing such securities, from time to time,
the role of the Collateral Administrator hereunder being solely to perform
certain mathematical computations and data comparisons as provided herein.

(e)The Collateral Administrator shall have no liability for any failure,
inability or unwillingness on the part of the Services Provider or the Borrower
or the Administrative Agent to provide accurate and complete information on a
timely basis to the Collateral Administrator, or otherwise on the part of any
such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Administrator’s part of any of its duties hereunder that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof.

(f)If, in performing its duties under this Section 8.9 in connection with
compiling and delivering reports, the Collateral Administrator is required to
decide between alternative courses of action, the Collateral Administrator may
request written instructions from the Services Provider, acting on behalf of the
Borrower, as to the course of action desired by it. If the Collateral
Administrator does not receive such instructions within three Business Days
after it has requested them, the Collateral Administrator may, but shall be
under no duty to, take or refrain from taking any such courses of action. The
Collateral Administrator shall act in accordance with instructions received
after such three-Business Day period except to the extent it has already taken,
or committed itself to take action inconsistent with such instructions. The
Collateral Administrator shall be entitled to rely on the advice of legal
counsel and independent accountants in performing its duties hereunder and shall
be deemed to have acted in good faith if it acts in accordance with such advice.

ARTICLE IX

APPLICATION OF MONIES

Section 9.1Disbursements of Funds from Payment Account.

(a)Notwithstanding any other provision of this Agreement other than Section 6.4,
but subject to the other subsections of this Section 9.1 and Article II (with
respect to optional repayment of Loans), on each Quarterly Payment Date, the
Collateral Agent shall disburse amounts transferred to the Payment Account from
the Collection Account pursuant to Section 8.2(e) as follows and for application
in accordance with the following priorities (the “Priority of Payments”):

(i)On each Quarterly Payment Date, prior to the distribution of any Principal
Proceeds, Interest Proceeds shall be applied as follows:

(A)to the payment of the following amounts in the following priority (without
duplication): (1) Taxes (but not including any accrued and unpaid Increased
Costs), registration and filing fees then due and owing by the Borrower and by
the owner of Borrower, if Borrower is treated for U.S. federal income tax
purposes as an entity disregarded as separate from a sole owner, in respect of
Borrower or its assets, (2) accrued and unpaid Administrative Expenses in the
order set forth in the definition thereof and (3) on any Quarterly Payment Date
other than the final Quarterly Payment Date, to the retention in the Collection
Account of an amount equal to the Retained Expense Amount for such Quarterly
Payment Date; provided that the aggregate amount of payments under this clause
(A)(2) and (3) shall not exceed on any Quarterly Payment

726098183

91

 

730008998.8 17559657 91

 

 

 

--------------------------------------------------------------------------------

 

Date the sum of (a) the Quarterly Cap plus (b) the Retained Expense Amount
determined on the immediately prior Quarterly Payment Date less (c)
Administrative Expenses paid pursuant to Section 8.2(d) during the Due Period
relating to such Quarterly Payment Date;

(B)if the Borrower is party to any Interest Hedge Agreements, to the payment of
any amounts owing by the Borrower to the Interest Hedge Counterparties
thereunder (exclusive of any early termination or liquidation payment owing by
the Borrower by reason of the occurrence of an event of default or termination
event thereunder with respect to such Interest Hedge Counterparty where such
Interest Hedge Counterparty is the sole affected party or the defaulting party);

(C)unless deferred by the Services Provider (or its designee), to the payment to
the Services Provider (or its designee) of all due and unpaid Senior Services
Fees that have not been deferred on prior Quarterly Payment Dates);

(D)to the Lenders for payment (on a pro rata basis) of accrued interest and
solely to the Revolving Lenders in respect of their Revolving Loans, Commitment
Fees (ratably in proportion to their respective Percentage Shares) on the Loans
due on such Quarterly Payment Date (excluding the additional two percent of
interest payable at the Post-Default Rate);

(E)if any of the Coverage Tests are not satisfied as of the related Calculation
Date, to the prepayment of principal of the Loans (to be allocated to the Loans
according to the Principal Allocation Formula) until such tests satisfied;

(F)to the payment of amounts described in clause (A) above to the extent not
paid thereunder (without regard to any cap or limitation);

(G)first, to the payment of amounts described in clause (D) above to the extent
not paid thereunder, and second, to the payment of any Lender’s Increased Costs;

(H)to the payment to the Services Provider (or its designee) of any previously
deferred Senior Services Fees that the Services Provider elects to be paid on
such Quarterly Payment Date by notice to the Collateral Agent prior to the
related Calculation Date;

(I)unless deferred by the Services Provider (or its designee), to the payment to
the Services Provider (or its designee) of (1) all due and unpaid Subordinated
Services Fees that have not been deferred on prior Quarterly Payment Dates and
(2) any previously deferred Subordinated Services Fees that the Services
Provider elects to be paid on such Quarterly Payment Date by notice to the
Collateral Agent prior to the related Calculation Date;

(J)if the Borrower is party to any Interest Hedge Agreements, to any amounts
owing by the Borrower to the Interest Hedge Counterparties under such Interest
Hedge Agreements to the extent not paid under clause (B) above (without regard
to any cap or limitation);

(K)all remaining Interest Proceeds:

(1)during the Reinvestment Period, at the sole discretion of the Services
Provider, either (i) to the Borrower for payment as directed by the Borrower,
including as to make a distribution to the Parent; (ii) to the Collection
Account to be applied as Principal Proceeds for the purchase of additional

726098183

92

 

730008998.8 17559657 92

 

 

 

--------------------------------------------------------------------------------

 

Collateral Loans, (iii) to be applied to prepay the principal of the Loans
pursuant to Section 2.6, and/or (iv) for deposit into the Future Funding Reserve
Account; and

(2)after the Reinvestment Period, to the Borrower or for payment as directed by
the Borrower, either to (i) make a distribution to the Parent; or (ii)  prepay
the principal of the Loans pursuant to Section 2.6.

(ii)On each Quarterly Payment Date, following the distribution of all Interest
Proceeds as set forth in Section 9.1(a)(i) above, Principal Proceeds (other than
Principal Proceeds previously reinvested in Collateral Loans or otherwise
designated by the Borrower for application pursuant to the parenthetical
contained in Section 8.2(a)(ii) or otherwise to provide for any Unsettled Amount
shall be applied as follows; provided that after giving effect to any such
payment no Commitment Shortfall would exist (and, to the extent that any
Commitment Shortfall would exist, Principal Proceeds shall first be deposited in
the Future Funding Reserve Account in the amount needed to eliminate such
Commitment Shortfall):

(A)to the payment of unpaid amounts in items (A) through (E) in Section
9.1(a)(i) above (in such order of priority stated therein);

(B)during the Reinvestment Period, all remaining Principal Proceeds, at the sole
discretion of the Services Provider:

(1) to the Collection Account for the purchase of additional Collateral Loans;

(2) to be applied to prepay the principal of the Loans pursuant to Section 2.6;
and/or

(3)to be deposited into the Future Funding Reserve Account;

(C)after the Reinvestment Period,

(1) first, to be applied to the payment of principal and other obligations on
the Loans until repaid in full;

(2) second, to the payment of amounts referred to in items (F) through (J) in
Section 9.1(a)(i) above, in the priority set forth therein but only to the
extent not paid in full thereunder; and

(3)third, to the Borrower or for payment as directed by the Borrower, including
to make a distribution to the Parent.

(b)If on any Quarterly Payment Date the amount available in the Payment Account
from amounts received in the related Due Period is insufficient to make the full
amount of the disbursements required pursuant to any clause in the Priority of
Payments, the Collateral Agent shall make the disbursements called for in the
order and according to the priority set forth under Section 9.1(a) and ratably
or in the order provided within a clause, as applicable, in accordance with the
respective amounts owing under any such clause, to the extent funds are
available therefor.

(c)On each Quarterly Payment Date, the Collateral Administrator (on behalf of
the Borrower) shall deliver to the Administrative Agent, the Collateral Agent,
the Services Provider and S&P (so long as S&P is rating the Loans) a report (the
“Payment Date Report”) containing the information described in Exhibit E hereto
pursuant to Section 8.9 specifying the amount of Interest Proceeds (and, of such
amount, the amount of Fee Proceeds) and Principal Proceeds received during the
preceding Due Period and the amounts to be applied to each

726098183

93

 

730008998.8 17559657 93

 

 

 

--------------------------------------------------------------------------------

 

purpose set forth in Section 9.1(a). The information in each Payment Date Report
shall be determined as of the Calculation Date immediately preceding the
applicable Quarterly Payment Date. For the avoidance of doubt, in any month in
which a Quarterly Payment Date occurs, the Collateral Report and the Payment
Date Report may be combined into a single report.

(d)In the event that the Services Provider obtains actual knowledge of or
receives written notice that any Interest Hedge Counterparty defaults in the
payment of its obligations to the Borrower under any Interest Hedge Agreement on
the payment date therefor, the Services Provider shall notify the Borrower which
shall (or the Services Provider on behalf of the Borrower shall) make a demand
on such Interest Hedge Counterparty, or any guarantor, if applicable, demanding
payment by 12:00 noon, New York time, on the next Business Day. The Services
Provider shall give notice to the Lenders, the Administrative Agent, S&P, the
Borrower and the Collateral Agent upon the continuing failure by such Interest
Hedge Counterparty (or applicable guarantor) to perform its obligations for one
Business Day following a demand made by the Borrower (or the Services Provider
on behalf of the Borrower) on such Interest Hedge Counterparty.

ARTICLE X

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

Section 10.1Sale of Collateral Loans.

(a)Sales, Substitutions and Assignments. Provided that no Event of Default has
occurred and is continuing (except for sales pursuant to clauses (i), (iii),
(iv), (vi) or (viii) below which shall be permitted during the continuance of an
Event of Default but only so long as the Majority Lenders have provided their
written consent thereto pursuant to Section 6.2(a)) and subject to the
satisfaction of the conditions specified in this Agreement, including without
limitation Sections 5.33, 10.1(b) and 10.1(c), the Borrower or the Services
Provider (on behalf of the Borrower) may direct the Collateral Agent in writing
to sell, and the Collateral Agent shall sell or substitute in the manner
directed by the Borrower or the Services Provider (on behalf of the Borrower) in
writing, any Collateral Loan or other loan included in the Collateral (including
(x) subject to Section 10.1(b), the sale by participation of all or a portion of
the Borrower’s interest in any Collateral Loan or other loan and (y) without
limitation, the sale by assignment of a portion of the Borrower’s interest in
any Collateral Loan or other loan); provided that (x) such sale meets the
requirements of any one of clauses (i) through (viii) of this Section 10.1(a)
and (y) such substitution shall meet the requirements of clause (vii) of this
Section 10.1(a), each of which requirements shall be satisfied upon receipt by
the Collateral Agent of a trade ticket or other direction to sell or substitute
(which shall be deemed to be a representation and certification from the
Borrower or the Services Provider that such conditions are satisfied):

(i)Credit Risk Loans. The Borrower or the Services Provider (on behalf of the
Borrower) may direct the Collateral Agent in writing to sell any Credit Risk
Loan at any time during or after the Reinvestment Period without restriction.

(ii)Credit Improved Loans. The Borrower or the Services Provider (on behalf of
the Borrower) may direct the Collateral Agent in writing to sell any Credit
Improved Loan either:

(A)at any time if the Sale Proceeds from such sale are at least equal to the
Investment Criteria Adjusted Balance of such Credit Improved Loan; or

(B)during the Reinvestment Period if the Borrower, or the Services Provider in
compliance with the Servicing Standard, reasonably believes prior to such sale
that it will be able to enter into binding commitments to reinvest all or a
portion of the proceeds of such sale in one or more additional Collateral Loans
with an Aggregate Principal Balance (together with any Collateral (which, for
the avoidance of doubt, may be Collateral Loans or Cash) contributed (which
contribution shall be irrevocable) by the Borrower or the Services Provider on
the Borrower’s behalf prior to such sale) at least equal to the Investment
Criteria Adjusted Balance of such Credit Improved Loan within 30 Business Days
of such sale.

726098183

94

 

730008998.8 17559657 94

 

 

 

--------------------------------------------------------------------------------

 

(iii)Defaulted Loans. The Borrower or the Services Provider (on behalf of the
Borrower) may direct the Collateral Agent in writing to sell any Defaulted Loan
at any time during or after the Reinvestment Period without restriction.

(iv)Equity Securities. The Borrower or the Services Provider (on behalf of the
Borrower) shall use its commercially reasonable efforts to effect the sale of
any Equity Security within 45 days after receipt if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by applicable law, in
which case such Equity Security shall be sold as soon as such sale is permitted
by applicable law.

(v)Discretionary Sales. The Borrower or the Services Provider on behalf of the
Borrower may at any time direct the Collateral Agent in writing to sell any
Collateral Loan that is not covered by another provision of this Section 10.1;
provided that such sale shall be permitted only so long as (i) the Aggregate
Principal Balance of all such Collateral Loans (excluding CCC Collateral Loans
that at the time of the commitment to sell constituted CCC Excess) sold during
the preceding period of twelve calendar months (or, for the first twelve
calendar months after the Closing Date, during the period commencing on the
Closing Date) is not greater than 25% of Total Capitalization, as of the first
day of such twelve calendar month period (or as of the Closing Date, as the case
may be) or (ii) such sale is in connection with a Permitted Securitization and
after giving effect to such sale, the requirements of Section 5.37 are satisfied
as of such date. Any written direction given by the Borrower or the Services
Provider on behalf of the Borrower to the Collateral Agent that pursuant to this
clause (v) shall be deemed a representation and certification by the Borrower or
the Services Provider on behalf of the Borrower to the Collateral Agent this
clause (v) has been satisfied.

(vi)Mandatory Sales. The Borrower or the Services Provider (on behalf of the
Borrower) shall use its commercially reasonable efforts to effect the sale of
any Collateral Loan (other than Defaulted Loans) that no longer meets the
criteria described in clause (n) in the definition of “Collateral Loan,” within
18 months of the failure of such Collateral Loan to meet any such criteria
(unless (1) the Rating Condition is satisfied or (2) the Borrower or the
Services Provider determines that such sale would not be in the best interests
of the Lenders).

(vii)Optional Repurchases or Substitutions by the Seller Pursuant to the Sale
and Contribution Agreement; Limitations on Sales of Credit Risk Loans and
Defaulted Loans.  The Seller may optionally repurchase (or purchase, as
applicable) and substitute Credit Risk Loans and Defaulted Loans pursuant to and
in accordance with the Sale and Contribution Agreement and the Borrower shall
sell and transfer Credit Risk Loans and Defaulted Loans to the Seller in
connection therewith at any time during or after the Reinvestment Period;
provided that, as certified to the Collateral Agent and the Administrative Agent
by an Authorized Officer of the Services Provider, (A) the Aggregate Principal
Balance of all Credit Risk Loans and Defaulted Loans which are optionally
repurchased or substituted by the Seller pursuant to the Sale and Contribution
Agreement may not exceed an amount equal to 20% of the Net Purchased Collateral
Loan Balance as of such date of repurchase or substitution, (B) such substituted
loan or loans meets the definition of “Collateral Loan”, (C) such purchase or
repurchase complies with the limitations set forth in Section 5.33, (D) such
optional repurchase or substitution will not cause a Default or an Event of
Default, (E) each Coverage Test shall be satisfied after giving effect to such
repurchase or substitution or if not satisfied, maintained or improved, (F)
subject to clause (G) below, each Collateral Quality Test is satisfied (or if
not satisfied, maintained or improved) after giving effect to such repurchase or
substitution, (G) after the Reinvestment Period, the Weighted Average Life of
such substituted loan is less than or equal to the Weighted Average Life of the
replaced Collateral Loan, (H) such substituted loan either exceeds or maintains
the lien priority of the replaced Credit Risk Loan or Defaulted Loan, (I) the
Scenario Default Rate of the Proposed Portfolio (after the substituted loans are
added and replaced loans are removed) shall be the same or better than the
Current Portfolio, (J) the Principal Balance of such substituted loan is not
less than the Principal Balance of the replaced Collateral Loan; provided that
this clause (J) shall not apply during the Reinvestment Period so long as before
and immediately after giving effect to

726098183

95

 

730008998.8 17559657 95

 

 

 

--------------------------------------------------------------------------------

 

such substitution the Overcollateralization Ratio is not less than 176.76%  and
(K) the Eligibility Criteria are made no worse after giving effect to such
substitution.  The limitations set forth in subclauses (A) through (K) above are
referred to herein as the “Repurchase and Substitution Limits”.  For the
avoidance of doubt, notwithstanding anything to the contrary set forth herein or
in any other Loan Document, the Services Provider shall have no obligation to
repurchase or purchase any Credit Risk Loan or Defaulted Loan.  

For the avoidance of doubt, after the Reinvestment Period, if the sale proceeds
from Collateral Loans are not sufficient to purchase Collateral Loans, such
purchases may only be made if the Borrower receives cash equity contributions in
an amount sufficient to permit such purchase.

(viii)Sales in Connection with Payment in Full and Termination of the Facility.
The Borrower, or the Services Provider on behalf of the Borrower, may direct the
Collateral Agent in writing to sell, assign or transfer all or any portion of
the Collateral in connection with the payment in full of all of the Obligations
(other than any unasserted Contingent Obligations) and the payment of any other
amounts required to be paid pursuant to the Priority of Payments; provided that
the proceeds from any such sale, assignment or transfer directed pursuant to
this Section 10.1(a)(viii) are sufficient to pay in full all of the Obligations
(other than any unasserted Contingent Obligations) and any other amounts
required to be paid pursuant to the pursuant to the Priority of Payments (as
certified to the Collateral Agent by the Borrower).  For the avoidance of doubt,
the Borrower, or the Services Provider on behalf of the Borrower, may only
direct such sales, assignments or transfers contemplated by this Section
10.1(a)(viii) if no Enforcement Event (as defined in Section 6.2(b)) has
occurred and is continuing at such time.

(b)Participations. The Borrower may not sell a participation interest in a
Revolving Collateral Loan or a Delayed Funding Loan.

(c)Sales for Cash of Collateral Loans.  All sales of Collateral Loans or any
portion thereof pursuant to this Section 10.1 shall be for Cash on a
non-recourse basis, which shall be deemed Principal Proceeds for all purposes
hereunder.

Section 10.2Eligibility Criteria. Unless otherwise specified herein, on and
after the Closing Date but solely during the Reinvestment Period, a debt
obligation will be eligible for purchase or origination (including in connection
with a substitution pursuant to Section 10.1(a)(vii)) by the Borrower and
inclusion in the Collateral only if as evidenced by an officer’s certificate of
an Authorized Officer of the Borrower (or the Services Provider on behalf of the
Borrower) delivered to the Collateral Agent, the Eligibility Criteria are
satisfied at the time such debt obligation is purchased or originated (on a
trade date basis), after giving effect to the inclusion of such debt obligation.

Section 10.3Conditions Applicable to all Sale and Purchase Transactions. Any
transaction effected under this Article X or in connection with the acquisition,
disposition or substitution of any asset shall be conducted on an arm’s length
basis and, if effected with a Person Affiliated with the Services Provider (or
with an account or portfolio for which the Services Provider or any of its
Affiliates serves as investment adviser), shall be effected in accordance with
Section 5.33.

ARTICLE XI

CHANGE IN CIRCUMSTANCES

Section 11.1Basis for Determining Interest Rate Inadequate or Unfair. In the
case of Eurodollar Rate Loans, if on or prior to the first day of any Interest
Period:

(a)the Administrative Agent is unable to obtain a quotation for the London
Interbank Offered Rate as contemplated by Section 2.5, or

726098183

96

 

730008998.8 17559657 96

 

 

 

--------------------------------------------------------------------------------

 

(b)the Majority Lenders advise the Administrative Agent that as a result of
changes arising after the date of this Agreement the London Interbank Offered
Rate they have determined, in their commercially reasonable judgment, that a
material disruption to LIBOR or a change in the methodology of calculating LIBOR
has occurred or the Majority Lenders advise the Administrative Agent that as a
result of changes arising after the date of this Agreement the London Interbank
Offered Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding or maintaining their
Eurodollar Rate Loans for such Interest Period, in each case the Administrative
Agent shall forthwith give notice thereof (by telephone confirmed in writing) to
the Borrower, the Lenders and the Collateral Agent, whereupon until the
Administrative Agent notifies the Borrower and the Collateral Agent that the
circumstances giving rise to such suspension no longer exist, the obligations
(if any) of the Lenders to make Eurodollar Rate Loans shall be suspended, except
in the case of Eurodollar Rate Loans required to fund Exposure Amounts; provided
that such Lenders shall instead fund Base Rate Loans (or in the case of
outstanding Loans, such Loans will be converted to Base Rate Loans at the end of
such Interest Period), which Base Rate Loans shall convert to Eurodollar Rate
Loans immediately upon the cessation of such circumstances.

If at any time the Administrative Agent or the Borrower reasonably determines
that (A) (i) the circumstances set forth in clause (b) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b) have not arisen but the supervisor for the administrator (of any)
of LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (b) a rate other than LIBOR has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may (in consultation with the
Borrower) choose a replacement index for LIBOR and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR-based
interest rate in effect prior to its replacement.  

 

The Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
12.5), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the 10th Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Administrative Agent receives, on or before such 10th
Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment.  

 

Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States, loans converted from a
LIBOR-based rate to a replacement index-based rate and consistent with market
practices in the market for collateralized loan obligations, and (ii) may also
reflect adjustments, to the extent consistent with market practices in the
collateralized loan obligations market, to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield- or risk-based
differences between LIBOR and the replacement index.  Any selection of the
replacement index, adjustments to the applicable margins, and amendments to this
Agreement will be after consultation and agreement of the Borrower, which
agreement will not be unreasonably withheld or delayed.

 

Until an amendment reflecting a new replacement index in accordance with this
Section 11.1 is effective, each advance, conversion and renewal of a Loan will
continue to bear interest with reference to LIBOR; provided however, that if the
Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, all Loans shall accrue interest at
the Alternative Base Rate plus the Applicable Margin until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.  

 

Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

726098183

97

 

730008998.8 17559657 97

 

 

 

--------------------------------------------------------------------------------

 

Section 11.2Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
in good faith with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Lender to make, maintain or fund its Eurodollar
Rate Loans (if any) and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof (by telephone
confirmed in writing) to the Lenders, the Collateral Agent and the Borrower,
whereupon until such Lender notifies the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Rate Loans (if any) shall be suspended (provided
that such Lender shall instead fund Base Rate Loans (or in the case of
outstanding Loans, such Loans will be converted to Base Rate Loans at the end of
such Interest Period, or sooner if required by law). Before giving any notice to
the Administrative Agent pursuant to this Section 11.2, such Lender shall
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and would not be otherwise disadvantageous to
such Lender. If circumstances subsequently change so that it is no longer
unlawful for an affected Lender to make or maintain Eurodollar Rate Loans as
contemplated hereunder, such Lender will, as soon as reasonably practicable
after such Lender becomes aware of such change in circumstances, notify the
Borrower, the Collateral Agent and the Administrative Agent and upon receipt of
such notice, the obligations of such Lender to make or continue Eurodollar Rate
Loans shall be reinstated.

Section 11.3Increased Cost and Reduced Return.

(a)If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve (including, without limitation, any such requirement
imposed by the Federal Reserve Board, special deposit, insurance assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Applicable Lending Office) or shall
impose on any Lender (or its Applicable Lending Office) or on the London
interbank market any other condition affecting its Eurodollar Rate Loans, its
Notes evidencing Eurodollar Rate Loans, or its obligation to make Eurodollar
Rate Loans, and the result of any of the foregoing is to increase the cost to
such Lender (or its Applicable Lending Office) of making or maintaining any
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its Applicable Lending Office) under this Agreement or under its Notes with
respect thereto (other than any increased costs on account of (x) Taxes imposed
on or with respect to a payment hereunder, (y) Taxes described in clauses (ii)
through (iv) of the definition of “Excluded Taxes” and (z) Connection Income
Taxes), such additional amount or amounts as will compensate such Lender for
such increased cost or reduction shall constitute “Increased Costs” payable by
the Borrower pursuant to Sections 9.1(a) and 6.4; provided that such amounts
shall be no greater than that which such Lender is generally charging other
borrowers similarly situated to Borrower.

(b)If any Lender shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding liquidity or capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then, upon demand (which demand shall set forth in reasonable
detail the basis for such demand for compensation) by such Lender (with a copy
to the Administrative Agent, the Collateral Agent and S&P), such additional
amount or amounts as will compensate such Lender for such reduction (to the
extent funds are available therefor in accordance with the Priority of Payments)
shall constitute “Increased Costs” payable by the Borrower pursuant to Sections
9.1(a) and 6.4.

726098183

98

 

730008998.8 17559657 98

 

 

 

--------------------------------------------------------------------------------

 

(c)Each Lender will promptly notify the Borrower, the Collateral Agent and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 11.3 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 11.3 and setting forth in
reasonable detail a calculation of the additional amount or amounts to be paid
to it hereunder shall be delivered in connection with any request for
compensation and shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation under this Section 11.3 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 11.3 for any
increased costs or reductions incurred more than six months prior to the date on
which the applicable Lender notifies the Borrower; provided that if the event
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

(d)Notwithstanding anything to the contrary contained herein, all requests,
rules, guidelines, requirements and directives promulgated (i) by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), the Committee of European Banking Supervisors
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III or similar capital requirements directive existing on the Closing
Date impacting European banks and other regulated financial institutions, (ii)
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(iii) in connection with the Retention Requirement Laws shall, in each case, be
deemed to be a change or adoption of any law, rule or regulation for purposes of
this Section 11.3, regardless of the date enacted, adopted, issued or
implemented; provided, however, that the Borrower shall not be responsible for
any increased costs relating to the Retention Requirement Laws so long as the
Retention Provider is in compliance with the requirements set forth in the
Retention Letter.

(e)Notwithstanding anything to the contrary in this Section 11.3, the Borrower
shall not be required to pay amounts to any Lender under this Section 11.3 to
the extent such amounts would be duplicative of amounts payable by the Borrower
under Section 11.4. To the extent the Borrower is required to pay any Lender
additional amounts or indemnify any Lender in respect of Taxes or Other Taxes
pursuant to Section 11.4, the provisions of Section 11.4 shall control.

(f)For the avoidance of doubt, the Borrower shall not be obligated to pay
additional amounts to a Lender pursuant to clauses (a) or (b) of this Section
11.3 to the extent any such additional amounts are attributable to a failure by
a Lender to comply with its obligations under the Retention Requirement Laws
that are within its control.

Section 11.4Taxes.

(a)Except as required by Applicable Law, any and all payments by or on behalf of
the Borrower to or for the account of any Lender or any Agent under any Loan
Document shall be made without deduction or withholding for any Taxes. If any
Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 11.4(a)) the applicable Lender or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deduction or withholding been made. The Borrower shall furnish to the
Collateral Agent and the Administrative Agent at their respective addresses set
forth on the signature pages hereof, the original or a certified copy of a
receipt evidencing payment thereof or, if a receipt is not available, such other
evidence of payment as may be reasonably acceptable to such Lender, the
Administrative Agent or the Collateral Agent.  

(b)The Borrower agrees to pay to the relevant Government Authority in accordance
with Applicable Law, or at the option of the applicable Agent reimburse it for
payment of, any Other Taxes.

726098183

99

 

730008998.8 17559657 99

 

 

 

--------------------------------------------------------------------------------

 

(c)(i)The Borrower agrees to indemnify each Lender for the full amount of any
Indemnified Taxes (including Indemnified Taxes, imposed or asserted on or
attributable to amounts payable under this Section 11.4) paid or payable by such
Lender (as the case may be). This indemnification shall be made within ten days
from the date such Lender (as the case may be) makes demand therefor accompanied
by evidence reasonably satisfactory to the Borrower establishing liability for
such Taxes.

(ii)Each Lender shall severally indemnify the Borrower, the Collateral Agent and
the Administrative Agent for (i) any Indemnified Taxes attributable to such
Lender, (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Borrower, the Collateral Agent or the
Administrative Agent (as the case may be) in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  This indemnification shall be made within ten days from
the date the Borrower, the Collateral Agent or the Administrative Agent (as the
case may be) makes demand therefor accompanied by evidence reasonably
satisfactory to the relevant Lender establishing liability for such Taxes.

(d)(i)Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and any Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or any Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and any Agent
on or about the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and any Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a

726098183

100

 

730008998.8 17559657 100

 

 

 

--------------------------------------------------------------------------------

 

certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W‑8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner.

(iii)In addition to the foregoing requirements of this Section 11.4(d), each
Foreign Lender shall, to the extent it is legally entitled to do so and as would
not materially prejudice its commercial position, on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or any Agent), deliver to
the Borrower and such Agent (in such number of copies as shall be requested by
the recipient) executed originals of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax, duly completed, together with any required supplementary
information as may be prescribed by Applicable Law to permit the Borrower or the
Agent to determine the withholding or deduction required to be made.

(iv)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and any Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender hereby agrees that if any form or certification such Lender
previously delivered pursuant to this Section 11.4(d) expires or becomes
obsolete or inaccurate in any respect, such Lender shall update such form or
certification or notify the Borrower and the Agents in writing of its legal
inability to do so, in each case promptly after such form or certification so
expires or becomes obsolete.

(e)If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 11.4, then such Lender will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the sole
judgment of such Lender, does not otherwise cause such Lender to incur
additional costs or legal or regulatory burdens that the Lender considers in its
good faith reasonable judgment to be material. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

726098183

101

 

730008998.8 17559657 101

 

 

 

--------------------------------------------------------------------------------

 

(f)If a Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified under
this Section 11.4, it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 11.4 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund). The Borrower, upon the request of such Lender, shall repay to such
Lender the amount paid over pursuant to this clause (f) (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such Lender is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this clause (f), in no
event will a Lender be required to pay an amount to the Borrower pursuant to
this clause (f) the payment of which would place the Lender in a less favorable
net after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (f) shall not be construed
to require any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(g)Notwithstanding anything to contrary contained in this Section 11.4, all
payments made to a Lender pursuant to this Section 11.4 shall only be made to
the extent funds are available in accordance with the Priority of Payments.

(h)Each party’s obligations under this Section 11.4 shall survive the
resignation or replacement of the Collateral Agent or the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 11.5Replacement of Lenders.

(a)(x) If and for so long as any Lender is (1) a Downgraded Lender (subject to
clauses (b) and (c) below), (2) a Defaulting Lender, (3) requesting compensation
under Section 11.3 or (4) unable to make Loans under Section 11.2, (y) if the
Borrower is required to pay any additional amount to such Lender or any
authority for the account of such Lender pursuant to Section 11.4 or (z) if and
for so long as the obligations of any Lender under this Agreement are the
subject of a Bail-In Action, then the Borrower may, at its sole expense and
effort, upon notice to such Lender, the Agents and S&P, direct such Lender to
assign and delegate (and such Lender shall comply with such direction but shall
have no obligation to search for, seek, designate or otherwise try to find, an
assignee), without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.6), all of its interests,
rights and obligations under this Agreement and the Notes to a financial
institution that is (I) eligible to purchase the replaced Lender’s Loans under
the terms hereof, (II) not prohibited by any applicable law from making such
purchase and (III) not the subject of a Bail-In Action with respect to its
obligations hereunder (such purchaser, an “Approved Purchaser”), which shall
assume such obligations (and which may be another Lender, if such other Lender
accepts such assignment); provided that:

(i)such assigning Lender shall have received payment of an amount equal to the
aggregate outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under its Note (including
any amounts under Section 2.8) from such Approved Purchaser (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(ii)in the case of any such assignment or delegation resulting from a claim for
compensation under Section 11.3 or payments required to be made pursuant to
Section 11.4, such assignment or delegation will result in a reduction in such
compensation or payments thereafter;

(iii)such assignment or delegation does not conflict with any applicable law;
and

(iv)such Approved Purchaser shall deliver to the Borrower a notice of whether
such Lender will be a CP Lender and, if so, the basis of the interest payable to
such Approved Purchaser.

726098183

102

 

730008998.8 17559657 102

 

 

 

--------------------------------------------------------------------------------

 

(b)If and for so long as any Lender is a Downgraded Lender or a Defaulting
Lender hereunder:

(i)in the case of a Downgraded Lender, it holds any portion of the Revolving
Commitments that remain in effect, then, as soon as practicable and in any event
within 30 days after becoming a Downgraded Lender, (x) it shall deposit an
amount equal to its Undrawn Commitments at such time into the Lender Collateral
Account and (y) all principal payments in respect of the Loans which would
otherwise be made to such Downgraded Lender shall be diverted to the Lender
Collateral Subaccount of such Downgraded Lender in accordance with Section
8.3(d), and any amounts in such Lender Collateral Subaccount shall be applied to
any future funding obligations of such Downgraded Lender; and

(ii)in the case of a Defaulting Lender, (x) the Commitment and Loans of any such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.5); provided that (i) a Defaulting Lender’s vote shall be
included with respect to any action hereunder relating to any change that would
require the consent of each Lender or each affected Lender under Section 12.5
(to the extent such Defaulting Lender is such an affected Lender) and (ii) a
Defaulting Lender shall retain its voting rights if such Defaulting Lender is
the only Lender, which vote shall not be unreasonably withheld, conditioned or
delayed, and (y) no Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which time that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
during such time).

(c)Notwithstanding anything in Section 11.5(a) to the contrary, (i) a Lender
shall not be required to make any assignment or delegation referred to in
Section 11.5(a) if, prior thereto, as a result of a waiver by such Lender or the
Borrower or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply and such Lender gives notice thereof to
the Borrower and (ii) the Borrower may not require a Downgraded Lender to make
any such assignment or delegation during the 30-day period referred to in clause
(b)(i) above or at any time that a Downgraded Lender is in compliance with
clause (b)(i)(x) above.

(d)Each of the Administrative Agent and any replaced Lender will agree to
cooperate with all reasonable requests of the Borrower for the purpose of
effecting a transfer in compliance with this Section 11.5.

(e)Nothing in this Section 11.5 shall be deemed to release a Defaulting Lender
or Downgraded Lender from any liability arising from its failure to fund any
Loans it is required to make hereunder.

(f)Notwithstanding anything to the contrary contained herein but subject to the
Write-Down and Conversion Powers of any EEA Resolution Authority, the provisions
of this Agreement relating to Downgraded Lenders solely due to any such
Revolving Lender failing to be an Approved Lender (including Sections 8.3(d) and
11.5) shall continue to apply after the occurrence of a Bail-In Action,
including that any amounts previously deposited in any Lender Collateral
Subaccount will remain available in such Lender Collateral Subaccount following
the occurrence of a Bail-In Action for the purposes set forth in this Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.1Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile, facsimile
transmission, email or similar writing) and shall be given to such party: (i) in
the case of the Borrower, the Services Provider, the Administrative Agent, the
Collateral Agent, the Collateral Administrator, the Custodian or the Document
Custodian, at its address, facsimile number and/or email address set forth on
the signature pages hereof, (ii)(A) (x) in the case of the initial Lender, at
its address, facsimile number and/or email address set forth on the signature
pages hereof and (y) in the case of the Amendment Date

726098183

103

 

730008998.8 17559657 103

 

 

 

--------------------------------------------------------------------------------

 

Lenders, at their address, facsimile number and/or email address set forth on
the signature pages to the Amendment and (B) in the case of any other Lender, at
its address, facsimile number and/or email address set forth in its
Administrative Questionnaire (which notices shall be solely by facsimile or
email if so indicated therein), (iii) in the case of S&P, by email to
cdo_surveillance@spglobal.com or (iv) in the case of any party, such other
address, facsimile number and/or email address as such party may hereafter
specify for such purpose by notice to the Administrative Agent, the Collateral
Agent and the Borrower. Each such notice, request or other communication shall
be effective (w) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified in this Section 12.1 and the appropriate
answerback is received, (x) if given by certified or registered mail, upon
delivery, (y) if given by recognized courier guaranteeing overnight delivery,
one Business Day after such communication is delivered to such courier or (z) if
given by any other means, when delivered at the address or email address
specified in this Section 12.1; provided that notices to the Administrative
Agent under Article XI or to the Collateral Agent under Article VIII shall not
be effective until received.

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided that any person providing
such instructions or directions shall provide to the Collateral Agent an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing. If such person elects to give the
Collateral Agent email or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s reasonable understanding of such
instructions shall be deemed controlling. The Collateral Agent shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Collateral Agent’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any person providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

Section 12.2No Waivers. No failure or delay by either Agent, any Lender or the
Borrower in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 12.3Expenses; Indemnification.

(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses of the Agents, the Custodian, the Document Custodian and the Securities
Intermediary, including, without limitation, reasonable and documented fees and
disbursements of counsel in connection with the preparation, syndications and
administration of this Agreement, the Loan Documents and any documents and
instruments referred to therein, and further modifications or syndications of
the Loans in connection therewith, the administration of the Loans, any waiver
or consent hereunder or any amendment or modification hereof or any Default; and
(ii) all reasonable and documented out-of-pocket expenses incurred by any Agent,
including reasonable and documented fees and disbursements of counsel for each
Agent, in connection with the enforcement of the Loan Documents and the
instruments referred to therein and such collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom. For the sake of clarity, this
Section 12.3(a) shall not impose any payment obligation on the Borrower with
respect to Taxes, which obligation shall be addressed solely by Section 11.4.

(b)The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Collateral Administrator, the Custodian, the Document Custodian, the
Securities Intermediary and each Lender, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each, an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable and documented fees and disbursements of counsel for
each Agent, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) that may at any time (including,
without limitation, at any time following the payment of the Obligations) be
imposed on,

726098183

104

 

730008998.8 17559657 104

 

 

 

--------------------------------------------------------------------------------

 

asserted against or incurred by any Indemnitee as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) the grant to the Collateral Agent, the Lenders of any
Lien, on the Collateral, (iii) the exercise by the Administrative Agent, the
Collateral Agent, the Lenders or of their rights and remedies (including,
without limitation, foreclosure) under any agreements creating any such Lien,
(iv) the failure of the Collateral Agent to have a valid and perfected Lien on
any Collateral, (v) a breach by the Borrower of any representation, warranty or
covenant contained in any Loan Document or any document relating to any
Collateral or (vi) any loss arising from any action or inaction of the Borrower
or any of its Affiliates regarding the administration of any Collateral or
otherwise relating to such Collateral (other than an Obligor’s financial
inability to make payments with respect to any such Collateral) but excluding,
in each case, as to any Indemnitee, any such losses, liabilities, damages,
expenses or costs incurred by reason of the bad faith, gross negligence or
willful misconduct by such Indemnitee with respect to its obligations under this
Agreement as finally determined by a court of competent jurisdiction. The
Borrower’s obligations under this Section 12.3 shall survive the termination of
this Agreement and the payment of the Obligations and the resignation or removal
of an Agent. For the sake of clarity, this Section 12.3(b) shall not impose any
indemnification or similar obligation on the Borrower with respect to Taxes,
which obligation shall be addressed solely by Section 11.4.

Section 12.4Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special, time
or demand, provisional or final) and any other Indebtedness at any time held or
owing by such Lender (including, without limitation, by branches and agencies of
such Lender wherever located) to or for the credit or the account of the
Borrower against and on account of the Obligations of the Borrower then due and
payable to such Lender under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Lender.

Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest, fees and other amounts due with respect to any
Loan held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal, interest, fees and other
amounts due with respect to the Loans held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal, interest, fees and other amounts with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section 12.4 shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of Indebtedness of the Borrower other than its
Indebtedness under the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation. Notwithstanding
anything to the contrary contained herein, any Lender may, by separate agreement
with the Borrower, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Lender under this
Section 12.4. For the avoidance of doubt, for purposes of this Section 12.4, a
pro rata allocation will mean an allocation of the amount received by such
set-off or counterclaim and other rights as if such amount had been applied as a
prepayment of the Loans under Section 2.6.

Section 12.5Amendments and Waivers.

(a)Any provision of this Agreement, the Notes or any other Loan Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Majority Lenders (and, if the rights,
protections, indemnities or duties of the Administrative Agent and/or the
Collateral Agent are affected thereby, by the Administrative Agent and/or the
Collateral Agent, as the case may be); provided that:

726098183

105

 

730008998.8 17559657 105

 

 

 

--------------------------------------------------------------------------------

 

(i)no such amendment or waiver shall, unless signed by all the (1) Lenders,
extend the Stated Maturity; (2) Revolving Lenders, increase or decrease the
Revolving Commitment of any Revolving Lender or subject any Revolving Lender to
any additional obligation; (3) Revolving Lenders, change the Percentage Share of
the Revolving Commitments allocable to any Revolving Lender; (4) Lenders, change
the Percentage Share of the aggregate unpaid principal amount of the Loans, or
the number of Lenders, which shall be required for the Lenders or any of them to
take any action under this Section 12.5 or any other provision of this
Agreement; (45) Lenders, release any Collateral except as provided in this
Agreement or the other Loan Documents; or (5)6) Lenders, alter the terms of
Section 2.6, Section 2.7, Section 2.10, Section 6.4, Section 9.1, Section
10.1(c)(ii) or this Section 12.5 (or any defined term as it is used therein) in
a manner adverse to the interests of any Lender;

(ii)no such amendment or waiver shall, unless signed by all Lenders affected
thereby, postpone the date fixed for any payment of principal of or interest on
any Loan or any fees or other amounts hereunder or for any reduction or
termination of any Commitment;

(iii)no such amendment or waiver shall, unless signed by the applicable Lender,
reduce the principal of or rate of interest on any Loan held by such Lender or
any fees or indemnities payable for the account of such Lender; provided that
the foregoing shall not apply to the rescission of interest accruing at the
Post-Default Rate, which may be rescinded by the Majority Lenders;

(iv)no amendment or waiver of any provision under this Agreement or any other
Loan Document that governs the rights and obligations of CP Lenders or their
Conduit Support Providers (including this Section 12.5(a)(iv)) (other than
amendments and waivers that apply generally to Lenders) or that specifically
relates to CP Conduits shall be effective without the written consent of each CP
Lender; and

(v)to the extent an amendment or waiver of any provision of this Agreement
directly affects only the Revolving Lenders, then such amendment, modification
or waiver shall be effective with the written consent of the Majority Revolving
Lenders.

(b)In connection with any proposed amendment or waiver of this Agreement or any
other Loan Document pursuant to this Section 12.5, either (1) such proposed
amendment or waiver will be effective only upon satisfaction of the Rating
Condition or the consent of the Majority Lenders or (2) if, in the Borrower’s
reasonable determination, such proposed amendment or waiver does not have a
reasonable likelihood of being adverse to the interests of any Lender, then the
Borrower shall, not later than ten Business Days prior to the execution of such
proposed amendment or waiver, deliver to each of the Lenders a copy of such
proposed amendment or waiver; provided, in the case of the foregoing clause (2),
if any Lender notifies the Borrower prior to the execution of such proposed
amendment or waiver that, based on its reasonable determination such proposed
amendment or waiver could adversely affect the interests of any Lender, such
proposed amendment or waiver will be effective only upon satisfaction of the
Rating Condition or the consent of the Majority Lenders.

(c)The Borrower shall, promptly following the execution of any amendment, waiver
or supplement to any Loan Document, provide copies thereof to each Lender, the
Administrative Agent, the Collateral Agent and S&P.

Section 12.6Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations under this Agreement or the other Loan Documents without the
prior written consent of each of the Lenders except as permitted by this
Agreement.

726098183

106

 

730008998.8 17559657 106

 

 

 

--------------------------------------------------------------------------------

 

(b)(i)Any Lender may at any time grant to one or more banks, commercial paper
conduits or other institutions (each, a “Participant”) participating interests
in any or all of its Loans; provided that each such Participant represents in
writing to such Lender that it (and each account for which it is acquiring such
participating interest) is a “qualified purchaser” for purposes of Section
3(c)(7) of the Investment Company Act. In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).

(ii)In the event any Lender sells a participation in any or all of its Loans
hereunder, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 11.3 and 11.4 (subject to the requirements and limitations
therein, including the requirements under Section 11.4(d) (it being understood
that the documentation required under Section 11.4(d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 11.3(c) and 11.4(e) as if it were an assignee under paragraph (c) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 11.3 or 11.4, with respect to any participation, than its participating
Lender would have been entitled to receive.  Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
11.5 with respect to any Participant.

(iii)In the event that any Lender sells participations in any or all of its
Loans hereunder, such Lender shall, acting solely for this purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of all Participants in the Loans held by it and the principal
amount (and stated interest thereon) of the portion of the Loans which is the
subject of the participation (the “Participant Register”). A Loan may be
participated in whole or in part only by registration of such participation on
the Participant Register. Any participation of such Loan may be effected only by
the registration of such participation on the Participant Register. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c)(i)With the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld) and the Borrower (provided that such consent
will not be required for an assignment to any existing Lender or Affiliate of a
Lender or any assignment during the existence of an Event of Default or with
respect to any assignment from a CP Lender to any other CP Lender that is an
affiliate or under common program management with the assigning CP Lender), any
Lender may at any time assign to one or more banks, CP Conduits or other
financial institutions (each, an “Assignee”) all or any portion of its rights
and obligations under this Agreement, the Notes and the other Loan Documents,
and such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption executed by such Assignee and such transferor Lender;
provided that such assignment is in an amount which is at least $10,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Loans).

(ii)Upon execution and delivery of such instrument and payment by such Assignee
to such transferor Lender of an amount equal to the purchase price agreed
between such transferor Lender and such Assignee, such Assignee (and if the
Assignee is a Conduit Assignee, any Related

726098183

107

 

730008998.8 17559657 107

 

 

 

--------------------------------------------------------------------------------

 

CP Issuer, if such Conduit Assignee does not itself issue commercial paper)
shall be a party to this Agreement and shall have all the rights, protections
and obligations of a Lender with Commitments as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to the Assignee. In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $2,500 (unless such fee is waived by
the Administrative Agent). Each Assignee shall deliver to the Borrower and the
Administrative Agent the relevant form or certification in accordance with
Section 11.4(d).

(d)Any Lender may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Lender from its obligations hereunder. Promptly upon
being notified in writing of such transfer, the Administrative Agent shall
notify the Borrower thereof.

(e)No Assignee or Participant of any Lender’s rights shall be entitled to
receive any greater payment under Section 11.3 or 11.4 than such Lender would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made by reason of the provisions of Section 11.2, 11.3(e) or
11.4 requiring such Lender to designate a different Applicable Lending Office
under certain circumstances or the circumstances giving rise to such greater
payment did not exist at the time of the transfer or except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after such Assignee or Participant acquired the applicable interest.

(f)The Administrative Agent, acting as non-fiduciary agent (solely for this
purpose) of the Borrower, shall maintain at one of its offices in New York City,
New York a copy of each Assignment and Assumption delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders,
and the Commitments of,  and the principal amount (and stated interest thereon)
of the Loans owing to each Lender from time to time. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of a Loan or Note hereunder as the owner thereof for all purposes of this
Agreement, notwithstanding any notice to the contrary. Any assignment of any
Loan or Note hereunder shall be effective only upon appropriate entries with
respect thereto being made in the Register. If any assignment or transfer of all
or any part of a Loan that is then evidenced by a Note is made, such assignment
or transfer shall be registered on the Register only upon surrender for
registration of assignment or transfer of the related Note, duly endorsed by (or
accompanied by a written instrument of assignment or transfer duly executed by)
the holder thereof, and thereupon one or more new Note(s) in the same aggregate
principal amount shall be issued to the designated Assignee(s) (and, if
applicable, assignor) and the old Note shall be returned to the Borrower marked
“cancelled”. The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall provide to the Collateral Agent from time
to time at the request of the Collateral Agent information related to the
Lenders (including, without limitation, all wire instructions and other
information necessary for distributions to the Lenders hereunder).

Section 12.7Collateral; QP Status. Each of the Lenders represents to the
Administrative Agent, the Collateral Agent, each of the other Lenders, and the
Borrower that (i) it (and each account for which it is acquiring a Loan) is a
“qualified purchaser” for purposes of Section 3(c)(7) of the Investment Company
Act and (ii) it in good faith (and in reliance on the accuracy as to factual
matters of the representations contained in the first two sentences of Section
4.10) is not relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement. For the avoidance of
doubt, the parties hereunder intend that the advances made pursuant to this
Agreement constitute loans and not securities.

Section 12.8Governing Law; Submission to Jurisdiction.

726098183

108

 

730008998.8 17559657 108

 

 

 

--------------------------------------------------------------------------------

 

(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b)Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan or of the United States of America for the Southern District of New
York, and, by execution and delivery of this Agreement, each party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Each party hereto irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the hand delivery, or mailing of copies thereof by registered or
certified mail, postage prepaid, to each party hereto at its respective address
on the signature pages hereto. Each party hereto hereby irrevocably waives, to
the extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives, to the extent permitted by applicable law, and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of either Agent, any Lender, any holder of a Note to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction.

Section 12.9Marshalling; Recapture. Neither the Administrative Agent, the
Collateral Agent nor any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent any Lender receives any payment by
or on behalf of the Borrower, which payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to the Borrower or its estate, trustee, receiver, custodian or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the Obligation
or part thereof which has been paid, reduced or satisfied by the amount so
repaid shall be reinstated by the amount so repaid and shall be included within
the liabilities of the Borrower to such Lender, as of the date such initial
payment, reduction or satisfaction occurred.

Section 12.10Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (which counterparts may
be delivered by facsimile or email transmission).

Section 12.11Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 12.12Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents, any
assignment pursuant to Section 12.6 and the making and repayment of the Loans
hereunder.

Section 12.13Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Lender.

Section 12.14Limitation of Liability. No claim may be made by the Borrower, the
Services Provider or any other Person against the Administrative Agent, the
Collateral Agent or any Lender or the affiliates, directors, officers,
employees, attorneys or agents of any of them for any consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith;

726098183

109

 

730008998.8 17559657 109

 

 

 

--------------------------------------------------------------------------------

 

and each of the Borrower and the Services Provider hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

Section 12.15Recourse; Non-Petition.

(a)All obligations, covenants and agreements of Borrower contained in or
evidenced by this Agreement, the Notes and any Loan Document shall be fully
recourse to the Borrower and each and every asset of Borrower. Notwithstanding
the foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement, the Notes or any Loan Document shall be had against
any officer, director, limited liability company manager, limited partner,
member, agent or employee (solely by virtue of such capacity) of the Borrower (a
“Non-Recourse Party”) and no such Non-Recourse Party shall be personally liable
for payment of the Loans or other amounts due in respect thereof (all such
liability being expressly waived and released by each Lender and the Agents).

(b)Each Lender and each Agent hereby agrees that it will not institute against
the Borrower any proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, present a petition for the winding-up or
liquidation of the Borrower or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for the Borrower or for all or substantially all of the assets
of the Borrower prior to the date that is one year and one day (or, if longer,
the applicable preference period then in effect) after the payment in full of
all Obligations and any securities issued by the Borrower that refinance any of
the Obligations. Additionally, none of the Borrower shall be entitled to
petition or take any other steps for the winding up or bankruptcy of the other
of the Borrower. In the event that, notwithstanding the provisions of this
Agreement and the other Loan Documents relating to “non-petition” of the
Borrower, the Borrower becomes a debtor in a bankruptcy case by the involuntary
petition of any other Person, of the Borrower hereby covenants to contest any
such petition to the fullest extent permitted by law. The obligations under this
Section 12.15(b) shall survive the termination of this Agreement and the payment
of the Obligations.

Section 12.16Confidentiality.

(a)Each of the Lenders and the Agents agrees that it shall maintain
confidentiality with regard to nonpublic information concerning the Borrower,
the Collateral Loans, any Obligor, the Retention Provider or the Services
Provider obtained pursuant to or in connection with this Agreement or any other
Loan Document; provided that the Lenders and the Agents shall not be precluded
from making disclosure regarding such information: (i) to the Lenders’ and
Agents’ counsel, accountants and other professional advisors (it being
understood that the Persons to which such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential); (ii) to officers, directors, employees, examiners,
agents and partners of each Lender and the Agents and their Affiliates who need
to know such information in accordance with customary practices for Lenders of
such type (it being understood that the Persons to which such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential); (iii) in response to a subpoena or order
of a court or governmental agency or regulatory authority (including bank
examiners); (iv) to any entity participating or considering participating in any
credit made under this Agreement, (provided that the Lenders and Agents shall
require that any such entity agree in writing to be subject to this Section
12.16, however, the Lenders and Agents shall have no duty to monitor any
participating entity and shall have no liability in the event that any
participating entity violates this Section 12.16); (v) as required by law or
legal process, GAAP or applicable regulation; (vi) as reasonably necessary in
connection with the exercise of any remedy hereunder or under any other Loan
Document to the extent the Person that receives such information agrees in
writing to be subject to this Section 12.16; (vii) to any Rating Agency then
rating the Loans or any Conduit Rating Agency; or (viii) to any Program Manager,
Conduit Support Provider or administrator of a CP Lender or Affiliate thereof
who needs to know such information (provided that each such Person referred to
in this clause (viii) agrees to be bound by the terms of this confidentiality
agreement). In connection with enforcing its rights pursuant to this Section
12.16, the Borrower shall be entitled to the equitable remedies of specific
performance and injunctive relief against the Agents, any Lender or any
subsequent party that agrees to be bound hereto which shall breach the
confidentiality provisions of this Section 12.16.

726098183

110

 

730008998.8 17559657 110

 

 

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding any contrary agreement or understanding, the Services
Provider, the Borrower, the Agents and the Lenders (and each of their respective
employees, representatives or other agents) may disclose to any and all Persons
the tax treatment and tax structure of the transactions contemplated by this
Agreement (and, for the avoidance of doubt, only those transactions contemplated
by this Agreement) and all materials of any kind (including opinions or other
tax analyses) that are provided to them relating to such tax treatment and tax
structure. The foregoing provision shall apply from the beginning of discussions
between the parties hereto. For this purpose, the tax treatment of a transaction
is the purported or claimed U.S. tax treatment of the transaction under
applicable U.S. federal, state or local law, and the tax structure of a
transaction is any fact that may be relevant to understanding the purported or
claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local law.

Section 12.17Special Provisions Applicable to CP Lenders.

(a)Each of the parties hereto (each, a “Restricted Person”) hereby covenants and
agrees that it will not institute against any CP Lender, or encourage, cooperate
with or join any other Person in instituting against any CP Lender, any
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, present a petition for the winding up or liquidation of any CP Lender or
seek the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official for any CP Lender or for
all or substantially all of its assets prior to the date that is two years and a
day (or, if longer, the applicable preference period then in effect) after the
last day on which any Commercial Paper Notes shall have been outstanding. The
provisions of this Section 12.17(a) shall survive the termination of this
Agreement and the payment of the Obligations.

(b)Provided that a Restricted Person has complied with Section 12.17(a), nothing
in clause (a) above shall limit the right of such Restricted Person to file any
claim in or otherwise take any action with respect to any proceeding of the type
described in clause (a) above that was instituted against any CP Lender by any
person other than such Restricted Person.

(c)Notwithstanding anything to the contrary contained herein, the obligations of
any CP Lender under this Agreement are solely the corporate obligations of such
CP Lender and, in the case of obligations of any CP Lender other than Commercial
Paper Notes, shall be payable at such time as funds are received by or are
available to such CP Lender in excess of funds necessary to pay in full all
outstanding Commercial Paper Notes or other short-term funding backing its
Commercial Paper Notes and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such CP Lender but shall continue to accrue. Each party hereto agrees that the
payment of any claim (as defined in Section 101 of the Bankruptcy Code) of any
such party shall be subordinated to the payment in full of all Commercial Paper
Notes and other short-term funding backing its Commercial Paper Notes. The
provisions of this Section 12.17(c) shall survive the termination of this
Agreement and the payment of the Obligations.

(d)No recourse under any obligation, covenant or agreement of any CP Lender
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Lender or any agent of such CP
Lender or any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of any such CP Lender individually,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, employee or agent of such CP
Lender or any agent thereof or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such CP Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any CP Lender
of any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 12.17(d) shall survive termination
of this Agreement and the payment of the Obligations.

726098183

111

 

730008998.8 17559657 111

 

 

 

--------------------------------------------------------------------------------

 

(e)Each CP Lender may act hereunder by and through its Program Manager, its
administrator or its funding agent, as applicable.

(f)Each of the parties hereto waives any right to set-off and to appropriate and
apply any and all deposits and any other indebtedness at any time held or owing
thereby to or for the credit or the account of any CP Lender against and on
account of the obligations and liabilities of such CP Lender to such party under
this Agreement. The provisions of this Section 12.17(f) shall survive the
termination of this Agreement and the payment of the Obligations.

(g)Notwithstanding anything to the contrary herein, each CP Lender may disclose
to its respective Conduit Support Providers, any Affiliates of any such party
and governmental authorities having jurisdiction over such CP Lender, Conduit
Support Provider, any Affiliate of such party and any Conduit Rating Agency
(including its professional advisors), the identities of (and other material
information regarding) the Borrower, any other obligor on, or in respect of, a
Loan made by such CP Lender, Collateral for such Loan and any of the terms and
provisions of the Loan Documents that it may deem necessary or advisable.

(h)No pledge and/or collateral assignment by any CP Lender to a Conduit Support
Provider of an interest in the rights of such CP Lender in any Loan made by such
CP Lender and the Obligations shall constitute an assignment and/or assumption
of such CP Lender’s obligations under this Agreement, such obligations in all
cases remaining with such CP Lender. Moreover, any such pledge and/or collateral
assignment of the rights of such CP Lender shall be permitted hereunder without
further action or consent and any such pledgee may foreclose on any such pledge
and perfect an assignment of such interest and enforce such CP Lender’s right
hereunder notwithstanding anything to the contrary in this Agreement.

Section 12.18Direction of Collateral Agent. By executing this Agreement, each
Lender hereby consents to the terms of this Agreement and to the Collateral
Agent’s execution and delivery of this Agreement and the other Loan Documents to
which it is a party, and acknowledges and agrees that the Collateral Agent shall
be fully protected in relying upon the foregoing consent and direction and
hereby releases the Collateral Agent and its respective officers, directors,
agents, employees and shareholders, as applicable, from any liability for
complying with such direction, except as a result of the bad faith, gross
negligence or willful misconduct of the Collateral Agent.

Section 12.19Borrowings/Loans Made in the Ordinary Course of Business. The
Borrower and each Lender, each as to itself only, represents, warrants and
covenants that each payment by the Borrower to such Lender under this Agreement
will have been made (i) in payment of a debt incurred by the Borrower or a loan
made by such Lender, respectively, and (ii) in the ordinary course of business
or financial affairs of the Borrower and each Lender.

Section 12.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any parties to any
Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, other than an Excluded
Liability, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability
including, without limitation, a reduction in any accrued or unpaid interest in
respect of such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that

726098183

112

 

730008998.8 17559657 112

 

 

 

--------------------------------------------------------------------------------

 

may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

(iii)the variation of the terms of any Loan Document to give effect to the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.21PATRIOT Act.  Each Lender that is subject to the requirements of
the PATRIOT Act notifies the Borrower that, pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act.

Section 12.22Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Credit Agreement, and
the remaining provisions of this Agreement shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance from this Agreement, unless such continued effectiveness of
this Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.  If any provision of this
Agreement shall conflict with or be inconsistent with any provision of any of
the other Loan Documents, then the terms, conditions and provisions of this
Agreement shall prevail.

ARTICLE XIII

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

Section 13.1Assignment of Corporate Services Agreement and Sale and Contribution
Agreement.

(a)The Borrower hereby acknowledges that its Grant pursuant to the Granting
Clause hereof includes all of the Borrower’s estate, right, title and interest
in, to and under the Corporate Services Agreement and the Sale and Contribution
Agreement including (i) the right to give all notices, consents and releases
thereunder, (ii) the right to take any legal action upon the breach of an
obligation of the Services Provider under the Sale and Contribution Agreement or
the Seller under the Sale and Contribution Agreement, including the
commencement, conduct and consummation of proceedings at law or in equity, (iii)
the right to receive all notices, accountings, consents, releases and statements
thereunder and (iv) the right to do any and all other things whatsoever that the
Borrower is or may be entitled to do thereunder; provided that notwithstanding
anything herein to the contrary, the Agents shall not have the authority to
exercise any of the rights set forth in (i) through (iv) above or that may
otherwise arise as a result of the Grant until the occurrence of an Event of
Default hereunder and such authority shall terminate at such time, if any, as
such Event of Default is cured or waived (so long as the exercise of remedies
has not commenced or such Event of Default has been waived following the
commencement of the exercise of remedies).

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Borrower under the provisions of the Corporate Services
Agreement, Sale and Contribution Agreement or the other documents referred to in
clause (a) above, nor shall any of the obligations contained in Corporate
Services Agreement, or such other documents be imposed on the Agents.

(c)Upon the occurrence of the Stated Maturity (or, if earlier, the payment in
full of all of the Obligations), the payment of all amounts required to be paid
pursuant to the Priority of Payments and the release of the Collateral from the
lien of this Agreement, this assignment and all rights herein assigned to the
Collateral Agent for the benefit of the Lenders shall cease and terminate and
all the estate, right, title and interest of the Collateral Agent in, to and
under the Corporate Services Agreement, the Sale and Contribution Agreement and
the other

726098183

113

 

730008998.8 17559657 113

 

 

 

--------------------------------------------------------------------------------

 

documents referred to in this Section 13.1 shall revert to the Borrower and no
further instrument or act shall be necessary to evidence such termination and
reversion.

(d)The Borrower represents that it has not executed any other assignment of the
Corporate Services Agreement or the Sale and Contribution Agreement.

(e)The Borrower agrees that this assignment is irrevocable until the Obligations
have been repaid in full, and that it will not take any action which is
inconsistent with this assignment or make any other assignment inconsistent
herewith. The Borrower will, from time to time, execute all instruments of
further assurance and all such supplemental instruments with respect to this
assignment as may be necessary to continue and maintain the effectiveness of
such assignment.

(f)The Borrower hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Services Provider in the Corporate Services Agreement and, as
applicable, the Seller in the Sale and Contribution Agreement, to the following:

(i)The Services Provider shall consent to the provisions of this assignment and
agree to perform any provisions of this Agreement applicable to the Services
Provider subject to the terms of the Corporate Services Agreement, and the
Seller shall consent to the provisions of this assignment and agree to perform
any provisions of this Agreement applicable to the Seller subject to the terms
of the Sale and Contribution Agreement.

(ii)The Services Provider shall acknowledge that the Borrower is collaterally
assigning all of its right, title and interest in, to and under the Corporate
Services Agreement to the Collateral Agent for the benefit of the Secured
Parties, and the Seller shall acknowledge that the Borrower is collaterally
assigning all of its right, title and interest in, to and under the Sale and
Contribution Agreement to the Collateral Agent for the benefit of the Secured
Parties, in each case subject to the proviso in Section 13.1(a).

(iii)The Services Provider shall deliver to the Agents copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Services Provider to the Borrower pursuant to the Corporate Services
Agreement, and the Seller shall deliver to the Agents copies of all notices,
statements communications and instruments delivered or required to be delivered
by the Seller to the Borrower pursuant to the Sale and Contribution Agreement.

(iv)Neither the Borrower nor the Services Provider will enter into any agreement
amending, modifying or terminating the Corporate Services Agreement without
complying with the applicable terms thereof, and neither the Borrower nor the
Seller will enter into any agreement amending, modifying or terminating the Sale
and Contribution Agreement without complying with the applicable terms thereof.

(v)Both the Services Provider and the Seller agree not to cause the filing of a
petition in bankruptcy against the Borrower for the nonpayment of the fees or
other amounts payable by the Borrower to the Services Provider under the
Corporate Services Agreement or to the Seller under the Sale and Contribution
Agreement, as applicable, until the payment in full of all of the Obligations
and the expiration of a period equal to one year and a day, or, if longer, the
applicable preference period, following such payment. Nothing in this Section
13.1 shall preclude, or be deemed to stop, the Services Provider or the Seller
(i) from taking any action prior to the expiration of the aforementioned period
in (A) any case or Proceeding voluntarily filed or commenced by the Borrower or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Services Provider, the Seller or any of their respective Affiliates or
(ii) from commencing against the Borrower or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

726098183

114

 

730008998.8 17559657 114

 

 

 

--------------------------------------------------------------------------------

 

(vi)In exercising its discretion under the Loan Documents, the Services Provider
shall, and shall ensure that the Parent’s investment advisor will, act in
accordance with their generally applicable policies regarding conflicts of
interest.

ARTICLE XIV

THE DOCUMENT CUSTODIAN

Section 14.1The Document Custodian.

(a)Appointment. Cortland Capital Market Services LLC is hereby appointed as
Document Custodian in accordance for the terms herein. The Document Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein for the benefit of the Secured Parties
until its removal or resignation as Document Custodian pursuant to the terms
hereof. The Administrative Agent hereby designates and appoints the Document
Custodian to act as its agent and hereby authorizes the Document Custodian to
take such actions on its behalf and to exercise such powers and perform such
duties as are expressly granted to the Document Custodian by this
Agreement.  The rights, protections, immunities and indemnities afforded to the
Collateral Agent under this Agreement shall also be afforded to the Document
Custodian.

(b)Delivery of Related Contracts. In connection with each Collateral Loan
included in the Collateral as of the Closing Date, and promptly following the
acquisition of a Collateral Loan after the date hereof, the Borrower shall
deliver, or cause to be delivered, to the Document Custodian the Related
Contracts in respect of each Collateral Loan in physical or electronic form, as
applicable; provided that for the avoidance of doubt, any Related Contracts
which constitute securities required to be delivered by the Borrower under
Section 8.7(b) or (c) shall be delivered to the Custodian in accordance with
such Section. In connection with delivery of any Related Contracts to the
Document Custodian for any Collateral Loan, the Borrower (or the Services
Provider on behalf of the Borrower) shall deliver a Document Checklist (or, if
applicable, an updated Document Checklist) for such Collateral Loan. All Related
Contracts that are delivered to the Document Custodian shall be delivered to the
Document Custodian at its document custody office located Cortland Capital
Market Services LLC, 225 W. Washington St., 9th Floor, Chicago, IL 60606,
Attention: Doc Custody and Legal Department, or at such other office as shall be
specified to the Borrower, the Services Provider, the Collateral Agent and the
Administrative Agent by the Document Custodian in a written notice prior to such
change (such office, the “Document Custodian Office”). The Document Custodian
shall have no obligation to review or monitor any Related Contracts but shall
only be required to hold those Related Contracts received by it in safekeeping.

(c)Duties. From the Closing Date until its resignation or removal pursuant to
Section 14.9, the Document Custodian shall perform the following duties and
obligations:

(i)The Document Custodian shall accept delivery and retain custody of the
Related Contracts listed on the related Document Checklist delivered by the
Borrower pursuant to clause (b) above in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. All
Related Contracts shall be kept in fire resistant vaults, rooms or cabinets at
the Document Custodian Office. All Related Contracts shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. The Document Custodian shall segregate the Related
Contracts on its inventory system and will not commingle the physical Related
Contracts with any other files of the Document Custodian other than those, if
any, relating to the Borrower and its subsidiaries.

(ii)In taking and retaining custody of the Related Contracts, the Document
Custodian shall be deemed to be acting as the agent of the Secured Parties;
provided that, the Document Custodian makes no representations as to the
existence, perfection, enforceability or priority of any Lien on the Related
Contracts or the instruments therein or as to the adequacy or sufficiency of
such Related Contracts; provided further that the Document Custodian’s duties
shall be limited to those expressly contemplated herein.

726098183

115

 

730008998.8 17559657 115

 

 

 

--------------------------------------------------------------------------------

 

(iii)On or promptly following the last calendar day of each month, the Document
Custodian shall provide the Collateral Agent, the Administrative Agent, the
Borrower and the Services Provider access to an electronic database maintained
by the Document Custodian, which such database shall identify the Related
Contracts delivered to the Document Custodian per the Document Checklist.

(iv)Notwithstanding any provision to the contrary elsewhere in the Loan
Documents, the Document Custodian shall not have or be deemed to have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Loan Documents or
otherwise exist against the Document Custodian.  Without limiting the generality
of the foregoing, it is hereby expressly agreed and stipulated by the other
parties hereto that the Document Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
The Document Custodian shall not be deemed to assume any obligations or
liabilities of the Borrower, the Administrative Agent or Collateral Agent
hereunder or under any other Loan Document.

(v) After the occurrence and during the continuance of an Event of Default, the
Document Custodian agrees to cooperate with the Collateral Agent (acting at the
direction of the Majority Lenders) and promptly deliver any Related Contracts to
the Collateral Agent as requested in order to take any action that the Majority
Lenders deem necessary or desirable in order for the Collateral Agent to
perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder. In the event the Document Custodian receives
instructions from the Services Provider or the Borrower which conflict with any
instructions received from the Collateral Agent (acting at the direction of the
Majority Lenders) at any time other than following the occurrence and during the
continuance of an Event of Default, the Document Custodian shall rely on and
follow the instructions given by the Collateral Agent. After the occurrence and
during the continuance of an Event of Default, the Document Custodian shall rely
on and follow only the instructions given by the Collateral Agent and shall not
follow any instructions given by the Borrower or the Services Provider.

(vi)The Collateral Agent or the Administrative Agent (each acting at the
direction of the Majority Lenders) may direct the Document Custodian in writing
to take any action incidental to its duties hereunder. With respect to other
actions which are incidental to the actions specifically delegated to the
Document Custodian hereunder, the Document Custodian shall not be required to
take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Collateral Agent or Administrative Agent, as
applicable; provided that the Document Custodian shall not be required to take
any such action at the direction of the Administrative Agent, the Collateral
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Document Custodian, (x) shall be in violation of
any applicable law or contrary to any provisions of this Agreement or (y) shall
expose the Document Custodian to liability hereunder (unless it has been
provided with an indemnity agreement (including the indemnity provisions
contained herein and in the other Loan Documents) which it reasonably deems to
be satisfactory with respect thereto). In the event the Document Custodian
requests the consent of the Administrative Agent or Collateral Agent, as
applicable, and the Document Custodian does not receive a consent (either
positive or negative) from the Administrative Agent or the Collateral Agent, as
applicable, within 10 Business Days of its receipt of such request, then the
Administrative Agent or the Collateral Agent, as applicable, shall be deemed to
have declined to consent to the relevant action.

(vi)The Document Custodian shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Document Custodian or the Administrative Agent or Collateral Agent.
The Document Custodian shall not be deemed to have

726098183

116

 

730008998.8 17559657 116

 

 

 

--------------------------------------------------------------------------------

 

notice or knowledge of any matter hereunder, including an Event of Default,
unless an Administrative Officer of the Document Custodian has . received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Event of Default, and stating that such notice is a "Notice of
Event of Default."  In the absence of receipt of such notice, the Collateral
Custodian may conclusively assume that there is no Event of Default.

Section 14.2Document Custodian Compensation. As compensation for its custodial
activities hereunder, the Document Custodian shall be entitled to compensation
from the Borrower as set forth in the Document Custodian Fee Letter. The
Document Custodian’s entitlement to receive such compensation shall cease on the
earlier to occur of (i) its removal as Document Custodian pursuant to Section
14.9 of this Agreement, (b) its resignation as Document Custodian pursuant to
Section 14.9 of this Agreement or (c) the termination of this Agreement;
provided that, for the avoidance of doubt, the Document Custodian shall remain
entitled to receive, as and when such amounts are payable under the terms of
this Agreement, any unpaid fees prior to the release of all Related Contracts
from the custody of the Document Custodian.

Section 14.3Limitation on Liability.

(a)The Document Custodian may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, instruction,
statement, request, waiver, consent, report, letter or other document delivered
to it and that in good faith it reasonably believes to be genuine and that has
been signed by the proper party or parties.  The Document Custodian shall not be
bound to make any independent investigation into the facts or matters stated in
any such notice, instruction, statement certificate, request, waiver, consent,
opinion, report, receipt or other paper or document. The Document Custodian may
rely conclusively on and shall be fully protected in acting upon the written
instructions of the Administrative Agent or the Collateral Agent, as applicable,
and no party shall have any right of action whatsoever against the Document
Custodian as a result of the Document Custodian acting or (where so instructed)
refraining from acting hereunder in accordance with the instructions of the
Administrative Agent or the Collateral Agent. The Document Custodian may consult
counsel satisfactory to it and the advice or opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

(b)Neither the Document Custodian nor any of its directors, officers, agents, or
employees shall be liable for any error of judgment, or for any action taken or
omitted to be taken by it or them as Document Custodian under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction).

(c)The Document Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Related Contracts, the
Collateral Loans or any other Collateral, and will not be required to and will
not make any representations as to the validity or value of any of the
Collateral.

(d)It is expressly agreed and acknowledged that the Document Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any other Loan Document. In case any reasonable question
arises as to its duties hereunder, the Document Custodian may, prior to the
occurrence of an Event of Default, request instructions from the Borrower or the
Services Provider and may, after the occurrence of an Event of Default, request
instructions from the Administrative Agent or the Collateral Agent (each on
behalf of the Majority Lenders), and shall be entitled at all times to refrain
from taking any action unless it has received instructions from such Persons, as
applicable. The Document Custodian shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Administrative Agent or the Collateral Agent.  In no event shall the
Document Custodian be liable for punitive, special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Document Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

(e)The Document Custodian shall have no responsibilities or duties with respect
to any Related Contract while such Related Contract is not in its possession.

726098183

117

 

730008998.8 17559657 117

 

 

 

--------------------------------------------------------------------------------

 

Section 14.4Document Custodian Resignation. Upon the effective date of the
Document Custodian’s resignation pursuant to Section 14.9, or if the Document
Custodian is given written notice of an earlier termination hereof pursuant to
Section 14.9, the Document Custodian shall (i) deliver all of the Related
Contracts in the possession of Document Custodian to the successor Document
Custodian, and (ii) be reimbursed for any costs and expenses Document Custodian
shall incur in connection with the termination of its duties under this
Agreement.  

Section 14.5Release of Documents.

(a)Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Related Contracts or the related
Collateral, so long as no Event of Default then exists, the Document Custodian
is hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Services Provider of a
request for release of documents and receipt in the form annexed hereto as
Exhibit H, to release to the Services Provider within five Business Days of
receipt of such request, the relevant Related Contracts set forth in such
request. All documents so released to the Services Provider shall be held by the
Services Provider in trust for the benefit of the Collateral Agent, on behalf of
the Secured Parties in accordance with the terms of this Agreement. The Services
Provider shall return to the Document Custodian the Related Contracts when the
Services Provider’s need therefor in connection with such enforcement or
servicing no longer exists, unless the relevant Collateral shall be liquidated,
in which case, the Services Provider shall deliver an additional request for
release of documents to the Document Custodian and receipt certifying such
liquidation from the Services Provider to the Collateral Agent and the Document
Custodian, all in the form annexed hereto as Exhibit H.

(b)Limitation on Release. During the occurrence and continuance of an Event of
Default, the foregoing clause (a) with respect to the release to the Services
Provider of the Related Contracts by the Document Custodian upon request by the
Services Provider shall be operative only to the extent that the Administrative
Agent (acting at the direction of the Majority Lenders) has consented to such
release. Promptly after delivery to the Document Custodian of any request for
release of documents, the Services Provider shall provide notice of the same to
the Administrative Agent.

(c)Release for Payment. Upon receipt by the Document Custodian of the Services
Provider’s request for release of documents and receipt in the form annexed
hereto as Exhibit H (which certification shall include a statement to the effect
that all amounts received in connection with any liquidation have been credited
to the Collection Account), the Document Custodian shall promptly release the
relevant Related Contracts to the Services Provider.

(d)Shipment of Related Contracts. Written instructions as to the method of
shipment and shipper(s) the Document Custodian is requesting to utilize in
connection with the transmission of Related Contracts in the performance of the
Document Custodian’s duties hereunder shall be delivered by the Borrower, the
Services Provider or the Majority Lenders to the Document Custodian prior to any
shipment of any Related Contracts hereunder. The Services Provider shall arrange
for the provision of such services at the cost and expense of the Borrower (or,
at the Document Custodian’s option, the Borrower shall reimburse the Document
Custodian for all reasonable and documented costs and expenses of the Document
Custodian consistent with such instructions) and shall maintain such insurance
against loss or damage to the Related Contracts as the Services Provider deems
appropriate.

Section 14.6Return of Related Contracts. The Services Provider may request that
the Document Custodian return each Related Contract that is (a) delivered to the
Document Custodian in error or (b) released from the Lien of the Collateral
Agent hereunder pursuant to the terms of this Agreement, in each case by
submitting to the Document Custodian and the Collateral Agent a written request
in the form of Exhibit H hereto (signed by both the Borrower and the
Administrative Agent) specifying the Related Contracts to be so returned and
reciting that the conditions to such release have been met (and specifying the
Section or Sections of this Agreement being relied upon for such release). The
Document Custodian shall upon its receipt of each such request in the form of
Exhibit H promptly, but in any event within five Business Days, return the
Related Contracts so requested to the Services Provider.

726098183

118

 

730008998.8 17559657 118

 

 

 

--------------------------------------------------------------------------------

 

Section 14.7Access to Certain Documentation and Information Regarding the
Related Contracts. The Document Custodian shall provide to the Majority Lenders,
the Administrative Agent and the Collateral Agent access to the Related
Contracts including in such cases where the Collateral Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded at the expense of the Borrower pursuant to the this
Agreement and only (a) upon two Business Days prior written request, (b) during
normal business hours and (c) subject to the Document Custodian’s normal
security and confidentiality procedures. Without limiting the foregoing
provisions of this Section 14.7, from time to time on request of the
Administrative Agent, the Document Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent (acting at
the direction of the Majority Lenders) to conduct, at the expense of the
Borrower, a review of the Related Contracts; provided that prior to the
occurrence of an Event of Default, such review shall be conducted no more than
once in any calendar year.

Section 14.8Custodian Agent. The Document Custodian agrees that, with respect to
any Related Contracts at any time or times in its possession, the Document
Custodian shall be the agent of the Collateral Agent, for the benefit of the
Secured Parties, for purposes of perfecting (to the extent not otherwise
perfected) the Collateral Agent’s security interest in the Collateral and for
the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

Section 14.9Removal and Resignation.  (a)  Document Custodian may be removed,
with or without cause, by the Administrative Agent by notice given in writing to
the Document Custodian (the "Document Custodian Termination Notice"); provided
that, notwithstanding its receipt of a Document Custodian Termination Notice,
the Document Custodian shall continue to act in such capacity (and, for the
avoidance of doubt, so long as it continues to act in such capacity, shall
continue to receive any fees and any other amounts to which it is entitled to
receive in such capacity under the terms of this Agreement and the Document
Custodian Fee Letter) until a successor Document Custodian has been appointed
and has agreed to act as Document Custodian hereunder.

(b)Document Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than thirty (30) days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect.  If no successor collateral custodian
has accepted appointment as the Document Custodian by the date thirty (30) days
following a resigning Document Custodian’s notice of resignation, the resigning
Document Custodian's resignation shall nevertheless thereupon become effective,
and the Collateral Agent (or its designee) shall perform the duties of the
Document Custodian hereunder until such time, if any, as the Collateral Agent
appoints a successor Document Custodian  Upon the effective date of such
resignation, or if the Administrative Agent gives Document Custodian written
notice of an earlier termination hereof, Document Custodian shall (i) be
reimbursed for any costs and expenses Document Custodian shall incur in
connection with the termination of its duties under this Agreement and (ii)
deliver all of the Required Loan Documents in the possession of Document
Custodian to the Administrative Agent or to such Person as the Administrative
Agent may designate to Document Custodian in writing upon the receipt of a
request in the form of Exhibit H.

For the avoidance of doubt, the Document Custodian shall be entitled to receive,
as and when such amounts are payable in accordance with this Agreement, any fees
accrued through the effective date of its resignation pursuant to and in
accordance with this Section 14.9.

[Remainder intentionally left blank]

 

 

726098183

119

 

730008998.8 17559657 119

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

ORCC FINANCING II LLC,

as Borrower

 

 

By:

Name:

Title:

 

 

Address for notices:

 

245 Park Avenue, 41st Floor

New York, New York 10167

Attention: Bryan Cole

Email: bryan@owlock.com

Phone: (212) 419-3035

 




726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

Agents:

 

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

 

 

By:

Name:

Title:

 

 

 

By:

Name:

Title:

 

 

Address for notices:

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, New York 10020

Attention: Evelyn Clarke

Telephone No.: (212) 891-5879

Email: scsgnotices@us.natixis.com

 




726098183

2

 

730008998.8 17559657 2

 

 

 

--------------------------------------------------------------------------------

 

STATE STREET BANK AND TRUST COMPANY,

as Collateral Agent, Collateral Administrator and Custodian

 

 

By:

Name:

Title:

 

 

Address for notices to Collateral Agent, Collateral

Administrator and Custodian:

 

State Street Bank and Trust Company

1 Iron Street

Boston, Massachusetts 02210

Attention: Structured Trust & Analytics

Tel.: (617) 662-9839

Facsimile No.: (617) 937-4358

Email: brian.peterson@statestreet.com

 




726098183

3

 

730008998.8 17559657 3

 

 

 

--------------------------------------------------------------------------------

 

CORTLAND CAPITAL MARKET SERVICES LLC,

as Document Custodian

 

 

By:

Name:

Title:

 

 

Address for notices to Document Custodian:

 

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Doc Custody and Legal Department

Facsimile No.: 312-378-0751

Email: legal@cortlandglobal.com

 

with a copy to:

 

Holland & Knight LLP

131 South Dearborn Street, 30th Floor

Chicago, IL 60603

Attention: Josh Spencer

Email: joshua.spencer@hklaw.com

 




726098183

4

 

730008998.8 17559657 4

 

 

 

--------------------------------------------------------------------------------

 

VERSAILLES ASSETS LLC,

as the initial Lender

 

 

 

By:

Name:

Title:

 

 

 

 

Address for notices:

 

Versailles Assets LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bernard J. Angelo

Email: VersaillesOps@gssnyc.com

 

With a copy to:

 

Versailles Assets LLC

c/o Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attention: Patrick Freelin

Email: versaillestransactions@natixis.com

 

 

 

 

COMMITMENT AMOUNT: $250,000,000

 

PERCENTAGE SHARE: 100%

 

726098183

5

 

730008998.8 17559657 5

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

Approved Appraisal Firms

1. Houlihan Lokey, Inc.

2. Duff & Phelps LLC

3. Howard & Zukin Capital, Inc.

4. Murray, Devine and Company

5. Lincoln Advisors

6. Valuation Research Corporation

 

 

 

726098183

Sch. A-1

 

730008998.8 17559657

Sch. A-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

S&P Industry Classifications


1.

1020000

Energy Equipment & Services

 

39.

6030000

Health Care Providers & Services

2.

1030000

Oil, Gas & Consumable Fuels

 

40.

6110000

Biotechnology

3.

2020000

Chemicals

 

41.

6120000

Pharmaceuticals

4.

2030000

Construction Materials

 

42.

7011000

Banks

5.

2040000

Containers & Packaging

 

43.

7020000

Thrifts & Mortgage Finance

6.

2050000

Metals & Mining

 

44.

7110000

Diversified Financial Services

7.

2060000

Paper & Forest Products

 

45.

7120000

Consumer Finance

8.

3020000

Aerospace & Defense

 

46.

7130000

Capital Markets

9.

3030000

Building Products

 

47.

7210000

Insurance

10.

3040000

Construction & Engineering

 

48.

7310000

Real Estate Management & Development

11.

3050000

Electrical Equipment

 

49.

7311000

Real Estate Investment Trusts (REITs)

12.

3060000

Industrial Conglomerates

 

50.

8020000

Internet Software & Services

13.

3070000

Machinery

 

51.

8030000

IT Services

14.

3080000

Trading Companies & Distributors

 

52.

8040000

Software

15.

3110000

Commercial Services & Supplies

 

53.

8110000

Communications Equipment

16.

3210000

Air Freight & Logistics

 

54.

8120000

Technology Hardware, Storage & Peripherals

17.

3220000

Airlines

 

55.

8130000

Electronic Equipment, Instruments & Components

18.

3230000

Marine

 

56.

8210000

Semiconductors & Semiconductor Equipment

19.

3240000

Road & Rail

 

57.

9020000

Diversified Telecommunication Services

20.

3250000

Transportation Infrastructure

 

58.

9030000

Wireless Telecommunication Services

21.

4011000

Auto Components

 

59.

9520000

Electric Utilities

22.

4020000

Automobiles

 

60.

9530000

Gas Utilities

23.

4110000

Household Durables

 

61.

9540000

Multi-Utilities

24.

4120000

Leisure Products

 

62.

9550000

Water Utilities

25.

4130000

Textiles, Apparel & Luxury Goods

 

63.

9551701

Diversified Consumer Services

26.

4210000

Hotels, Restaurants & Leisure

 

64.

9551702

Independent Power and Renewable Electricity Producers

27.

4310000

Media

 

65.

9551727

Life Sciences Tools & Services

28.

4410000

Distributors

 

66.

9551729

Health Care Technology

29.

4420000

Internet and Catalog Retail

 

67.

9612010

Professional Services

30.

4430000

Multiline Retail

 

 

 

 

31.

4440000

Specialty Retail

 

 

 

 

32.

5020000

Food & Staples Retailing

 

 

 

 

33.

5110000

Beverages

 

 

 

 

34.

5120000

Food Products

 

 

 

 

35.

5130000

Tobacco

 

 

 

 

36.

5210000

Household Products

 

 

 

 

726098183 Sch. B-1

 

 

730008998.8 17559657

Sch. B-1

 

 

--------------------------------------------------------------------------------

 

37.

5220000

Personal Products

 

 

 

 

38.

6020000

Health Care Equipment & Supplies

 

 

 

 

 

726098183 17559657

 

 

[AM_ACTIVE 10662105_4]

2

 

730008998.8 17559657

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE C

Diversity Score Calculation

The Diversity Score is calculated as follows:

(a)

An “Issuer Par Amount” is calculated for each issuer of a Collateral Loan, and
is equal to the Aggregate Principal Balance of all the Collateral Loans issued
by that issuer and all affiliates.

(b)

An “Average Par Amount” is calculated by summing the Issuer Par Amounts for all
such issuers, and dividing by the number of such issuers.

(c)

An “Equivalent Unit Score” is calculated for each issuer of a Collateral Loan,
and is equal to the lesser of (x) one and (y) the Issuer Par Amount for such
issuer divided by the Average Par Amount.

(d)

An “Aggregate Industry Equivalent Unit Score” is then calculated for each S&P
Industry Classification group, shown on Schedule B, and is equal to the sum of
the Equivalent Unit Scores for each such issuer in such S&P Industry
Classification group.

(e)

An “Industry Diversity Score” is then established for each S&P Industry
Classification group, shown on Schedule B, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

0.0000

0.0000

5.0500

2.7000

10.1500

4.0200

15.2500

4.5300

0.0500

0.1000

5.1500

2.7333

10.2500

4.0300

15.3500

4.5400

0.1500

0.2000

5.2500

2.7667

10.3500

4.0400

15.4500

4.5500

0.2500

0.3000

5.3500

2.8000

10.4500

4.0500

15.5500

4.5600

0.3500

0.4000

5.4500

2.8333

10.5500

4.0600

15.6500

4.5700

0.4500

0.5000

5.5500

2.8667

10.6500

4.0700

15.7500

4.5800

0.5500

0.6000

5.6500

2.9000

10.7500

4.0800

15.8500

4.5900

0.6500

0.7000

5.7500

2.9333

10.8500

4.0900

15.9500

4.6000

0.7500

0.8000

5.8500

2.9667

10.9500

4.1000

16.0500

4.6100

0.8500

0.9000

5.9500

3.0000

11.0500

4.1100

16.1500

4.6200

0.9500

1.0000

6.0500

3.0250

11.1500

4.1200

16.2500

4.6300

1.0500

1.0500

6.1500

3.0500

11.2500

4.1300

16.3500

4.6400

1.1500

1.1000

6.2500

3.0750

11.3500

4.1400

16.4500

4.6500

1.2500

1.1500

6.3500

3.1000

11.4500

4.1500

16.5500

4.6600

1.3500

1.2000

6.4500

3.1250

11.5500

4.1600

16.6500

4.6700

1.4500

1.2500

6.5500

3.1500

11.6500

4.1700

16.7500

4.6800

1.5500

1.3000

6.6500

3.1750

11.7500

4.1800

16.8500

4.6900

1.6500

1.3500

6.7500

3.2000

11.8500

4.1900

16.9500

4.7000

1.7500

1.4000

6.8500

3.2250

11.9500

4.2000

17.0500

4.7100

1.8500

1.4500

6.9500

3.2500

12.0500

4.2100

17.1500

4.7200

1.9500

1.5000

7.0500

3.2750

12.1500

4.2200

17.2500

4.7300

2.0500

1.5500

7.1500

3.3000

12.2500

4.2300

17.3500

4.7400

2.1500

1.6000

7.2500

3.3250

12.3500

4.2400

17.4500

4.7500

2.2500

1.6500

7.3500

3.3500

12.4500

4.2500

17.5500

4.7600

2.3500

1.7000

7.4500

3.3750

12.5500

4.2600

17.6500

4.7700

2.4500

1.7500

7.5500

3.4000

12.6500

4.2700

17.7500

4.7800

2.5500

1.8000

7.6500

3.4250

12.7500

4.2800

17.8500

4.7900

726098183 Sch. C-1

 

 

730008998.8 17559657

Sch. C-1

 

 

--------------------------------------------------------------------------------

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

2.6500

1.8500

7.7500

3.4500

12.8500

4.2900

17.9500

4.8000

2.7500

1.9000

7.8500

3.4750

12.9500

4.3000

18.0500

4.8100

2.8500

1.9500

7.9500

3.5000

13.0500

4.3100

18.1500

4.8200

2.9500

2.0000

8.0500

3.5250

13.1500

4.3200

18.2500

4.8300

3.0500

2.0333

8.1500

3.5500

13.2500

4.3300

18.3500

4.8400

3.1500

2.0667

8.2500

3.5750

13.3500

4.3400

18.4500

4.8500

3.2500

2.1000

8.3500

3.6000

13.4500

4.3500

18.5500

4.8600

3.3500

2.1333

8.4500

3.6250

13.5500

4.3600

18.6500

4.8700

3.4500

2.1667

8.5500

3.6500

13.6500

4.3700

18.7500

4.8800

3.5500

2.2000

8.6500

3.6750

13.7500

4.3800

18.8500

4.8900

3.6500

2.2333

8.7500

3.7000

13.8500

4.3900

18.9500

4.9000

3.7500

2.2667

8.8500

3.7250

13.9500

4.4000

19.0500

4.9100

3.8500

2.3000

8.9500

3.7500

14.0500

4.4100

19.1500

4.9200

3.9500

2.3333

9.0500

3.7750

14.1500

4.4200

19.2500

4.9300

4.0500

2.3667

9.1500

3.8000

14.2500

4.4300

19.3500

4.9400

4.1500

2.4000

9.2500

3.8250

14.3500

4.4400

19.4500

4.9500

4.2500

2.4333

9.3500

3.8500

14.4500

4.4500

19.5500

4.9600

4.3500

2.4667

9.4500

3.8750

14.5500

4.4600

19.6500

4.9700

4.4500

2.5000

9.5500

3.9000

14.6500

4.4700

19.7500

4.9800

4.5500

2.5333

9.6500

3.9250

14.7500

4.4800

19.8500

4.9900

4.6500

2.5667

9.7500

3.9500

14.8500

4.4900

19.9500

5.0000

4.7500

2.6000

9.8500

3.9750

14.9500

4.5000

 

 

4.8500

2.6333

9.9500

4.0000

15.0500

4.5100

 

 

4.9500

2.6667

10.0500

4.0100

15.1500

4.5200

 

 

 

(f)

The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each S&P Industry Classification group shown on Schedule A.

For purposes of calculating the Diversity Score, affiliated issuers in the same
industry are deemed to be a single issuer (provided that an issuer will not be
considered an affiliate of another issuer solely because they are controlled by
the same Financial Sponsor) except as otherwise agreed to by S&P.

 

726098183 Sch. C-2

 

 

730008998.8 17559657

Sch. C-2

 

 

--------------------------------------------------------------------------------

 

SCHEDULE D

S&P Recovery Rate and Default Rate Tables

Section 1 S&P Recovery Rate.

(a)(i)If a Collateral Loan has an S&P Recovery Rating, the S&P Recovery Rate for
such Collateral Loan shall be determined as follows:

S&P Recovery Rating of a Collateral Loan

 

Initial Liability Rating

 

Range from Published Reports*

“AAA”

“AA”

“A”

“BBB”

“BB”

“B”

“CCC” or below

1+

100

75%

85%

88%

90%

92%

95%

95%

1

95-99

70%

80%

84%

87%

91%

95%

95%

1

90-94

65%

75%

80%

85%

90%

95%

95%

2

85-89

62%

72%

77%

83%

88%

92%

92%

2

80-84

60%

70%

75%

81%

86%

89%

89%

2

75-79

55%

65%

70%

77%

82%

84%

84%

2

70-74

50%

60%

66%

73%

79%

79%

79%

3

65-69

45%

55%

61%

68%

74%

74%

74%

3

60-64

40%

50%

56%

63%

67%

69%

69%

3

55-59

35%

45%

51%

58%

63%

64%

64%

3

50-54

30%

40%

46%

53%

53%

53%

53%

4

45-49

28%

37%

44%

49%

53%

54%

54%

4

40-44

27%

35%

42%

46%

48%

49%

49%

4

35-39

23%

30%

37%

42%

43%

44%

44%

4

30-34

20%

26%

33%

39%

39%

39%

39%

5

25-29

17%

23%

28%

32%

33%

34%

34%

5

20-24

15%

20%

24%

26%

28%

29%

29%

5

15-19

10%

15%

19%

22%

23%

24%

24%

5

10-14

5%

10%

15%

19%

19%

19%

19%

6

5-9

3%

7%

10%

13%

14%

14%

14%

6

0-4

2%

4%

6%

8%

9%

9%

9%

 

 

Recovery rate

 

 

*From S&P’s published reports.  If a recovery range is not available for a given
loan with a recovery rating of ‘2’ through ‘5’; the lower range for the
applicable recovery rating should be assumed.

(ii)If (x) a Collateral Loan does not have an S&P Recovery Rating, and such
Collateral Loan is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Loan has issued another debt instrument that

726098183 Sch. D-1

 

 

730008998.8 17559657

Sch. D-1

 

 

--------------------------------------------------------------------------------

 

is outstanding and senior to such Collateral Loan (a “Senior Debt Instrument”)
that has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral Loan
shall be determined as follows:

For Collateral Loans Domiciled in Group A

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

18%

20%

23%

26%

29%

31%

1

18%

20%

23%

26%

29%

31%

2

18%

20%

23%

26%

29%

31%

3

12%

15%

18%

21%

22%

23%

4

5%

8%

11%

13%

14%

15%

5

2%

4%

6%

8%

9%

10%

6

-%

-%

-%

-%

-%

-%

 

Recovery rate

For Collateral Loans Domiciled in Group B

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

13%

16%

18%

21%

23%

25%

1

13%

16%

18%

21%

23%

25%

2

13%

16%

18%

21%

23%

25%

3

8%

11%

13%

15%

16%

17%

4

5%

5%

5%

5%

5%

5%

5

2%

2%

2%

2%

2%

2%

6

-%

-%

-%

-%

-%

-%

 

Recovery rate

For Collateral Loans Domiciled in Group C

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

10%

12%

14%

16%

18%

20%

1

10%

12%

14%

16%

18%

20%

2

10%

12%

14%

16%

18%

20%

3

5%

7%

9%

10%

11%

12%

4

2%

2%

2%

2%

2%

2%

5

-%

-%

-%

-%

-%

-%

726098183 Sch. D-2

 

 

730008998.8 17559657

Sch. D-2

 

 

--------------------------------------------------------------------------------

 

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

6

-%

-%

-%

-%

-%

-%

 

Recovery rate

 

(iii)If (x) a Collateral Loan does not have an S&P Recovery Rating and such
Collateral Loan is a subordinated loan and (y) the issuer of such Collateral
Loan has issued another debt instrument that is outstanding and senior to such
Collateral Loan that is a Senior Debt Instrument that has an S&P Recovery
Rating, the S&P Recovery Rate for such Collateral Loan shall be determined as
follows:

For Collateral Loans Domiciled in Groups A and B

S&P Recovery Rating of the Senior Debt Instrument

All Initial Liability Ratings

1+

8%

1

8%

2

8%

3

5%

4

2%

5

-%

6

-%

 

Recovery rate

For Collateral Loans Domiciled in Group C

S&P Recovery Rating of the Senior Debt Instrument

All Initial Liability Ratings

1+

5%

1

5%

2

5%

3

2%

4

-%

5

-%

6

-%

 

Recovery rate

726098183 Sch. D-3

 

 

730008998.8 17559657

Sch. D-3

 

 

--------------------------------------------------------------------------------

 

(b)If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table.

Recovery rates for obligors Domiciled in Group A, B or C:

Priority Category

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and “CCC”

Senior Secured Loans*

Group A

50%

55%

59%

63%

75%

79%

Group B

39%

42%

46%

49%

60%

63%

Group C

17%

19%

27%

29%

31%

34%

Senior Secured Loans (Cov-Lite Loans)

Group A

41%

46%

49%

53%

63%

67%

Group B

32%

35%

39%

41%

50%

53%

Group C

17%

19%

27%

29%

31%

34%

Unsecured Loans, Second Lien Loans and First Lien/Last Out Loans

Group A

18%

20%

23%

26%

29%

31%

Group B

13%

16%

18%

21%

23%

25%

Group C

10%

12%

14%

16%

18%

20%

Subordinated loans

Group A, B and C

8%

8%

8%

8%

8%

8%

Recovery rate

Group A:Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Poland,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

Group B:Brazil, Dubai International Finance Centre, Greece, Italy, Mexico, South
Africa, Turkey, United Arab Emirates

Group C:India, Indonesia, Kazakhstan, Russia, Ukraine, Vietnam others

*

Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a “Senior Secured Loan” unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Services
Provider’s commercially reasonable judgment (with such determination being made
in good faith by the Services Provider at the time of such loan’s purchase and
based upon information reasonably available to the Services Provider at such
time and without any requirement of additional investigation beyond the Services
Provider’s customary credit review procedures), is secured by specified
collateral that has a value not less than an amount equal to the sum of (i) the
aggregate principal amount of all loans senior or pari passu to such loans and
(ii) the outstanding principal balance of such loan, which value may be derived
from, among other things, the enterprise value of the issuer of such loan,
excluding any loan secured primarily by equity or goodwill and (c) is not
secured primarily by common stock or other equity interests (provided that the
terms of this footnote may be amended or revised at any time by a written
agreement of the Issuer, the Services Provider and the Trustee (without the
consent of any holder of any Note), subject to Rating Agency Confirmation from
S&P only, in order to conform to S&P then‑current criteria for such loans).

726098183 Sch. D-4

 

 

730008998.8 17559657

Sch. D-4

 

 

--------------------------------------------------------------------------------

 

Section 2.Default Rate Matrix

Collateral Loan rating categories

Tenor (years)

0

1

2

3

4

5

6

7

8

9

10

AAA

0

3.25E-05

0.000157

0.000415

0.000848

0.001497

0.002404

0.003606

0.005139

0.007037

0.009327

AA+

0

8.32E-05

0.00037

0.000913

0.001763

0.002964

0.004559

0.006584

0.00907

0.012041

0.015519

AA

0

0.000177

0.000736

0.001723

0.003178

0.005137

0.007634

0.010693

0.014331

0.018562

0.023388

AA-

0

0.000494

0.001399

0.002768

0.004649

0.007082

0.0101

0.013728

0.017982

0.022871

0.028394

A+

0

0.001004

0.002574

0.004745

0.007553

0.011024

0.015179

0.020029

0.025573

0.031802

0.038701

A

0

0.001983

0.004525

0.007705

0.011588

0.016218

0.021622

0.027805

0.034759

0.042462

0.05088

A-

0

0.003053

0.006673

0.011

0.016135

0.02214

0.029039

0.036829

0.045478

0.054938

0.065147

BBB+

0

0.004037

0.008929

0.014842

0.02186

0.030004

0.039242

0.049505

0.060704

0.072732

0.085478

BBB

0

0.004616

0.010917

0.018957

0.028678

0.039947

0.052585

0.066391

0.08116

0.096695

0.112812

BBB-

0

0.005243

0.01446

0.027021

0.042297

0.059694

0.078677

0.098774

0.119592

0.140802

0.162142

BB+

0

0.010516

0.024997

0.042967

0.063757

0.086645

0.110954

0.13609

0.161569

0.187006

0.212111

BB

0

0.021095

0.046443

0.074759

0.104884

0.135868

0.166978

0.197674

0.227579

0.256447

0.284127

BB-

0

0.026002

0.058721

0.095363

0.1337

0.172146

0.209665

0.245636

0.279728

0.311806

0.341854

B+

0

0.032212

0.075975

0.123791

0.171639

0.217484

0.260411

0.300111

0.336603

0.370063

0.400734

B

0

0.078481

0.14782

0.20935

0.263966

0.312463

0.355596

0.394064

0.428498

0.45945

0.487397

B-

0

0.108821

0.200102

0.276168

0.339567

0.392721

0.437706

0.4762

0.509515

0.538665

0.564428

CCC+

0

0.156886

0.280398

0.374298

0.445855

0.501353

0.545408

0.58123

0.611024

0.636306

0.658134

CCC

0

0.20495

0.346227

0.444862

0.516028

0.56923

0.610357

0.64313

0.669956

0.692431

0.711636

CCC-

0

0.253013

0.401048

0.498232

0.566449

0.616614

0.654916

0.685123

0.709632

0.730012

0.747318

 



726098183 Sch. D-5

 

 

730008998.8 17559657

Sch. D-5

 

 

--------------------------------------------------------------------------------

 

Collateral Loan rating categories

Tenor (years)

11

12

13

14

15

16

17

18

19

20

AAA

0.012036

0.015185

0.01879

0.022864

0.027414

0.032445

0.037957

0.043945

0.050402

0.057317

AA+

0.019516

0.024042

0.029099

0.034686

0.040796

0.047419

0.05454

0.062142

0.070205

0.078706

AA

0.02881

0.034818

0.041401

0.04854

0.056214

0.064398

0.073065

0.082185

0.091727

0.101658

AA-

0.034545

0.041309

0.048667

0.056593

0.06506

0.074036

0.083485

0.093374

0.103664

0.114319

A+

0.046245

0.054404

0.063142

0.072422

0.082203

0.092442

0.103097

0.114125

0.125483

0.137131

A

0.059969

0.069681

0.079964

0.090761

0.102017

0.113677

0.125687

0.137994

0.150551

0.163312

A-

0.076035

0.087526

0.099545

0.112016

0.124868

0.138033

0.151447

0.165052

0.178796

0.192632

BBB+

0.09883

0.11268

0.126926

0.141477

0.156248

0.171165

0.186162

0.201182

0.216177

0.231106

BBB

0.129347

0.146157

0.163118

0.180128

0.197098

0.21396

0.230656

0.247142

0.263382

0.279351

BBB-

0.183406

0.204435

0.225111

0.2455

0.26509

0.284293

0.302938

0.321013

0.338517

0.355457

BB+

0.236673

0.260547

0.283637

0.305888

0.327274

0.347792

0.367453

0.38628

0.404301

0.421552

BB

0.310543

0.33567

0.359519

0.382126

0.403541

0.423823

0.443036

0.461245

0.478514

0.494906

BB-

0.369934

0.396148

0.420617

0.443472

0.46484

0.484843

0.503597

0.521206

0.537769

0.553372

B+

0.428882

0.454761

0.478611

0.500647

0.52106

0.540019

0.557672

0.574151

0.589568

0.604025

B

0.512744

0.535834

0.556956

0.576354

0.594234

0.610772

0.626116

0.640396

0.653721

0.666186

B-

0.587403

0.608057

0.626752

0.643779

0.659369

0.673709

0.686956

0.699236

0.710659

0.721316

CCC+

0.677257

0.694214

0.709405

0.723128

0.735614

0.747042

0.757555

0.76727

0.776282

0.78467

CCC

0.728321

0.743019

0.756115

0.767895

0.778574

0.788321

0.797265

0.805514

0.813152

0.82025

CCC-

0.762276

0.775397

0.787047

0.797496

0.806947

0.815554

0.823441

0.830704

0.83742

0.843656

 



726098183 Sch. D-6

 

 

730008998.8 17559657

Sch. D-6

 

 

--------------------------------------------------------------------------------

 

Collateral Loan rating categories

Tenor (years)

21

22

23

24

25

26

27

28

29

30

AAA

0.064677

0.072467

0.080667

0.089259

0.09822

0.107529

0.117161

0.127094

0.137302

0.147762

AA+

0.087621

0.096923

0.106587

0.116584

0.126887

0.137468

0.148299

0.159353

0.170604

0.182024

AA

0.111947

0.12256

0.133465

0.144629

0.156023

0.167615

0.179376

0.191279

0.203298

0.215406

AA-

0.125301

0.136575

0.148104

0.159855

0.171794

0.18389

0.196113

0.208436

0.220831

0.233274

A+

0.14903

0.16114

0.173428

0.185858

0.198399

0.211023

0.2237

0.236408

0.249122

0.261821

A

0.176232

0.189275

0.202402

0.215581

0.228783

0.24198

0.255149

0.268267

0.281317

0.29428

A-

0.206517

0.220414

0.234289

0.248114

0.261863

0.275516

0.289052

0.302456

0.315715

0.328817

BBB+

0.245932

0.260627

0.275166

0.28953

0.303702

0.317669

0.331422

0.344952

0.358254

0.371325

BBB

0.295028

0.310399

0.325456

0.340193

0.354608

0.3687

0.382472

0.395927

0.40907

0.421905

BBB-

0.371843

0.38769

0.403014

0.417834

0.432169

0.446038

0.45946

0.472454

0.485039

0.497234

BB+

0.438067

0.453885

0.469042

0.483574

0.497518

0.510905

0.523769

0.536139

0.548043

0.559508

BB

0.510479

0.52529

0.539391

0.55283

0.565653

0.577902

0.589615

0.600828

0.611574

0.621882

BB-

0.568096

0.582012

0.595186

0.607676

0.619536

0.630814

0.641554

0.651795

0.661573

0.670921

B+

0.61761

0.630403

0.642471

0.653877

0.664677

0.67492

0.684649

0.693905

0.702723

0.711136

B

0.677876

0.688862

0.699209

0.708973

0.718204

0.726947

0.735242

0.743123

0.750623

0.757772

B-

0.731286

0.740636

0.749425

0.757705

0.765521

0.772912

0.779916

0.786562

0.79288

0.798894

CCC+

0.792502

0.799834

0.806716

0.81319

0.819294

0.82506

0.830518

0.835692

0.840606

0.84528

CCC

0.826869

0.833058

0.838861

0.844315

0.849452

0.854301

0.858887

0.863232

0.867355

0.871275

CCC-

0.849465

0.854892

0.859977

0.864752

0.869248

0.873488

0.877496

0.881292

0.884892

0.888313

 

 

 

726098183 Sch. D-7

 

 

730008998.8 17559657

Sch. D-7

 

 

--------------------------------------------------------------------------------

 

SCHEDULE E

S&P Recovery Rate Matrix

 

 

 

 

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

1

35.00%

2

35.05%

3

35.10%

4

35.15%

5

35.20%

6

35.25%

7

35.30%

8

35.35%

9

35.40%

10

35.45%

11

35.50%

12

35.55%

13

35.60%

14

35.65%

15

35.70%

16

35.75%

17

35.80%

18

35.85%

19

35.90%

20

35.95%

21

36.00%

22

36.05%

23

36.10%

24

36.15%

25

36.20%

26

36.25%

27

36.30%

28

36.35%

29

36.40%

30

36.45%

31

36.50%

32

36.55%

33

36.60%

34

36.65%

35

36.70%

36

36.75%

37

36.80%

38

36.85%

39

36.90%

40

36.95%

41

37.00%

42

37.05%

43

37.10%

44

37.15%

45

37.20%

46

37.25%

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

47

37.30%

48

37.35%

49

37.40%

50

37.45%

51

37.50%

52

37.55%

53

37.60%

54

37.65%

55

37.70%

56

37.75%

57

37.80%

58

37.85%

59

37.90%

60

37.95%

61

38.00%

62

38.05%

63

38.10%

64

38.15%

65

38.20%

66

38.25%

67

38.30%

68

38.35%

69

38.40%

70

38.45%

71

38.50%

72

38.55%

73

38.60%

74

38.65%

75

38.70%

76

38.75%

77

38.80%

78

38.85%

79

38.90%

80

38.95%

81

39.00%

82

39.05%

83

39.10%

84

39.15%

85

39.20%

86

39.25%

87

39.30%

88

39.35%

89

39.40%

90

39.45%

91

39.50%

92

39.55%

 



726098183 Sch. E-1

 

 

730008998.8 17559657

Sch. E-1

 

 

--------------------------------------------------------------------------------

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

93

39.60%

94

39.65%

95

39.70%

96

39.75%

97

39.80%

98

39.85%

99

39.90%

100

39.95%

101

40.00%

102

40.05%

103

40.10%

104

40.15%

105

40.20%

106

40.25%

107

40.30%

108

40.35%

109

40.40%

110

40.45%

111

40.50%

112

40.55%

113

40.60%

114

40.65%

115

40.70%

116

40.75%

117

40.80%

118

40.85%

119

40.90%

120

40.95%

121

41.00%

122

41.05%

123

41.10%

124

41.15%

125

41.20%

126

41.25%

127

41.30%

128

41.35%

129

41.40%

130

41.45%

131

41.50%

132

41.55%

133

41.60%

134

41.65%

135

41.70%

136

41.75%

137

41.80%

138

41.85%

139

41.90%

140

41.95%

141

42.00%

142

42.05%

 



S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

143

42.10%

144

42.15%

145

42.20%

146

42.25%

147

42.30%

148

42.35%

149

42.40%

150

42.45%

151

42.50%

152

42.55%

153

42.60%

154

42.65%

155

42.70%

156

42.75%

157

42.80%

158

42.85%

159

42.90%

160

42.95%

161

43.00%

162

43.05%

163

43.10%

164

43.15%

165

43.20%

166

43.25%

167

43.30%

168

43.35%

169

43.40%

170

43.45%

171

43.50%

172

43.55%

173

43.60%

174

43.65%

175

43.70%

176

43.75%

177

43.80%

178

43.85%

179

43.90%

180

43.95%

181

44.00%

182

44.05%

183

44.10%

184

44.15%

185

44.20%

186

44.25%

187

44.30%

188

44.35%

189

44.40%

190

44.45%

191

44.50%

192

44.55%

 

 

 

 

 

 

 

 

 

 



726098183 Sch. E-2

 

 

730008998.8 17559657

Sch. E-2

 

 

--------------------------------------------------------------------------------

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

193

44.60%

194

44.65%

195

44.70%

196

44.75%

197

44.80%

198

44.85%

199

44.90%

200

44.95%

201

45.00%

202

45.05%

203

45.10%

204

45.15%

205

45.20%

206

45.25%

207

45.30%

208

45.35%

209

45.40%

210

45.45%

211

45.50%

212

45.55%

213

45.60%

214

45.65%

215

45.70%

216

45.75%

217

45.80%

218

45.85%

219

45.90%

220

45.95%

221

46.00%

222

46.05%

223

46.10%

224

46.15%

225

46.20%

226

46.25%

227

46.30%

228

46.35%

229

46.40%

230

46.45%

231

46.50%

232

46.55%

233

46.60%

234

46.65%

235

46.70%

236

46.75%

237

46.80%

238

46.85%

239

46.90%

240

46.95%

241

47.00%

242

47.05%

 



S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

243

47.10%

244

47.15%

245

47.20%

246

47.25%

247

47.30%

248

47.35%

249

47.40%

250

47.45%

251

47.50%

252

47.55%

253

47.60%

254

47.65%

255

47.70%

256

47.75%

257

47.80%

258

47.85%

259

47.90%

260

47.95%

261

48.00%

262

48.05%

263

48.10%

264

48.15%

265

48.20%

266

48.25%

267

48.30%

268

48.35%

269

48.40%

270

48.45%

271

48.50%

272

48.55%

273

48.60%

274

48.65%

275

48.70%

276

48.75%

277

48.80%

278

48.85%

279

48.90%

280

48.95%

281

49.00%

282

49.05%

283

49.10%

284

49.15%

285

49.20%

286

49.25%

287

49.30%

288

49.35%

289

49.40%

290

49.45%

291

49.50%

292

49.55%

 

 

 

 

 

 

 

 

 

 

726098183 Sch. E-3

 

 

730008998.8 17559657

Sch. E-3

 

 

--------------------------------------------------------------------------------

 

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

293

49.60%

294

49.65%

295

49.70%

296

49.75%

297

49.80%

298

49.85%

299

49.90%

300

49.95%

301

50.00%

302

50.05%

303

50.10%

304

50.15%

305

50.20%

306

50.25%

307

50.30%

308

50.35%

309

50.40%

310

50.45%

311

50.50%

312

50.55%

313

50.60%

314

50.65%

315

50.70%

316

50.75%

317

50.80%

318

50.85%

319

50.90%

320

50.95%

321

51.00%

322

51.05%

323

51.10%

324

51.15%

325

51.20%

326

51.25%

327

51.30%

328

51.35%

329

51.40%

330

51.45%

331

51.50%

332

51.55%

333

51.60%

334

51.65%

335

51.70%

336

51.75%

337

51.80%

338

51.85%

339

51.90%

340

51.95%

341

52.00%

342

52.05%

 

 

 

 

 

 

 

 

 

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

343

52.10%

344

52.15%

345

52.20%

346

52.25%

347

52.30%

348

52.35%

349

52.40%

350

52.45%

351

52.50%

352

52.55%

353

52.60%

354

52.65%

355

52.70%

356

52.75%

357

52.80%

358

52.85%

359

52.90%

360

52.95%

361

53.00%

362

53.05%

363

53.10%

364

53.15%

365

53.20%

366

53.25%

367

53.30%

368

53.35%

369

53.40%

370

53.45%

371

53.50%

372

53.55%

373

53.60%

374

53.65%

375

53.70%

376

53.75%

377

53.80%

378

53.85%

379

53.90%

380

53.95%

381

54.00%

382

54.05%

383

54.10%

384

54.15%

385

54.20%

386

54.25%

387

54.30%

388

54.35%

389

54.40%

390

54.45%

391

54.50%

392

54.55%

 



726098183 Sch. E-4

 

 

730008998.8 17559657

Sch. E-4

 

 

--------------------------------------------------------------------------------

 

S&P CDO Monitor Recovery Rates (%)

Case


Class A-1

393

54.60%

394

54.65%

395

54.70%

396

54.75%

397

54.80%

398

54.85%

399

54.90%

400

54.95%

401

55.00%

 

726098183 Sch. E-5

 

 

730008998.8 17559657

Sch. E-5

 

 

--------------------------------------------------------------------------------

 

SCHEDULE F

S&P Weighted Average Life Matrix

 

 

Case

Weighted Average Life
Values

1

9.00

2

8.75

3

8.50

4

8.25

5

8.00

6

7.75

7

7.50

8

7.25

9

7.00

10

6.75

11

6.50

12

6.25

13

6.00

14

5.75

15

5.50

16

5.25

17

5.00

18

4.75

19

4.50

20

4.25

21

4.00

22

3.75

23

3.50

24

3.25

25

3.00

26

2.75

27

2.50

28

2.25

29

2.00

30

1.75

31

1.50

32

1.25

33

1.00

34

0.75

35

0.50

36

0.25

37

0.00

 

726098183 Sch. F-1

 

 

730008998.8 17559657

Sch. F-1

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[FORM OF NOTE FOR [REVOLVING][TERM] LOANS]

$___________________, ____

 

FOR VALUE RECEIVED, the undersigned, ORCC Financing II LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
[______] (the “Lender”), or registered assigns, in lawful money of the United
States of America and in immediately available funds, the principal amount of
[___________________] DOLLARS. The principal amount shall be paid in the amounts
and on the dates specified in the Credit Agreement. The Borrower further agrees
to pay interest in like money on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The holder of this Note is authorized to endorse on Schedule I annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each [Revolving][Term] Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof and each continuation thereof. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such [Revolving][Term] Loan.

This Note (a) is a term Note and evidences the [Revolving][Term] Loans made by
the Lender under, and is one of the Notes referred to in, the Credit Agreement,
dated as of May 22, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Markets Service LLC, as
Document Custodian, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security, the terms and conditions upon which the
security interests were granted and the rights of the holder of this Note in
respect thereof.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, endorser or otherwise, hereby waive presentment, demand, protest and
all other notices of any kind.

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be participated by the Lender to any other Person. Without limiting the
generality of the foregoing, this Note may be participated in whole or in part
only by registration of such participation on the Participant Register.

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person. Without limiting the generality
of the foregoing, this Note may be assigned in whole or in part only by
registration of such assignment or sale on the Register.

726098183 Exh. A-1

 

 

730008998.8 17559657

Exh. A-1

 

 

--------------------------------------------------------------------------------

 

The failure to provide the Borrower and its agents with the properly completed
and signed tax certifications (generally, in the case of U.S. federal income
tax, an Internal Revenue Service Form W-9 or Form W-8, as applicable (or
applicable successor form)) or the failure to provide or update its FATCA
information may result in withholding from payments in respect of the Note,
including U.S. federal withholding or back-up withholding. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any legislation, law, regulation, guidance notes or
practice enacted or promulgated pursuant to an intergovernmental agreement
entered into in connection with such Sections of the Code. Solely for the
purposes of this paragraph, “FATCA” shall include any amendment made to FATCA
after the date of the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

ORCC FINANCING II LLC

 

By:                                                                                     

Name:

Title:

 

 

726098183 Exh. A-2

 

 

730008998.8 17559657

Exh. A-2

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

This Note evidences the [Revolving][Term] Loans made by [______] (the “Lender”)
to ORCC FINANCING II LLC (the “Borrower”) under the Credit Agreement dated as of
May 22, 2018 among the Borrower, as borrower, the Lenders party thereto from
time to time, Natixis, New York Branch, as Administrative Agent, State Street
Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Markets Service LLC, as Document Custodian, in
the principal amounts and on the dates set forth below, subject to the payments
and prepayments of principal set forth below:

DATE

PRINCIPAL

AMOUNT

LOANED

PRINCIPAL

AMOUNT PAID

OR PREPAID

PRINCIPAL

BALANCE

OUTSTANDING

NOTATION

BY

 

 

 

 

 

 

 

726098183 Exh. A-3

 

 

730008998.8 17559657

Exh. A-3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF NOTICE OF BORROWING]

 

[Date]

[TBD]

[Address]

NOTICE OF BORROWING

This Notice of Borrowing is made pursuant to Section 2.2 of that certain Credit
Agreement dated as of May 22, 2018 (as the same may from time to time be
amended, supplemented, waived or modified, the “Credit Agreement”) among ORCC
Financing II LLC as borrower (the “Borrower”), the Lenders parties thereto from
time to time (collectively, the “Lenders”), Natixis, New York Branch, as
administrative agent (the “Administrative Agent”), State Street Bank and Trust
Company, as Collateral Agent, Collateral Administrator and Custodian and
Cortland Capital Market Services LLC, as Document Custodian.  Capitalized terms
used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

1.

The Borrower hereby requests that on ______________, ____ (the “Borrowing Date”)
it receive a Borrowing of [Revolving][Term] Loans under the Credit Agreement in
an aggregate principal amount of _____________ Dollars ($_______) (the
“Requested Amount”).

2.

The Borrower hereby gives notice of its request for such
[Revolving][Term]  Loans in the aggregate principal amount equal to the
Requested Amount to the Lenders and the Administrative Agent pursuant to Section
2.2 of the Credit Agreement and requests the Lenders to remit, or cause to be
remitted, the proceeds thereof to the Collection Account in its respective
Percentage Share of the Requested Amount.

 

3.

The Borrower certifies that immediately after giving effect to the proposed
Borrowing on the Borrowing Date each of the applicable conditions precedent set
forth in Section 3.2 of the Credit Agreement is satisfied, including:

 

(i)

the conditions precedent set forth in Section 3.1 of the Credit Agreement shall
have been fully satisfied on or prior to the Borrowing Date referred to above;

 

(ii)

The Agents shall have received evidence satisfactory to the Administrative Agent
and the Lenders that (w) the grant of security pursuant to the Granting Clause
herein of all of the Borrower’s right, title and interest in and to the
Collateral pledged to the Collateral Agent on the Closing Date shall be
effective in all relevant jurisdictions, (x) delivery of such Collateral in
accordance with Section 8.7 of the Credit Agreement to the Custodian or the
Document Custodian, as applicable, shall have been effected, (y) the Borrower
(or the Services Provider on behalf of the Borrower) will deliver copies of all
Related Contracts in its possession to the Document Custodian in accordance with
Sections 5.26 and 14.1(b) of the Credit Agreement and (z) the Collateral Agent
(for the benefit of the Secured Parties) shall have a security interest in such
Collateral.

 

(iii)

The Agents shall have received a certificate of an Authorized Officer of the
Services Provider (which certificate shall include a schedule listing the
Collateral Loans owned by the Borrower on the Initial Borrowing Date), to the
effect that, (1) in the case of each item of Collateral pledged to the
Collateral Agent, on the Initial Borrowing Date and immediately prior to the
delivery thereof on or prior to the Initial Borrowing Date, (A)(w) the Borrower
is the owner of such Collateral free and clear of any liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens and those which
have been released on or prior to the Initial Borrowing Date; (x) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

 

described in clause (w) above; (y) the Borrower has not assigned, pledged or
otherwise encumbered any interest in such Collateral (or, if any such interest
has been assigned, pledged or otherwise encumbered, it has been released) other
than pursuant to this Agreement; and (z) the Borrower has full right to grant a
security interest in and assign and pledge such Collateral to the Collateral
Agent; and (B) upon grant by the Borrower, the Collateral Agent has a first
priority perfected security interest in the Collateral, except in respect of any
Permitted Lien or as otherwise permitted by this Agreement and (2) immediately
before and after giving effect to the Borrowings, the Overcollateralization
Ratio Test shall be satisfied (as demonstrated in a writing attached to the
certificate of the Services Provider).]1

 

(1)

immediately after giving effect to such Borrowing (and, for the avoidance of
doubt, if any of the following limits would be exceeded on a pro forma basis,
such Borrowing shall not be permitted),

 



(i) in the case of a Revolving Borrowing, (x) the aggregate outstanding
principal amount of the Revolving Loans shall not exceed the Total Revolving
Commitment as in effect on such Borrowing Date and (y) the Senior Advance Rate
Test is satisfied; and

 



(ii) in the case of a Term Borrowing, the aggregate outstanding principal amount
of the Term Loans shall not exceed the Total Term Commitment as in effect on
such Borrowing Date;

 

(2)

no Commitment Shortfall shall exist after giving effect to such Borrowing;

 

(3)

[immediately before and after such Borrowing, no Default shall have occurred and
be continuing both before and after giving effect to the funding of such Loan;

 

(4)

the representations and warranties of the Borrower contained in this Agreement
and each of the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date) both before
and after giving effect to the funding of such Loan;

 

(5)

no law or regulation shall have been adopted, no order, judgment or decree of
any governmental authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the funding or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement;

 

(6)

each of the Loan Documents remains in full force and effect and is the binding
and enforceable obligation of the Borrower and the Services Provider, in each
case, to the extent such Person is a party thereto (except for those provisions
of any Loan Document not material, individually or in the aggregate with other
affected provisions, to the interests of any of the Lenders); and

 

(7)

immediately before and after giving effect to the requested Borrowing, the
Eligibility Criteria shall be satisfied (as demonstrated in a writing attached
to such Notice of Borrowing)]2

 

IN WITNESS WHEREOF, this Notice of Borrowing has been executed as of the date
first written above.

 

1 To be added only for the Initial Borrowing



2

Omit paragraphs 3 through 7 in the case of Revolving Loans obtained to fund
Unfunded Amounts.

726098183 Exh. B-2

 

 

730008998.8 17559657

Exh. B-2

 

 

--------------------------------------------------------------------------------

 

ORCC FINANCING II LLC


By:  _________________________________________
Name:
Title:

 

726098183 Exh. B-3

 

 

730008998.8 17559657

Exh. B-3

 

 

--------------------------------------------------------------------------------

 

Schedule I

to Notice of Borrowing

Calculation of the Eligibility Criteria

726098183 Exh. B-1

 

 

730008998.8 17559657

Exh. B-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

[FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT]

Dated as of [_____]

Reference is made to the Credit Agreement, dated as of May 22, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ORCC Financing II LLC, a Delaware limited liability company (the
“Borrower”), the Lenders party thereto from time to time, Natixis, New York
Branch, as administrative agent for the Lenders thereunder (in such capacity,
the “Administrative Agent”), State Street Bank and Trust Company, as Collateral
Agent, Collateral Administrator and Custodian and Cortland Capital Market
Services LLC, as Document Custodian. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule I hereto (the “Assignee”) agree as follows:

(i) The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases [for an
agreed consideration] [for a purchase price of [____]]3 and assumes from the
Assignor without recourse to the Assignor, as of the Effective Date (as defined
below), the interest described on Schedule I hereto (the “Assigned Interest”).

(ii) The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the interests being assigned by it hereunder and that
such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the Services Provider or the performance
or observance by the Borrower or the Services Provider of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches all Notes held by it evidencing the Assigned Interest and (1) requests
that the Administrative Agent, upon request by the Assignee, exchange the
attached Notes for a new Note or Notes payable to the Assignee and (2) if the
Assignor has retained any Loans, requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

(iii) The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements and other information delivered pursuant to Section 5.1 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (c) agrees that, except as may be otherwise expressly
agreed in writing between the Assignee, on the one hand, and the Assignor, an
Agent or a Lender, as the case may be, on the other hand, it will, independently
and without reliance upon the Assignor, such Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement (including Section 11.4(d) thereof) and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a

 

3

Insert the applicable formulation, based on the parties’ preference.

726098183 Exh. C-1

 

 

730008998.8 17559657

Exh. C-1

 

 

--------------------------------------------------------------------------------

 

Lender; and (f) represents and warrants that it (and each account for which it
is acquiring the Assigned Interest) is a “qualified purchaser” for purposes of
Section 3(c)(7) of the Investment Company Act.

(iv) The effective date of this Assignment and Assumption Agreement shall be the
Effective Date of Assignment described on Schedule I hereto (the “Effective
Date”). Following the execution of this Assignment and Assumption Agreement, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to the Credit Agreement, effective as of
the Effective Date.

(v) Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date]4. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

(vi) From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement.

(vii) This Assignment and Assumption Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

(viii) This Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
This Assignment and Assumption Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

[Remainder of page intentionally left blank | signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers.

[INSERT NAME OF ASSIGNOR],

as Assignor

 

 

By:

Authorized Signatory

 

 

 

[INSERT NAME OF ASSIGNEE]

as Assignee

 

 

By:

Authorized Signatory

 

 

 

4

Insert the applicable formulation, based on the agreement of the parties. If the
latter formulation is used,  consider including the amount of accrued interest
payable by the Assignee to the Assignor.

726098183 Exh. C-2

 

 

730008998.8 17559657

Exh. C-2

 

 

--------------------------------------------------------------------------------

 

Schedule I

to Assignment and Assumption Agreement

 

Name of Assignor: ___________________________

Name and address of Assignee: _______________________

                                                                        _______________________

                                                                        _______________________

Effective Date of Assignment: ______________________

Principal Amount of Loans Assigned: $ ______

Percentage of Loans Assigned: ___%

U.S. ax Compliance Certificate and applicable withholding forms (select one):

□  Attached
□  Previously provided

 

 

726098183 Exh. C-3

 

 

730008998.8 17559657

Exh. C-3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Scope of Collateral Report

1.

The Aggregate Principal Balance of all Collateral Loans and Equity Securities

2.

The Balance of all Eligible Investments and Cash in each of (together with
location of each such Account):

 

a.

The Collection Account

 

b.

The Payment Account

 

c.

The Future Funding Reserve Account

 

d.

The Interest Reserve Account

 

e.

The Lender Collateral Account (and each Lender Collateral Subaccount)

 

f.

The Custodial Account

 

g.

The Closing Expense Account

3.

Commitment, rating of and outstanding amounts for the Loans

4.

The nature, source and amount of any proceeds in the Collection Account
(including Principal Proceeds and Interest Proceeds received since the date of
determination of the last Collateral Report or Payment Date Report) and the
Future Funding Reserve Account

5.

Compliance level of Coverage Tests vs. test level then in effect

 

a.

Calculation of Overcollateralization Ratio

 

b.

Calculation of Interest Coverage Ratio

6.

Compliance with Collateral Quality Test

 

a.

Minimum Weighted Average Spread Test

 

b.

Maximum Weighted Average Life Test

 

c.

Minimum Diversity Score Test

 

d.

Minimum Weighted Average S&P Recovery Rate Test

7.

Compliance with Concentration Limitations

 

a.

S&P Industry Classification

 

b.

Obligor concentrations

 

c.

First Lien/Last Out Loans and Second Lien Loans

 

d.

Fixed Rate Obligations

 

e.

Eligible Cov-Lite Loans

 

f.

DIP Loans

 

g.

Current Pay Obligations

 

h.

Collateral Loans that permit payment of interest less frequently than quarterly

 

i.

Revolving Collateral Loans and Delayed Funding Loans

 

j.

Aggregate Participation Exposure

 

k.

The country of Domicile

 

l.

Collateral Loans with an S&P Rating of “CCC” or below

726098183 Exh. D-1

 

 

730008998.8 17559657

Exh. D-1

 

 

--------------------------------------------------------------------------------

 

 

m.

Collateral Loans for which the Obligor has a trailing twelve month EBITDA of
less than $12,500,000 at the time of acquisition

 

n.

Long-Dated Loans

8.

Listing of all Collateral Loans with attributes including

 

a.

Obligor name

 

b.

Maximum Principal Balance (commitment amount)

 

c.

Principal Balance (outstanding amount)

 

d.

Exposure Amount

 

e.

Unsettled Amount

 

f.

S&P Industry Classification

 

g.

Whether each loan is fixed or floating

 

h.

Spread over the applicable index or benchmark rate (for Floating Rate
Obligations)

 

i.

Interest coupon (for Fixed Rate Obligations)

 

j.

Maturity date

 

k.

Moody’s Rating (if public)

 

l.

S&P Rating, unless such rating is based on a Credit Estimate unpublished by S&P
(and, in the event of a downgrade or withdrawal of the applicable S&P Rating,
the prior rating and the date such S&P Rating was changed)

 

m.

DBRS rating (if public)

 

n.

S&P Recovery Rate

 

o.

Whether such Collateral Loan is a Credit Risk Loan, Credit Improved Loan,
Defaulted Loan, Current Pay Obligation, Discount Loan, CCC or First Lien/Last
Out Loan

 

p.

Country of Domicile

 

q.

Frequency of interest payment

 

r.

Revolving Collateral Loans or Delayed Funding Loans

 

s.

Whether such Collateral Loan is a DIP Loan, is owned via Participation Interest
or is an Eligible Cov-Lite Loan

 

t.

The LIBOR floor in effect (if any) for each Collateral Loan

9.

Collateral Loan rating status (listing of all Collateral Loans)

 

a.

Obligor name

 

b.

Collateral Loan purchase date

 

c.

S&P Rating, unless such rating is based on a Credit Estimate unpublished by S&P
(and, in the event of a downgrade or withdrawal of the applicable S&P Rating,
the prior rating and the date such S&P Rating was changed)

 

d.

Credit Estimate issue date (if applicable)

 

e.

Date of expiry of Credit Estimate (if applicable)

 

f.

Date of last amendment

10.

For Defaulted Loans

 

a.

Default Date

726098183 Exh. D-2

 

 

730008998.8 17559657

Exh. D-2

 

 

--------------------------------------------------------------------------------

 

 

b.

Days in Default

 

c.

Principal Balance

 

d.

Principal Collateralization Amount (and the method of calculation thereof)

 

e.

If an Appraisal has been received in last 3 months

 

f.

Appraisal Value

 

g.

Whether any default of the type specified in clauses (a) and (b) of the
definition of “Defaulted Loan” is unrelated to credit-related issues

11.

Participations

 

a.

All loans owned via Participation Interest

 

b.

Selling Institution for each Participation Interest

 

c.

S&P Rating for each Selling Institution

12.

Weighted Average S&P Recovery Rate

13.

Diversity Score

14.

List of all First Lien/Last Out Loans

15.

List all Discount Loans and applicable purchase price

16.

List all Defaulted Loans

17.

List all Long-Dated Loans

18.

Five S&P Monitor benchmarks

19.

S&P Rating

20.

Calculation of concentration of Collateral Loans whose Obligors have a trailing
twelve month EBITDA of less than $12,500,000 at the time of such acquisition or
origination

21.

List of all unelevated participations

22.

Assets purchased or sold within the Due Period including

 

a.

Facility Name

 

b.

Trade/Settlement Dates

 

c.

Reason for sale/ Transaction Motivation (e.g. Discretionary, Credit Risk, Credit
Improved)

 

d.

Purchaser or seller is an affiliate of the Borrower?

 

e.

Par amount

 

f.

Price

 

g.

Proceeds

 

h.

Accrued interest

 

726098183 Exh. D-3

 

 

730008998.8 17559657

Exh. D-3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Scope of Payment Date Report

1.

Quarterly Payment Date waterfall list application of all Interest Proceeds and
Principal Proceeds

2.

Beginning and ending balance of the Loans

3.

Beginning and ending balance of all Covered Accounts

4.

Calculations of the Collateral Quality Test and Coverage Tests

 

726098183 Exh. E-1

 

 

730008998.8 17559657

Exh. E-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Scope of Asset-Level Reporting to Lenders

1.At the request of the Majority Lenders (which request may only be made once
every 12 months unless an Event of Default has occurred and is continuing or any
of the Coverage Tests are not satisfied, in which case such request may be made
without any limitation), an information package (which may be provided via
access to an online data site to be specified to the Lenders by the Borrower)
with respect to each asset that is Pledged Collateral, which will contain
information as requested by the Majority Lenders, which may include credit
agreements, amendments thereto, financial information (including any “Management
Discussion and Analysis” provided by such Obligor), financial statements and
other summary financial data, and other material information as provided by such
Obligor with respect to the applicable Related Contracts (the “Asset Report”).

2.Beginning on the first Quarterly Payment Date, an information package (which
may be provided via access to an online data site to be specified to the Lenders
by the Borrower) to be provided on the 15th day of each calendar month (or if
such date is not a Business Day, the next succeeding Business Day), which will
contain information with respect to all amendments to any Related Contracts.
Such information package will be sorted by sections with credits that require
Credit Estimates to be listed first and will also include the Obligor’s name,
date of each amendment to any such Related Contracts and a summary of each such
amendment.

3.At any time that an Event of Default has occurred and is continuing or any of
the Coverage Tests are not satisfied, any Lender may request the following
information: (i) the Asset Report to be delivered on a weekly basis, (ii) the
information package referred to in paragraph (2) above to be delivered on an
every two-week basis and (iii) all other material information received by the
Borrower from each Obligor and its Affiliates with respect to the applicable
Related Contracts.

 

726098183 Exh. F-1

 

 

730008998.8 17559657

Exh. F-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

[Form of Retention Letter]

[RETENTION PROVIDER]

OWL ROCK CAPITAL CORPORATION

[Address]

[Date]

 

ORCC Financing II LLC

245 Park Avenue, 41st Floor

New York, New York 10167

Attention:

 

 

[Affected Lender(s)]

 

Re: Retention of Net Economic Interest

 

1.This letter is being delivered in connection with the Credit Agreement dated
as of May 22, 2018 (the “Credit Agreement”) among ORCC Financing II LLC as
borrower (the “Borrower”), the financial institutions referred to as “Lenders”
in the Credit Agreement, State Street Bank and Trust Company, in its capacities
as Collateral Agent, Collateral Administrator and Custodian and Cortland Capital
Market Services LLC, as Document Custodian, and Natixis, New York Branch, as
Administrative Agent. Pursuant to the terms of the Credit Agreement, [RETENTION
PROVIDER]Owl Rock Capital Corporation (the “Retention Provider”) will act as
retention provider for the purposes of the Retention Requirement Laws. All
capitalized terms used but not defined herein have the respective meanings given
to such terms in the Credit Agreement.

2.It is acknowledged that clauses (f) and (g) of the definition of “Eligibility
Criteria” in the Credit Agreement provide for the following requirements to be
satisfied as of the date of each acquisition or origination of a debt obligation
(including in connection with a substitution pursuant to Section 10.01(a)(vii)
of the Credit Agreement):

 

“(f)

the Retention Provider, either itself or through related entities (including the
Borrower), directly or indirectly, was involved or will be involved in
negotiating the original agreements which created or will create over 50%
(measured by total nominal amount) of all the Collateral Loans acquired (or
committed to be acquired) by the Borrower, such proportion measured on the basis
of the nominal value at each respective origination of all the Collateral Loans
acquired (or committed to be acquired) by the Borrower in aggregate during the
term of this Agreement; and

 

(g)

only in relation to any Collateral Loans to be acquired by the Borrower that
will not be acquired from the Retention Provider, the Retention Provider, either
itself or through related entities (including the Borrower), directly or
indirectly, was involved or will be involved in negotiating the original
agreements which created or will create over 50% (measured by total nominal
amount) of all the Collateral Loans acquired (or committed to be acquired) by
the Borrower, such proportion measured on the basis of the nominal value at each
respective origination of all the Collateral Loans that are expected to be held
by the Borrower following the settlement of any such acquisition.”

3.The Retention Provider hereby agrees and confirms for the benefit of the
Borrower, the Administrative Agent and each Affected Lender for so long as any
Obligation remains outstanding and any Retention Requirement Law so requires:

726098183 Exh. G-1

 

 

730008998.8 17559657

Exh. G-1

 

 

--------------------------------------------------------------------------------

 

 

a.

that it has retained at all times since the Closing Date, and irrevocably and
unconditionally undertakes that it will directly retain as originator for the
purposes of the Retention Requirement Laws, on an ongoing basis, a material net
economic interest in the securitisation position comprisedtransaction
contemplated by the LoansLoan Documents which, in any event, shall not be less
than 5% of the nominal value of all the Collateral Loans and of the Eligible
Investments that constitute Principal Proceeds (or such lower amount, including
0%, of that nominal value, if as a result of amendment, repeal or otherwise, if
each of the Administrative Agent and each Affected Lender agrees in writing that
such lower amount (i) is required or permitted under the applicable Retention
Requirement Laws and (ii) complies with its internal retention requirement
policies)(such material net economic interest, the “Retained Interest”) (, and
such requirement, the “Retention Requirement”);

 

b.

that it will retain the Retained Interest in the form specified in paragraph
1(d) of Article 405 of the CRR, paragraph 1(d) of Article 51 of the AIFMD Level
2 Regulation and paragraph 2(d) of Article 254 of the Solvency II Level 2
Regulation, in each case as in effect on the Closing Date in the form of, by
holding 100% of all Equity Interests in the Borrower, being the first loss
tranche and having the same or a more severe risk profile than those transferred
or sold to investors, in a nominal amount at least equal to 5% of the nominal
value of all the Collateral Loans and of the Eligible Investments that
constitute Principal Proceeds;

 

c.

that its retention of the Retained Interest will be measured at the origination
(being the occasion of each origination or acquisition of a Collateral Loan or
Eligible Investment that constitutes Principal Proceeds by the Borrower) and
shall be maintained on an ongoing basis (which Retained Interest may be
recalculated when the nominal value of the Collateral Loans and the Eligible
Investments that constitute Principal Proceeds is reduced by means or
repayments, prepayments, dispositions or otherwise);

 

d.

that the Retained Interest shall not be subject to any credit risk mitigation or
any short positions or any other hedge, unless permitted by each Retention
Requirement Law, and shall not be sold;

 

e.

that it established the transaction contemplated by the Credit Agreement and the
other Loan Documents;

 

g.

that it, either itself or through related entities (including the Borrower),
directly or indirectly, was involved or will be involved in negotiating the
original agreements which created or will create over 50% (measured by total
nominal amount) of all the Collateral Loans acquired (or committed to be
acquired) by the Borrower, such percentage being calculated in accordance with
clauses (f) and (g) of the definition of “Eligibility Criteria” in the Credit
Agreement;

 

h.

that in relation to every Collateral Loan that has been or will be sold or
transferred to the Borrower by it, that in its assessment based upon the
information available to it, the criteria applied in the original
credit-granting for such Collateral Loan are as sound and well-defined as the
criteria applied by it to non-securitised obligations;

 

i.

that it was not established and does not operate for the sole purpose of
securitizing exposures; it has a business strategy and the capacity to meet
payment obligations consistent with a broader business enterprise and involving
material support from capital, assets, fees or other income available to it,
relying neither on the Collateral Loans and Eligible Investments or other
exposures securitized by it nor on the Retained Interest or any other interests
retained or proposed to be retained in accordance with the Retention Requirement
Laws, as well as any corresponding income from such exposures and interests; and
its responsible decision-makers have the required experience to enable it to
pursue its business strategy, as well as an adequate corporate governance
arrangement;

726098183 Exh. G-2

 

 

730008998.8 17559657

Exh. G-2

 

 

--------------------------------------------------------------------------------

 

 

j.

that it will confirm in writing its continued compliance with the requirements
set forth in clauses (a) through (h) above to the Borrower (who shall furnish
such information to the Administrative Agent for distribution to each Affected
Lender):

 

i.

on a monthly basis pursuant to Section 5.1(l)(iii) of the Credit Agreement
(concurrent with the delivery of each Collateral Report);

 

ii.

upon any written request therefor by or on behalf of the Borrower or any
Affected Lender delivered as a result of a material change in (x) the
performance of the Loans, (y) the risk characteristics of the transaction, or
(z) the Collateral Loans and/or the Eligible Investments from time to time,
pursuant to Section 5.1(l)(iv) of the Credit Agreement; and

 

iii.

promptly upon the Borrower and/or the Retention Provider becoming aware of any
material breach of the obligations included in any Loan Document, pursuant to
Section 5.1(l)(v) of the Credit Agreement;

 

k.

that it will, promptly following a request by any Affected Lender, provide a
refreshed letter in substantially the form of this letter in connection with a
material amendment of any Loan Document, in each case where the Borrower has
received a request for the same from an Affected Lender pursuant to Section
5.1(l)(i) of the Credit Agreement;

 

l.

that it will, promptly on becoming aware of the occurrence thereof, provide a
written notice to the Borrower of any failure to satisfy the Retention
Requirement at any time pursuant to Section 5.1(l)(ii) of the Credit Agreement;
and

 

m.

that it will, promptly following a request by an Affected Lender, provide such
additional information as such Affected Lender may reasonably request in order
for such Affected Lender to comply with the Retention Requirement Laws which is
either in the possession of the Retention Provider or can be obtained at no
material cost to the Retention Provider.

4.The Retention Provider hereby confirms that it has reviewed the Loan Documents
and has participated in the selection of the Collateral Loans transferred to the
Borrower prior to the Closing Date.

5.The Retention Provider hereby agrees and consents to, and acknowledges and
agrees to be bound by, the provisions set forth in Section 12.20 of the Credit
Agreement.

6.As used in this letter, (a) the terms “material net economic interest”,
“originator”, “securitisation position”, “ongoing basis” and “nominal value”
shall have the meanings given thereto or as used in the CRR and (b) the terms
“Affected Lender”, “AIFMD”, “AIFMD Level 2 Regulation”, “CRR”, “Final RTS”,
“Retention Requirement Laws”, “Solvency II” and “Solvency II Level 2 Regulation”
shall have the meanings given thereto in the Credit Agreement.

7.This letter shall not be assignable by the Retention Provider without the
prior written consent of the Borrower, the Administrative Agent and each
Affected Lender. This letter may not be amended or any provision hereof waived
or modified except by an instrument in writing signed by each of the Retention
Provider, the Borrower, the Administrative Agent and each Affected Lender. This
letter may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this letter by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This letter supersedes all prior
understandings, whether written or oral, between us with respect to the matters
set forth herein.

8.THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK. Each of the parties hereto and, by its acceptance hereof,
each addressee of this letter hereby irrevocably and unconditionally (a)
submits, for itself and its property, to the exclusive jurisdiction

726098183 Exh. G-3

 

 

730008998.8 17559657

Exh. G-3

 

 

--------------------------------------------------------------------------------

 

of any New York State court or Federal court of the United States of America
sitting in New York City in the Borough of Manhattan, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
letter or the transactions contemplated hereby or thereby, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this letter or the transactions contemplated
hereby or thereby in any New York State court or in any such Federal court and
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

9.EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS LETTER.

[Remainder of page intentionally left blank]

Very Truly Yours,

 

[RETENTION PROVIDER]

OWL ROCK CAPITAL CORPORATION

 

 

By:

Name:

Title:

 

 

Acknowledged and agreed by:

 

ORCC FINANCING II LLC,

as Borrower

 

 

By:__________________________________

Name:

Title:

 

726098183 Exh. G-4

 

 

730008998.8 17559657

Exh. G-4

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

[FORM OF RELATED CONTRACT DOCUMENT REQUEST]

[Delivery Date]

Cortland Capital Market Services LLC,  as Document Custodian

[Address]

Attention: [_________]5

Telephone:

Facsimile:

Email:

 

[With a copy to:

 

Attention:

Facsimile No.:

Email:

 

Re:

Credit Agreement, dated as of May 22, 2018, among ORCC Financing II LLC, as the
Borrower, the Lenders party thereto from time to time, Natixis, New York Branch,
as Administrative Agent, State Street Bank and Trust Company, as Collateral
Agent, Collateral Administrator and Custodian and Cortland Capital Market
Services LLC, as Document Custodian (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Pursuant to Article XV of the Credit Agreement and in connection with the
custody of the Related Contracts held by Cortland Capital Market Services LLC as
the Document Custodian, for the benefit of the Secured Parties, under the Credit
Agreement, we request the release of the Related Contracts (or such documents as
specified below) for the Collateral Loans described below or in the attached
Excel spreadsheet, for the reason indicated below.6 In connection with such
request, the Services Provider hereby confirms that no Event of Default has
occurred and is continuing [an Event of Default has occurred and is continuing
and the Administrative Agent has consent to the release of the documents
specified below], [all amounts received in connection with any liquidation of
the Collateral Loans described below or in the attached Excel spreadsheet have
been credited to the Collection Account] and the conditions to release have been
met as specified in Section [____] of the Credit Agreement. All capitalized
terms used but not defined herein shall have the meaning provided in the Credit
Agreement.

Obligor’s Name, Address & Zip Code:

Collateral Loan Number:

Collateral Loan File:

Reason for Requested Documents (check one)

____ 1.Pledged Collateral Paid in Full.

____ 2.Pledged Asset Being Sold in Whole (and Not in Part).

 

5 [TBD].



6 Please specify the Related Contracts to be returned and recitrecite reason for
such return.



 

726098183 Exh. H-1

 

 

730008998.8 17559657

Exh. H-1

 

[AM_ACTIVE 10662105_4]

 

 

 

--------------------------------------------------------------------------------

 

____ 3.Other (explain)

____________________________________________

____________________________________________

____________________________________________

If box 1 or 2 above is checked, and if all or part of the Related Contracts were
previously released to us, please release to us the Related Contracts, requested
in our previous request and receipt on file with you, as well as any additional
documents in your possession relating to the specified Collateral Loan.

Delivery Instructions – Address Needed:

____________________________________________

____________________________________________

____________________________________________

____________________________________________

[Remainder intentionally left blank]




726098183 Exh. H-2

 

 

730008998.8 17559657

Exh. H-2

 

[AM_ACTIVE 10662105_4]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Related Contract Document Request has been executed as
of the date first written above:

OWL ROCK CAPITAL CORPORATION,

as the Services Provider

 

 

By

Name:

Title:

Date:

726098183 Exh. H-3

 

 

730008998.8 17559657

Exh. H-3

 

[AM_ACTIVE 10662105_4]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing II LLC, as the Borrower, the Lender party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:_________________________________

Name:

Title:

Date:  ________ __, 20[  ]

 

 

 

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

EXHIBIT I-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing II LLC, as the Borrower, the Lenders party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:_________________________________

Name:

Title:

Date:  ________ __, 20[  ]

 

 

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

EXHIBIT I-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing II LLC, as the Borrower, the Lenders party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:_________________________________

Name:

Title:

Date:  ________ __, 20[  ]

 

 

 

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

EXHIBIT I-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC Financing II LLC, as the Borrower, the Lenders party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian

.

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:_________________________________

Name:

Title:

Date:  ________ __, 20[  ]

 

EXHIBIT J

 

DOCUMENT CHECKLIST

 

Collateral Loan: ______________

Obligor Name:_____________________

 

726098183730008998.8 17559657

--------------------------------------------------------------------------------

 

Date:_______________________

 

Description of Related Contract

Original or Copy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned certifies that the above Related Contracts have been delivered
to Cortland Captal Market Services LLC, as Document Custodian , on the date
referenced above.

 

 

[Borrower] or  [Services Provider]

 

 

By:__________________________

Name:________________________

Title:_________________________

 

726098183730008998.8 17559657